Exhibit 10.18
 
Published CUSIP Number:                     
AMENDED AND RESTATED SYNDICATED NEW AND USED VEHICLE
FLOORPLAN CREDIT AGREEMENT
Dated as of July 8, 2011
among
SONIC AUTOMOTIVE, INC.,
as the Used Vehicle Borrower,
CERTAIN OF ITS SUBSIDIARIES,
as New Vehicle Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, New Vehicle Swing Line Lender and
Used Vehicle Swing Line Lender,
BANK OF AMERICA, N.A.,
as Revolving Administrative Agent
(in the capacity as collateral agent),
THE OTHER LENDERS PARTY HERETO
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as
Sole Lead Arranger and Sole Book Manager
 



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01 Assignments and Allocations; Amendment and Restatement
    1  
1.02 Defined Terms
    3  
1.03 Other Interpretive Provisions
    42  
1.04 Accounting Terms
    43  
1.05 Rounding
    44  
1.06 Times of Day
    44  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    45  
 
       
2.01 New Vehicle Floorplan Committed Loans
    45  
2.02 Borrowings, Conversions and Continuations of New Vehicle Floorplan
Committed Loans
    45  
2.03 New Vehicle Floorplan Swing Line Loan
    46  
2.04 New Vehicle Floorplan Overdrafts
    51  
2.05 Electronic Processing
    52  
2.06 Used Vehicle Floorplan Committed Loans
    53  
2.07 Borrowings, Conversions and Continuations of Used Vehicle Floorplan
Committed Loans
    53  
2.08 Used Vehicle Floorplan Swing Line Loans
    54  
2.09 Prepayments
    59  
2.10 Termination or Reduction of Commitments
    60  
2.11 Repayment of Loans
    61  
2.12 Interest
    63  
2.13 Fees
    64  
2.14 Computation of Interest and Fees
    65  
2.15 Evidence of Debt
    65  
2.16 Payments Generally; Administrative Agent’s Clawback
    66  
2.17 Sharing of Payments by Lenders
    68  
2.18 Increase in Commitments
    69  
2.19 New Vehicle Borrowers
    70  
2.20 Cash Collateral and Other Credit Support
    72  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               Section   Page  
2.21 Defaulting Lenders
    73  
 
       
ARTICLE IIA. SECURITY
    75  
 
       
2A.01. Security
    75  
2A.02. Further Assurances
    75  
2A.03. Information Regarding Collateral
    76  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    76  
 
       
3.01 Taxes
    76  
3.02 Illegality
    80  
3.03 Inability to Determine Rates
    81  
3.04 Increased Costs
    81  
3.05 Mitigation Obligations; Replacement of Lenders
    83  
3.06 Survival
    83  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT
    83  
 
       
4.01 Amendment and Restatement
    83  
4.02 Conditions to all Borrowings
    86  
4.03 Conditions to all New Vehicle Floorplan Borrowings pursuant to a Payment
Commitment or a Payoff Letter Commitment
    88  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    88  
 
       
5.01 Existence, Qualification and Power; Compliance with Laws
    88  
5.02 Authorization; No Contravention
    88  
5.03 Governmental Authorization; Other Consents
    89  
5.04 Binding Effect
    89  
5.05 Financial Statements; No Material Adverse Effect; No Internal Control Event
    89  
5.06 Litigation
    90  
5.07 No Default
    90  
5.08 Ownership of Property; Liens
    90  
5.09 Environmental Compliance
    90  
5.10 Insurance
    90  
5.11 Taxes
    91  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               Section   Page  
5.12 ERISA Compliance
    91  
5.13 Subsidiaries; Equity Interests
    92  
5.14 Margin Regulations; Investment Company Act
    92  
5.15 Disclosure
    92  
5.16 Compliance with Laws
    92  
5.17 Intellectual Property; Licenses, Etc
    92  
5.18 Books and Records
    93  
5.19 Franchise Agreements and Framework Agreements
    93  
5.20 Collateral
    93  
5.21 Solvency
    93  
5.22 Labor Matters
    94  
5.23 Acquisitions
    94  
5.24 Real Estate Indebtedness
    94  
5.25 Permitted Third Party Service Loaner Indebtedness
    94  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    94  
 
       
6.01 Financial Statements
    94  
6.02 Certificates; Other Information
    98  
6.03 Notices
    101  
6.04 Payment of Obligations
    102  
6.05 Preservation of Existence, Etc.; Maintenance of Vehicle Title Documentation
    102  
6.06 Maintenance of Properties; Repairs
    102  
6.07 Maintenance of Insurance
    103  
6.08 Compliance with Laws and Contractual Obligations
    103  
6.09 Books and Records
    103  
6.10 Inspection Rights
    103  
6.11 Use of Proceeds
    104  
6.12 Floorplan Audits
    104  
6.13 Location of Vehicles
    104  
6.14 Additional Subsidiaries
    105  

iii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               Section   Page  
6.15 Further Assurances
    106  
6.16 Landlord Waivers
    106  
6.17 Notices regarding Indebtedness
    106  
6.18 Joinder of Additional Silo Lenders
    106  
6.19 Deposit Accounts
    107  
6.20 Ally Floorplan
    107  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    107  
 
       
7.01 Liens
    107  
7.02 Investments
    109  
7.03 Indebtedness
    109  
7.04 Fundamental Changes
    112  
7.05 Dispositions
    113  
7.06 Restricted Payments
    113  
7.07 Change in Nature of Business
    114  
7.08 Transactions with Affiliates
    114  
7.09 Burdensome Agreements
    114  
7.10 Use of Proceeds
    115  
7.11 Financial Covenants
    115  
7.12 Acquisitions
    115  
7.13 Used Vehicle Borrowing Base
    116  
7.14 Amendments of Certain Indebtedness
    116  
7.15 Prepayments, etc. of Certain Indebtedness
    116  
7.16 Silo Subsidiaries
    117  
7.17 Dual Subsidiaries
    117  
7.18 [Intentionally Omitted.]
    117  
7.19 Disposition of Subsidiary or Franchise
    117  
7.20 Additional Credit Support Documentation
    118  
7.21 Perfection of Deposit Accounts
    118  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    118  
 
       
8.01 Used Vehicle Events of Default
    118  

iv 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               Section   Page  
8.02 Remedies Upon Used Vehicle Event of Default
    121  
8.03 New Vehicle Events of Default
    122  
8.04 Remedies Upon New Vehicle Event of Default
    124  
8.05 Overdrawing of New Vehicle Floorplan Loans
    126  
8.06 Application of Funds
    126  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    128  
 
       
9.01 Appointment and Authority
    128  
9.02 Rights as a Lender
    128  
9.03 Exculpatory Provisions
    128  
9.04 Reliance by Administrative Agent and Revolving Administrative Agent
    129  
9.05 Delegation of Duties
    130  
9.06 Resignation of Administrative Agent
    130  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    131  
9.08 No Other Duties, Etc
    131  
9.09 Administrative Agent May File Proofs of Claim
    131  
9.10 Collateral and Guaranty Matters
    132  
9.11 Collateral
    133  
 
       
ARTICLE X. MISCELLANEOUS
    133  
 
       
10.01 Amendments, Etc
    133  
10.02 Notices; Effectiveness; Electronic Communication
    136  
10.03 No Waiver; Cumulative Remedies
    138  
10.04 Expenses; Indemnity; Damage Waiver
    139  
10.05 Payments Set Aside
    140  
10.06 Successors and Assigns
    141  
10.07 Treatment of Certain Information; Confidentiality
    146  
10.08 Right of Setoff
    146  
10.09 Interest Rate Limitation
    147  
10.10 Counterparts; Integration; Effectiveness
    147  
10.11 Survival of Representations and Warranties
    148  
10.12 Severability
    148  

v 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               Section   Page  
10.13 Replacement of Lenders
    148  
10.14 Governing Law; Jurisdiction; Etc
    149  
10.15 Waiver of Jury Trial
    150  
10.16 USA PATRIOT Act Notice
    150  
10.17 Designated Senior Indebtedness
    150  
10.18 No Advisory or Fiduciary Responsibility
    150  
 
       
SIGNATURES
    S-1  

vi 



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
Schedule 1.01A
  Silo Subsidiaries
Schedule 1.01B
  Dual Subsidiaries
Schedule 1.01C
  Certain ERISA Information
Schedule 2.01A
  Commitments and Applicable Percentages
Schedule 2A.03(a)
  Information Regarding Collateral
Schedule 4.01
  Good Standing Jurisdictions and Foreign Qualifications
Schedule 5.05
  Certain Indebtedness
Schedule 5.06
  Litigation
Schedule 5.13
  Subsidiaries; Other Equity Investments
Schedule 5.19
  Franchise and Framework Agreements
Schedule 6.13
  Location of Vehicles
Schedule 7.01
  Existing Liens
Schedule 7.03
  Existing Indebtedness
Schedule 10.02
  Administrative Agent’s Office; Certain Addresses for Notices

     
EXHIBITS
   
 
   
 
  Form of
 
   
Exhibit A-1
  New Vehicle Floorplan Committed Loan Notice
Exhibit A-2
  Used Vehicle Floorplan Committed Loan Notice
Exhibit B-1(a)
  New Vehicle Floorplan Swing Line Loan Notice (Borrowing)
Exhibit B-1(b)
  New Vehicle Floorplan Swing Line Loan Notice (Conversion)
Exhibit B-2
  Used Vehicle Floorplan Swing Line Loan Notice
Exhibit C
  Note
Exhibit D
  Assignment and Assumption
Exhibit E
  Amended and Restated Company Guaranty
Exhibit F
  Amended and Restated Subsidiary Guaranty
Exhibit G
  Compliance Certificate
Exhibit H
  Floorplan Joinder Agreement
Exhibit I
  Used Vehicle Borrowing Base Certificate
Exhibit J
  Second Amended and Restated Security Agreement
Exhibit K
  New Vehicle Borrower Notice
Exhibit L
  Opinion Matters
Exhibit M
  Master Intercreditor Agreement
Exhibit N
  Ford Motor Credit Consent
Exhibit O
  Maturity Date Test Amount Certificate
Exhibit P
  Repurchase Test Amount Certificate

vii 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
     This AMENDED AND RESTATED SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT
AGREEMENT (“Agreement”) is entered into as of July 8, 2011, among SONIC
AUTOMOTIVE, INC., a Delaware corporation (the “Company”), certain Subsidiaries
of the Company party hereto pursuant to Section 2.19 (each a “New Vehicle
Borrower”, and together with the Company, the “Borrowers” and each individually
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle Swing Line
Lender, and BANK OF AMERICA, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties referenced below).
     The Company, certain Subsidiaries of the Company party thereto, certain of
the Lenders (the “Existing Lenders”) and the Administrative Agent entered into
that certain Syndicated New and Used Vehicle Floorplan Credit Agreement dated as
of January 15, 2010, as amended by that certain Amendment No. 1 to Syndicated
New and Used Vehicle Floorplan Credit Agreement dated as of February 25, 2010,
(as amended, supplemented or otherwise modified prior to (but excluding) the
date hereof, the “Existing Credit Agreement”), pursuant to which certain of the
Existing Lenders agreed to make a revolving new vehicle floorplan facility and a
revolving used vehicle floorplan facility available to certain of the Borrowers
in accordance with the terms thereof.
     The Company has requested that the Lenders amend and restate the Existing
Credit Agreement in order to continue to provide a revolving credit facility and
extend the maturity thereof and the Lenders are willing to do so on the terms
and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Assignments and Allocations; Amendment and Restatement.
     (a) Simultaneously with the Closing Date, the parties hereby agree that
(i) the initial New Vehicle Floorplan Commitments are $500,000,000, the initial
New Vehicle Floorplan Commitment of each of the New Vehicle Floorplan Lenders
hereunder shall be as set forth in Schedule 2.01A, the outstanding amount of the
New Vehicle Floorplan Loans (as defined in and under the Existing Credit
Agreement, without giving effect to any New Vehicle Floorplan Borrowings of New
Vehicle Floorplan Loans under this Agreement on the Closing Date, but after
giving effect to any repayment or reduction thereof with the proceeds of any
applicable sources) shall be reallocated in accordance with such New Vehicle
Floorplan Commitments and the requisite assignments shall be deemed to be made
in such amounts by and between the New Vehicle Floorplan Lenders and from each
New Vehicle Floorplan Lender to each other New

1 



--------------------------------------------------------------------------------



 



Vehicle Floorplan Lender (including from New Vehicle Floorplan Lenders who
increase or reduce their New Vehicle Floorplan Commitments in connection with
this Agreement), with the same force and effect as if such assignments were
evidenced by applicable Assignments and Assumptions (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement but without the payment of
any related assignment fee, and no other documents or instruments, shall be, or
shall be required to be, executed in connection with such assignments (all of
which requirements are hereby waived), (ii) the initial Used Vehicle Floorplan
Commitments are $80,000,000, the initial Used Vehicle Floorplan Commitment of
each of the Used Vehicle Floorplan Lenders hereunder shall be as set forth in
Schedule 2.01A, the outstanding amount of the Used Vehicle Floorplan Loans (as
defined in and under the Existing Credit Agreement, without giving effect to any
Used Vehicle Floorplan Borrowings of Used Vehicle Floorplan Loans under this
Agreement on the Closing Date, but after giving effect to any repayment or
reduction thereof with the proceeds of any applicable sources) shall be
reallocated in accordance with such Used Vehicle Floorplan Commitments and the
requisite assignments shall be deemed to be made in such amounts by and between
the Used Vehicle Floorplan Lenders and from each Used Vehicle Floorplan Lender
to each other Used Vehicle Floorplan Lender (including from Used Vehicle
Floorplan Lenders who increase or reduce their Used Vehicle Floorplan
Commitments in connection with this Agreement), with the same force and effect
as if such assignments were evidenced by applicable Assignments and Assumptions
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement but without the payment of any related assignment fee, and no other
documents or instruments, shall be, or shall be required to be, executed in
connection with such assignments (all of which requirements are hereby waived),
(iii) the New Vehicle Floorplan Swing Line (as defined under the Existing Credit
Agreement) shall continue as the new vehicle swing line subfacility hereunder,
with the New Vehicle Floorplan Swing Line Sublimit set out herein, and the New
Vehicle Floorplan Swing Line Loans (as defined in the Existing Credit
Agreement), if any, shall continue as and deemed to be New Vehicle Floorplan
Swing Line Borrowings hereunder and (iv) the Used Vehicle Floorplan Swing Line
(as defined under the Existing Credit Agreement) shall continue as the used
vehicle swing line subfacility hereunder, with the Used Vehicle Floorplan Swing
Line Sublimit set out herein, and the Used Vehicle Floorplan Swing Line Loans
(as defined in the Existing Credit Agreement), if any, shall continue as and
deemed to be Used Vehicle Floorplan Swing Line Borrowings hereunder.
     (b) On the Closing Date, the applicable Lenders shall make full cash
settlement with one another and with any lender under the Existing Credit
Agreement that may not be a Lender under this Agreement, in each case through
the Administrative Agent, as the Administrative Agent may direct or approve,
with respect to all assignments, reallocations and other changes in Commitments,
such that after giving effect to such settlements, each Lender’s Applicable
Percentage of the Aggregate Commitments equals (with customary rounding) its
Applicable Percentage of the Outstanding Amount of all Loans.
     (c) The Borrowers, each Guarantor, the Administrative Agent and the Lenders
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement that in any manner govern or
evidence the Obligations, the rights and interests of the Administrative Agent
and the Lenders, in any of their respective capacities, and any terms,
conditions or matters related to any thereof, shall be and hereby are amended
and restated in their entirety by the terms, conditions and provisions of this
Agreement, and the terms and provisions

2



--------------------------------------------------------------------------------



 



of the Existing Credit Agreement, except as otherwise expressly provided herein,
shall be superseded by this Agreement.
     (d) Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and certain of the related
“Loan Documents” as defined in the Existing Credit Agreement (the “Prior Loan
Documents”), (i) after giving effect to any repayments, commitment reductions
and commitment terminations on the date hereof, all of the indebtedness,
liabilities and obligations owing by any Borrower (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement and other Prior Loan
Documents shall continue as Obligations hereunder, as amended, supplemented or
otherwise modified by the terms of this Agreement, (ii) each of this Agreement
and the Notes and the other Loan Documents is given as a substitution or
supplement of, as the case may be, and not as a payment of, the indebtedness,
liabilities and obligations of the Borrowers (as defined in the Existing Credit
Agreement) and the Guarantors (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement or any Prior Loan Document and is not
intended to constitute a novation thereof or of any of the other Prior Loan
Documents, and (iii) certain of the Prior Loan Documents will remain in full
force and effect, as set forth in this Agreement or in such Prior Loan Document.
Upon the effectiveness of this Agreement, all Loans (as defined in the Existing
Credit Agreement) owing by any Borrower (as defined in the Existing Credit
Agreement) and outstanding under the Existing Credit Agreement shall continue as
Loans hereunder subject to the terms hereof. Loans which are Base Rate Loans,
each as defined and outstanding under the Existing Credit Agreement on the
Closing Date, shall continue to accrue interest at the Base Rate hereunder, and
Loans which are Eurodollar Rate Loans, each as defined and outstanding under the
Existing Credit Agreement on the Closing Date, shall continue to accrue interest
at the Eurodollar Rate hereunder; provided, that, on and after the Closing Date,
the margin applicable to any Loan hereunder shall be as set forth in the
definition of Applicable Rate below, without regard to any margin applicable
thereto under the Existing Credit Agreement prior to the Closing Date. All
accrued but unpaid interest and fees owing under the Existing Credit Agreement
as of the date hereof shall be repaid on the date hereof at the applicable rates
set forth in the Existing Credit Agreement.
     1.02 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by or a vehicle franchise or vehicle brand licensed
or owned by such Person, or (iii) assets constituting a vehicle dealership.
     “Additional Indebtedness” means Additional Unsecured Indebtedness or
Additional Unsecured Subordinated Indebtedness.

3



--------------------------------------------------------------------------------



 



     “Additional Unsecured Indebtedness” means Indebtedness of the Company
(which may be guaranteed by the Subsidiaries of the Company on an unsecured
basis); provided that, (i) such Indebtedness is (A) not secured by any property
of the Company or any Subsidiary, (B) does not have a maturity, and does not
require any principal payments (whether by scheduled installment, mandatory
prepayment or redemption, or the exercise of any put right), earlier than six
(6) months following the Maturity Date, and (C) has terms (including terms of
maturity and amortization) that are typical for indebtedness of such type issued
at such time and such terms (other than applicable rates of interest) are
otherwise no more restrictive, or less advantageous to the Lenders, than the
Loan Documents or are otherwise on terms satisfactory to the Administrative
Agent, and (ii) after giving effect to the issuance of such Indebtedness, (A) no
Event of Default shall have occurred and be continuing or would occur as a
result therefrom and (B) all other requirements set forth in Section 7.03(k)
shall have been met. “Additional Unsecured Indebtedness” does not include the
2003-8.625% Indenture Indebtedness, the 2009-5.0% Indenture Indebtedness,
2010-9.0% Indenture Indebtedness or any related Permitted Indenture Refinancing
Indebtedness.
     “Additional Unsecured Subordinated Indebtedness” means Indebtedness of the
Company (which may be guaranteed by the Subsidiaries of the Company on an
unsecured, subordinated basis); provided that, (i) such Indebtedness is (A) not
secured by any property of the Company or any Subsidiary, (B) does not have a
maturity, and does not require any principal payments (whether by scheduled
installment, mandatory prepayment or redemption, or the exercise of any put
right), earlier than six (6) months following the Maturity Date, (C) has terms
(including terms of maturity and amortization) that are typical for indebtedness
of such type issued at such time and such terms (other than applicable rates of
interest) are otherwise no more restrictive, or less advantageous to the
Lenders, than the Loan Documents or are otherwise on terms satisfactory to the
Administrative Agent, (D) is subordinated to the Obligations in a manner
reasonably acceptable to the Administrative Agent or has subordination terms
substantially similar to those in the 2010-9.0% Indenture and (E) has customary
standstill and blockage provisions with regard to payments and enforcement
actions and (ii) after giving effect to the issuance of such Indebtedness,
(A) no Event of Default shall have occurred and be continuing or would occur as
a result therefrom and (B) all other requirements set forth in Section 7.03(l)
shall have been met. “Additional Unsecured Subordinated Indebtedness” does not
include the 2003-8.625% Indenture Indebtedness, the 2009-5.0% Indenture
Indebtedness, 2010-9.0% Indenture Indebtedness or any related Permitted
Indenture Refinancing Indebtedness.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Company and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

4



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means, collectively, the Aggregate New Vehicle
Floorplan Commitments and the Aggregate Used Vehicle Floorplan Commitments.
     “Aggregate New Vehicle Floorplan Commitments” means the New Vehicle
Floorplan Commitments of all the New Vehicle Floorplan Lenders.
     “Aggregate Used Vehicle Floorplan Commitments” means the Used Vehicle
Floorplan Commitments of all the Used Vehicle Floorplan Lenders.
     “Agreement” means this Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement.
     “Applicable Facility” means the New Vehicle Floorplan Facility or the Used
Vehicle Floorplan Facility, as applicable.
     “Applicable New Vehicle Floorplan Percentage” means with respect to any New
Vehicle Floorplan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate New Vehicle Floorplan Commitments represented by
such Lender’s New Vehicle Floorplan Commitment at such time, subject to
adjustment as provided in Section 2.21. If the commitment of each New Vehicle
Floorplan Lender to make New Vehicle Floorplan Loans have been terminated
pursuant to Section 8.04 or if the Aggregate New Vehicle Floorplan Commitments
have expired, then the Applicable New Vehicle Floorplan Percentage of each New
Vehicle Floorplan Lender shall be determined based on the Applicable New Vehicle
Floorplan Percentage of such New Vehicle Floorplan Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable New
Vehicle Floorplan Percentage of each New Vehicle Floorplan Lender is set forth
opposite the name of such New Vehicle Floorplan Lender on Schedule 2.01A or in
the Assignment and Assumption pursuant to which such New Vehicle Floorplan
Lender becomes a party hereto, as applicable.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.21. If the commitment of each Lender under an Applicable
Facility to make Loans under such Applicable Facility has been terminated
pursuant to Section 8.02 or Section 8.04 or if the Aggregate New Vehicle
Floorplan Commitments or the Aggregate Used Vehicle Floorplan Commitments, as
applicable, have expired, then for the purposes of determining the Applicable
Percentage of any Lender, the Commitment of such Lender under such Applicable
Facility shall be calculated in accordance with the second sentence of the
definition of “Applicable New Vehicle Floorplan Percentage” or “Applicable Used
Vehicle Floorplan Percentage”, as the case may be.
     “Applicable Rate” means, from time to time, the following percentages per
annum:

5



--------------------------------------------------------------------------------



 



Applicable Rate

                              Eurodollar       Eurodollar             Rate  
Base Rate   Rate   Base Rate Commitment   Commitment   Loans +   Loans +   Loans
+   Loans + Fee on New   Fee on Used   (for New   (for New   (for Used   (for
Used Vehicle   Vehicle   Vehicle   Vehicle   Vehicle   Vehicle Floorplan  
Floorplan   Floorplan   Floorplan   Floorplan   Floorplan Facility   Facility  
Facility)   Facility)   Facility)   Facility) 0.20%   0.25%   1.50%   0.50%  
1.75%   0.75%

     “Applicable Used Vehicle Floorplan Percentage” means with respect to any
Used Vehicle Floorplan Lender at any time, the percentage (carried out to the
ninth decimal place) of the Aggregate Used Vehicle Floorplan Commitments
represented by such Lender’s Used Vehicle Floorplan Commitment at such time,
subject to adjustment as provided in Section 2.21. If the commitment of each
Used Vehicle Floorplan Lender to make Used Vehicle Floorplan Loans has been
terminated pursuant to Section 8.02 or if the Aggregate Used Vehicle Floorplan
Commitments have expired, then the Applicable Used Vehicle Floorplan Percentage
of each Used Vehicle Floorplan Lender shall be determined based on the
Applicable Used Vehicle Floorplan Percentage of such Used Vehicle Floorplan
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Used Vehicle Floorplan Percentage of each Used Vehicle
Floorplan Lender is set forth opposite the name of such Used Vehicle Floorplan
Lender on Schedule 2.01A or in the Assignment and Assumption pursuant to which
such Used Vehicle Floorplan Lender becomes a party hereto, as applicable.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related

6



--------------------------------------------------------------------------------



 



consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Company and its Subsidiaries, including the
notes thereto.
     “Autoborrow Advance” shall have the meaning specified in Section 2.08(b).
     “Autoborrow Agreement” shall have the meaning specified in Section 2.08(b).
     “Automatic Debit Date” means the fifth day of a calendar month, provided
that if such day is not a Business Day, the respective Automatic Debit Date
shall be the next succeeding Business Day.
     “Availability Period” means:
     (a) in the case of the New Vehicle Floorplan Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Aggregate New Vehicle Floorplan Commitments pursuant
to Section 2.10 and (iii) the date of termination of the commitment of each New
Vehicle Floorplan Lender to make New Vehicle Floorplan Loans pursuant to
Section 8.04, and
     (b) in the case of the Used Vehicle Floorplan Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Aggregate Used Vehicle Floorplan Commitments pursuant
to Section 2.10 and (iii) the date of termination of the commitment of each Used
Vehicle Floorplan Lender to make Used Vehicle Floorplan Loans pursuant to
Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank of America Letter” means the letter agreement, dated May 18, 2011,
among the Company, the Administrative Agent and the Arranger.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Committed Loan” means a New Vehicle Floorplan Committed Loan or
a Used Vehicle Floorplan Committed Loan, as the context may require that is a
Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.

7



--------------------------------------------------------------------------------



 



     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a New Vehicle Floorplan Borrowing or a Used Vehicle
Floorplan Borrowing, as the context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
     “Buyer Notes” means those promissory notes received by the Company or any
Subsidiary as partial or full payment consideration for Dispositions of vehicle
dealerships or Subsidiaries by the Company or such Subsidiary to the obligors of
such promissory notes.
     “Cancellation of Acceleration” means, with respect to any Trigger Date,
that no Springing Maturity Date has resulted from such Trigger Date because
either (a) the Required Lenders have agreed (in their sole discretion) not to
accelerate the Maturity Date as a result of such Trigger Date or (b) in the case
of a Springing Maturity Date described in clause (y) of the definition of
“Maturity Date,” the Springing Maturity Date Exception has occurred and remained
in effect through the date the respective Indenture Indebtedness, other
Indebtedness or Put Option giving rise to such Trigger Date has been paid in
full.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, New Vehicle
Swing Line Lender or the Used Vehicle Swing Line Lender (as applicable) and the
Lenders, as collateral for Obligations in respect of New Vehicle Swing Line
Loans or Used Vehicle Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the New Vehicle Swing Line Lender or the Used
Vehicle Swing Line Lender benefitting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to (a) the Administrative Agent and (b) the New
Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

8



--------------------------------------------------------------------------------



 



     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than (i) Sonic Financial, O. Bruton Smith or B. Scott Smith; (ii) any
spouse or immediate family member of O. Bruton Smith and B. Scott Smith
(collectively with O. Bruton Smith and B. Scott Smith, a “Smith Family Member”);
or (iii) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners and owners of which are Smith Family Members, (the
persons and entities in “i”, “ii”, and “iii” being referred to, collectively and
individually, as the “Smith Group”) so long as in the case of clause (ii) and
(iii) O. Bruton Smith or B. Scott Smith retains a majority of the voting rights
associated with such ownership) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);
     (c) any Person or two or more Persons (excluding members of the Smith Group
so long as O. Bruton Smith or B. Scott Smith retains a majority of the voting
rights associated with such equity securities) acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company, or control over the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a

9



--------------------------------------------------------------------------------



 



fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such securities; or
     (d) the Company fails to own, directly or indirectly, 100% of the Equity
Interests of any Subsidiary other than as a result of the sale of all Equity
Interests in a Subsidiary pursuant to a Permitted Disposition.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means, collectively, the assets and rights and interests in
property of any Person in which the Revolving Administrative Agent, on behalf of
the Secured Parties, is granted a Lien under any Security Instrument as security
for all or any portion of the Obligations.
     “Commitment” means, as to each Lender, the New Vehicle Floorplan Commitment
and Used Vehicle Floorplan Commitment of such Lender.
     “Committed Borrowing” means a New Vehicle Committed Borrowing or a Used
Vehicle Committed Borrowing, as the context may require.
     “Company” has the meaning specified in the introductory paragraph hereto.
     “Company Guaranty” means that certain Company Guaranty Agreement executed
by the Company in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit E, as supplemented, amended, or modified
from time to time.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
     “Consolidated Current Assets” means, as of any date of determination, the
current assets of the Company and its Subsidiaries on a consolidated basis as of
such date (but excluding in any event (i) any long-term assets of discontinued
operations held for sale, other than such assets which (x) are the subject of an
executed non-cancelable purchase and sale agreement between the applicable Loan
Party and a Person which is not an Affiliate of any Loan Party and (y) the
applicable Loan Party intends, in good faith, to Dispose of within 60 days of
such date of determination and (ii) any Investment described in
Section 7.02(i)).
     “Consolidated Current Liabilities” means, as of any date of determination,
the current liabilities of the Company and its Subsidiaries on a consolidated
basis as of such date.
     “Consolidated EBITDAR” means for any period, on a consolidated basis for
the Company and its Subsidiaries, the sum of the amounts for such period,
without duplication, of (a) Consolidated Net Income, plus (b) to the extent
deducted in computing Consolidated Net Income for such period: (i) Consolidated
Interest Expense with respect to non-floorplan Indebtedness (including interest
expense not payable in cash), (ii) charges against income for foreign, Federal,
state and local income taxes, (iii) depreciation expense, (iv) amortization

10



--------------------------------------------------------------------------------



 



expense, including, without limitation, amortization of other intangible assets
and transaction costs, (v) non-cash charges, (vi) all extraordinary losses,
(vii) legal fees, broker fees and other transaction expenses incurred in
connection with any Permitted Acquisition (not to exceed $1,000,000 in the
aggregate for each such Acquisition), (viii) Consolidated Rental Expense, and
(ix) non-cash lease termination charges, net of any amortization of such
charges, minus (c) to the extent included in computing Consolidated Net Income
for such period, (i) extraordinary gains and (ii) all gains on repurchases of
long-term Indebtedness.
     “Consolidated Fixed Charges” means, for any period, the sum of
(a) Consolidated Interest Expense with respect to non-floorplan Indebtedness for
such period (excluding any interest expense not payable in cash and not payable
as a result of any default), plus (b) Consolidated Principal Payments for such
period, plus (c) Consolidated Rental Expenses for such period, plus (d) Federal,
state, local and foreign income taxes paid in cash by the Company and its
Subsidiaries on a consolidated basis during such period, plus (e) Restricted
Payments permitted by Section 7.06(d) for such period, minus (f) cash refunds of
Federal, state, local and foreign income taxes received by the Company and its
Subsidiaries on a consolidated basis during such period. The calculation of
“Consolidated Fixed Charges” is further described in Section 1.04(e).
     “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated EBITDAR for
the four fiscal quarter period ending on such date minus (ii) an amount equal to
$100,000 (representing assumed maintenance capital expenditures) multiplied by
the average daily number of physical dealership locations at which the
Subsidiaries operated franchised vehicle dealerships during such period to (b)
Consolidated Fixed Charges for such period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary.
     “Consolidated Interest Expense” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest (before
factory assistance or subsidy), premium payments, debt discount, fees, charges
and related expenses of the Company and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in

11



--------------------------------------------------------------------------------



 



connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Company and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.
     “Consolidated Liquidity Ratio” means, as of any date of determination, the
ratio of (a) the sum of Consolidated Current Assets (excluding Temporary Excess
Cash) plus the Revolving Facility Liquidity Amount to (b) the sum of
(i) Consolidated Current Liabilities (but excluding, without duplication and
only to the extent such amounts would otherwise have been included in this
clause (b)(i), (A) such Consolidated Current Liabilities consisting of any
holder put right, balloon, bullet or similar final scheduled principal payment
that would repay any Indebtedness permitted by Section 7.03 in full, other than
any such holder put right, balloon, bullet or final payment which is due within
ninety (90) days following such date of determination, and (B) any Temporary
Indebtedness) plus (ii) without duplication, Indebtedness (whether or not
reflected as a Consolidated Current Liability) under all floorplan financing
arrangements.
     “Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for such period.
     “Consolidated Principal Payments” means, for any period, for the Company
and its Subsidiaries on a consolidated basis, all scheduled payments of
principal and amortization of the Company and its Subsidiaries in connection
with Indebtedness for money borrowed (including Permitted Real Estate
Indebtedness) or in connection with the deferred purchase price of assets which
payments are made or are required to be made during such period, in each case to
the extent treated as principal in accordance with GAAP (other than any balloon,
bullet or similar final scheduled principal payment that repays such
Indebtedness in full). It is acknowledged that payments permitted under
Section 7.15 shall not be deemed to be scheduled payments of principal for
purposes of determining “Consolidated Principal Payments”.
     “Consolidated Rental Expense” means, for any period, on a consolidated
basis for the Company and its Subsidiaries, the aggregate amount of fixed and
contingent rentals payable in cash by the Company and its Subsidiaries with
respect to leases of real and personal property (excluding capital lease
obligations) determined in accordance with GAAP for such period (subject to
Section 1.04(b)).
     “Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Total Outstanding Indebtedness
(excluding (w) Indebtedness under the New Vehicle Floorplan Facility,
(x) Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory,
(y) Indebtedness under the Used Vehicle Floorplan Facility and (z) Temporary
Indebtedness) as of such date plus (ii) eight (8) times Consolidated Rental
Expense for the period of four fiscal quarters most recently ended (excluding
Consolidated Rental Expense relating to any real property acquired during the
period of four fiscal quarters most recently ended but including as Consolidated
Rental Expense the “rental payments” for any real property Disposed of and
leased back to the Company or its Subsidiaries during the period of four fiscal
quarters most recently ended as if such sale-leaseback transaction had occurred
on and such “rental payments” began on the first day of such applicable four
fiscal quarter period) to (b) Consolidated EBITDAR for the period of four fiscal
quarters most recently ended.

12



--------------------------------------------------------------------------------



 



     “Consolidated Total Outstanding Indebtedness” means, for any period, for
the Company and its Subsidiaries on a consolidated basis, the aggregate
outstanding principal amount of Consolidated Funded Indebtedness of the Company
and its Subsidiaries (including any such Indebtedness that would otherwise be
deemed to be equity solely because of the effect of FASB ASC 470-20) for such
period.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Conversion Price” means, with respect to any Indenture Indebtedness and
the Put Option thereunder, the effective per share price of each share of
Class A Common Stock of the Company that the holder of such Indebtedness would
obtain by exercising such Put Option. The Conversion Price shall be rounded to
the nearest cent, with one-half (1/2) cent being rounded down. By way of
example, if the conversion rate for the Put Option under the 2009-5.0% Indenture
Notes as set forth in the documentation related thereto on the date hereof is
74.7245 shares of the Company’s Class A Common Stock per $1,000 principal amount
of 2009-5.0% Indenture Notes, then, the “Conversion Price” with respect to such
Put Option is $13.38 (i.e. $1,000 divided by 74.7245 shares).
     “Cost of Acquisition” means, with respect to any Acquisition, as at the
date of entering into any agreement therefor, the sum of the following (without
duplication): (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (ii) the
amount of any cash and fair market value of other property (excluding property
described in clause (i) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Company or any Subsidiary in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Company
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the financial statements of the
Company and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (vi) the aggregate fair
market value of all other consideration given by the Company or any Subsidiary
in connection with such Acquisition; provided that (x) the Cost of Acquisition
shall not include the purchase price of floored vehicles acquired in connection
with such Acquisition, (y) in the event a Subsidiary which operates a franchised
vehicle dealership purchases real property located at or related to such
dealership (and so long as such Subsidiary operated such dealership prior to
such purchase), the consideration described above attributable to such real
property shall be excluded from the

13



--------------------------------------------------------------------------------



 



calculation of Cost of Acquisition for purposes of determining the $50,000,000
threshold set forth in Section 7.12, and (z) amounts under clause (iv) above
shall be excluded from the calculation of Cost of Acquisition to the extent that
such amounts as of the date of entering into any agreement with respect to such
Acquisition are not reasonably expected to exceed $5,000,000 in the aggregate
(each such determination for each applicable year of earnouts and other
contingent obligations with respect to the applicable Acquisition to be based on
the reasonably expected operations and financial condition of the Company and
its Subsidiaries during the first year after the date of the applicable
Acquisition). For purposes of determining the Cost of Acquisition for any
transaction, the Equity Interests of the Company shall be valued in accordance
with GAAP.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Deemed Floored” means, with respect to each New Vehicle, the date a New
Vehicle Floorplan Borrowing is deemed to be made by a New Vehicle Floorplan
Lender, including the New Vehicle Swing Line Lender, under the New Vehicle
Floorplan Facility.
     “Default” means any event or condition that constitutes a New Vehicle Event
of Default or a Used Vehicle Event of Default or that, with the giving of any
notice, the passage of time, or both, would be a New Vehicle Event of Default or
a Used Vehicle Event of Default.
     “Default Rate” means an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.
     “Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder including in respect of its Loans hereunder or
participations in respect of New Vehicle Floorplan Swing Line Loans or Used
Vehicle Floorplan Swing Line Loans, or has failed to perform any of its funding
obligations under the Revolving Credit Agreement including in respect of its
Revolving Facility Loans (as defined in the Revolving Credit Agreement)
thereunder, in each case within three Business Days of the date required to be
funded by it hereunder or thereunder, (b) has notified any Borrower or the
Administrative Agent that it does not intend to comply with any such funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder, thereunder or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent, that it will comply with such funding obligations,
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by

14



--------------------------------------------------------------------------------



 



virtue of the ownership or acquisition of any Equity Interest in such Lender or
any direct or indirect parent company thereof by a Governmental Authority.
     “Demonstrator” means a New Vehicle that (i) has not been previously titled
(other than to a New Vehicle Borrower in accordance with applicable law),
(ii) is the then current model year or last model year, (iii) has an odometer
reading of less than 7500 miles and (iv) is designated by the applicable New
Vehicle Borrower as such.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Dual Subsidiary” means a Subsidiary which (i) operates more than one
franchised vehicle dealership and (ii) has entered into separate floorplan
financing arrangements with either (A) more than one Silo Lender or (B) the
Floorplan Lenders and at least one Silo Lender. The Dual Subsidiaries as of the
Closing Date are set forth on Schedule 1.01B. The Company may designate other
Subsidiaries as Dual Subsidiaries from time to time in accordance with Sections
2.19(e) and 7.17.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
     “Eligible Used Vehicle Inventory” means Inventory of any Grantor consisting
of Used Vehicles that (a) in the case of all such Used Vehicles, are subject to
a perfected, first priority Lien in favor of the Revolving Administrative Agent
for the benefit of the Secured Parties pursuant to the Security Instruments,
free from any other Lien other than those acceptable to the Administrative Agent
in its discretion, (b) are properly titled in such Grantor’s name or the
certificates of title for such Used Vehicles are endorsed in blank by the prior
owners and such Grantor physically holds such certificates of title (or such
Grantor has, in accordance with its standard policies and procedures, initiated
the process by which the requirements of this clause (b) will be satisfied) and
(c) are held for sale and located at such Grantor’s dealership facilities
(except as set forth in Section 6.13), and with respect to such leased
facilities, the Administrative Agent or Revolving Administrative Agent has
received a Landlord Waiver if requested by the Administrative Agent; provided
that in no event shall any Used Vehicles of any Dual Subsidiary which receives
Permitted Silo Indebtedness from a Silo Lender be considered “Eligible Used
Vehicle Inventory” or otherwise included in the Used Vehicle Borrowing Base.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

15



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA that has resulted or could reasonably be expected to result in liability
of the Company under Title IV of ERISA in excess of $1,000,000; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization, in either
case that has resulted or could reasonably be expected to result in liability of
the Company under Title IV of ERISA in excess of (i) in the case of the
Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No. 001, the
Threshold Amount and (ii) in all other cases, $1,000,000; (d) the filing of a
notice of intent to terminate or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan, Multiemployer Plan or Multiple
Employer Plan; (f) any event or condition which is reasonably likely to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan of any Borrower or any
ERISA Affiliate; (g) except as set forth on Schedule 1.01C, the determination
that any Pension Plan, Multiemployer Plan or Multiple Employer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA,

16



--------------------------------------------------------------------------------



 



upon any Borrower or any ERISA Affiliate in excess of (i) in the case of the
Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No. 001, the
Threshold Amount and (ii) in all other cases, $1,000,000.
     “Eurodollar Rate” means,
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained with a term equal to one month would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at the date and time of determination.
     A Loan bearing interest at the Eurodollar Rate may be (a) borrowed on a day
other than the first day of the applicable Interest Period and (b) repaid or
converted to a different Type of Loan on a day other than the last day of an
Interest Period without giving rise to any additional payment for “break
funding” losses.
     “Eurodollar Rate Committed Loan” means a New Vehicle Committed Loan or a
Used Vehicle Committed Loan, as the context may require, that bears interest at
a rate based on clause (a) of the definition of “Eurodollar Rate.”
     “Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a New
Vehicle Floorplan Swing Line Loan or a Used Vehicle Floorplan Swing Line Loan
that bears interest at a rate based on clause (a) of the definition of
“Eurodollar Rate.”
     “Event of Default” means either a New Vehicle Event of Default or a Used
Vehicle Event of Default.

17



--------------------------------------------------------------------------------



 



     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) taxes imposed on or measured by its
net income (however denominated), and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which such Borrower is located, (c) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii),
and (d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 10.13), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 3.01(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or Section 3.01(c).
     “Existing Credit Agreement” has the meaning specified in the recitals
hereto.
     “Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Company and the other Borrowers shall have
permanently terminated the credit facilities under the Loan Documents by final
payment in full of all Outstanding Amounts, together with all accrued and unpaid
interest and fees thereon; (b) all Commitments shall have terminated or expired;
and (c) the Company and each other Loan Party shall have fully, finally and
irrevocably paid and satisfied in full all of their respective Obligations and
liabilities arising under the Loan Documents, (except for future obligations
consisting of continuing indemnities and other contingent Obligations of the
Company or any Loan Party that may be owing to the Administrative Agent, the
Revolving Administrative Agent, any of their respective Related Parties or any
Lender pursuant to the Loan Documents and expressly survive termination of the
Credit Agreement or any other Loan Document).
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

18



--------------------------------------------------------------------------------



 



     “Fleet Vehicle” means one of a large group of New Vehicles sold to a Person
(e.g., a rental car agency) which purchases in excess of ten (10) Vehicles per
purchase contract for commercial use.
     “Floorplan On-line System” has the meaning set forth in Section 2.05.
     “Foreign Lender” means with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
     “Foreign Person” means any Person that is organized under the laws of any
jurisdiction other than the District of Columbia or any of the states of the
United States.
     “Framework Agreement” means a framework agreement, in each case between a
Loan Party and a manufacturer or distributor of New Vehicles.
     The term “franchise” when used with respect to any vehicle manufacturer or
distributor shall be deemed to include each dealership that is authorized by a
Franchise Agreement to sell New Vehicles manufactured or distributed by such
manufacturer or distributor, whether or not such dealership is expressly
referred to as a franchise in the respective Franchise Agreement or Framework
Agreement.
     “Franchise Agreement” means a franchise agreement, in each case between a
Loan Party and a manufacturer or distributor of New Vehicles.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the New Vehicle Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of New Vehicle Floorplan Swing Line Loans other than New
Vehicle Floorplan Swing Line Loans as to which (i) such Defaulting Lender’s
participation obligation has been reallocated pursuant to Section 2.21(a)(iv),
or (ii) Cash Collateral acceptable to the New Vehicle Swing Line Lender shall
have been provided in accordance with Section 2.03, and (b) with respect to the
Used Vehicle Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Used Vehicle Floorplan Swing Line Loans other than Used Vehicle Floorplan
Swing Line Loans as to which (i) such Defaulting Lender’s participation
obligation has been reallocated pursuant to Section 2.21(a)(iv), or (ii) Cash
Collateral acceptable to the Used Vehicle Swing Line Lender shall have been
provided in accordance with Section 2.08.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting

19



--------------------------------------------------------------------------------



 



Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Grantor” has the meaning specified in Section 2A.03.
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.
     “Guarantors” means, collectively, the Company and the Subsidiary
Guarantors.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

20



--------------------------------------------------------------------------------



 



     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Indenture Indebtedness” means, collectively or individually, as the
context may require, 2003-8.625% Indenture Indebtedness, 2009-5.0% Indenture
Indebtedness, 2010-9.0% Indenture Indebtedness and the related Permitted
Indenture Refinancing Indebtedness, if any.
     “Indenture Prepayments” has the meaning specified in Section 7.15.
     “Information” has the meaning specified in Section 10.07.

21



--------------------------------------------------------------------------------



 



     “Interest Payment Date” means the Automatic Debit Date of each calendar
month.
     “Interest Period” means a period of approximately one month commencing on
the first Business Day of each month and ending on the first Business Day of the
following month.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the
Company’s internal controls over financial reporting, in each case as described
in the Securities Laws.
     “Inventory” has the meaning given such term in Section 9-102 of the UCC.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “IP Rights” has the meaning specified in Section 5.17.
     “IRS” means the United States Internal Revenue Service.
     “Joinder Agreement” means each Floorplan Joinder Agreement, substantially
in the form of Exhibit H, executed and delivered by a Subsidiary or any other
Person to the Administrative Agent and the Revolving Administrative Agent, for
the benefit of the Secured Parties, pursuant to Section 6.14.
     “Landlord Waiver” means, as to any leasehold interest of a Loan Party, a
landlord waiver and consent agreement executed by the landlord of such leasehold
interest, in each case in form and substance satisfactory to the Administrative
Agent.
     “Last Reported Sale Price” of the Company’s Class A Common Stock on any
date means, so long as the Company’s Class A Common Stock is listed for trading
on a U.S. national or regional securities exchange on the relevant date, the
closing sale price per share (or if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average asked prices) on that date as
reported in composite transactions for the principal U.S. securities exchange on
which the Class A Common Stock is traded.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable

22



--------------------------------------------------------------------------------



 



administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case whether or not
having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the New Vehicle Swing Line Lender and the
Used Vehicle Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means a New Vehicle Floorplan Loan or a Used Vehicle Floorplan Loan,
as the context may require.
     “Loan Documents” means, collectively, this Agreement, each Note, each
Payment Commitment, the Security Agreement, each Joinder Agreement, each other
Security Instrument, each Guaranty, the Bank of America Letter, any Autoborrow
Agreement and any agreement creating or perfecting rights in Cash Collateral or
other credit support pursuant to the provisions of Section 2.20 of this
Agreement.
     “Loan Parties” means, collectively, the Company, each New Vehicle Borrower,
each Guarantor, each party executing the Security Agreement as a “Floorplan
Subsidiary Grantor” and each Person (other than the Administrative Agent, the
Revolving Administrative Agent, any Lender, any Silo Lender or any landlord
executing a Landlord Waiver) executing any other Security Instrument.
     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     “Master Intercreditor Agreement” means that certain Amended and Restated
Master Intercreditor Agreement dated as of the date hereof among the
Administrative Agent, the Revolving Administrative Agent and the Silo Lenders
and acknowledged by the Company on behalf of itself and its Subsidiaries
substantially in the form of Exhibit M, and the exhibits thereto, as such
agreement may be supplemented from time to time by execution and delivery of
joinder agreements thereto and revised exhibits in accordance with the terms
thereof, and as otherwise supplemented, amended or modified from time to time.
     “Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, properties, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (ii) the ability of the Borrowers, the

23



--------------------------------------------------------------------------------



 



Guarantors and the other Loan Parties, taken as a whole, to perform their
respective obligations under any Loan Document to which any of them is a party
(unless such Borrower, Guarantor or other Loan Party has repaid in full all of
its respective Obligations and is no longer a Loan Party in accordance with the
terms of this Agreement and the other Loan Documents) or (b) an adverse effect
on the rights and remedies of the Administrative Agent, the Revolving
Administrative Agent (in its capacity as collateral agent for the Secured
Parties) or the Lenders under the Loan Documents.
     “Maturity Date” means August 15, 2016; provided that, in the event of a
Trigger Date (unless otherwise agreed to by the Required Lenders in their sole
discretion), the “Maturity Date” shall be accelerated to be the later of
(x) such Trigger Date and (y) the date which is ninety-two (92) days prior to
the applicable Other Indebtedness Maturity Date or Put Option Date giving rise
to such Trigger Date (any such later date described in clause (x) or (y), a
“Springing Maturity Date” and any such ninety-two (92) day period referenced in
clause (y), a “92 Day Period”), except that, in the case of clause (y), if the
Maturity Date Test Amount is equal to or greater than $100,000,000 at any time
after such initial Trigger Date but prior to the start of such 92 Day Period
(and for so long as such Maturity Date Test Amount is equal to or greater than
$100,000,000), the Springing Maturity Date shall not apply (the “Springing
Maturity Date Exception”), provided further that if any date determined to be a
“Maturity Date” or “Springing Maturity Date”, as the case may be, is not a
Business Day, such Maturity Date or Springing Maturity Date shall be the next
preceding Business Day.
     “Maturity Date Test Amount” means, as of any date of measurement thereof,
the sum of: (a) the sum of (without duplication): (i) cash, cash equivalents and
short-term marketable securities reflected on the books of the Company and its
Subsidiaries as of such date, in each case not subject to any Lien (other than
Liens created under the Loan Documents, the Floorplan Facility, Permitted Silo
Indebtedness or Permitted Third Party Service Loaner Indebtedness), (ii) the Net
Book Value of contracts-in-transit as of such date, in each case not subject to
any Lien (other than Liens created under the Loan Documents, the Floorplan
Facility or Permitted Silo Indebtedness), (iii) the Net Book Value of New
Vehicles (other than Service Loaner Vehicles) as of such date, (iv) the Net Book
Value of Service Loaner Vehicles as of such date, (v) 75% of the Net Book Value
of Used Vehicles (net of Lien payoffs and purchases) as of such date, and
(vi) the Revolving Facility Liquidity Amount as of such date (without giving
effect to any Revolving Advance Limit L/C Reduction), minus (b) the sum of
(without duplication) (i) the total outstanding amount of Indebtedness under the
New Vehicle Floorplan Facility (other than Indebtedness related to the financing
of Service Loaner Vehicles) as of such date, (ii) the total outstanding amount
of Permitted Silo Indebtedness for New Vehicle Inventory (other than
Indebtedness related to the financing of Service Loaner Vehicles) as of such
date, (iii) the total outstanding amount of Used Vehicle floorplan Indebtedness
as of such date, and (iv) the total outstanding amount of Indebtedness related
to the financing of Service Loaner Vehicles under the New Vehicle Floorplan
Facility, Permitted Silo Indebtedness or Permitted Third Party Service Loaner
Indebtedness as of such date, minus (without duplication) (c) the outstanding
principal amount of the applicable Indenture Indebtedness or other Indebtedness
subject to such Other Indebtedness Maturity Date or Put Option Date.

24



--------------------------------------------------------------------------------



 



     “Maturity Date Test Amount Certificate” means a certificate of a
Responsible Officer of the Company substantially in the form of Exhibit O
setting forth a calculation of the Maturity Date Test Amount.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Multiple Employer Plan” shall mean a Plan which has two or more
contributing sponsors (including the Company or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
     “Net Book Value” means, (i) for any contract-in-transit, the net book value
of such contract-in-transit as reflected on the books of the Company in
accordance with GAAP, (ii) with respect to any calculation of Maturity Date Test
Amount or Repurchase Test Amount, for any New Vehicle or Used Vehicle, the net
book value of such Vehicle as reflected on the books of the Company in
accordance with GAAP; provided that, in no event shall “Net Book Value” of any
asset described herein exceed the value of such asset reflected on the books of
the Company and its Subsidiaries, and (iii) for any Vehicle (for any purpose
except the calculation of Maturity Date Test Amount or Repurchase Test Amount,
the net book value of such Vehicle as reflected on the books of the Company in
accordance with GAAP, after netting out (without limitation) (a) the cost of
payoff of any Lien (including any consumer Lien) on such Vehicle excluding the
Lien of the Administrative Agent under the Loan Documents and (b) reserves
maintained in accordance with the Company’s internal accounting policies.
     “Net Cash Proceeds” means, with respect to any Disposition by any Loan
Party or any of its Subsidiaries, the excess, if any, of:
     (i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over
     (ii) the sum of
     (A) (1) any Indebtedness that is secured by the applicable asset and that
is required to be repaid in connection with such transaction (including any new
or used vehicle floorplan loans or any Permitted Real Estate Indebtedness
required to be repaid in connection therewith), and (2) any net obligations of
such Person under any Swap Contract that relates to such Indebtedness and is
also required by the terms of such Swap Contract to be repaid,
     (B) the reasonable and customary out-of-pocket expenses incurred by such
Loan Party or such Subsidiary in connection with such transaction, and
     (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in

25



--------------------------------------------------------------------------------



 



connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds.
     “New Vehicle” means a Vehicle which has never been owned except by a
manufacturer, distributor or dealer and (except in the case of Service Loaner
Vehicles) has never been registered, and (notwithstanding clause (c) of the
definition of “Vehicle”) includes Rental Vehicles, Demonstrators and Service
Loaner Vehicles, in each case whether or not held for sale.
     “New Vehicle Borrower” has the meaning specified in the introductory
paragraph hereto; provided that, subject to Section 2.19(e), in no event shall a
Foreign Person, an Unrestricted Subsidiary or a Silo Subsidiary be a “New
Vehicle Borrower”.
     “New Vehicle Borrower Notice” has the meaning specified in Section 2.19(b).
     “New Vehicle Event of Default” has the meaning specified in Section 8.03.
     “New Vehicle Floorplan Borrowing” means a New Vehicle Floorplan Committed
Borrowing or a New Vehicle Floorplan Swing Line Borrowing, as the context may
require.
     “New Vehicle Floorplan Commitment” means, as to each Lender, its obligation
to (a) make New Vehicle Floorplan Committed Loans to the New Vehicle Borrowers
pursuant to Section 2.01, and (b) purchase participations in New Vehicle
Floorplan Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01A or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
     “New Vehicle Floorplan Committed Borrowing” means a borrowing consisting of
simultaneous New Vehicle Floorplan Committed Loans of the same Type made by each
of the New Vehicle Floorplan Lenders pursuant to Section 2.01.
     “New Vehicle Floorplan Committed Loan” has the meaning specified in Section
2.01.
     “New Vehicle Floorplan Committed Loan Notice” means a notice of (a) a New
Vehicle Floorplan Committed Borrowing, or (b) a conversion of New Vehicle
Floorplan Committed Loans from one Type to the other, pursuant to Section 2.02,
which, if in writing, shall be substantially in the form of Exhibit A-1.
     “New Vehicle Floorplan Facility” means the new vehicle floorplan facility
described in Sections 2.01 through 2.05 providing for New Vehicle Floorplan
Loans to the New Vehicle Borrowers by the New Vehicle Floorplan Lenders.
     “New Vehicle Floorplan Lender” means each Lender that has a New Vehicle
Floorplan Commitment or, following termination of the New Vehicle Floorplan
Commitments, has New Vehicle Floorplan Loans outstanding.

26



--------------------------------------------------------------------------------



 



     “New Vehicle Floorplan Loan” means an extension of credit by a New Vehicle
Floorplan Lender to a New Vehicle Borrower under Article II in the form of a New
Vehicle Floorplan Committed Loan or a New Vehicle Floorplan Swing Line Loan.
     “New Vehicle Floorplan Overdraft” has the meaning specified in
Section 2.04.
     “New Vehicle Floorplan Swing Line” means the revolving credit facility made
available by the New Vehicle Floorplan Swing Line Lender pursuant to
Section 2.03.
     “New Vehicle Floorplan Swing Line Borrowing” means a borrowing of a New
Vehicle Floorplan Swing Line Loan pursuant to Section 2.03.
     “New Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of New Vehicle Floorplan Swing Line Loans, or any successor new vehicle
swing line lender hereunder.
     “New Vehicle Floorplan Swing Line Loan” has the meaning specified in
Section 2.03(a).
     “New Vehicle Floorplan Swing Line Loan Notice” means a notice of a New
Vehicle Floorplan Swing Line Borrowing pursuant to Section 2.03(b), which, if in
writing, shall be substantially in the form of Exhibit B-1(a) in the case of a
New Vehicle Floorplan Swing Line Borrowing and Exhibit B-1(b) in the case of a
conversion of any New Vehicle Floorplan Swing Line Loan from one Type to the
other.
     “New Vehicle Floorplan Swing Line Sublimit” means an amount equal to the
lesser of (a) $65,000,000 and (b) the Aggregate New Vehicle Floorplan
Commitments. The New Vehicle Floorplan Swing Line Sublimit is part of, and not
in addition to, the Aggregate New Vehicle Floorplan Commitments.
     “Note” means a promissory note made by a Borrower or Borrowers, in favor of
a Lender evidencing Loans made by such Lender to such Borrower or Borrowers, as
applicable, substantially in the form of Exhibit C.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or

27



--------------------------------------------------------------------------------



 



organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
     “Other Indebtedness Maturity Date” means, (a) the maturity date of any
Indenture Indebtedness or (b) the maturity date of any Indebtedness of the
Company or any of its Subsidiaries which Indebtedness is in an outstanding
principal amount greater than $35,000,000 on a consolidated basis (other than
Indebtedness under the Loan Documents).
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Out of Balance” means, with respect to a New Vehicle Floorplan Loan, the
outstanding balance thereof has not been paid in accordance with
Section 2.11(a)(iii).
     “Outstanding Amount” means (i) with respect to New Vehicle Floorplan
Committed Loans and New Vehicle Floorplan Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of New Vehicle Floorplan Commitment
Loans and New Vehicle Floorplan Swing Line Loans, as the case may be, occurring
on such date and (ii) with respect to Used Vehicle Floorplan Committed Loans and
Used Vehicle Floorplan Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
of repayments of Used Vehicle Floorplan Committed Loans and Used Vehicle
Floorplan Swing Line Loans, as the case may be, occurring on such date.
     “Participant” has the meaning specified in Section 10.06(d).
     “Payment Commitment” means a written agreement entered into between the New
Vehicle Swing Line Lender and a vehicle manufacturer or distributor (and if
required pursuant to the terms of the Payment Commitment, the applicable
Borrower), providing for advances of the proceeds of New Vehicle Floorplan Swing
Line Loans directly by the New Vehicle Swing Line Lender to such manufacturer or
distributor in payment for the purchase of New Vehicles by the applicable New
Vehicle Borrower.
     “Payoff Letter Commitment” means a written agreement entered into between
the New Vehicle Swing Line Lender and a financial institution (and if required
pursuant to the terms of the Payoff Letter Commitment, the applicable Borrower),
which agreement is delivered in connection with the payoff of floorplan
financing provided by such financial institution and provides for advances of
the proceeds of New Vehicle Floorplan Swing Line Loans directly by the New
Vehicle Swing Line Lender to such financial institution in order to pay for or
refinance the purchase of New Vehicles by the applicable New Vehicle Borrower.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Act” shall mean the Pension Protection Act of 2006.

28



--------------------------------------------------------------------------------



 



     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
     “Pension Plan” means any employee pension benefit plan (other than a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by any Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
     “Permitted Acquisition” means any Acquisition permitted by Section 7.12.
     “Permitted Disposition” means any Disposition permitted by Section 7.05.
     “Permitted Indenture Refinancing Indebtedness” means any refinancings,
replacements, refundings, renewals or extensions of the 2003-8.625% Indenture
Indebtedness, the 2009-5.0% Indenture Indebtedness, the 2010-9.0% Indenture
Indebtedness or any Permitted Indenture Refinancing Indebtedness, provided, that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, replacement, refunding, renewal or extension (other than for the
reasonable fees, premiums or transaction costs incurred in connection with any
such refinancing, replacement, refunding, renewal or extension), (such
refinancing, replacement, refunding, renewal or extension being referred to
hereafter as the “Applicable Refinancing”) and (ii) such Indebtedness, after
giving effect to the Applicable Refinancing, (A) is not secured by any property
of the Company or any Subsidiary, (B) does not have any obligor or guarantor
other than the obligors or guarantors of such Indebtedness prior to the
Applicable Refinancing, (C) does not have a maturity, and does not require any
principal payments (whether by scheduled installment, mandatory prepayment or
redemption, or the exercise of any put right), earlier than two (2) years
following the Maturity Date, (D) has terms (including terms of maturity and
amortization) that are typical for indebtedness of such type issued at such time
and such terms (other than applicable rates of interest) are otherwise no more
restrictive, or less advantageous to the Lenders, than the Loan Documents or are
otherwise on terms satisfactory to the Administrative Agent, (E) in the case of
the 2010-9.0% Indenture Indebtedness or any Permitted Indenture Refinancing
Indebtedness thereof, (1) is subordinated to the Obligations contained herein in
a manner reasonably acceptable to the Administrative Agent or has subordination
terms substantially similar to those in the 2010-9.0% Indenture and (2) has
customary standstill and blockage provisions with regard to payments and
enforcement actions, and (iii) after giving effect to the issuance of such
Indebtedness, (A) no Event of Default shall have occurred and be continuing or
would occur as a result thereof and (B) all other requirements set forth in
Section 7.03(h), (i) or (j), as applicable, shall have been met.
     “Permitted Real Estate Indebtedness” means Indebtedness of the Company or a
Subsidiary owing to non-Affiliated Persons secured solely by Liens on Permitted
Real Estate Indebtedness Collateral so long as the amount of such Indebtedness
(as measured for any specified real property parcel and improvements (if any)
financed thereby) is no greater than eighty-five percent (85%) of the value of
such parcel and improvements set forth in an appraisal thereof prepared by a
member of the Appraisal Institute and an independent appraisal firm

29



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent and commissioned in connection with
such financing, a copy of which such appraisal has been provided to the
Administrative Agent upon its request.
     “Permitted Real Estate Indebtedness Collateral” means, with respect to any
particular Permitted Real Estate Indebtedness, the applicable real property used
(at the time of the incurrence of such Permitted Real Estate Indebtedness) by a
Subsidiary of the Company for the operation of a vehicle dealership or a
business ancillary thereto, together with related real property rights,
improvements, fixtures (other than trade fixtures), insurance payments, leases
and rents related thereto and proceeds thereof.
     “Permitted Silo Guaranty” means, with respect to any Permitted Silo
Indebtedness provided by any Silo Lender, the guaranty of such Indebtedness by
(a) the Company or (b) any Subsidiary that operates one or more dealerships at
which New Vehicle floorplan financing is provided by such Silo Lender.
     “Permitted Silo Indebtedness” means Indebtedness (including Permitted Silo
Guaranties but excluding Indebtedness provided pursuant to the Floorplan Credit
Agreement) incurred from time to time by any of the Company’s current or future
Subsidiaries consisting of floorplan financing for New Vehicles or Used Vehicles
provided by financial institutions or manufacturer-affiliated finance companies
(“Silo Lenders”) to such Subsidiaries, provided that (i) with respect to
financing of Used Vehicles, the proceeds of such financing are used for
purchasing and carrying Used Vehicles, (ii) such indebtedness is secured by, in
the case of Silo Lenders providing New Vehicle floorplan financing or New
Vehicle and Used Vehicle floorplan financing, a lien on certain assets of such
Subsidiaries (including New Vehicles and Used Vehicles financed (including
related contracts-in-transit) and the proceeds thereof and certain general
intangibles, but excluding real property and fixtures (other than trade
fixtures)), and (iii) such Silo Lender is a party to and bound by the Master
Intercreditor Agreement; provided that, Permitted Silo Indebtedness provided by
a Silo Lender may be cross-collateralized with other Permitted Silo Indebtedness
provided by such Silo Lender.
     “Permitted Third Party Service Loaner Indebtedness” means Indebtedness
incurred from time to time by any of the Company’s current or future
Subsidiaries consisting of financing for Service Loaner Vehicles, which
financing is provided by manufacturers, manufacturer affiliated finance
companies or other Persons (excluding Floorplan Lenders and Silo Lenders) to the
Company or such Subsidiary (“Service Loaner Lenders”) so long as (i) such
indebtedness is secured solely by a Lien on said Service Loaner Vehicles so
financed by the respective Service Loaner Lenders and the proceeds of such
Service Loaner Vehicles, and (ii) in the event any Uniform Commercial Code
financing statement related to such Indebtedness reflects any assets of such
Subsidiary other than said Service Loaner Vehicles so financed by the respective
Service Loaner Lenders and the proceeds of such Service Loaner Vehicles, the
Company has used commercially reasonable efforts to obtain an intercreditor
agreement executed by such applicable Service Loaner Lender, which intercreditor
agreement (x) is in form and substance reasonably satisfactory to the
Administrative Agent, (y) acknowledges that such Indebtedness is secured solely
by a Lien on said Service Loaner Vehicles so financed and the proceeds thereof
and (z) does not conflict with or violate the terms of the Master Intercreditor
Agreement.

30



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA (generally including a Pension Plan, but excluding a
Multiemployer Plan and Multiple Employer Plan), maintained by the Company or, in
the case of a Pension Plan, by an ERISA Affiliate, for employees of the Company
or any ERISA Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pro Forma Compliance” means, (i) with respect to any event other than as
set forth in clause (ii) below, that the Company and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.11 and the
Used Vehicle Borrowing Base, as applicable, in each case calculated as if the
event with respect to which Pro Forma Compliance is being tested had occurred on
the first day of each relevant period with respect to which current compliance
with such financial covenant and Used Vehicle Borrowing Base would be determined
(for example, in the case of a financial covenant based on Consolidated EBITDAR,
as if such event had occurred on the first day of the four fiscal quarter period
ending on the last day of the most recent fiscal quarter in respect of which
financial statements have been delivered pursuant to Section 6.01(a) or (b)) and
(ii) with respect to any Restricted Payment or Indenture Prepayment to be made
on any date (any such date, an “Applicable Date”) as contemplated by
Section 7.06(e), Section 7.06(f) or Section 7.15, that the Company and its
Subsidiaries will be in pro forma compliance with the financial covenants set
forth in Section 7.11 and the Repurchase Test Amount requirements set forth in
Section 7.06(f) and 7.15, in each case as of the last day of the fiscal quarter
which includes the Applicable Date as well as the last day of each of the three
fiscal quarters succeeding the fiscal quarter containing the Applicable Date, in
each case (x) calculated as if such Restricted Payment or Indenture Prepayment
had occurred on the first day of the fiscal quarter which includes the
Applicable Date and (y) based on projected financial statements delivered to the
Administrative Agent and approved by the Administrative Agent in its sole
discretion and which do not reflect material changes in growth or turnover
assumptions of trading assets or accounts payable as compared to the most recent
financial statements delivered pursuant to Sections 6.01(a) or (b). Pro forma
calculations made pursuant to this definition that require calculations of
Consolidated EBITDAR on a pro forma basis will be made in accordance with
Section 1.04(d).
     “Pro Forma Used Vehicle Borrowing Base Certificate” means, with respect to
any event, a duly completed Used Vehicle Borrowing Base Certificate
demonstrating Pro Forma Compliance for such event.
     “Pro Forma Compliance Certificate” means, with respect to any event, a duly
completed Compliance Certificate demonstrating Pro Forma Compliance for such
event.
     “Public Lender” has the meaning specified in Section 6.02.
     “Put Option” means an option of the holders of any Indenture Indebtedness
to require the Company to purchase such Indenture Indebtedness.

31



--------------------------------------------------------------------------------



 



     “Put Option Date” means the date the holders of any Indenture Indebtedness
have the right to exercise a Put Option.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Company as prescribed in the
Securities Laws.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Removed Franchise” has the meaning specified in Section 2.19(e).
     “Rental Vehicle” means a New Vehicle less than two years old owned by a New
Vehicle Borrower and purchased directly from a manufacturer as a New Vehicle and
that is used as a service loaner vehicle or is periodically subject to a rental
contract with customers of the New Vehicle Borrower for loaner or rental periods
of up to thirty (30) consecutive days or is used by dealership personnel in
connection with parts and service operations.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Repurchase Test Amount” means, as of any date of measurement thereof,
(a) the sum of (without duplication): (i) cash, cash equivalents and short-term
marketable securities reflected on the books of the Company and its Subsidiaries
as of such date, in each case not subject to any Lien (other than Liens created
under the Loan Documents, the Floorplan Facility, Permitted Silo Indebtedness or
Permitted Third Party Service Loaner Indebtedness), (ii) the Net Book Value of
contracts-in-transit as of such date, in each case not subject to any Lien
(other than Liens created under the Loan Documents, the Floorplan Facility or
Permitted Silo Indebtedness), (iii) the Net Book Value of New Vehicles (other
than Service Loaner Vehicles) as of such date, (iv) the Net Book Value of
Service Loaner Vehicles as of such date, (v) 75% of the Net Book Value of Used
Vehicles (net of Lien payoffs and purchases) as of such date, and (vi) the
Revolving Facility Liquidity Amount as of such date, minus (b) the sum of
(without duplication) (i) the total outstanding amount of Indebtedness under the
New Vehicle Floorplan Facility (other than Indebtedness related to the financing
of Service Loaner Vehicles) as of such date, (ii) the total outstanding amount
of Permitted Silo Indebtedness for New Vehicle Inventory (other than
Indebtedness related to the financing of Service Loaner Vehicles) as of such
date, (iii) the total outstanding amount of Used Vehicle floorplan Indebtedness
as of such date, and (iv) the total outstanding amount of Indebtedness related
to the financing of Service Loaner Vehicles under the New Vehicle Floorplan
Facility, Permitted Silo Indebtedness and Permitted Third Party Service Loaner
Indebtedness as of such date, minus (c) the aggregate amount of (x) the
outstanding principal amount of the applicable Indenture Prepayments the Company
intends in good faith to make in the fiscal quarter that includes such date of
measurement and (y) the amount of Restricted Payments described in
Section 7.06(f) the Company intends in good faith to make in the fiscal quarter
that includes such date of measurement, in each case, as evidenced to the
reasonable satisfaction of the Administrative Agent.

32



--------------------------------------------------------------------------------



 



     “Repurchase Test Amount Certificate” means a certificate of a Responsible
Officer of the Company substantially in the form of Exhibit P setting forth a
calculation of the Repurchase Test Amount.
     “Request for Borrowing” means (a) with respect to a New Vehicle Floorplan
Committed Borrowing, or conversion of a New Vehicle Floorplan Committed Loans, a
New Vehicle Floorplan Committed Loan Notice, (b) with respect to a New Vehicle
Floorplan Swing Line Loan, or conversion of New Vehicle Floorplan Swing Line
Loans, a New Vehicle Floorplan Swing Line Loan Notice, (c) with respect to a
Used Vehicle Floorplan Committed Borrowing, or conversion of Used Vehicle
Floorplan Committed Loans, a Used Vehicle Floorplan Committed Loan Notice, and
(d) with respect to a Used Vehicle Floorplan Swing Line Loan, or conversion of
Used Vehicle Floorplan Swing Line Loans, a Used Vehicle Floorplan Swing Line
Loan Notice.
     “Required Financial Information” has the meaning specified in the
definition of “Restricted Subsidiary”.
     “Required Lenders” means, as of any date of determination, at least three
(3) Lenders whose Applicable Percentages aggregate at least 50% of the Aggregate
Commitments, or, (i) if there are three (3) Lenders on such date of
determination, “Required Lenders” shall mean at least two (2) Lenders whose
Applicable Percentages aggregate at least 50% of the Aggregate Commitments,
(ii) if there is one (1) Lender on such date of determination, “Required
Lenders” shall mean such Lender, (iii) if the commitment of each Lender under an
Applicable Facility to make Loans have been terminated pursuant to Section 8.02
or 8.04, the Commitments under such Applicable Facility shall be calculated
based on the Total New Vehicle Floorplan Outstandings or Total Used Vehicle
Floorplan Outstandings (as the case may be) with respect to such Applicable
Facility (with the aggregate amount of each Lender’s risk participation and
funded participation in New Vehicle Floorplan Swing Line Loans and Used Vehicle
Floorplan Swing Line Loans, as applicable, being deemed “held” by such Lender
for purposes of this definition), (iv) the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders, and (v) in
the event that at the time of such determination any New Vehicle Floorplan
Overdraft is outstanding, each of (x) the Aggregate Commitments and the Total
New Vehicle Floorplan Outstandings, and (y) the Commitment of or Total New
Vehicle Floorplan Outstandings held by the New Vehicle Swing Line Lender (as the
case may be), shall be deemed for purposes of this determination to be increased
in the amount of such outstanding New Vehicle Floorplan Overdraft.
     “Required New Vehicle Floorplan Lenders” means, as of any date of
determination, at least three (3) New Vehicle Floorplan Lenders whose Applicable
New Vehicle Floorplan Percentages aggregate at least 50% of the Aggregate New
Vehicle Floorplan Commitments, provided that, (i) if there are three (3) New
Vehicle Floorplan Lenders on such date of determination, “Required New Vehicle
Floorplan Lenders” shall mean at least two (2) New Vehicle Floorplan Lenders
whose Applicable New Vehicle Floorplan Percentages aggregate at least 50% of the
Aggregate New Vehicle Floorplan Commitments, (ii) if there is one (1) New
Vehicle Floorplan Lender on such date of determination, “Required New Vehicle
Floorplan Lenders” shall mean such Lender, and (iii) if the commitment of each
New Vehicle Floorplan

33



--------------------------------------------------------------------------------



 



Lender to make New Vehicle Floorplan Loans has been terminated pursuant to
Section 8.02, the New Vehicle Floorplan Commitments shall be calculated based on
the Total New Vehicle Floorplan Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in New Vehicle Floorplan
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided further that the New Vehicle Floorplan Commitment of, and
the portion of the Total New Vehicle Floorplan Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required New Vehicle Floorplan Lenders.
     “Required Revolving Lenders” has the meaning specified for the term
“Required Lenders” in the Revolving Credit Agreement.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party and, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or assistant secretary. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Manufacturer” has the meaning specified in Section 2.01.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the stockholders, partners or members
(or the equivalent Person thereof) of the Company or any Subsidiary.
     “Restricted Subsidiary” means each direct or indirect Subsidiary of the
Company that (i) has total assets (including Equity Interests in other Persons)
of equal to or greater than $2500 (calculated as of the most recent fiscal
period with respect to which the Administrative Agent shall have received
financial statements required to be delivered pursuant to Sections 6.01(a) or
(b) (or if prior to delivery of any financial statements pursuant to such
Sections, then calculated based on the Audited Financial Statements) (the
“Required Financial Information”)), or (ii) has revenues (on a consolidated
basis with its Subsidiaries) equal to or greater than $2500 for a period of four
consecutive fiscal quarters (calculated for the most recent four fiscal quarter
period for which the Administrative Agent has received the Required Financial
Information); provided, however, that notwithstanding the foregoing, the term
“Restricted Subsidiaries” shall also include any Subsidiaries designated as
“Restricted Subsidiaries” pursuant to the definition of “Unrestricted
Subsidiaries”.
     “Revolving Administrative Agent” means, as applicable, Bank of America (in
its capacity as the administrative agent under the Revolving Credit Agreement or
any successor administrative agent under the Revolving Credit Agreement) serving
as the collateral agent on behalf of the Secured Parties under the Loan
Documents.

34



--------------------------------------------------------------------------------



 



     “Revolving Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of the date hereof among the Company, the Revolving
Administrative Agent and the Revolving Lenders, as amended, supplemented or
otherwise modified from time to time.
     “Revolving Credit Facility” means the revolving credit facility described
in the Revolving Credit Agreement providing for revolving loans to the Company
by the Revolving Lenders.
     “Revolving Default” has the meaning specified for the term “Default” in the
Revolving Credit Agreement.
     “Revolving Event of Default” has the meaning specified for the term “Event
of Default” in the Revolving Credit Agreement.
     “Revolving Facility Loan” means a loan by a Revolving Lender to the Company
under the Revolving Credit Agreement.
     “Revolving Lender” means each lender that has a commitment under the
Revolving Credit Facility or, following termination of such commitments, has
Revolving Facility Loans outstanding.
     “Revolving Loan Documents” has the meaning specified for the term “Loan
Documents” in the Revolving Credit Agreement.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Revolving Administrative Agent (in its capacity as collateral
agent under the Loan Documents), the Administrative Agent and the Lenders.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
     “Security Agreement” means that certain Second Amended and Restated
Security Agreement dated as of the Closing Date among the Company, each other
Loan Party, the Administrative Agent and the Revolving Administrative Agent,
substantially in the form of Exhibit J attached hereto, as supplemented from
time to time by the execution and delivery of Joinder Agreements pursuant to
Section 6.14, and as otherwise supplemented, amended, or modified from time to
time.
     “Security Instruments” means, collectively or individually as the context
may indicate, the Security Agreement, any Joinder Agreement, the Master
Intercreditor Agreement, any

35



--------------------------------------------------------------------------------



 



Landlord Waiver, and all other agreements (including control agreements),
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Company, any other Loan Party, or any other Person shall
grant or convey to the Revolving Administrative Agent or the Administrative
Agent, for the benefit of the Secured Parties, a Lien in, or any other Person
shall acknowledge any such Lien in, property as security for all or any portion
of the Obligations and any other obligation under any Loan Document.
     “Service Loaner Lenders” has the meaning specified in the definition of
“Permitted Third Party Service Loaner Indebtedness.”
     “Service Loaner Vehicles” means vehicles which are provided as service
loaner vehicles for customers of a Subsidiary that are having their vehicles
serviced by such Subsidiary.
     “Silo Financing Commencement Date” has the meaning specified in Section
2.11(a)(iii)(C).
     “Silo Lenders” has the meaning specified in the definition of “Permitted
Silo Indebtedness.”
     “Silo Subsidiaries” means, those Subsidiaries (other than Dual
Subsidiaries) from time to time obligated pursuant to Permitted Silo
Indebtedness as permitted pursuant to the terms of this Agreement, which such
Subsidiaries as of the Closing Date are set forth on Schedule 1.01A. The Company
may designate other Subsidiaries as Silo Subsidiaries from time to time in
accordance with Sections 2.19(e) and 7.16.
     “Solvent” means, when used with respect to any Person, that at the time of
determination:
     (a) the fair value of its assets (both at fair valuation and at present
fair saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and
     (b) it is then able and expects to be able to pay its debts as they mature;
and
     (c) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
     “Springing Maturity Date” has the meaning specified in the definition of
“Maturity Date.”
     “Springing Maturity Date Exception” has the meaning specified in the
definition of “Maturity Date.”
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise

36



--------------------------------------------------------------------------------



 



specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Company and shall include, without
limitation, the Unrestricted Subsidiaries.
     “Subsidiary Guarantors” means, collectively, all Subsidiaries executing a
Subsidiary Guaranty on the Closing Date and other Subsidiaries that enter into a
Joinder Agreement.
     “Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty
Agreement made by the Subsidiary Guarantors in favor of the Administrative Agent
and the Lenders, substantially in the form of Exhibit F as supplemented from
time to time by execution and delivery of Joinder Agreements pursuant to
Section 6.14 and as otherwise supplemented, amended, or modified from time to
time.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

37



--------------------------------------------------------------------------------



 



     “Temporary Excess Cash” means cash proceeds received by the Company from
the issuance of Additional Indebtedness permitted by Section 7.03(k) or (l) or
Permitted Indenture Refinancing Indebtedness permitted by Section 7.03(h), (i)
or (j), which cash (as set forth in a notice delivered by the Company to the
Administrative Agent within five (5) Business Days of the Company’s receipt of
such cash proceeds) is intended by the Company to be applied to the prepayment
or purchase (whether by open market purchase or pursuant to a tender offer) of
Indenture Indebtedness, but has not yet been so applied solely because the
Company has not completed such prepayment, repurchase or refinancing, so long as
such cash is so applied within six (6) months of receipt thereof.
     “Temporary Indebtedness” means Indenture Indebtedness the Company intends
to repay (whether by open market purchase or pursuant to a tender offer) using
cash proceeds received by the Company from the issuance of Additional
Indebtedness permitted by Section 7.03(k) or (l) or Permitted Indenture
Refinancing Indebtedness permitted by Section 7.03(h), (i) or (j); provided
that, such applicable Indenture Indebtedness shall only qualify as “Temporary
Indebtedness” for so long as such cash proceeds qualify as “Temporary Excess
Cash”.
     “Threshold Amount” means $20,000,000.
     “Total New Vehicle Floorplan Outstandings” means the aggregate Outstanding
Amount of all New Vehicle Floorplan Loans.
     “Total Outstandings” means the aggregate of the Total New Vehicle Floorplan
Outstandings and Total Used Vehicle Floorplan Outstandings.
     “Total Used Vehicle Floorplan Outstandings” means the aggregate Outstanding
Amount of all Used Vehicle Floorplan Loans.
     “Trading Day” means, so long as the Class A Common Stock (or other security
for which a closing sale price must be determined) is listed or traded, a day on
which (i) (A) if the Class A Common Stock is listed on the New York Stock
Exchange, trading in the Class A Common Stock generally occurs on The New York
Stock Exchange, or (B) if the Class A Common Stock is not then listed on The New
York Stock Exchange, trading in the Class A Common Stock generally occurs on the
principal other United States national or regional securities exchange on which
the Class A Common Stock is then listed, and (ii) a Last Reported Sale Price for
the Class A Common Stock is available on such securities exchange or market.
     “Trigger Date” means any date upon which either the conditions in clause
(a) or (b) below are met:
     (a) any day on which both of the following are met:
     (i) such day occurs during the six (6) month period prior to any Other
Indebtedness Maturity Date, and
     (ii) the Maturity Date Test Amount on such day is less than $100,000,000,
or
     (b) any day on which all of the following are met:

38



--------------------------------------------------------------------------------



 



     (i) such day occurs during the six (6) month period prior to any Put Option
Date,
     (ii) on at least twenty (20) of the thirty (30) Trading Days immediately
preceding such day the average Last Reported Sale Price of the Company’s Class A
Common Stock was less than 130% of the Conversion Price set forth in the
applicable documentation related to the Indenture Indebtedness subject to such
Put Option, and
     (iii) the Maturity Date Test Amount on such day is less than $100,000,000.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code then in effect in the state of
North Carolina or, if the context so indicates, another applicable jurisdiction.
     “United States” and “U.S.” mean the United States of America.
     “Unrestricted Subsidiaries” means all Subsidiaries of the Company other
than the Restricted Subsidiaries; provided that in no event shall the
Unrestricted Subsidiaries as a whole have more than $100,000 in total assets or
more than $100,000 in total revenues for a period of four consecutive fiscal
quarters (in each case) calculated as of the most recent four fiscal quarter
period for which the Administrative Agent has received the Required Financial
Information; and if either such threshold is exceeded, the Company shall
immediately designate one or more such Subsidiaries to be “Restricted
Subsidiaries” and deliver to the Administrative Agent all documents specified in
Section 6.14 for such Subsidiaries, so that after giving effect to such
designation, the remaining Unrestricted Subsidiaries shall satisfy such
requirements.
     “Used Vehicle” means a Vehicle other than a New Vehicle.
     “Used Vehicle Borrowing Base” means, as of any date of calculation, 75% of
the Net Book Value of Eligible Used Vehicle Inventory.
     “Used Vehicle Borrowing Base Certificate” means a certificate by a
Responsible Officer of the Company, substantially in the form of Exhibit I (or
another form acceptable to the Administrative Agent) setting forth the
calculation of the Used Vehicle Borrowing Base, including a calculation of each
component thereof, all in such detail as shall be reasonably satisfactory to the
Administrative Agent. All calculations of the Used Vehicle Borrowing Base in
connection with the preparation of any Used Vehicle Borrowing Base Certificate
shall originally be made by the Company and certified to the Administrative
Agent; provided, that the Administrative Agent shall have the right to review
and adjust, in the exercise of its reasonable credit judgment, any such
calculation to the extent that such calculation is not in accordance with this
Agreement.
     “Used Vehicle Event of Default” has the meaning specified in Section 8.01.
     “Used Vehicle Floorplan Borrowing” means a Used Vehicle Floorplan Committed
Borrowing or a Used Vehicle Floorplan Swing Line Borrowing, as the context may
require.

39



--------------------------------------------------------------------------------



 



     “Used Vehicle Floorplan Commitment” means, as to each Lender, its
obligation to (a) make Used Vehicle Floorplan Committed Loans to the Company
pursuant to Section 2.06, and (b) purchase participations in Used Vehicle
Floorplan Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01A or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
     “Used Vehicle Floorplan Committed Borrowing” means a borrowing consisting
of simultaneous Used Vehicle Floorplan Committed Loans of the same Type made by
each of the Used Vehicle Floorplan Lenders pursuant to Section 2.06.
     “Used Vehicle Floorplan Committed Loan” has the meaning specified in
Section 2.06.
     “Used Vehicle Floorplan Committed Loan Notice” means a notice of (a) a Used
Vehicle Floorplan Committed Borrowing, or (b) a conversion of Used Vehicle
Floorplan Committed Loans from one Type to the other, pursuant to
Section 2.07(a), which, if in writing, shall be substantially in the form of
Exhibit A-2.
     “Used Vehicle Floorplan Facility” means the used vehicle floorplan facility
described in Sections 2.06 through 2.08 providing for Used Vehicle Floorplan
Loans to the Company by the Used Vehicle Floorplan Lenders.
     “Used Vehicle Floorplan Loan” means an extension of credit by a Used
Vehicle Floorplan Lender to the Company under Article II in the form of a Used
Vehicle Floorplan Committed Loan or a Used Vehicle Floorplan Swing Line Loan.
     “Used Vehicle Floorplan Lender” means each Lender that has a Used Vehicle
Floorplan Commitment or, following termination of the Used Vehicle Floorplan
Commitments, has Used Vehicle Floorplan Loans outstanding.
     “Used Vehicle Floorplan Swing Line” means the revolving credit facility
made available by the Used Vehicle Floorplan Swing Line Lender pursuant to
Section 2.08.
     “Used Vehicle Floorplan Swing Line Borrowing” means a borrowing of a Used
Vehicle Floorplan Swing Line Loan pursuant to Section 2.08.
     “Used Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of Used Vehicle Floorplan Swing Line Loans, or any successor used
vehicle swing line lender hereunder.
     “Used Vehicle Floorplan Swing Line Loan” has the meaning specified in
Section 2.08(a).
     “Used Vehicle Floorplan Swing Line Loan Notice” means a notice of a Used
Vehicle Floorplan Swing Line Borrowing pursuant to Section 2.08(b), which, if in
writing, shall be substantially in the form of Exhibit B-2.

40



--------------------------------------------------------------------------------



 



     “Used Vehicle Floorplan Swing Line Sublimit” means an amount equal to the
lesser of (a) $30,000,000 and (b) the Aggregate Used Vehicle Floorplan
Commitments. The Used Vehicle Floorplan Swing Line Sublimit is part of, and not
in addition to, the Aggregate Used Vehicle Floorplan Commitments.
     “Vehicle” means an automobile or truck with a gross vehicle weight of less
than 16,000 pounds which satisfies the following requirements: (a) the vehicle
is owned by a Grantor free of any title defects or any liens or interests of
others except (i) the security interest in favor of the Revolving Administrative
Agent for the benefit of the Secured Parties, (ii) the security interest in
favor of the Revolving Administrative Agent for the benefit of the Secured
Parties (as defined in the Revolving Credit Agreement), (iii) the security
interests subject to the Master Intercreditor Agreement and (iv) other Liens to
which the Administrative Agent consents in writing in its sole discretion;
(b) except as set forth in Section 6.13, the vehicle is located at one of the
locations identified in Schedule 6.13; (c) the vehicle is held for sale in the
ordinary course of a Grantor’s business and is of good and merchantable quality;
and (d) the vehicle is not a commercial truck designated as Class 4 or above by
the U.S. Department of Transportation, Federal Highway Administration.
     “Vehicle Title Documentation” has the meaning specified in Section 6.05.
     “Within Line Limitation” means,
     (a) with respect to any New Vehicle Borrower, any dealer location and any
specific vehicle manufacturer or distributor, as applicable, limitations on the
amount of New Vehicle Floorplan Loans that may be advanced to such manufacturer
or distributor with respect to New Vehicles purchased or to be purchased by such
New Vehicle Borrower for such dealer location, or
     (b) with respect to any New Vehicle Borrower, any dealer location and any
specific vehicle manufacturer or distributor, as applicable, and Demonstrators,
Rental Vehicles and Fleet Vehicles, limitations on the amount of New Vehicle
Floorplan Loans that may be advanced to such manufacturer or distributor with
respect to Demonstrators, Rental Vehicles and Fleet Vehicles purchased or to be
purchased by such New Vehicle Borrower for such dealer location,
which limitations (in each case) are agreed to from time to time by the New
Vehicle Swing Line Lender and such distributor or manufacturer from time to
time.
     “92 Day Period” has the meaning specified in the definition of “Maturity
Date.”
     “2003-8.625% Indenture” means the Indenture dated as of August 12, 2003
between the Company, the guarantors set forth therein and U.S. Bank National
Association, as Trustee.
     “2003-8.625% Indenture Indebtedness” means, collectively or individually,
as the context may require, Indebtedness of the Company or any of its
Subsidiaries incurred or outstanding under the 2003-8.625% Indenture and any
2003-8.625% Indenture Notes.
     “2003-8.625% Indenture Notes” means (i) the 8.625% Senior Notes due 2013
issued by the Company prior to the date hereof in (i) an initial aggregate
principal amount of $200,000,000

41



--------------------------------------------------------------------------------



 



and (ii) an additional principal amount of $75,000,000, in each case issued
under the 2003-8.625% Indenture. The aggregate outstanding principal amount of
the 2003-8.625% Indenture Notes as of the Closing Date is $42,900,000.
     “2009-5.0% Indenture” means the Indenture dated as of September 23, 2009
between the Company, the guarantors set forth therein and U.S. Bank National
Association, as Trustee.
     “2009-5.0% Indenture Indebtedness” means, collectively or individually, as
the context may require, Indebtedness of the Company or any of its Subsidiaries
incurred or outstanding under the 2009-5.0% Indenture and the 2009-5.0%
Indenture Notes.
     “2009-5.0% Indenture Notes” means (i) the 5.0% Convertible Senior Notes due
2029 issued by the Company prior to the date hereof pursuant to the First
Supplemental Indenture to the 2009-5.0% Indenture in an aggregate principal
amount not to exceed $172,500,000. The aggregate outstanding principal amount of
the 2009-5.0% Indenture Notes as of Closing Date is $172,500,000.
     “2010-9.0% Indenture” means the Indenture dated as of March 12, 2010
between the Company, the guarantors set forth therein and U.S. Bank National
Association, as Trustee.
     “2010-9.0% Indenture Indebtedness” means, collectively or individually, as
the context may require, Indebtedness of the Company or any of its Subsidiaries
incurred or outstanding under the 2010-9.0% Indenture and the 2010-9.0%
Indenture Notes.
     “2010-9.0% Indenture Notes” means the 9.0% Senior Subordinated Notes due
2018 issued by the Company prior to the date hereof in an initial aggregate
principal amount of $210,000,000. The aggregate outstanding principal amount of
the 2010-9.0% Indenture Notes as of the Closing Date is $210,000,000.
     1.03 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document); provided that, any reference to a defined term in any such agreement,
instrument or other document (including the Revolving Credit Agreement) which
has been terminated shall have the meaning set forth in such document
immediately prior to such termination, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all

42



--------------------------------------------------------------------------------



 



references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.04 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that, all calculations of
financial covenants shall reflect the results of both continuing operations and
discontinued operations of the Company and its Subsidiaries, and in the event of
any such discontinued operations, the Company shall provide subtotals for each
of “continuing operations”, “discontinued operations” and “consolidated
operations”. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. In connection with the Company’s delivery of
financial statements hereunder, the Company shall deliver a reconciliation of
the calculations of the financial covenants before and after giving effect to
the adjustments from FASB ASC 825 and FASB ASC 470-20 described in this
Agreement.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation

43



--------------------------------------------------------------------------------



 



between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
     (d) Calculation of Consolidated EBITDAR, Consolidated Fixed Charges and
Consolidated Rental Expense. Consolidated EBITDAR shall be calculated for any
period by including the actual amount for such period, including the
Consolidated EBITDAR attributable to Acquisitions permitted hereunder and
occurring during such period and (to the extent otherwise included in
Consolidated Net Income) excluding the Consolidated EBITDAR attributable to
Permitted Dispositions of assets occurring during such period on a pro forma
basis for the period from the first day of the applicable period through the
date of the closing of each such permitted Acquisition or Permitted Disposition,
utilizing (i) where available or required pursuant to the terms of this
Agreement, historical audited and/or reviewed unaudited financial statements
obtained from the seller, broken down by fiscal quarter in the Company’s
reasonable judgment or (ii) unaudited financial statements (where no audited or
reviewed financial statements are required pursuant to the terms of this
Agreement) reviewed internally by the Company, broken down in the Company’s
reasonable judgment; provided, however, that (x) any such pro forma adjustment
of Consolidated EBITDAR shall reflect the Company’s and the Subsidiaries’ pro
forma rental payments related to the assets acquired in any applicable
Acquisition (and shall not reflect any rental expense payments of the applicable
seller), and (y) any such pro forma adjustment of Consolidated EBITDAR shall not
result in an increase of more than 10% of Consolidated EBITDAR prior to such
adjustment, unless the Company provides to the Administrative Agent (A) the
supporting calculations for such adjustment and (B) such other information as
the Administrative Agent may reasonably request to determine the accuracy of
such calculations. For purposes of determining “Consolidated Fixed Charges” for
any period, the Consolidated Interest Expense, Consolidated Principal Payments
and Consolidated Rental Expenses attributable to such Permitted Dispositions
described above during such period may, at the option of the Company and subject
to the consent of the Administrative Agent (which shall not be unreasonably
withheld), be excluded therefrom.
     1.05 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

44



--------------------------------------------------------------------------------



 



ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 New Vehicle Floorplan Committed Loans. Subject to the terms and
conditions set forth herein, each New Vehicle Floorplan Lender severally agrees
to make loans (each such loan, a “New Vehicle Floorplan Committed Loan”) to the
New Vehicle Borrowers, jointly or severally, from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s New Vehicle Floorplan Commitment;
provided, however, that after giving effect to any New Vehicle Floorplan
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Total New Vehicle Floorplan Outstandings shall not exceed
the Aggregate New Vehicle Floorplan Commitments, (iii) the aggregate Outstanding
Amount of the New Vehicle Floorplan Committed Loans of any New Vehicle Floorplan
Lender, plus such Lender’s Applicable New Vehicle Floorplan Percentage of the
Outstanding Amount of all New Vehicle Floorplan Swing Line Loans shall not
exceed such Lender’s New Vehicle Floorplan Commitment, and (iv) on a per New
Vehicle basis, such Loan shall not exceed 100% of the original invoice price
(including freight charges) of each New Vehicle financed, provided, further,
that the proceeds of New Vehicle Floorplan Committed Loans shall only be used to
pay the purchase price of New Vehicles, including the refinancing of New Vehicle
Floorplan Swing Line Loans or other New Vehicle Floorplan Loans utilized for
such purpose. Within the limits of each New Vehicle Floorplan Lender’s New
Vehicle Floorplan Commitment, and subject to the other terms and conditions
hereof, the New Vehicle Borrowers may borrow under this Section 2.01, prepay
under Section 2.09, and reborrow under this Section 2.01. New Vehicle Floorplan
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
     2.02 Borrowings, Conversions and Continuations of New Vehicle Floorplan
Committed Loans.
     (a) Each New Vehicle Floorplan Committed Borrowing and each conversion of
New Vehicle Floorplan Committed Loans from one Type to the other shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) one Business Day prior to the requested date
of any New Vehicle Floorplan Borrowing of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans or of any
conversion of Base Rate Committed Loans to Eurodollar Rate Loans, and (ii) one
Business Day prior to the requested date of any Borrowing of Base Rate Committed
Loans. Each telephonic notice by the Company pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
New Vehicle Floorplan Committed Loan Notice, appropriately completed and signed
by a Responsible Officer of the Company. Each New Vehicle Floorplan Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Company is requesting a New Vehicle Floorplan Committed Borrowing, a conversion
of New Vehicle Floorplan Committed Loans from one Type to the other, (ii) the
requested date of the Borrowing or conversion, as the case may be (which shall
be a Business Day), (iii) the principal amount of New Vehicle Floorplan
Committed Loans to be borrowed or converted, (iv) the Type of New Vehicle
Floorplan Committed Loans to be borrowed or to which existing New Vehicle
Floorplan Committed Loans are to be converted, (v) the applicable New

45



--------------------------------------------------------------------------------



 



Vehicle Borrower, and (vi) (in the case of a Committed Borrowing) the make,
model, and vehicle identification number of each New Vehicle to be financed
thereby. If the Company fails to provide a timely New Vehicle Floorplan
Committed Loan Notice requesting a conversion of Eurodollar Rate Loans to Base
Rate Loans, such Loans shall continue as Eurodollar Rate Loans. If the Company
fails to specify a Type of New Vehicle Floorplan Committed Loan in a New Vehicle
Floorplan Committed Loan Notice then the applicable New Vehicle Floorplan
Committed Loans shall, subject to Article III, be made as, or converted to,
Eurodollar Rate Loans.
     (b) Following receipt of a New Vehicle Floorplan Committed Loan Notice, the
Administrative Agent shall promptly notify each New Vehicle Floorplan Lender of
the amount of its Applicable New Vehicle Floorplan Percentage of the applicable
New Vehicle Floorplan Committed Loans. Each such Lender shall make the amount of
its New Vehicle Floorplan Committed Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 2:00 p.m. on the Business Day specified in the applicable New Vehicle
Floorplan Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is an initial Borrowing,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Company or other applicable New Vehicle Borrower in like funds
as received by the Administrative Agent by crediting the account of such
Borrower on the books of Bank of America with the amount of such funds.
     (c) The Administrative Agent shall promptly notify the Company and the New
Vehicle Floorplan Lenders of the interest rate applicable to any Eurodollar Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the New
Vehicle Floorplan Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
     2.03 New Vehicle Floorplan Swing Line Loan.
     (a) The New Vehicle Floorplan Swing Line. Subject to the terms and
conditions set forth herein, the New Vehicle Swing Line Lender may, in its sole
discretion and in reliance upon the agreements of the other New Vehicle
Floorplan Lenders set forth in this Section 2.03, make loans (each such loan, a
“New Vehicle Floorplan Swing Line Loan”) to the New Vehicle Borrowers, jointly
and severally, from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the New Vehicle Floorplan Swing Line Sublimit, notwithstanding the fact that
such New Vehicle Floorplan Swing Line Loans, when aggregated with the Applicable
New Vehicle Floorplan Percentage of the Outstanding Amount of New Vehicle
Floorplan Committed Loans of the Lender acting as New Vehicle Swing Line Lender,
may exceed the amount of such Lender’s New Vehicle Floorplan Commitment;
provided, however, that after giving effect to any New Vehicle Floorplan Swing
Line Loan, (i) subject to Section 2.04, the Total Outstandings shall not exceed
the Aggregate Commitments, (ii) subject to Section 2.04, the Total New Vehicle
Floorplan Outstandings shall not exceed the Aggregate New Vehicle Floorplan
Commitments, (iii) subject to Section 2.04, the aggregate Outstanding Amount of
the New Vehicle Floorplan Committed Loans of any New Vehicle Floorplan Lender,
plus such Lender’s Applicable New

46



--------------------------------------------------------------------------------



 



Vehicle Floorplan Percentage of the Outstanding Amount of all New Vehicle
Floorplan Swing Line Loans shall not exceed such Lender’s New Vehicle Floorplan
Commitment, and (iv) such Loan, together with the aggregate Outstanding Amount
of all other New Vehicle Floorplan Swing Line Loans made on or prior to such
date shall not exceed any applicable Within Line Limitation unless otherwise
consented to by the New Vehicle Swing Line Lender in its sole discretion; and
provided, further, that the proceeds of New Vehicle Floorplan Swing Line Loans
shall only be used (x) to honor New Vehicle Floorplan drafts presented by the
applicable vehicle manufacturer or distributor to the New Vehicle Swing Line
Lender pursuant to Payment Commitments, (y) to honor New Vehicle Floorplan
drafts presented by the applicable financial institution to the New Vehicle
Swing Line Lender pursuant to Payoff Letter Commitments or (z) otherwise to pay
the purchase price of New Vehicles (but not including in each case of clauses
(x), (y) and (z), New Vehicles manufactured by a Restricted Manufacturer).
Within the foregoing limits, and subject to the other terms and conditions
hereof, the New Vehicle Borrowers, may borrow under this Section 2.03, prepay
under Section 2.09, and reborrow under this Section 2.03. Each New Vehicle
Floorplan Swing Line Loan may be a Base Rate Loan or a Eurodollar Rate Loan.
Except as otherwise provided with respect to New Vehicle Floorplan Overdrafts,
immediately upon the making of a New Vehicle Floorplan Swing Line Loan, each New
Vehicle Floorplan Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the New Vehicle Floorplan Swing Line
Lender a risk participation in such New Vehicle Floorplan Swing Line Loan in an
amount equal to the product of such Lender’s Applicable New Vehicle Floorplan
Percentage times the amount of such New Vehicle Floorplan Swing Line Loan.
     (b) Payment Commitments and Payoff Letter Commitments.
     (i) The New Vehicle Swing Line Lender is authorized to make New Vehicle
Floorplan Swing Line Loans for the account of the New Vehicle Borrowers directly
to certain individual manufacturers or distributors that provide New Vehicles to
the New Vehicle Borrowers, in accordance with the terms and conditions of the
respective Payment Commitment agreed to between the New Vehicle Swing Line
Lender and each such manufacturer or distributor, and without any further notice
as otherwise required in this Section. Each New Vehicle Swing Line Loan made
pursuant to a Payment Commitment shall be a Eurodollar Rate Loan at the time of
such Borrowing, but may be converted to a Base Rate Loan in accordance with the
terms of this Agreement. The New Vehicle Borrowers shall be and remain jointly
and severally liable to the New Vehicle Swing Line Lender, or the New Vehicle
Floorplan Lenders, as applicable, for all payments made to a manufacturer or
distributor pursuant to a Payment Commitment.
     (ii) The New Vehicle Swing Line Lender is authorized to make New Vehicle
Floorplan Swing Line Loans for the account of the New Vehicle Borrowers directly
to certain individual financial institutions that financed New Vehicles for the
New Vehicle Borrowers, in accordance with the terms and conditions of the
respective Payoff Letter Commitment agreed to between the New Vehicle Swing Line
Lender and each such financial institution, and without any further notice as
otherwise required in this Section. Each New Vehicle Swing Line Loan made
pursuant to a Payoff Letter Commitment shall be a Eurodollar Rate Loan at the
time of such Borrowing, but may be converted to a Base Rate Loan in accordance
with the terms of this Agreement. The New Vehicle Borrowers

47



--------------------------------------------------------------------------------



 



shall be and remain jointly and severally liable to the New Vehicle Swing Line
Lender, or the New Vehicle Floorplan Lenders, as applicable, for all payments
made to a financial institution pursuant to a Payoff Letter Commitment.
     (c) Borrowing Procedures. Each New Vehicle Floorplan Swing Line Borrowing
and each conversion of New Vehicle Floorplan Swing Line Loans from one Type to
the other shall be made pursuant to (i) a Payment Commitment, (ii) a Payoff
Letter Commitment, (iii) upon the Company’s irrevocable notice to the New
Vehicle Floorplan Swing Line Lender by delivery of a written New Vehicle Swing
Line Loan Notice, appropriately completed and signed (in the case of a
Borrowing) by an authorized representative of the applicable New Vehicle
Borrower and (in the case of a conversion) by a Responsible Officer, or (iv) in
the case of a dealer trade, pursuant to the Floorplan On-line System in
accordance with practices agreed to from time to time between the New Vehicle
Swing Line Lender and the applicable New Vehicle Borrower. Each such notice from
the Company must be received by the New Vehicle Floorplan Swing Line Lender not
later than 1:00 p.m. on the Business Day of the requested borrowing date or date
of conversion of Eurodollar Rate Loans to Base Rate Loans or of any conversion
of Base Rate Loans to Eurodollar Rate Loans, and in each case shall specify
(i) the amount to be borrowed, (ii) the requested borrowing date, which shall be
a Business Day, (iii) the Type of New Vehicle Floorplan Swing Line Loan to be
borrowed or to which existing New Vehicle Floorplan Swing Line Loans are to be
converted, (iv) the applicable New Vehicle Borrower and (v) the applicable New
Vehicle(s) (including the make, model and vehicle identification number of such
New Vehicle(s)). The New Vehicle Floorplan Swing Line Lender will, not later
than 6:00 p.m. on the borrowing date specified in such New Vehicle Floorplan
Swing Line Loan Notice, make the amount of its New Vehicle Floorplan Swing Line
Loan available directly to the manufacturer or distributor pursuant to a Payment
Commitment, to the financial institution pursuant to a Payoff Letter Commitment
or to the applicable New Vehicle Borrower at the New Vehicle Floorplan Swing
Line Lender’s office by crediting the account of such Borrower on the books of
the New Vehicle Floorplan Swing Line Lender. If the Company fails to provide a
timely New Vehicle Floorplan Swing Line Loan Notice requesting a conversion of
Eurodollar Rate Loans to Base Rate Loans, such Loans shall continue as
Eurodollar Rate Loans. If the Company fails to specify a Type of New Vehicle
Floorplan Swing Line Loan in a New Vehicle Floorplan Swing Line Loan Notice or
if a Payment Commitment or Payoff Letter Commitment fails to specify a Type of
New Vehicle Swing Line Loan, then the applicable New Vehicle Floorplan Swing
Line Loan shall, subject to Article III, be made as a Eurodollar Rate Loan.
     (d) Authorization. Each New Vehicle Borrower authorizes the New Vehicle
Swing Line Lender (and each New Vehicle Floorplan Lender consents to such
authorization) to enter into, modify or terminate Payment Commitments and Payoff
Letter Commitments (in each case, in the New Vehicle Swing Line Lender’s
discretion) and to advise each manufacturer or distributor or financial
institution, as the case may be, that provides New Vehicles to such New Vehicle
Borrower of any change or termination which may occur with respect to the New
Vehicle Floorplan Swing Line. The New Vehicle Swing Line Lender will promptly
notify the Company of any such modification or termination.

48



--------------------------------------------------------------------------------



 



     (e) Refinancing of New Vehicle Floorplan Swing Line Loans.
     (i) The New Vehicle Swing Line Lender at any time in its sole discretion
may request, on behalf of the New Vehicle Borrowers (which hereby irrevocably
authorizes the New Vehicle Swing Line Lender to so request on its behalf), that
each New Vehicle Floorplan Lender make a Eurodollar Rate Committed Loan in an
amount equal to such Lender’s Applicable New Vehicle Floorplan Percentage of the
amount of New Vehicle Floorplan Swing Line Loans then outstanding (including,
subject to Section 2.04(b)(iv), any New Vehicle Floorplan Overdrafts); provided
that the New Vehicle Swing Line Lender intends to request each New Vehicle
Floorplan Lender to make such Eurodollar Rate Committed Loans no less frequently
than once in any given calendar month. Such request shall be made in writing
(which written request shall be deemed to be a New Vehicle Floorplan Committed
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Eurodollar Rate Loans, but subject to the unutilized
portion of the Aggregate New Vehicle Floorplan Commitments and the conditions
set forth in Section 4.02. The New Vehicle Floorplan Swing Line Lender shall
furnish the Company with a copy of the applicable New Vehicle Floorplan
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each New Vehicle Floorplan Lender shall make an amount
equal to its Applicable New Vehicle Floorplan Percentage of the amount specified
in such New Vehicle Floorplan Committed Loan Notice available (including for
this purpose Cash Collateral and other credit support made available with
respect to the applicable New Vehicle Floorplan Swing Line Loan) to the
Administrative Agent in immediately available funds for the account of the New
Vehicle Swing Line Lender at the Administrative Agent’s Office not later than
2:00 p.m. on the day specified in such New Vehicle Floorplan Committed Loan
Notice, whereupon, subject to Section 2.09(b)(iv), each New Vehicle Floorplan
Lender that so makes funds available shall be deemed to have made a Eurodollar
Rate Committed Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the New Vehicle Swing Line Lender.
     (ii) If for any reason any New Vehicle Floorplan Swing Line Loan (other
than a New Vehicle Floorplan Overdraft) cannot be refinanced by such a New
Vehicle Floorplan Committed Borrowing in accordance with Section 2.03(c)(i), the
request for Eurodollar Rate New Vehicle Floorplan Committed Loans submitted by
the New Vehicle Swing Line Lender as set forth herein shall be deemed to be a
request by the New Vehicle Swing Line Lender that each of the New Vehicle
Floorplan Lenders fund its risk participation in the relevant New Vehicle
Floorplan Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the New Vehicle Swing Line Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any New Vehicle Floorplan Lender fails to make available to the
Administrative Agent for the account of the New Vehicle Swing Line Lender any
amount required to be paid by such New Vehicle Floorplan Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(i), the New Vehicle Swing Line Lender shall be entitled to
recover from such New Vehicle Floorplan Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the New Vehicle Swing Line Lender at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the New Vehicle Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the New Vehicle Swing Line Lender in connection with the
foregoing. If such New Vehicle Floorplan

49



--------------------------------------------------------------------------------



 



Lender pays such amount (and such New Vehicle Floorplan Lender has also paid
such interest and fees as aforesaid), such amount (other than any such interest
and fees as aforesaid) so paid shall constitute such New Vehicle Floorplan
Lender’s Loan included in the relevant Committed Borrowing or funded
participation in the relevant New Vehicle Swing Line Loan, as the case may be. A
certificate of the New Vehicle Swing Line Lender submitted to any New Vehicle
Floorplan Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each New Vehicle Floorplan Lender’s obligation to make New Vehicle
Floorplan Committed Loans or to purchase and fund risk participations in New
Vehicle Floorplan Swing Line Loans pursuant to this Section 2.03(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such New Vehicle Floorplan Lender may have against the New Vehicle Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each New Vehicle Floorplan Lender’s obligation to make New Vehicle
Floorplan Committed Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the New Vehicle Borrowers
(jointly and severally) to repay New Vehicle Floorplan Swing Line Loans,
together with interest as provided herein.
     (f) Repayment of Participations.
     (i) At any time after any New Vehicle Floorplan Lender has purchased and
funded a risk participation in a New Vehicle Floorplan Swing Line Loan, if the
New Vehicle Swing Line Lender receives any payment on account of such New
Vehicle Floorplan Swing Line Loan, the New Vehicle Swing Line Lender will
distribute to such Lender its Applicable New Vehicle Floorplan Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the New Vehicle Swing Line
Lender.
     (ii) If any payment received by the New Vehicle Swing Line Lender in
respect of principal or interest on any New Vehicle Floorplan Swing Line Loan
(other than a New Vehicle Floorplan Overdraft) is required to be returned by the
New Vehicle Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the New
Vehicle Swing Line Lender in its

50



--------------------------------------------------------------------------------



 



discretion), each New Vehicle Floorplan Lender shall pay to the New Vehicle
Swing Line Lender its Applicable New Vehicle Floorplan Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the New Vehicle Swing Line Lender. The obligations of the New Vehicle
Floorplan Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
     (g) Interest for Account of New Vehicle Floorplan Swing Line Lender. The
New Vehicle Swing Line Lender shall be responsible for invoicing the New Vehicle
Borrowers for interest on the New Vehicle Floorplan Swing Line Loans. Until each
New Vehicle Floorplan Lender funds its Eurodollar Rate Committed Loan or risk
participation pursuant to this Section 2.03 to refinance such Lender’s
Applicable New Vehicle Floorplan Percentage of any New Vehicle Floorplan Swing
Line Loan, interest in respect of such Applicable New Vehicle Floorplan
Percentage shall be solely for the account of the New Vehicle Swing Line Lender.
     (h) Payments Directly to New Vehicle Floorplan Swing Line Lender. Each New
Vehicle Borrower shall make all payments of principal and interest in respect of
the New Vehicle Floorplan Swing Line Loans directly to the New Vehicle Swing
Line Lender.
     2.04 New Vehicle Floorplan Overdrafts. Notwithstanding the foregoing
provisions of Sections 2.01, 2.02 and 2.03,
     (a) if the New Vehicle Swing Line Lender has (acting in its discretion),
according to the terms hereof, taken action to suspend or terminate Payment
Commitments and/or Payoff Letter Commitments and such Payment Commitments and/or
Payoff Letter Commitments, as the case may be, have in fact been suspended or
terminated in accordance with their respective terms, then the New Vehicle Swing
Line Lender shall not fund any draft with respect to such Payment Commitments
and/or Payoff Letter Commitments;
     (b) if on any day the conditions precedent set forth in Section 4.03 have
been satisfied and a draft with respect to a Payment Commitment or a Payoff
Letter Commitment is presented for payment, the payment of which would cause (i)
(A) the Outstanding Amount of all New Vehicle Floorplan Committed Loans, plus
(B) the Outstanding Amount of all New Vehicle Floorplan Swing Line Loans, plus
(C) the aggregate principal amount of all Requests for Borrowings of New Vehicle
Floorplan Loans outstanding as of such day to exceed the Aggregate New Vehicle
Floorplan Commitments as of such day or (ii) the Outstanding Amount of New
Vehicle Floorplan Swing Line Loans to exceed the New Vehicle Floorplan Swing
Line Sublimit, then, in such event:
     (i) the Company or any New Vehicle Borrower may either immediately reduce
any pending Requests for Borrowing (if any) of a New Vehicle Floorplan Committed
Loan or make a payment of principal on New Vehicle Floorplan Committed Loans
and/or New Vehicle Floorplan Swing Line Loans in an amount which would prevent
the aggregate amounts described in (A), (B) and (C) above from exceeding the
Aggregate New Vehicle Floorplan Commitments; or

51



--------------------------------------------------------------------------------



 



     (ii) the Company may request an increase in the Aggregate New Vehicle
Floorplan Commitments pursuant to Section 2.18, and such Payment Commitment or
Payoff Letter Commitment shall be funded to the extent of such increase in
accordance with said Section; or
     (iii) regardless of whether the conditions of Section 4.02 have otherwise
been met, the New Vehicle Swing Line Lender may in its sole and absolute
discretion, but shall not be obligated to, fund the payment due under such
Payment Commitment or Payoff Letter Commitment in whole or in part (the amount
of any such funding made by the New Vehicle Swing Line Lender, the “New Vehicle
Floorplan Overdraft”). Nothing in this Agreement shall be construed as a
commitment by or as requiring the New Vehicle Swing Line Lender to fund any such
New Vehicle Floorplan Overdraft. The New Vehicle Floorplan Lenders shall not be
obligated to purchase any portion of or any participation in any such New
Vehicle Floorplan Overdraft; or
     (iv) if such New Vehicle Swing Line Loan would not cause the aggregate
amounts described in (A), (B) and (C) above to exceed the Aggregate New Vehicle
Floorplan Commitments, the New Vehicle Swing Line Lender may in its sole and
absolute discretion, but shall not be obligated to, fund the payment due under
such Payment Commitment or Payoff Letter Commitment in whole or in part,
notwithstanding that such Loan would cause the Outstanding Amount of New Vehicle
Floorplan Swing Line Loans to exceed the New Vehicle Floorplan Swing Line
Sublimit (and the amount of any such funding made by the New Vehicle Swing Line
Lender shall not be deemed to be a New Vehicle Floorplan Overdraft); provided
that, within five (5) Business Days after funding such payment, the New Vehicle
Swing Line Lender shall make a demand upon the Company that the Borrowers
immediately repay such New Vehicle Floorplan Swing Line Loans to the extent that
the Outstanding Amount of New Vehicle Floorplan Swing Line Loans exceeds the New
Vehicle Floorplan Swing Line Sublimit.
     2.05 Electronic Processing. Unless otherwise agreed to by the
Administrative Agent and the New Vehicle Swing Line Lender in their respective
sole discretion, the New Vehicle Borrowers must request New Vehicle Floorplan
Loans electronically by access to the Administrative Agent’s web based floorplan
on-line system (“Floorplan On-line System”) in accordance with and subject to
the terms and conditions established between the Administrative Agent, the New
Vehicle Swing Line Lender and the Company from time to time. Unless otherwise
agreed to by the Administrative Agent and the New Vehicle Swing Line Lender in
their respective sole discretion, in connection with the New Vehicle Floorplan
Facility, (i) interest due pursuant to Section 2.12 shall be automatically
debited on the Automatic Debit Date of each month from the applicable New
Vehicle Borrower’s account with Bank of America pursuant to on-line procedures
established and agreed to from time to time between such New Vehicle Borrower,
the Administrative Agent and the New Vehicle Swing Line Lender (“On-Line
Procedures”), (ii) curtailments and other payments due pursuant to
Section 2.11(a) must be made in immediately available funds on the due date
thereof pursuant to On-Line Procedures, (iii) fees due pursuant to Section 2.13
must be made in immediately available funds on the due date thereof pursuant to
On-Line Procedures and (iv) any other amounts otherwise due in respect of each
New Vehicle must be made in immediately available funds on the due date thereof
pursuant to On-Line Procedures, including without limitation, automatic debits
to cure Out of Balance

52



--------------------------------------------------------------------------------



 



conditions pursuant to Section 8.04; provided that, such payments due as a
result of a Dealership Sale, a Removed Franchise, or a termination of New
Vehicle Floorplan Commitments in accordance with Section 2.10, may be made via
wire transfer of immediately available funds. The New Vehicle Borrowers have
requested access to the Floorplan On-line System to retrieve monthly bills, to
permit the New Vehicle Borrowers to access certain account information relating
to the New Vehicle Floorplan Loans and to facilitate the making of any payments
on the New Vehicle Floorplan Loans by authorizing the Administrative Agent and
the New Vehicle Swing Line Lender to debit any one or more of the New Vehicle
Borrowers’ deposit accounts with the Administrative Agent or the New Vehicle
Swing Line Lender. In consideration for the Administrative Agent’s and the New
Vehicle Swing Line Lender’s granting to the New Vehicle Borrowers access to the
Floorplan On-line System to view loan account information and make payments, the
New Vehicle Borrowers acknowledge responsibility for the security of such New
Vehicle Borrowers’ passwords and other information necessary for access to
Floorplan On-line System, and the Company and each New Vehicle Borrower fully,
finally, and forever releases and discharges the Administrative Agent, the New
Vehicle Swing Line Lender and their employees, agents, and representatives from
any and all causes of action, claims, debts, demands, and liabilities, of
whatever kind or nature, in law or equity that the Company or any New Vehicle
Borrower may now or hereafter have, in any way relating to the Company or any
New Vehicle’s Borrower’s access to, or use of, the Floorplan On-line System,
other than those arising out of the gross negligence, bad faith or willful
misconduct of the Administrative Agent or the New Vehicle Swing Line Lender.
     2.06 Used Vehicle Floorplan Committed Loans. Subject to the terms and
conditions set forth herein, each Used Vehicle Floorplan Lender severally agrees
to make loans (each such loan, a “Used Vehicle Floorplan Committed Loan”) to the
Company from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Used Vehicle Floorplan Lender’s Used Vehicle Floorplan Commitment; provided,
however, that after giving effect to any Used Vehicle Floorplan Committed
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Total Used Vehicle Floorplan Outstandings shall not exceed
the lesser of the Aggregate Used Vehicle Floorplan Commitments and the Used
Vehicle Borrowing Base, and (iii) the aggregate Outstanding Amount of the Used
Vehicle Floorplan Committed Loans of any Used Vehicle Floorplan Lender, plus
such Lender’s Applicable Used Vehicle Floorplan Percentage of the Outstanding
Amount of all Used Vehicle Floorplan Swing Line Loans shall not exceed such
Lender’s Used Vehicle Floorplan Commitment. Within the limits of each Used
Vehicle Floorplan Lender’s Used Vehicle Floorplan Commitment, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.06, prepay under Section 2.09, and reborrow under this Section 2.06.
Used Vehicle Floorplan Committed Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
     2.07 Borrowings, Conversions and Continuations of Used Vehicle Floorplan
Committed Loans.
     (a) Each Used Vehicle Floorplan Committed Borrowing and each conversion of
Used Vehicle Floorplan Committed Loans from one Type to the other, shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) one

53



--------------------------------------------------------------------------------



 



Business Day prior to the requested date of any Used Vehicle Floorplan Borrowing
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Committed Loans or of any conversion of Base Rate Committed Loans to
Eurodollar Rate Loans, and (ii) one Business Day prior to the requested date of
any Borrowing of Base Rate Committed Loans. Each telephonic notice by the
Company pursuant to this Section 2.07(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Used Vehicle Floorplan Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company. Each Borrowing of or conversion to Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Used Vehicle Floorplan Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Company is requesting a Used Vehicle
Floorplan Committed Borrowing, a conversion of Used Vehicle Floorplan Committed
Loans from one Type to the other, (ii) the requested date of the Borrowing or
conversion, as the case may be (which shall be a Business Day), (iii) the
principal amount of Used Vehicle Floorplan Committed Loans to be borrowed or
converted, and (iv) the Type of Used Vehicle Floorplan Committed Loans to be
borrowed or to which existing Used Vehicle Floorplan Committed Loans are to be
converted. If the Company fails to provide a timely Used Vehicle Floorplan
Committed Loan Notice requesting a conversion of Eurodollar Rate Loans to Base
Rate Loans, such Loans shall, subject to Article III, continue as Eurodollar
Rate Loans. If the Company fails to specify a Type of Used Vehicle Floorplan
Committed Loan in a Used Vehicle Floorplan Committed Loan Notice, then the
applicable Used Vehicle Floorplan Committed Loans shall, subject to Article III,
be made as, or converted to, Eurodollar Rate Loans.
     (b) Following receipt of a Used Vehicle Floorplan Committed Loan Notice,
the Administrative Agent shall promptly notify each Used Vehicle Floorplan
Lender of the amount of its Applicable Used Vehicle Floorplan Percentage of the
applicable Used Vehicle Floorplan Committed Loans. Each Lender shall make the
amount of its Used Vehicle Floorplan Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Used Vehicle Floorplan Committed Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
an initial Borrowing, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company in like funds as received by the
Administrative Agent by crediting the account of the Company on the books of
Bank of America with the amount of such funds.
     (c) The Administrative Agent shall promptly notify the Company and the Used
Vehicle Floorplan Lenders of the interest rate applicable to any Eurodollar Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the Used
Vehicle Floorplan Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
     2.08 Used Vehicle Floorplan Swing Line Loans.
     (a) The Used Vehicle Floorplan Swing Line. Subject to the terms and
conditions set forth herein and in the Autoborrow Agreement, if any, the Used
Vehicle Swing Line Lender may, in its sole discretion and in reliance upon the
agreements of the other Used Vehicle Floorplan

54



--------------------------------------------------------------------------------



 



Lenders set forth in this Section 2.08, make loans (each such loan, a “Used
Vehicle Floorplan Swing Line Loan”) to the Company from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Used Vehicle Floorplan Swing Line
Sublimit, notwithstanding the fact that such Used Vehicle Floorplan Swing Line
Loans, when aggregated with the Applicable Used Vehicle Floorplan Percentage of
the Outstanding Amount of Used Vehicle Floorplan Committed Loans of the Used
Vehicle Floorplan Lender acting as Used Vehicle Swing Line Lender, may exceed
the amount of such Used Vehicle Floorplan Lender’s Used Vehicle Floorplan
Commitment; provided, however, that after giving effect to any Used Vehicle
Floorplan Swing Line Loan (i) the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) the Total Used Vehicle Floorplan Outstandings shall
not exceed the lesser of the Aggregate Used Vehicle Floorplan Commitments and
the Used Vehicle Borrowing Base, and (iii) the aggregate Outstanding Amount of
the Used Vehicle Floorplan Committed Loans of any Used Vehicle Floorplan Lender,
plus such Lender’s Applicable Used Vehicle Floorplan Percentage of the
Outstanding Amount of all Used Vehicle Floorplan Swing Line Loans shall not
exceed such Lender’s Used Vehicle Floorplan Commitment, and provided, further,
that the Company shall not use the proceeds of any Used Vehicle Floorplan Swing
Line Loan to refinance any outstanding Used Vehicle Floorplan Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company, may borrow under this Section 2.08, prepay under
Section 2.09, and reborrow under this Section 2.08. Each Used Vehicle Floorplan
Swing Line Loan may be a Base Rate Loan or a Eurodollar Rate Loan. Immediately
upon the making of a Used Vehicle Floorplan Swing Line Loan, each Used Vehicle
Floorplan Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Used Vehicle Swing Line Lender a risk participation
in such Used Vehicle Floorplan Swing Line Loan in an amount equal to the product
of such Lender’s Applicable Used Vehicle Floorplan Percentage times the amount
of such Used Vehicle Floorplan Swing Line Loan.
     (b) Borrowing Procedures. At any time an Autoborrow Agreement is not in
effect, each Used Vehicle Floorplan Swing Line Borrowing and each conversion of
Used Vehicle Floorplan Swing Line Loans from one type to the other shall be made
upon the Company’s irrevocable notice to the Used Vehicle Swing Line Lender and
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Used Vehicle Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date or date of conversion
of Eurodollar Rate Loans to Base Rate Loans or of any conversion of Base Rate
Loans to Eurodollar Rate Loans, and in each case shall specify (i) the amount to
be borrowed, (ii) the requested borrowing date, which shall be a Business Day
and (iii) the Type of Used Vehicle Floorplan Swing Line Loan to be borrowed or
to which existing Used Vehicle Floorplan Swing Line Loans are to be converted.
Each such telephonic notice must be confirmed promptly by delivery to the Used
Vehicle Swing Line Lender and the Administrative Agent of a written Used Vehicle
Floorplan Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company. Promptly after receipt by the Used Vehicle
Swing Line Lender of any telephonic Used Vehicle Floorplan Swing Line Loan
Notice, the Used Vehicle Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Used Vehicle Floorplan Swing Line Loan Notice and, if not, the
Used Vehicle Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Used Vehicle Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the

55



--------------------------------------------------------------------------------



 



request of any Used Vehicle Floorplan Lender) prior to 2:00 p.m. on the date of
the proposed Used Vehicle Floorplan Swing Line Borrowing (A) directing the Used
Vehicle Swing Line Lender not to make such Used Vehicle Floorplan Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.08(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Used Vehicle Swing Line Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Used Vehicle Floorplan
Swing Line Loan Notice, make the amount of its Used Vehicle Floorplan Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Used Vehicle Swing Line Lender in immediately
available funds. If the Company fails to provide a timely Used Vehicle Floorplan
Swing Line Loan Notice requesting a conversion of Eurodollar Rate Loans to Base
Rate Loans, such Loans shall, subject to Article III, continue as Eurodollar
Rate Loans. If the Company fails to specify a Type of Used Vehicle Floorplan
Swing Line Loan in a Used Vehicle Floorplan Swing Line Loan Notice, then the
applicable Used Vehicle Floorplan Swing Line Loan shall, subject to Article III,
be made as a Eurodollar Rate Loan.
     In order to facilitate the borrowing of Used Vehicle Floorplan Swing Line
Loans, the Used Vehicle Swing Line Lender may, in its sole discretion, agree
with the Company to ( and the Used Vehicle Swing Line Lender and the Company are
hereby authorized to) enter into an Autoborrow Agreement in form and substance
satisfactory to the Administrative Agent and the Used Vehicle Swing Line Lender
(the “Autoborrow Agreement”) providing for the automatic advance by the Used
Vehicle Swing Line Lender of Used Vehicle Floorplan Swing Line Loans under the
conditions set forth in such agreement, which shall be in addition to the
conditions set forth herein (each such advance, an “Autoborrow Advance”);
provided that, (i) in no event shall the Company be entitled to Autoborrow
Advances pursuant to an Autoborrow Agreement at any time an autoborrow
arrangement is in effect under the Revolving Credit Facility (any such
arrangement, a “Revolving Autoborrow Arrangement”) and (ii) subject to the
Administrative Agent’s consent, the Company may, upon 30 days advance notice to
the Administrative Agent and the Swing Line Lender, alternate between the
autoborrow arrangement described herein and a Revolving Autoborrow Arrangement
no more frequently than once in any calendar year. At any time such an
Autoborrow Agreement is in effect, the requirements for Used Vehicle Floorplan
Swing Line Borrowings set forth in the immediately preceding paragraph shall not
apply, and all Used Vehicle Floorplan Swing Line Borrowings shall be made in
accordance with the Autoborrow Agreement, until the right to such Used Vehicle
Floorplan Swing Line Borrowings is suspended or terminated hereunder or in
accordance with the terms of the Autoborrow Agreement. For purposes of
determining the Outstanding Amount under the Used Vehicle Floorplan Commitment
at any time during which an Autoborrow Agreement is in effect, the Outstanding
Amount of all Used Vehicle Floorplan Swing Line Loans shall be deemed to be the
amount of the Used Vehicle Floorplan Swing Line Sublimit. For purposes of any
Used Vehicle Floorplan Swing Line Borrowing pursuant to the Autoborrow
Agreement, all references to Bank of America shall be deemed to be a reference
to Bank of America, in its capacity as Used Vehicle Swing Line Lender hereunder.
     (c) Refinancing of Used Vehicle Floorplan Swing Line Loans.
     (i) The Used Vehicle Swing Line Lender at any time in its sole discretion
may request, on behalf of the Company (which hereby irrevocably authorizes the
Used

56



--------------------------------------------------------------------------------



 



Vehicle Swing Line Lender to so request on its behalf), that each Used Vehicle
Floorplan Lender make a Eurodollar Rate Committed Loan in an amount equal to
such Used Vehicle Floorplan Lender’s Applicable Used Vehicle Floorplan
Percentage of the amount of Used Vehicle Floorplan Swing Line Loans then
outstanding; provided that the Used Vehicle Swing Line Lender intends to request
each Used Vehicle Floorplan Lender to make such Eurodollar Rate Committed Loans
no less frequently than once in any given calendar month. Such request shall be
made in writing (which written request shall be deemed to be a Used Vehicle
Floorplan Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.07, without regard to the minimum and multiples
specified therein for the principal amount of Eurodollar Rate Loans, but subject
to the unutilized portion of the Aggregate Used Vehicle Floorplan Commitments
and the conditions set forth in Section 4.02. The Used Vehicle Swing Line Lender
shall furnish the Company with a copy of the applicable Used Vehicle Floorplan
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Used Vehicle Floorplan Lender shall make an amount
equal to its Applicable Used Vehicle Floorplan Percentage of the amount
specified in such Used Vehicle Floorplan Committed Loan Notice available
(including for this purpose Cash Collateral and other credit support made
available with respect to the applicable Used Vehicle Floorplan Swing Line Loan)
to the Administrative Agent in immediately available funds for the account of
the Used Vehicle Swing Line Lender at the Administrative Agent’s Office not
later than 2:00 p.m. on the day specified in such Used Vehicle Floorplan
Committed Loan Notice, whereupon, subject to Section 2.08(c)(ii), each Used
Vehicle Floorplan Lender that so makes funds available shall be deemed to have
made a Eurodollar Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Used Vehicle Swing
Line Lender.
     (ii) If for any reason any Used Vehicle Floorplan Swing Line Loan cannot be
refinanced by such a Used Vehicle Floorplan Committed Borrowing in accordance
with Section 2.08(c)(i), the request for Eurodollar Rate Used Vehicle Floorplan
Committed Loans submitted by the Used Vehicle Swing Line Lender as set forth
herein shall be deemed to be a request by the Used Vehicle Swing Line Lender
that each of the Used Vehicle Floorplan Lenders fund its risk participation in
the relevant Used Vehicle Floorplan Swing Line Loan and each Lender’s payment to
the Administrative Agent for the account of the Used Vehicle Swing Line Lender
pursuant to Section 2.08(c)(i) shall be deemed payment in respect of such
participation.
     (iii) If any Used Vehicle Floorplan Lender fails to make available to the
Administrative Agent for the account of the Used Vehicle Swing Line Lender any
amount required to be paid by such Used Vehicle Floorplan Lender pursuant to the
foregoing provisions of this Section 2.08(c) by the time specified in Section
2.08(c)(i), the Used Vehicle Swing Line Lender shall be entitled to recover from
such Used Vehicle Floorplan Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Used Vehicle Swing Line Lender at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the Used Vehicle Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily

57



--------------------------------------------------------------------------------



 



charged by the Used Vehicle Swing Line Lender in connection with the foregoing.
If such Used Vehicle Floorplan Lender pays such amount (and such Used Vehicle
Floorplan Lender has also paid such interest and fees as aforesaid), such amount
(other than any such interest and fees as aforesaid) so paid shall constitute
such Used Vehicle Floorplan Lender’s Loan included in the relevant Committed
Borrowing or funded participation in the relevant Used Vehicle Swing Line Loan,
as the case may be. A certificate of the Used Vehicle Swing Line Lender
submitted to any Used Vehicle Floorplan Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
     (iv) Each Used Vehicle Floorplan Lender’s obligation to make Used Vehicle
Floorplan Committed Loans or to purchase and fund risk participations in Used
Vehicle Floorplan Swing Line Loans pursuant to this Section 2.08(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Used Vehicle Floorplan Lender may have against the Used Vehicle Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Used Vehicle Floorplan Lender’s obligation to make Used Vehicle
Floorplan Committed Loans pursuant to this Section 2.08(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Used
Vehicle Floorplan Swing Line Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Used Vehicle Floorplan Lender has purchased and
funded a risk participation in a Used Vehicle Floorplan Swing Line Loan, if the
Used Vehicle Swing Line Lender receives any payment on account of such Used
Vehicle Floorplan Swing Line Loan, the Used Vehicle Swing Line Lender will
distribute to such Used Vehicle Floorplan Lender its Applicable Used Vehicle
Floorplan Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Used Vehicle
Floorplan Lender’s risk participation was funded) in the same funds as those
received by the Used Vehicle Swing Line Lender.
     (ii) If any payment received by the Used Vehicle Swing Line Lender in
respect of principal or interest on any Used Vehicle Floorplan Swing Line Loan
is required to be returned by the Used Vehicle Swing Line Lender under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the Used Vehicle Swing Line Lender in its
discretion), each Used Vehicle Floorplan Lender shall pay to the Used Vehicle
Swing Line Lender its Applicable Used Vehicle Floorplan Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the Used Vehicle Swing Line Lender. The obligations of the Used
Vehicle Floorplan Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

58



--------------------------------------------------------------------------------



 



     (e) Interest for Account of Used Vehicle Swing Line Lender. The Used
Vehicle Swing Line Lender shall be responsible for invoicing the Company for
interest on the Used Vehicle Floorplan Swing Line Loans. Until each Used Vehicle
Floorplan Lender funds its Eurodollar Rate Committed Loan or risk participation
pursuant to this Section 2.08 to refinance such Used Vehicle Floorplan Lender’s
Applicable Used Vehicle Floorplan Percentage of any Used Vehicle Floorplan Swing
Line Loan, interest in respect of such Applicable Used Vehicle Floorplan
Percentage shall be solely for the account of the Used Vehicle Swing Line
Lender.
     (f) Payments Directly to Used Vehicle Swing Line Lender. The Company shall
make all payments of principal and interest in respect of the Used Vehicle
Floorplan Swing Line Loans directly to the Used Vehicle Swing Line Lender.
     2.09 Prepayments.
     (a) In addition to the required payments of principal of New Vehicle
Floorplan Loans and Used Vehicle Floorplan Loans set forth in Section 2.11, the
Company may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay New Vehicle Floorplan Committed Loans or Used Vehicle
Floorplan Committed Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. on the date of prepayment of such Loans; (ii) any
prepayment of Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment, whether such prepayment is applicable to the
New Vehicle Floorplan Committed Loans or Used Vehicle Floorplan Committed Loans
and the Type(s) of Loans to be prepaid. The Administrative Agent will promptly
notify each applicable Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable New Vehicle Floorplan Percentage or
Applicable Used Vehicle Floorplan Percentage, as applicable, of such prepayment.
If such notice is given by the Company, the Company shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Subject to Section 2.21, each such prepayment of New
Vehicle Floorplan Committed Loans of the New Vehicle Floorplan Lenders shall be
applied in accordance with their respective Applicable New Vehicle Floorplan
Percentages. Subject to Section 2.21, each such prepayment of Used Vehicle
Floorplan Committed Loans of the Used Vehicle Floorplan Lenders shall be applied
in accordance with their respective Applicable Used Vehicle Floorplan
Percentages.
     (b) The Company may, upon notice to the New Vehicle Swing Line Lender, at
any time or from time to time, voluntarily prepay New Vehicle Floorplan Swing
Line Loans in whole or in part without premium or penalty; provided that such
notice must be received by the New Vehicle Swing Line Lender not later than 2:00
p.m. on the date of the prepayment (or 6:00 p.m. if such prepayment is
accomplished through the Floorplan On-line System). Each such notice shall
specify the date and amount of such prepayment and the New Vehicle(s) (including
the make, model and vehicle identification number of such New Vehicle(s))
attributable to such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the dated specified therein.

59



--------------------------------------------------------------------------------



 



     (c) At any time during which an Autoborrow Agreement is not in effect, the
Company may, upon notice to the Used Vehicle Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Used Vehicle Floorplan Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Used Vehicle
Swing Line Lender not later than 1:00 p.m. on the date of the prepayment and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the dated
specified therein.
     (d) If for any reason the Total New Vehicle Floorplan Outstandings at any
time exceed the Aggregate New Vehicle Floorplan Commitments then in effect, the
Borrowers (jointly and severally) shall immediately prepay New Vehicle Floorplan
Loans in an aggregate amount at least equal to such excess.
     (e) If for any reason the Total Used Vehicle Floorplan Outstandings at any
time exceed the lesser of the Aggregate Used Vehicle Floorplan Commitments then
in effect and the Used Vehicle Borrowing Base then in effect (including the Used
Vehicle Borrowing Base in effect after giving pro forma effect to any
Disposition or Removed Franchise required to be reported pursuant to
Sections 6.02(c) and Sections 6.03(g)), the Company shall immediately prepay
Used Vehicle Floorplan Loans in an aggregate amount at least equal to such
excess.
     (f) If for any reason the Outstanding Amount of any New Vehicle Floorplan
Swing Line Loans exceeds either any applicable Within Line Limitation (unless
otherwise agreed to by the New Vehicle Swing Line Lender) or the New Vehicle
Floorplan Swing Line Sublimit, the Borrowers (jointly and severally) shall
immediately prepay such New Vehicle Floorplan Swing Line Loans in an aggregate
amount at least equal to such excess.
     (g) If for any reason the aggregate Outstanding Amount of Used Vehicle
Floorplan Swing Line Loans exceeds the Used Vehicle Floorplan Swing Line
Sublimit, the Company shall immediately prepay Used Vehicle Floorplan Swing Line
Loans in an aggregate amount at least equal to such excess.
     (h) Prepayments made in respect of any New Vehicle Floorplan Loan must
specify the applicable New Vehicle Borrower and New Vehicle(s) (including the
make, model and vehicle identification number of such New Vehicle(s))
attributable to such prepayment.
     2.10 Termination or Reduction of Commitments. The Company may, upon notice
to the Administrative Agent, terminate the Aggregate New Vehicle Floorplan
Commitments or the Aggregate Used Vehicle Floorplan Commitments, or from time to
time permanently reduce the Aggregate New Vehicle Floorplan Commitments or the
Aggregate Used Vehicle Floorplan Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. 30 days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) if, after giving effect to any reduction of
the Aggregate New Vehicle Floorplan Commitments, the New Vehicle Floorplan Swing
Line Sublimit exceeds the amount of the Aggregate New Vehicle Floorplan
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess, (iv) if, after giving effect to any reduction of the Aggregate Used
Vehicle Floorplan Commitments, the Used Vehicle Floorplan Swing Line Sublimit
exceeds the amount of the Aggregate Used Vehicle Floorplan Commitments, such
Sublimit shall be

60



--------------------------------------------------------------------------------



 



automatically reduced by the amount of such excess, and (v) following any such
reduction, no more than 15% of the Aggregate Commitments may be allocated to the
Aggregate Used Vehicle Floorplan Commitments. In connection with any reduction
of the Aggregate New Vehicle Floorplan Commitments, the New Vehicle Floorplan
Swing Line Lender in its discretion may suspend and/or terminate all or a
portion of the then outstanding Payment Commitments or Payoff Letter Commitments
which shall be promptly selected by the Company, in an amount that corresponds
to the size of said reduction. The Administrative Agent will promptly notify the
applicable Lenders of any such notice of termination or reduction of the
Aggregate New Vehicle Floorplan Commitments or Aggregate Used Vehicle Floorplan
Commitments. Any reduction of the Aggregate New Vehicle Floorplan Commitments or
Aggregate Used Vehicle Floorplan Commitments shall be applied to the Commitment
of each Lender in accordance with (x) its respective Applicable New Vehicle
Floorplan Percentage and (y) its respective Applicable Used Vehicle Floorplan
Percentage, as the case may be. All fees and interest accrued under the New
Vehicle Floorplan Facility as of the effective date of any termination of the
Aggregate New Vehicle Floorplan Commitments shall be paid on the effective date
of such termination; provided that, interest due and payable to the New Vehicle
Swing Line Lender (in such capacity) shall be due and payable pursuant to terms
acceptable to the New Vehicle Swing Line Lender in its sole discretion. All fees
and interest accrued under the Used Vehicle Floorplan Facility as of the
effective date of any termination of the Aggregate Used Vehicle Floorplan
Commitments shall be paid on the effective date of such termination; provided
that, interest due and payable to the Used Vehicle Swing Line Lender (in such
capacity), shall be due and payable pursuant to terms acceptable to the Used
Vehicle Swing Line Lender in its sole discretion.
     2.11 Repayment of Loans.
     (a) Repayment of New Vehicle Floorplan Loans.
     (i) The New Vehicle Borrowers (jointly and severally) shall repay the New
Vehicle Floorplan Committed Loans on the Maturity Date.
     (ii) The New Vehicle Borrowers (jointly and severally) shall repay each New
Vehicle Floorplan Swing Line Loan (x) no less frequently than twice in any
calendar month, (y) at any time on demand by the New Vehicle Swing Line Lender
and (z) on the Maturity Date.
(iii) (A) The New Vehicle Borrowers (jointly and severally) shall pay in full an
amount equal to the New Vehicle Floorplan Loan with respect to any New Vehicle
that has been sold by any New Vehicle Borrower upon the earliest to occur of:
(A) (1) with respect to New Vehicles other than those described in clause (2) or
(3) below, five (5) Business Days after the sale thereof, (2) with respect to
Fleet Vehicles, within thirty (30) days of the date of sale and, (3) with
respect to New Vehicles financed by a consumer lease agreement, within ten
(10) days of the date such New Vehicle was sold (or possession of the New
Vehicle

61



--------------------------------------------------------------------------------



 



transferred to the buyer, if earlier), and (B) in all cases, no later than two
(2) Business Days following receipt of proceeds from the sale thereof. With
respect to each New Vehicle that has not been sold, the New Vehicle Borrowers
(jointly and severally) shall pay in full an amount equal to (i) in the case of
any such New Vehicle held as Inventory, beginning 12 months after the date such
New Vehicle is Deemed Floored, monthly payments of 10% of the original amount of
the New Vehicle Floorplan Loan relating to such New Vehicle, with the final
payment for all amounts then outstanding under such New Vehicle Floorplan Loan
due 15 months after the date such New Vehicle is Deemed Floored, and (ii) in the
case of each Demonstrator, Rental Vehicle, Service Loaner Vehicle and other
mileaged Vehicle, beginning the date such New Vehicle is Deemed Floored, monthly
payments of 2% of the original amount of the New Vehicle Floorplan Loan relating
to such New Vehicle, with the final payment for all amounts then outstanding
under such New Vehicle Floorplan Loan due 24 months after the date such New
Vehicle is Deemed Floored. Upon the funding thereof, any New Vehicle Floorplan
Overdraft shall be due and payable in full by the New Vehicle Borrowers on the
next following Business Day.
(B) If any Loan Party sells all or substantially all of the assets of a
dealership or franchise to a Person other than a New Vehicle Borrower (each such
sale being referred to as a “Dealership Sale”), then the New Vehicle Borrowers
(jointly and severally) shall pay in full an amount equal to the outstanding New
Vehicle Floorplan Loan, if any, with respect to each New Vehicle that had been
owned by (or identified as an asset on the books or records of) such dealership
or franchise immediately prior to such Dealership Sale, which payment shall be
made no later than five (5) Business Days following the receipt of proceeds from
such Dealership Sale (whether or not such New Vehicle was sold in connection
with such Dealership Sale).
(C) If the Company terminates the designation of a Subsidiary as a “New Vehicle
Borrower” with respect to any Removed Franchise in accordance with Section
2.19(e), then the New Vehicle Borrowers (jointly and severally) shall (1) repay
each New Vehicle Floorplan Committed Loan and each New Vehicle Floorplan
Swingline Loan with respect to any New Vehicle that is subsequently financed by
Permitted Silo Indebtedness at such Removed Franchise immediately upon the
applicable date (each such date, a “Silo Financing Commencement Date”) such
Subsidiary begins to finance New Vehicles through Permitted Silo Indebtedness as
permitted by Section 2.19(e), and (2) repay (within five (5) Business Days after
the applicable Silo Financing Commencement Date) any New Vehicle Floorplan
Committed Loan or New Vehicle Floorplan Swingline Loan with respect to any other
Vehicle that is owned by any respective Removed Franchise on or after the
applicable Silo Financing Commencement Date.
     (iv) Payments required to be made by any New Vehicle Borrower as set forth
in Section 2.11(a)(i) and (ii) shall be applied in the following order: (1)
first, to the outstanding principal balance and then to accrued interest on any
New Vehicle Floorplan Overdraft, (2) second, to the outstanding principal
balance of New Vehicle Floorplan

62



--------------------------------------------------------------------------------



 



Swing Line Loans, and (3) finally, to the remaining outstanding principal
balance of the New Vehicle Floor Plan Committed Loans. Payments required to be
made by any New Vehicle Borrower as set forth in Section 2.11(a)(iii) shall be
applied first to the outstanding principal balance and then to accrued interest
on the New Vehicle Floorplan Loan with respect to such New Vehicle, and then in
the order set forth in the sentence above.
     (v) In the event of any disputed or duplicate New Vehicle Floorplan Loan
(each a “Disputed Existing Loan”) being refinanced or paid down by any New
Vehicle Floorplan Committed Loan or New Vehicle Floorplan Swing Line Loan in
reliance on information provided by the Company, any Subsidiary or any existing
lender pursuant to any audit completed under Section 4.01(a)(xix), the Borrowers
will (jointly and severally) upon demand, repay any New Vehicle Floorplan
Committed Loan or New Vehicle Floorplan Swing Line Loan related to such Disputed
Existing Loan, including accrued interest with respect to such New Vehicle
Floorplan Committed Loan or New Vehicle Floorplan Swing Line Loan, regardless of
whether such Disputed Existing Loan has been resolved with the prior lender.
     (vi) Without limiting any other rights or obligations hereunder, interest,
curtailment and other payments then due pursuant to this Section 2.11(a) or
Section 2.13(b) shall be automatically debited on the Automatic Debit Date of
each month from a deposit account maintained by the applicable New Vehicle
Borrower with Bank of America pursuant to the Floorplan On-line System (provided
that if there are not sufficient funds in such account to pay such amounts, then
the New Vehicle Borrowers, jointly and severally, shall pay such amounts in cash
when due).
     (vii) Payments made in respect of any New Vehicle Floorplan Loan must
specify the applicable New Vehicle Borrower and New Vehicle(s) (including the
make, model and vehicle identification number of such New Vehicle(s))
attributable to such payment.
     (b) Repayment of Used Vehicle Floorplan Loans.
     (i) The Company shall repay each Used Vehicle Floorplan Committed Loan on
the Maturity Date.
     (ii) At any time an Autoborrow Agreement is in effect, Used Vehicle
Floorplan Swing Line Loans shall be repaid in accordance with the terms of such
Autoborrow Agreement. At any time an Autoborrow Agreement is not in effect, the
Company shall repay each Used Vehicle Floorplan Swing Line Loan (x) no less
frequently than twice in any calendar month, (y) at any time on demand by the
Used Vehicle Swing Line Lender and (z) on the Maturity Date.
     2.12 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Eurodollar Rate
plus the Applicable Rate; and (ii) each Base

63



--------------------------------------------------------------------------------



 



Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, each Borrower, jointly and severally, shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.13 Fees.
     (a) Commitment Fees. The Borrowers (jointly and severally) shall pay to the
Administrative Agent for the account of each New Vehicle Floorplan Lender in
accordance with its Applicable New Vehicle Floorplan Percentage, a commitment
fee equal to the Applicable Rate times the actual daily amount by which the
Aggregate New Vehicle Floorplan Commitments exceed the Outstanding Amount of New
Vehicle Floorplan Committed Loans. The Company shall pay to the Administrative
Agent for the account of each Used Vehicle Floorplan Lender in accordance with
its Applicable Used Vehicle Floorplan Percentage, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate Used
Vehicle Floorplan Commitments exceed the Outstanding Amount of Used Vehicle
Floorplan Committed Loans. The commitment fees shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the Automatic Debit Date after the end of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the Maturity Date. The commitment fees shall be calculated
quarterly in arrears, and if there is any change in the respective Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by such Applicable Rate

64



--------------------------------------------------------------------------------



 



separately for each period during such quarter that such Applicable Rate was in
effect. New Vehicle Floorplan Swing Line Loans and Used Vehicle Floorplan Swing
Line Loans shall not be included in calculating the Outstanding Amount of New
Vehicle Floorplan Committed Loans or Used Vehicle Floorplan Committed Loans used
in determining the commitment fees set forth above.
(b) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Bank of America Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     (ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.14 Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.16(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     2.15 Evidence of Debt.
     (a) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or

65



--------------------------------------------------------------------------------



 



records evidencing the purchases and sales by such Lender of participations in
New Vehicle Floorplan Swing Line Loans and Used Vehicle Floorplan Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
     2.16 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by any Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable New Vehicle Floorplan Percentage or Applicable Used
Vehicle Floorplan Percentage, as applicable (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 or Section 2.07 and
may (but shall be under no obligation to), in reliance upon such assumption,
make available to the Company or applicable New Vehicle Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender, the Company and the other Borrowers jointly and severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Company or
applicable New Vehicle Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing and (B) in
the case of a payment to be made by the Company or any other Borrower, the
interest rate applicable to Base Rate Loans. If the Company or any other
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Company or applicable New Vehicle Borrower the amount of such interest
paid by the Company or such Borrower for such period. If such Lender pays its
share of the

66



--------------------------------------------------------------------------------



 



applicable Committed Borrowing to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Loan included in such Committed Borrowing.
Any payment by the Company or any other Borrower shall be without prejudice to
any claim the Company or any other Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company (on its own
behalf or on behalf of another Borrower) prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may (but shall be under no obligation to), in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or any Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of New Vehicle Floorplan Lenders Several. The obligations
of the New Vehicle Floorplan Lenders hereunder to make New Vehicle Floorplan
Committed Loans, to fund participations in New Vehicle Floorplan Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any New Vehicle Floorplan Lender to make any New Vehicle
Floorplan Committed Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other New Vehicle Floorplan Lender of its corresponding obligation to do so on
such date, and no New Vehicle Floorplan Lender shall be responsible for the
failure of any other New Vehicle Floorplan Lender to so make its New Vehicle
Floorplan Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).
     (e) Obligations of Used Vehicle Floorplan Lenders Several. The obligations
of the Used Vehicle Floorplan Lenders hereunder to make Used Vehicle Floorplan
Committed Loans, to fund participations in Used Vehicle Floorplan Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Used Vehicle Floorplan

67



--------------------------------------------------------------------------------



 



Lender to make any Used Vehicle Floorplan Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Used Vehicle Floorplan Lender of its
corresponding obligation to do so on such date, and no Used Vehicle Floorplan
Lender shall be responsible for the failure of any other Used Vehicle Floorplan
Lender to so make its Used Vehicle Floorplan Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
     (f) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.17 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the New Vehicle Floorplan Committed Loans or
Used Vehicle Floorplan Committed Loans made by it, or the participations in New
Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line Loans
held by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such New Vehicle Floorplan Committed Loans or Used Vehicle
Floorplan Committed Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase from the other applicable Lenders (in the respective New
Vehicle Floorplan Facility or Used Vehicle Floorplan Facility (for cash at face
value) participations in the applicable New Vehicle Floorplan Committed Loans or
Used Vehicle Floorplan Committed Loans and subparticipations in New Vehicle
Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective New Vehicle Floorplan Committed Loans and Used Vehicle
Floorplan Committed Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender, (y) the application
of Cash Collateral in respect of obligations relating to New Vehicle Floorplan
Swing Line Loans or Used Vehicle Floorplan Swing Line Loans provided for in
Section 2.20, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its New Vehicle Floorplan
Swing Line Loans or Used Vehicle Floorplan Swing Line Loans or subparticipations
in New Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line
Loans, as the case may be, to any assignee or participant, other than an
assignment, participation or subparticipation to the Company or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

68



--------------------------------------------------------------------------------



 



     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
     2.18 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default nor any
Revolving Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Company may from time to time, request an increase in
the Aggregate Commitments by an amount for all such requests, not exceeding
$175,000,000 in the aggregate, provided that the Company may make a maximum of
five (5) such requests. Such increase shall be allocated between the Aggregate
New Vehicle Floorplan Commitments and the Aggregate Used Vehicle Floorplan
Commitments as requested by the Company and specified in its notice, provided
that, following any such increase, no more than 15% of the Aggregate Commitments
may be allocated to the Aggregate Used Vehicle Floorplan Commitments. At the
time of sending any such notice, the Company (in consultation with the
Administrative Agent) shall specify (x) the time period within which each Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders) and (y) whether the
requested increase is for the New Vehicle Floorplan Commitments or the Used
Vehicle Floorplan Commitments.
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its respective Commitment, and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approvals shall not be unreasonably withheld), the Company may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,

69



--------------------------------------------------------------------------------



 



certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.18, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (B) no Default exists and (C) no Revolving
Default exists. The Borrowers shall prepay any New Vehicle Floorplan Committed
Loans or Used Vehicle Floorplan Committed Loans, as applicable, outstanding on
the Increase Effective Date to the extent necessary to keep the outstanding New
Vehicle Floorplan Committed Loans or Used Vehicle Floorplan Committed Loans, as
applicable, ratable with any revised Applicable Percentages arising from any
nonratable increase in the New Vehicle Floorplan Commitments or Used Vehicle
Floorplan Commitments, as the case may be, under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.17 or 10.01 to the contrary.
     2.19 New Vehicle Borrowers.
     (a) Effective as of the date hereof, each Subsidiary that has executed this
Agreement shall be a “New Vehicle Borrower” hereunder and may receive New
Vehicle Floorplan Loans for its account on the terms and conditions set forth in
this Agreement.
     (b) If any Subsidiary engages in the sale or leasing of New Vehicles and
the Company wishes to designate such Subsidiary as a New Vehicle Borrower, the
Company shall deliver to the Administrative Agent, pursuant to Section 6.14 or
otherwise, a Joinder Agreement executed by such Subsidiary identifying such
Subsidiary as a New Vehicle Borrower; provided that a New Vehicle Borrower shall
not be required to execute a Joinder Agreement if such New Vehicle Borrower has
executed and delivered this Agreement on the Closing Date. The parties hereto
acknowledge and agree that prior to any such Subsidiary becoming entitled to
utilize the credit facilities provided for in Sections 2.01 through 2.03 the
Administrative Agent, the New Vehicle Swing Line Lender, and the other Lenders
shall have received the documents required by Section 6.14. If the
Administrative Agent and the New Vehicle Swing Line Lender agree that such
Subsidiary shall be entitled to receive New Vehicle Floorplan Loans hereunder,
then promptly following receipt of all such documents required by Section 6.14,
the Administrative Agent shall send a notice in substantially the form of
Exhibit K (a “New Vehicle Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which such Subsidiary shall constitute a New
Vehicle Borrower for purposes hereof, whereupon each of the New Vehicle
Floorplan Lenders agrees to permit such New Vehicle Borrower to receive New
Vehicle Floorplan Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such New Vehicle Borrower otherwise shall be
a Borrower for all purposes of this Agreement.
     (c) Notwithstanding any other provision of this Agreement, each New Vehicle
Borrower shall be jointly and severally liable as a primary obligor, and not
merely as surety, for any and all Obligations under the New Vehicle Floorplan
Facility now or hereafter owed to the

70



--------------------------------------------------------------------------------



 



Administrative Agent, the New Vehicle Swing Line Lender and the New Vehicle
Floorplan Lenders, whether voluntary or involuntary and however arising, whether
direct or acquired by any Lender by assignment or succession, whether due or not
due, absolute or contingent, liquidated or unliquidated, determined or
undetermined (such Obligations, the “New Vehicle Borrowers’ Liabilities”).
     (d) Each New Vehicle Borrower expressly waives any and all defenses now or
hereafter arising or asserted by reason of (i) any lack of legality, validity or
enforceability of this Agreement, of any of the Notes, of any other Loan
Document, or of any other agreement or instrument creating, providing security
for, or otherwise relating to any of the Obligations or any guaranty of any of
the New Vehicle Borrowers’ Liabilities (the Loan Documents and all such other
agreements and instruments being collectively referred to as the “Related
Agreements”); (ii) any action taken under any of the Related Agreements, any
exercise of any right or power therein conferred, any failure or omission to
enforce any right conferred thereby, or any waiver of any covenant or condition
therein provided; (iii) any acceleration of the maturity of any of the New
Vehicle Borrowers’ Liabilities or of any other obligations or liabilities of any
Person under any of the Related Agreements; (iv) any release, exchange,
non-perfection, lapse in perfection, disposal, deterioration in value, or
impairment of any security for any of the New Vehicle Borrowers’ Liabilities, or
for any other obligations or liabilities of any Person under any of the Related
Agreements; (v) any dissolution of any Borrower, any Loan Party or any other
party to a Related Agreement, or the combination or consolidation of any
Borrower, any Loan Party or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of any Borrower, any
Loan Party or any other party to a Related Agreement; (vi) any extension
(including without limitation extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part; (vii) the
existence, addition, modification, termination, reduction or impairment of
value, or release of any other guaranty (or security therefor) of the New
Vehicle Borrowers’ Liabilities; (viii) any waiver of, forbearance or indulgence
under, or other consent to any change in or departure from any term or provision
contained in this Agreement, any other Loan Document or any other Related
Agreement, including without limitation any term pertaining to the payment or
performance of any of the New Vehicle Borrowers’ Liabilities, or any of the
obligations or liabilities of any party to any other Related Agreement; and
(ix) any other circumstance whatsoever (with or without notice to or knowledge
of such New Vehicle Borrower) which may or might in any manner or to any extent
vary the risks of such New Vehicle Borrower, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including without limitation any right to require or claim that
resort be had to any Borrower or any other Loan Party or to any collateral in
respect of the New Vehicle Borrowers’ Liabilities. It is the express purpose and
intent of the parties hereto that the joint and several liability of each New
Vehicle Borrower for the New Vehicle Borrowers’ Liabilities shall be absolute
and unconditional under any and all circumstances and shall not be discharged
except by payment as herein provided. Notwithstanding the foregoing, the
liability of each New Vehicle Borrower with respect to its New Vehicle
Borrowers’ Liabilities shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law.

71



--------------------------------------------------------------------------------



 



     (e) The Company shall be permitted to terminate the designation of a
Subsidiary as a “New Vehicle Borrower” with respect to any particular franchise
(any such franchise, a “Removed Franchise”) and redesignate such Subsidiary as a
“Dual Subsidiary” or a “Silo Subsidiary”, as applicable, in order to finance New
Vehicles through Permitted Silo Indebtedness so long as (i) the Company has
(x) delivered notice of such request to the Administrative Agent, (y) in the
case of a Dual Subsidiary, executed and delivered acknowledgements (in form and
substance reasonably acceptable to the Administrative Agent) of such
Subsidiary’s continuing Obligations under the Loan Documents (including pursuant
to the Subsidiary Guaranty) as requested by the Administrative Agent and
(z) prepaid all outstanding New Vehicle Floorplan Loans with respect to such
redesignation as required by Section 2.11(a)(iii)(C) and otherwise complied with
Section 7.17 or 7.18, as applicable, (ii) such Subsidiary otherwise qualifies as
a “Silo Subsidiary” or a “Dual Subsidiary”, as applicable, entitled to incur
Permitted Silo Indebtedness pursuant to the terms of the Agreement at the time
of such redesignation, and (iii) no Default or Event of Default then exists or
will result therefrom. Following any such redesignation, (i) such Subsidiary
shall no longer be entitled to utilize the credit facilities provided for in
Sections 2.01 through 2.03 with respect to any Removed Franchise and (ii) the
Company shall no longer be permitted to include any of the assets of such
Subsidiary in the Used Vehicle Borrowing Base.
     (f) Each Subsidiary that is or becomes a “New Vehicle Borrower” pursuant to
this Section 2.19 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any New Vehicle
Floorplan Loans made by the Lenders to any such New Vehicle Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by any Borrower acting singly, shall be valid and effective if given or taken
only by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the Company and each New
Vehicle Borrower.
     2.20 Cash Collateral and Other Credit Support.
     (a) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The
Borrowers, and to the extent provided by any Lender, such Lender, hereby grants
to the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders (including the New Vehicle Swing Line Lender and the Used Vehicle
Floorplan Lender), a security interest in all such cash, deposit accounts and
all balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than that required to eliminate the
applicable Fronting Exposure, the Borrowers (jointly and severally) or the
relevant Defaulting Lender will, promptly

72



--------------------------------------------------------------------------------



 



upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate the
applicable Fronting Exposure.
     (b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral under any of this Section 2.20 or Sections 2.03 or
2.08 in respect of New Vehicle Floorplan Swing Line Loans or Used Vehicle
Floorplan Swing Line Loans shall be held and applied to the satisfaction of the
specific New Vehicle Floorplan Swing Line Loans, Used Vehicle Floorplan Swing
Line Loans or obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, interest accrued on such obligation)
for which the Cash Collateral or other credit support was so provided, prior to
any other application of such property as may be provided for herein.
     (c) Release. Cash Collateral provided pursuant to any of the Sections
referred to in Section 2.20(b) shall be released (except (i) as may be agreed to
among the parties posting, and the New Vehicle Floorplan Swing Line Lender or
the Used Vehicle Floorplan Swing Line Lender benefitting from, such Cash
Collateral and (ii) Cash Collateral provided by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default)
promptly following the payment or satisfaction of the obligations giving rise to
delivery of such Cash Collateral, or, as to Cash Collateral provided pursuant to
Sections 2.03 or 2.08, such earlier date as (A) the status of the applicable
Lender as a Defaulting Lender shall be terminated or (B) the Administrative
Agent shall determine in good faith that there remain outstanding no actual or
potential Defaulting Lender funding obligations as to which the benefitted New
Vehicle Swing Line Lender or Used Vehicle Swing Line Lender desires to maintain
Cash Collateral.
     2.21 Defaulting Lenders. Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
     (i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.08), shall
be applied by the Administrative Agent as follows; first, as to any payment made
in respect of principal of Loans, ratably to the principal amount of New Vehicle
Floorplan Committed Loans and Used Vehicle Floorplan Committed Loans, as
applicable, of other Lenders as if such Defaulting Lender had no Loans
outstanding, until such time as the Outstanding Amount of New Vehicle Floorplan
Committed Loans and Used Vehicle Floorplan Committed Loans of each Lender, as
applicable, shall equal its pro rata share thereof based on its Applicable
Percentage (without giving effect to Section 2.21(a)(iv)); second, to any
amounts (including interest thereon) owed hereunder by such Defaulting Lender to
the Administrative Agent; third, to any amounts (including interest thereon)
owed hereunder by such Defaulting Lender to the New Vehicle Swing Line Lender or
the Used Vehicle

73



--------------------------------------------------------------------------------



 



Swing Line Lender (to the extent the Administrative Agent has received notice
thereof), ratably to the Persons entitled thereto; fourth, to the posting of
Cash Collateral (or funding of participations, as applicable) in respect of its
Applicable Percentage (without giving effect to Section 2.21(a)(iv)) of New
Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line Loans,
(x) ratably to the New Vehicle Swing Line Lender and the Used Vehicle Swing Line
Lender in accordance with their respective applicable Fronting Exposures and
(y) thereafter, to reduce ratably any reallocation of Applicable Percentages of
other Lenders previously effected under Section 2.21(a)(iv); and fifth, to the
Defaulting Lender or otherwise as required by applicable Law. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this subsection 2.21(a)(ii) shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.
     (iii) Certain Fees. Such Defaulting Lender (i) shall not be entitled to
receive any commitment fee pursuant to Section 2.13(a) for any period during
which such Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender).
     (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender as to which the New
Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender (as applicable)
has not received Cash Collateral pursuant to Section 2.03 or 2.08, then upon the
request of the New Vehicle Swing Line Lender or the Used Vehicle Swing Line
Lender (as applicable) to the Administrative Agent, for purposes of computing
the amount of the obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in New Vehicle Floorplan Swing Line Loans or Used Vehicle
Floorplan Swing Line Loans pursuant to Sections 2.03 and 2.08, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of such Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the initial date thereof, no
Default or Event of Default shall have occurred and be continuing; (ii) in all
cases, the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in New Vehicle Floorplan Swing Line Loans shall not exceed
the positive difference, if any, between (1) the New Vehicle Floorplan
Commitment of such non-Defaulting Lender and (2) the aggregate Outstanding
Amount of the New Vehicle Floorplan Committed Loans of such Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all other New
Vehicle Floorplan Swing Line Loans (prior to giving effect to such
reallocation), (iii) in all cases, the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Used Vehicle Floorplan Swing
Line Loans shall not exceed the positive difference, if any, between (1) the
Used Vehicle Floorplan Commitment of such non-Defaulting Lender and (2) the
aggregate Outstanding Amount of the Used Vehicle Floorplan Committed Loans of
such Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all other Used Vehicle Floorplan Swing Line Loans (prior to giving effect to
such reallocation).
     (b) Defaulting Lender Cure. If the Company, the Administrative Agent, the
New Vehicle Swing Line Lender and the Used Vehicle Swing Line Lender agree in
writing in their

74



--------------------------------------------------------------------------------



 



reasonable discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase such
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the New Vehicle
Floorplan Committed Loans, Used Vehicle Floorplan Committed Loans and funded and
unfunded participations in New Vehicle Swing Line Loans and Used Vehicle Swing
Line Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.21(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender (and the Applicable
Percentages of each Lender will automatically be adjusted on a prospective basis
to reflect the foregoing); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
ARTICLE IIA
SECURITY
     2A.01 Security. As security for the full and timely payment and performance
of all Obligations, each Borrower shall, and shall cause all other Loan Parties
to, on or before the Closing Date, do or cause to be done all things reasonably
necessary in the opinion of the Administrative Agent and its counsel to grant to
the Revolving Administrative Agent for the benefit of the Secured Parties a duly
perfected security interest in all Collateral subject to no prior Lien or other
encumbrance except as expressly permitted hereunder or under the other Loan
Documents and with the priority identified in the Security Instruments. Without
limiting the foregoing, each Borrower shall deliver, and shall cause each other
applicable Loan Party to deliver, to the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent, (a) the Security
Agreement and the Master Intercreditor Agreement and (b) UCC financing
statements in form, substance and number as requested by the Administrative
Agent, reflecting the Lien in favor of the Revolving Administrative Agent for
the benefit of the Secured Parties on the Collateral. In addition, and without
limiting the foregoing, each Borrower shall take and cause each other Loan Party
to take such further action, and deliver or cause to be delivered such further
documents and instruments, as required by the Security Instruments or otherwise
as the Administrative Agent may reasonably request to create, perfect and
maintain the effectiveness and priority of the Liens contemplated by this
Article IIA and each of the Security Instruments.
     2A.02 Further Assurances. At the request of the Administrative Agent from
time to time, each Borrower will or will cause all other Loan Parties, as the
case may be, to execute, by their respective Responsible Officers, alone or with
the Administrative Agent, or the Revolving Administrative Agent, any
certificate, instrument, financing statement, control agreement, statement or
document, or to procure any certificate, instrument, statement or document or to
take such other action (and pay all related costs) which the Administrative
Agent reasonably

75



--------------------------------------------------------------------------------



 



deems necessary from time to time to create, continue or preserve the Liens in
Collateral (and the perfection and priority thereof) of the Revolving
Administrative Agent for the benefit of the Secured Parties contemplated hereby
and by the other Loan Documents and specifically including all Collateral
acquired by any Borrower or any other Loan Party after the Closing Date and all
Collateral moved to or from time to time located at locations owned by third
parties, including all leased locations, bailees, warehousemen and third party
processors. Each of the Administrative Agent and the Revolving Administrative
Agent is hereby irrevocably authorized to execute and file or cause to be filed,
with or if permitted by applicable law without the signature of any Borrower or
any Loan Party appearing thereon, all UCC financing statements reflecting any
Borrower or any other Loan Party as “debtor” and the Revolving Administrative
Agent as “secured party”, and continuations thereof and amendments thereto, as
the Administrative Agent or the Revolving Administrative Agent reasonably deems
necessary or advisable to give effect to the transactions contemplated hereby
and by the other Loan Documents.
     2A.03 Information Regarding Collateral. Each Borrower represents, warrants
and covenants that Schedule 2A.03(a) contains a true and complete list of
(i) the exact legal name, jurisdiction of formation and location of the chief
executive office of each Borrower and each other Person providing Collateral
pursuant to a Security Instrument on the Closing Date (such Persons, together
with any other Persons that provide Collateral at any time pursuant to a
Security Instrument, being referred to collectively as the “Grantors”),
(ii) each trade name, trademark or other trade style used by such Grantor on the
Closing Date, (iii) each location in which goods constituting Collateral having
an aggregate value in excess of $100,000 are located as of the Closing Date,
whether owned, leased or third-party locations, and (iv) with respect to each
leased or third party location, the name of each owner of such location and a
summary description of the relationship between the applicable Grantor and such
Person. Each Borrower further covenants that it shall not change, and shall not
permit any other Grantor to change, its name, type of entity, jurisdiction of
formation (whether by reincorporation, merger or otherwise), or the location of
its chief executive office, or use or permit any other Grantor to use, any
additional trade name, trademark or other trade style, except upon giving not
less than 15 days’ prior written notice to the Administrative Agent and taking
or causing to be taken all such action at such Borrower’s or such other
Grantor’s expense as may be reasonably requested by the Administrative Agent to
perfect or maintain the perfection of the Lien of the Revolving Administrative
Agent for the benefit of the Secured Parties in Collateral.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Company or any other Borrower hereunder or under any other Loan Document shall
to the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If applicable Laws require the Company,
any other Borrower or the Administrative Agent to withhold or deduct any Tax,
such Tax shall be withheld or deducted in accordance with such

76



--------------------------------------------------------------------------------



 



Laws as determined by the Company or such Borrower or the Administrative Agent,
as the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii) If the Company, any other Borrower or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Company or any such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or applicable Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Company and each other Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Company and each other Borrower (jointly and severally)
shall, and does hereby, indemnify the Administrative Agent and each Lender, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the Company, any other Borrower or
the Administrative Agent or paid by the Administrative Agent or such Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Company and each other Borrower shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Company or any other Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Company, each other Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Company, any other Borrower or
the Administrative Agent) incurred by or asserted against the Company, such
Borrower or the Administrative Agent

77



--------------------------------------------------------------------------------



 



by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Company, any Lender
or the Administrative Agent pursuant to subsection (e). Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Company, any other Borrower
or the Administrative Agent, as the case may be, after any payment of Taxes by
the Company, any other Borrower or the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Company or such Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Company or such Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Company or such Borrower or the
Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Company or any other Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
(ii) Without limiting the generality of the foregoing, if the Company or any
other Borrower is resident for tax purposes in the United States,
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Company and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent, as the case may be, to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements; and

78



--------------------------------------------------------------------------------



 



(B) each Foreign Lender that is entitled under the Code, any Law or any
applicable treaty to an exemption from or reduction of withholding Tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II) executed originals of Internal Revenue Service Form W-8ECI,
(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
or the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN, or
(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Company or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted

79



--------------------------------------------------------------------------------



 



from funds paid for the account of such Lender. If the Administrative Agent or
any Lender determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Company or
any other Borrower or with respect to which the Company or any Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Company or such
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company or such Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Company and each other Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Company or such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Company, any other Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Company and each other Borrower (jointly and severally)
shall, upon demand from such Lender (with a copy to the Administrative Agent),
immediately prepay or, if applicable, convert all such Eurodollar Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate) immediately and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Company and each other Borrower (jointly and severally) shall
also pay accrued interest on the amount so prepaid or converted.

80



--------------------------------------------------------------------------------



 



     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion thereto that (a) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (b) the Eurodollar Rate with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of or conversion to Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into (i) in the case of a
New Vehicle Floorplan Committed Loan, a request for a New Vehicle Floorplan
Committed Borrowing of Base Rate Loans, (ii) in the case of a New Vehicle
Floorplan Swing Line Loan, a request for a New Vehicle Floorplan Swing Line
Borrowing of Base Rate Loans, (iii) in the case of Used Vehicle Floorplan
Committed Loan, a request for a Used Vehicle Floorplan Committed Borrowing of
Base Rate Loans, and (iv) in the case of a Used Vehicle Floorplan Swing Line
Loan, a request for a Used Vehicle Floorplan Swing Line Borrowing of Base Rate
Loans, in each case in the amount specified therein.
     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Eurodollar Rate Loan made or participated in by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except, in each case, for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made or participated in by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining or participating in any Loan the interest of
which is determined by reference to the Eurodollar Rate (or of maintaining its
obligation to make or participated in any such Loan), or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Company and each other Borrower (jointly and
severally) will pay to such

81



--------------------------------------------------------------------------------



 



Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in Loans
held by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Company
and each other Borrower (jointly and severally) will pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error.
The Company and each other Borrower (jointly and severally) shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that neither the Company nor any other Borrower shall be required to compensate
a Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Reserves on Eurodollar Rate Loans. The Company and each other Borrower,
jointly and severally, shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

82



--------------------------------------------------------------------------------



 



     3.05 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Company or any other Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
and each other Borrower (jointly and severally) hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company or any other Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Company may replace such Lender in
accordance with Section 10.13.
     3.06 Survival. All of the Company’s and each other Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments
and repayment of all other Obligations hereunder and resignation of the
Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT
     4.01 Amendment and Restatement. The effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement is subject to
satisfaction or waiver of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of (A) this Agreement, (B) the Security
Agreement, (C) the Company Guaranty and (D) the Subsidiary Guaranty, in each
case, sufficient in number for distribution to the Administrative Agent, each
Lender and the Company;
     (ii) a Note executed by the Borrowers in favor of each Lender requesting a
Note;

83



--------------------------------------------------------------------------------



 



     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in the respective jurisdictions specified in Schedule 4.01,
which includes each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
     (v) a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the
Loan Parties, addressed to the Administrative Agent, the Revolving
Administrative Agent and each Lender, as to the matters set forth in Exhibit L
(which shall include matters of Delaware, North Carolina, South Carolina and
Federal Law) and such other matters concerning the Loan Parties and the Loan
Documents as the Required Lenders may reasonably request;
     (vi) a favorable opinion of local counsel to the Loan Parties in Florida,
Texas, California, Alabama, and Tennessee, addressed to the Administrative Agent
and each Lender in form and substance satisfactory to the Administrative Agent;
     (vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (viii) a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
     (ix) a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer of each Loan Party certifying
that each Loan Party is Solvent, after giving effect to this Agreement and the
other Loan Documents and the Indebtedness pursuant hereto and thereto;
     (x) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company ended on March 31, 2011, signed by a Responsible
Officer of the Company;

84



--------------------------------------------------------------------------------



 



     (xi) a duly completed Used Vehicle Borrowing Base Certificate dated as of
the Closing Date certifying as to the Used Vehicle Borrowing Base as of May 30,
2011, signed by a Responsible Officer of the Company;
     (xii) to the extent not otherwise delivered prior to the date hereof, a
copy of (A) each standard form of Franchise Agreement for each vehicle
manufacturer or distributor and (B) each executed Framework Agreement;
     (xiii) duly executed consents and waivers required pursuant to any
Franchise Agreement or Framework Agreement;
     (xiv) executed counterparts of the Master Intercreditor Agreement,
including all Silo Lender exhibits thereto;
     (xv) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, including endorsements naming
the Revolving Administrative Agent (on behalf of the Secured Parties) as an
additional insured and loss payee, as the case may be, on all such insurance
policies maintained with respect to properties of the Company or any Loan Party
constituting part of the Collateral;
     (xvi) consolidating balance sheets (including a separate line item for
Eligible Used Vehicle Inventory) for the Company and each Subsidiary as at the
end of March 31, 2011, and the related consolidating statements of income or
operations, together with copies of such financial statements giving pro forma
effect to a transition of Permitted Silo Indebtedness with Ally Bank (or its
Affiliates) to an Applicable Facility, all in reasonable detail prepared by
management of the Company or such Subsidiary, in each case with subtotals for
(a) each Subsidiary, (b) all New Vehicle Borrowers (excluding the results of any
Dual Subsidiaries) and (c) all Silo Subsidiaries grouped by each Silo Lender,
and in each case prior to intercompany eliminations;
     (xvii) forecasts (including assumptions) prepared by the management of the
Company of consolidated balance sheets, income statements and cash flow
statements of the Company and its Subsidiaries in form and substance reasonably
satisfactory to the Administrative Agent for each of the first three years
following the Closing Date;
     (xviii) if required by the Administrative Agent or the Revolving
Administrative Agent, in their respective sole discretion, satisfactory results
of audits of the Collateral, provided that, whether or not any such audit is
performed, the Administrative Agent and the New Vehicle Swing Line Lender shall
be entitled to rely on information provided by any existing lender of the
Company or its Subsidiaries as to any Vehicles and existing new vehicle
facilities being refinanced or paid down on the Closing Date;
     (xix) UCC financing statements or amendments to previously filed UCC
financing statements for filing in all places required by applicable law to
perfect the Liens of the Revolving Administrative Agent for the benefit of the
Secured Parties under the Security Instruments as a valid and perfected Lien
(with the priority described therein) as to items of Collateral in which a
security interest may be perfected by the filing of

85



--------------------------------------------------------------------------------



 



financing statements, and such other documents and/or evidence of other actions
as may be necessary under applicable law to perfect the Liens of the Revolving
Administrative Agent for the benefit of the Secured Parties under the Security
Instruments as a valid and perfected Lien in and to such other Collateral as the
Administrative Agent may require;
     (xx) UCC search results with respect to the Borrowers showing only Liens
acceptable to the Administrative Agent (or pursuant to which arrangements
satisfactory to the Administrative Agent shall have been made to remove any
unacceptable Liens promptly after the Closing Date);
     (xxi) such duly executed Landlord Waivers for locations of the Borrowers
not already in effect pursuant to the Existing Credit Agreement, as may be
requested by the Administrative Agent in its sole discretion;
     (xxii) a certificate signed by a Responsible Officer of the Company
certifying as to the status of the Unrestricted Subsidiaries;
     (xxiii) evidence that the principal amount of Indebtedness for both New
Vehicles and Used Vehicles under floorplan financing arrangements among Ally
Bank (or its Affiliates) and any Subsidiary outstanding as of the Effective Date
has been repaid; and
     (xxiv) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the New Vehicle Swing Line Lender, the Used Vehicle
Swing Line Lender or the Required Lenders reasonably may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
     (d) The Revolving Credit Facility shall have been amended and restated
substantially simultaneously with the consummation of this Agreement.
     Without limiting the generality of the provisions of Section 9.03, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Borrowings. The obligation of each Lender to honor
any Request for Borrowing (other than pursuant to (x) a New Vehicle Committed
Loan Notice or a Used Vehicle Committed Loan Notice, in each case requesting
only a conversion of New Vehicle Floorplan Committed Loans or Used Vehicle
Floorplan Committed Loans, as applicable,

86



--------------------------------------------------------------------------------



 



to the other Type, (y) a Payment Commitment, or (z) a Payoff Letter Commitment)
is subject to the following conditions precedent:
     (a) The representations and warranties of the Company and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Borrowing,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
     (b) (i) in the case of Used Vehicle Floorplan Borrowings, no Used Vehicle
Default, Used Vehicle Event of Default or Revolving Event of Default shall
exist, or would result from such proposed Borrowing or from the application of
the proceeds thereof, (ii) in the case of New Vehicle Floorplan Borrowings,
(A) no New Vehicle Event of Default shall exist, or would result from such
proposed Borrowing or the application of the proceeds thereof, with respect to
the New Vehicle Borrower that is requesting the Borrowing, (B) no New Vehicle
Event of Default under Section 8.03(e) or (f) shall exist, (C) no New Vehicle
Event of Default under Section 8.03(h) or (i) shall exist with respect to the
Company and (D) no New Vehicle Event of Default under any other subsection of
Section 8.03 has continued for thirty (30) days or more.
     (c) The Administrative Agent and, if applicable, the New Vehicle Swing Line
Lender or the Used Vehicle Swing Line Lender shall have received a Request for
Borrowing in accordance with the requirements hereof; provided that, with
respect to Used Vehicle Floorplan Swing Line Borrowings, for purposes of this
Section 4.02(c) and the last sentence of Section 4.02, while an Autoborrow
Agreement is in effect, the Company shall be deemed to have given a Used Vehicle
Floorplan Swing Line Loan Notice (and reaffirmed the representations and
warranties described herein and satisfied all other conditions to funding
hereunder) as of each day on which an Autoborrow Advance is made.
     (d) In the case of any Used Vehicle Floorplan Borrowing, the Total Used
Vehicle Floorplan Outstandings after giving effect to such Borrowing shall not
exceed the Used Vehicle Borrowing Base on such date.
     (e) If the applicable Borrower is a New Vehicle Borrower, then the
conditions of Section 2.19 to the designation of such Borrower as a New Vehicle
Borrower shall have been met to the satisfaction of the Administrative Agent.
     Each Request for Borrowing (other than a New Vehicle Committed Loan Notice
or a Used Vehicle Committed Loan Notice, in each case requesting only a
conversion of New Vehicle Floorplan Committed Loans or Used Vehicle Floorplan
Committed Loans, as applicable, to the other Type) submitted by the Company
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a), and (b) have been satisfied on and as of the date
of the applicable Borrowing.

87



--------------------------------------------------------------------------------



 



     4.03 Conditions to all New Vehicle Floorplan Borrowings pursuant to a
Payment Commitment or a Payoff Letter Commitment. The obligation of the New
Vehicle Floorplan Swing Line Lender to honor any request for a New Vehicle
Floorplan Borrowing pursuant to a Payment Commitment or a Payoff Letter
Commitment is subject to the following conditions precedent:
     (a) To the extent required pursuant to the terms of such Payment Commitment
or Payoff Letter Commitment, as the case may be, the New Vehicle Floorplan Swing
Line Lender shall have received a manufacturer/distributor invoice, cash draft,
electronic record, depository transfer check, sight draft, or such other
documentation as may be specified in such Payment Commitment or Payoff Letter
Commitment, identifying the Vehicles delivered or to be delivered to the
applicable New Vehicle Borrower; and
     (b) any other conditions precedent set forth in such Payment Commitment or
Payoff Letter Commitment.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each of the Company and each New Vehicle Borrower represents and warrants
to the Administrative Agent and the Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
franchises and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clauses (b) and (c),
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

88



--------------------------------------------------------------------------------



 



     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
(i) any such filing necessary or advisable to perfect in favor of the Revolving
Administrative Agent, for the benefit of the Secured Parties, the Liens on the
Collateral and (ii) any such approval, consent, exemption, authorization, other
action, notice or filing that has been obtained, taken, given or made and is in
full force and effect), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
     5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated and consolidating balance sheets of the
Company and its Subsidiaries dated March 31, 2011, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows, and
consolidating statements of income or operations, in each case for the fiscal
quarter ended on that date, and in each case prior to intercompany eliminations
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the consolidated financial condition of the Company and its
Subsidiaries as of the date thereof and their consolidated results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries not included in
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (d) To the Company’s best knowledge, no Internal Control Event exists or
has occurred since the date of the Audited Financial Statements that has
resulted in or could

89



--------------------------------------------------------------------------------



 



reasonably be expected to result in a misstatement in any material respect, in
any financial information delivered or to be delivered to the Administrative
Agent or the Lenders, of (x) covenant compliance calculations provided hereunder
or (y) the assets, liabilities, financial condition or results of operations of
the Company and its Subsidiaries on a consolidated basis.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect. Schedule 5.06 (as
supplemented by any written notices provided by the Company after the Closing
Date pursuant to Section 6.02(a)) sets forth all actions, suits, proceedings,
claims or disputes pending, or to the knowledge of the Company after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority seeking damages or other
remedies in excess of the Threshold Amount or which if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
     5.07 No Default. Neither the Company nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.
     5.09 Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and any material claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as (i) are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Company or the applicable
Subsidiary operates and (ii) satisfy the requirements of the Security
Instruments.

90



--------------------------------------------------------------------------------



 



     5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
     5.12 ERISA Compliance.
     (a) Each Plan, and to the knowledge of the Company, each Multiemployer Plan
and Multiple Employer Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan which is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Pension Plan is qualified under
Section 401(a) of the Code with respect to all plan document qualification
requirements for which the applicable remedial amendment period has closed and
that the trust related thereto has been determined to be exempt from federal
income tax under Section 501(a) of the Code or an application for such a letter
is currently being processed by the Internal Revenue Service. To the best
knowledge of the Company, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
     (b) There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan or to the knowledge of the Company, any Multiemployer
Plan or Multiple Employer Plan that could reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has engaged
in any prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan, Multiemployer Plan or Multiple Employer Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred with respect to any Pension Plan, or to
the knowledge of the Company, any Multiemployer Plan or Multiple Employer Plan,
and neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due which are unpaid; and
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA.

91



--------------------------------------------------------------------------------



 



     5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Company
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by the
Company or its Subsidiaries in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens. The Company has no equity investments
in any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13. All of the outstanding Equity Interests in the Company
have been validly issued and are fully paid and nonassessable.
     5.14 Margin Regulations; Investment Company Act.
     (a) Neither the Company nor any New Vehicle Borrower is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.
     (b) None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except where the failure to do so, either
individually or in the

92



--------------------------------------------------------------------------------



 



aggregate, could not reasonably be expected to have a Material Adverse Effect.
To the best knowledge of the Company, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company or any Subsidiary infringes upon any
rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Company, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
     5.18 Books and Records. Each of the Company and each Subsidiary maintains
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied have been made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.
     5.19 Franchise Agreements and Framework Agreements. The Company has
provided to the Administrative Agent true, correct and complete copies of (a) a
standard form of Franchise Agreement for each vehicle manufacturer or
distributor and (b) each Framework Agreement, in each case in effect as of the
Closing Date. Except as set forth on Schedule 5.19 or with respect to any
Franchise Agreement entered into after the Closing Date and delivered to the
Administrative Agent and each Lender pursuant to Section 6.03(f), there is no
material deviation in any Franchise Agreement from the standard form of
Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered as of the Closing Date. Each Franchise Agreement and Framework
Agreement is, other than as disclosed in writing to the Administrative Agent and
the Lenders, in full force and effect and is enforceable by the applicable Loan
Party in accordance with its terms. To the knowledge of the Company, (a) no
party to any Franchise Agreement or Framework Agreement is in material breach
of, or has failed to perform in any material respect or is in material default
under, such Franchise Agreement or Framework Agreement and (b) no party to any
Franchise Agreement or Framework Agreement has given or received any notice of
any proposed or threatened termination of such Franchise Agreement or Framework
Agreement (except any such notice that has been disclosed to the Administrative
Agent and each Lender, as the case may be, pursuant to Section 6.03(f)).
     5.20 Collateral.
     (a) The provisions of each of the Security Instruments are effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, a legal, valid and enforceable, perfected security interest (with the
priority described therein) in all right, title and interest of each applicable
Loan Party in the Collateral described therein, except as otherwise permitted
hereunder.
     (b) No Contractual Obligation to which any Loan Party is a party or by
which the property of any Loan Party is bound prohibits the filing or
recordation of any of the Loan Documents or any other action which is necessary
or appropriate in connection with the perfection of the Liens on Collateral
evidenced and created by any of the Loan Documents.
     5.21 Solvency. Both before and after giving effect to the Loans hereunder,
each Loan Party is Solvent. On the Closing Date, both before and after giving
effect to the Loans hereunder, each Loan Party is Solvent.

93



--------------------------------------------------------------------------------



 



     5.22 Labor Matters. As of the date hereof, to the Company’s and its
Subsidiaries’ knowledge, there are no material labor disputes to which the
Company or any of its Subsidiaries may become a party, including, without
limitation, any strikes, lockouts or other disputes relating to such Persons’
plants and other facilities.
     5.23 Acquisitions. As of the Closing Date and as of the date of each
Permitted Acquisition, all material conditions precedent to, all consents from
applicable Governmental Authorities, and all other material consents necessary
to permit, such Permitted Acquisition will have been obtained, satisfied, or
waived (except that (i) no conditions imposed by the Loan Documents are so
waivable other than with the consent of the Required Lenders and (ii) no other
conditions shall be waived if such waiver would materially adversely affect the
benefits to be obtained by the Company or the Secured Parties from such
Acquisition), as the case may be.
     5.24 Real Estate Indebtedness. The amount of any Indebtedness of the
Company and its Subsidiaries secured by Liens on the real property and
improvements financed thereby is no greater than eighty-five percent (85%) of
the value of such real property and improvements as set forth in an appraisal of
such real property and improvements prepared by an independent Member of the
Appraisal Institute certified appraiser in connection with such Indebtedness
(which appraisal shall be delivered to Administrative Agent upon its request).
     5.25 Permitted Third Party Service Loaner Indebtedness. All Indebtedness
for the financing of Service Loaner Vehicles provided by Service Loaner Lenders
is secured solely by a Lien on said Service Loaner Vehicles so financed by the
respective Service Loaner Lenders and the proceeds of such Vehicles.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Company
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of the Company (or if earlier, fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)):
          (i) an audited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, setting forth in comparative
form the figures for the previous fiscal year, in reasonable detail and prepared
in accordance with GAAP;
          (ii) a consolidating balance sheet of the Company and its Subsidiaries
as at the end of such fiscal year, with subtotals for (x) each Subsidiary,
(y) all New Vehicle Borrowers (excluding the results of any Dual Subsidiaries),
and (z) Silo

94



--------------------------------------------------------------------------------



 



Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
request of the Administrative Agent, setting forth in comparative form the
figures for the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP;
          (iii) the related audited consolidated statement of income or
operations for such fiscal year setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP;
          (iv) the related consolidating statements of income or operations for
such fiscal year with subtotals for (x) each Subsidiary, (y) all New Vehicle
Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender, in each case
prior to intercompany eliminations (and, upon request of the Administrative
Agent, setting forth in comparative form the figures for the previous fiscal
year), all in reasonable detail and prepared in accordance with GAAP; and
          (v) the related audited consolidated statements of stockholders’
equity and cash flows for such fiscal year setting forth in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP;
such consolidated financial statements to be audited and accompanied by (x) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders as to whether
such financial statements are free of material misstatement, which report and
opinion shall be prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and applicable Securities Laws and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement; and (y) (A) management’s assessment of the
effectiveness of the Company’s internal controls over financial reporting as of
the end of such fiscal year of the Company as required in accordance with
Item 308 of SEC Regulation S-K expressing a conclusion which contains no
statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object, and
(B) an attestation report of such Registered Public Accounting Firm on
management’s assessment of, and the opinion of the Registered Public Accounting
Firm independently assessing the effectiveness of, the Company’s internal
controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2 and Section 404 of Sarbanes-Oxley
and expressing a conclusion which contains no statement that there is a material
weakness in such internal controls, except for such material weakness as to
which the Required Lenders do not object, and such consolidating statements to
be certified by a Responsible Officer of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries;

95



--------------------------------------------------------------------------------



 



     (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company (or if earlier, five days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)):
     (i) an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, setting forth in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year, in reasonable detail and prepared in accordance with GAAP;
     (ii) a consolidating balance sheet of the Company and its Subsidiaries as
at the end of such fiscal quarter, with subtotals for (x) each Subsidiary,
(y) all New Vehicle Borrowers (excluding the results of any Dual Subsidiaries),
and (z) Silo Subsidiaries and Dual Subsidiaries grouped by each Silo Lender
(including for such consolidating balance sheet, a separate line item for used
vehicle inventory for such Subsidiary groups, or in the case of New Vehicle
Borrowers (other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such
New Vehicle Borrowers), in each case prior to intercompany eliminations (and,
upon the request of the Administrative Agent, setting forth in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year),
all in reasonable detail and prepared in accordance with GAAP;
     (iii) the related unaudited consolidated statement of income or operations
for such fiscal quarter (and the portion of the Company’s fiscal year then
ended) setting forth in each case in comparative form the figures for the
corresponding fiscal quarter (and portion) of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP;
     (iv) the related consolidating statements of income or operations for such
fiscal quarter (and the portion of the Company’s fiscal year then ended) with
subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual
Subsidiaries grouped by each Silo Lender, in each case prior to intercompany
eliminations (and, upon the request of the Administrative Agent, setting forth
in comparative form the figures for the corresponding fiscal quarter (and
portion) of the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP; and
     (v) the related unaudited consolidated statements of stockholders’ equity
and cash flows for such fiscal quarter (and the portion of the Company’s fiscal
year then ended) setting forth in comparative form the figures for the
corresponding fiscal quarter (and portion) of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP;
such consolidated and consolidating financial statements described in this
Section 6.01(b) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company

96



--------------------------------------------------------------------------------



 



and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;
     (c) if requested by the Administrative Agent, as soon as available, but in
any event within thirty (30) days after the end of each calendar month
(including December, but excluding the last month of the fiscal quarter periods
described in Section 6.01(b)) of each fiscal year of the Company (or if earlier
than such 30th day, five days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)):
     (i) an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such calendar month, setting forth in comparative
form the figures for the corresponding calendar month of the previous fiscal
year, in reasonable detail and prepared in accordance with GAAP;
     (ii) a consolidating balance sheet of the Company and its Subsidiaries as
at the end of such calendar month, with subtotals for (x) each Subsidiary,
(y) all New Vehicle Borrowers (excluding the results of any Dual Subsidiaries),
and (z) Silo Subsidiaries and Dual Subsidiaries grouped by each Silo Lender
(including for such consolidating balance sheet, a separate line item for used
vehicle inventory for such Subsidiary groups, or in the case of New Vehicle
Borrowers (other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such
New Vehicle Borrowers), in each case prior to intercompany eliminations (and,
upon the request of the Administrative Agent, setting forth in comparative form
the figures for the corresponding calendar month of the previous fiscal year),
all in reasonable detail and prepared in accordance with GAAP;
     (iii) the related unaudited consolidated statement of income or operations
for such calendar month (and the portion of the Company’s fiscal year then
ended) setting forth in each case in comparative form the figures for the
corresponding calendar month (and portion) of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP;
     (iv) the related consolidating statements of income or operations for such
calendar month (and the portion of the Company’s fiscal year then ended) with
subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual
Subsidiaries grouped by each Silo Lender, in each case prior to intercompany
eliminations (and, upon the request of the Administrative Agent, setting forth
in comparative form the figures for the corresponding calendar month (and
portion) of the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP; and
     (v) the related unaudited consolidated statements of stockholders’ equity
and cash flows for such calendar month (and the portion of the Company’s fiscal
year then ended) setting forth in comparative form the figures for the
corresponding calendar month (and portion) of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP;



97



--------------------------------------------------------------------------------



 



such consolidated and consolidating financial statements described in this
Section 6.01(c) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(g), the Company shall not be separately required to furnish such
information under clause (a), (b) or (c) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in clauses (a), (b) and (c) above at the times specified
therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
     (a) Concurrently with:
     (i) the delivery of the financial statements referred to in Section 6.01(a)
and (b) and (if such monthly financial statements are requested by the
Administrative Agent) Section 6.01(c), (A) a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, including the
calculation of the financial covenants set forth in Section 7.11(a), (b) and (c)
and (B) a schedule (which such schedule may be included in the Compliance
Certificate delivered with respect to such period) describing all actions,
suits, proceedings, claims or disputes pending, or to the knowledge of the
Company after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority seeking
damages or other remedies in excess of the Threshold Amount;
     (ii) the delivery of the financial statements referred to in
Section 6.01(c) (with respect to each January, February, April, May, July,
August, October and November), if requested by the Administrative Agent, a duly
completed Compliance Certificate signed by a Responsible Officer of the Company,
but only including the calculation of the financial covenant set forth in
Section 7.11(a);
     (iii) the delivery of the financial statements referred to in
Section 6.01(a), financial projections for the 12 months succeeding the date of
such financial statements, such projections to be prepared by management of the
Company, in form satisfactory to the Administrative Agent; and
     (iv) any event described herein requiring Pro Forma Compliance, a duly
completed Pro Forma Compliance Certificate (including the calculation of the
financial covenants set forth in Section 7.11(a), (b) and (c)) or Pro Forma Used
Vehicle Borrowing Base Certificate, as applicable, signed by a Responsible
Officer of the Company;
     (b) within twenty (20) days after the end of each calendar month, a duly
completed Used Vehicle Borrowing Base Certificate signed by a Responsible
Officer of the Company as at the end of such calendar month; provided that, if
any Event of Default shall have occurred and be continuing, the Company shall
deliver such Used Vehicle Borrowing Base Certificates, each

98



--------------------------------------------------------------------------------



 



signed by a Responsible Officer of the Company, at any other time requested by
the Administrative Agent;
     (c) in the event of any Disposition resulting in Net Cash Proceeds in an
amount greater than $25,000,000 (excluding the value of New Vehicles sold in
such Disposition) and concurrently with the delivery of a notice of Disposition
required pursuant to Section 6.03(g), or any Removed Franchise, a duly completed
Pro Forma Used Vehicle Borrowing Base Certificate giving pro forma effect to
such Disposition or Removed Franchise, based on the prior month’s Used Vehicle
Borrowing Base Certificate and subtracting sold assets or removed assets, as
applicable, but reflecting prepayments of Used Vehicle Floorplan Loans required
pursuant to Section 2.09(e) in connection with such Disposition or Removed
Franchise and delivery of such certificates;
     (d) in the event of any Acquisition, the certificates and information
required by Section 7.12;
     (e) within a reasonable period of time after any request by the
Administrative Agent, Vehicle Title Documentation and manufacturer/dealer
statements;
     (f) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Company by independent accountants in connection with the
accounts or books of the Company or any Subsidiary, or any audit of any of them;
     (g) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (h) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
     (i) promptly after any request by the Administrative Agent, copies of any
non-cancelable purchase and sale agreement referenced in the definition of
“Consolidated Current Assets”;
     (j) on the Business Day closest to any date which is six (6) months prior
to any Other Indebtedness Maturity Date or Put Option Date and within ten
(10) Business Days of (x) the calendar month containing such initial Business
Day and (y) the last day of each calendar month after such initial Business Day,
a Maturity Date Test Amount Certificate setting forth a calculation of the
Maturity Date Test Amount as of such date; and

99



--------------------------------------------------------------------------------



 



     (k) promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a), (b) or
(c) or Section 6.02(g) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Company hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Company shall be deemed to have authorized the Administrative
Agent, the Arranger, and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Company or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.

100



--------------------------------------------------------------------------------



 



     6.03 Notices. Promptly notify the Administrative Agent and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any notice or correspondence from or on behalf of the applicable
franchisor, distributor or manufacturer, the Company or any Subsidiary alleging
that any such event has occurred with respect to any Franchise Agreement or
Framework Agreement, (iii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority
which such dispute, litigation, investigation, proceeding or suspension arising
under this clause (iii) has resulted or could reasonably be expected to result
in a Material Adverse Effect; or (iv) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws, where the
result of such event arising under this clause (iv) has resulted or could
reasonably be expected to result in a Material Adverse Effect;
     (c) of the occurrence of any ERISA Event with respect to a Pension Plan,
and subject to notification to the Company, with respect to a Multiemployer Plan
or Multiple Employer Plan;
     (d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;
     (e) of the Registered Public Accounting Firm’s determination (in connection
with its preparation of any report under Section 6.01(a)(ii)) or the Company’s
determination at any time of the occurrence or existence of any Internal Control
Event;
     (f) of (i) any Franchise Agreement entered into after the Closing Date (and
a copy of such Franchise Agreement) which deviates in any material respect from
the Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered on or prior to the Closing Date, (ii) any Framework Agreement (and a
copy of such Framework Agreement) entered into after the Closing Date (including
the subject matter and term of such Framework Agreement), (iii) the termination
or expiration of any Franchise Agreement or Framework Agreement, including the
expiration of a Franchise Agreement which has expired as described in
Section 8.01(l) and has not been renewed within 30 days; (iv) any amendment or
other modification (and a copy of such amendment or modification) of any
Framework Agreement, and (v) any material adverse change in the relationship
between the Company or any Subsidiary and any vehicle manufacturer or
distributor, including the written threat of loss of a new vehicle franchise or
the written threat of termination of a Franchise Agreement or Framework
Agreement;
     (g) of the occurrence of any Disposition of property or assets resulting in
Net Cash Proceeds greater than $25,000,000 (such amount to exclude the value of
New Vehicles sold in such Disposition), such notice pursuant to this clause
(g) to be given on the date of such Disposition and to include (i) a statement
of the date of the Disposition and the property or assets Disposed of, and
(ii) an itemized calculation of the Net Cash Proceeds from such Disposition

101



--------------------------------------------------------------------------------



 



(including showing as a separate line item each category of payments, expenses
or taxes that are deducted as part of such calculation; and
     (h) of the occurrence of any Silo Financing Commencement Date occurring
during any month with respect to any Removed Franchise of a Subsidiary not later
than the last Business Day of such month, stating (i) such Silo Financing
Commencement Date, (ii) each applicable Removed Franchise, and (iii) the
mandatory prepayments of New Vehicle Floorplan Committed Loans and New Vehicle
Floorplan Swing Line Loans required in connection therewith by
Section 2.11(a)(iii)(C).
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, including Vehicles, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
     6.05 Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation. (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect; and (d) if applicable,
preserve and maintain, in accordance with its standard policies and procedures,
all manufacturer statements of origin, certificates of origin, certificates of
title or ownership and other customary vehicle title documentation
(collectively, the “Vehicle Title Documentation”) necessary or desirable in the
normal conduct of its business and maintain records evidencing which Vehicles
are being used as Demonstrators and Rental Vehicles (each as defined in the
Floorplan Credit Agreement).
     6.06 Maintenance of Properties; Repairs. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

102



--------------------------------------------------------------------------------



 



     6.07 Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of the Company or any Subsidiary,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and otherwise as required by the Security Instruments; (b) maintain
general public liability insurance at all times with financially sound and
reputable insurance companies not Affiliates of the Company or any Subsidiary,
against liability on account of damage to persons and property; and (c) maintain
insurance to the extent required under all applicable workers’ compensation laws
and against loss by reason of business interruption with such insurance policies
to be in form reasonably satisfactory to the Administrative Agent. Each of the
policies described in this Section 6.07 shall provide that the insurer shall
give the Administrative Agent and the Revolving Administrative Agent not less
than thirty (30) days’ (or ten (10) days’ in the case of termination for
non-payment) prior written notice before any material amendment to any such
policy by endorsement or any lapse, termination or cancellation thereof, each
such policy of liability insurance shall list the Revolving Administrative Agent
as an additional insured, and each such policy of casualty insurance shall list
the Revolving Administrative Agent as loss payee pursuant to a loss payee clause
in form and substance satisfactory to the Administrative Agent and the Revolving
Administrative Agent.
     6.08 Compliance with Laws and Contractual Obligations. Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees and all Contractual Obligations applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be,
including, if applicable, books and records specifying the year, make, model,
cost, price, location and vehicle identification number of each Vehicle owned by
the Company or such Subsidiary.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties (including inspecting Vehicles and conducting random samples of the
Net Book Value of the Used Vehicles), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company (except for access required in connection with a
floorplan audit pursuant to Section 6.12, which will be permitted at any time
during regular business hours (or at other times consistent with standard
industry practice) and without advance notice); provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

103



--------------------------------------------------------------------------------



 



     6.11 Use of Proceeds. Use the proceeds of the Borrowings:
     (a) in the case of the New Vehicle Floorplan Facility (i) to finance the
acquisition by the New Vehicle Borrowers of New Vehicle Inventory (including
dealer trade, Demonstrators, Rental Vehicles and Fleet Vehicles) pursuant to New
Vehicle Floorplan Committed Loan Notices, New Vehicle Floorplan Swing Line Loan
Notices, Payment Commitments or Payoff Letter Commitments; provided that, no New
Vehicle Floorplan Committed Loan or New Vehicle Floorplan Swing Line Loan shall
be made to any New Vehicle Borrower to finance New Vehicles manufactured by a
Restricted Manufacturer, and (ii) to refinance indebtedness outstanding under
existing new vehicle floorplan facilities of the New Vehicle Borrowers, provided
pursuant to the Existing Credit Agreement, in each case not in contravention of
any Law or any Loan Document; and
     (b) in the case of the Used Vehicle Floorplan Facility (i) to finance the
acquisition of Used Vehicle inventory, (ii) to refinance indebtedness
outstanding under the used vehicle floorplan facility of the Company provided
pursuant to the Existing Credit Agreement, and (iii) other working capital,
capital expenditures and other lawful corporate purposes, in each case not in
contravention of any Law or of any Loan Document;
provided that no proceeds of any Borrowing shall be paid to any Unrestricted
Subsidiary.
     6.12 Floorplan Audits.
     (a) Entry on Premises. Each New Vehicle Borrower shall permit a duly
authorized representative of the New Vehicle Swing Line Lender to enter upon
such New Vehicle Borrower’s premises during regular business hours (or at other
times consistent with standard industry practice) to perform audits of Vehicles
constituting Collateral in a manner reasonably satisfactory to the New Vehicle
Swing Line Lender on a quarterly basis or at other intervals as requested by the
New Vehicle Swing Line Lender from time to time, but no less frequently than
three times in any twelve (12) month period. Each New Vehicle Borrower shall
assist the New Vehicle Swing Line Lender, and its representatives, in whatever
way reasonably necessary to make the inspections and audits provided for herein.
     (b) Delivery of Audits. Within thirty (30) days after the end of each
calendar month of the Company, the New Vehicle Swing Line Lender shall deliver
to the Administrative Agent a summary of the audits of each of the New Vehicle
Borrowers performed by the New Vehicle Swing Line Lender during the calendar
month just ended, setting forth therein a spread sheet reflecting, for each New
Vehicle Borrower, a summary of the results of each floorplan audit during the
calendar month. The Administrative Agent shall promptly deliver a copy of such
report to each Lender.
     6.13 Location of Vehicles. Keep the Vehicles only at the locations set
forth on Schedule 6.13, as such schedule may be revised from time to time as set
forth in the Compliance Certificate delivered pursuant to Section 6.02(a),
except that (a) Vehicles may, in the ordinary course of business, (i) be
temporarily in transit to or between such locations or (ii) be temporarily
removed from such locations (x) for repair or (y) when being test driven by
potential customers or (b) in the case of vehicle chassis that have an aggregate
invoice price of no more than

104



--------------------------------------------------------------------------------



 



$1,500,000 at any time and purchased for sale in connection with the conversion
of such chassis, such vehicle chassis may be located at, or in transit to or
from, locations of converters or purchasers of such chassis, provided that if
requested by the New Vehicle Swing Line Lender in it sole discretion during a
floorplan audit, the Company or the applicable New Vehicle Borrower shall
provide the New Vehicle Swing Line Lender with the name, location and contact
information of the converter or purchaser of such vehicle chassis or with other
information reasonably requested by the New Vehicle Swing Line Lender with
respect to such vehicle chassis.
     6.14 Additional Subsidiaries. (i) If the Company requests that New Vehicle
Floorplan Loans be made available to a newly acquired or created Subsidiary
(other than a Silo Subsidiary) which engages in the business of selling or
leasing New Vehicles, or (ii) if any newly created or acquired Subsidiary has
Eligible Used Vehicle Inventory included in the Used Vehicle Borrowing Base at
any time, then as soon as practicable, but in any event within thirty (30) days
after the acquisition or creation of any such Subsidiary (or, if later, by the
date such Subsidiary first satisfies the condition in clause (i) or (ii) above)
cause to be delivered to the Administrative Agent each of the following:
     (i) a Joinder Agreement duly executed by such Subsidiary with all schedules
and information thereto appropriately completed with respect to becoming a “New
Vehicle Borrower” or “Subsidiary Guarantor” (including appropriate indications
if such Subsidiary is a Dual Subsidiary);
     (ii) UCC financing statements naming such Subsidiary as “Debtor” and naming
the Revolving Administrative Agent for the benefit of the Secured Parties as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Administrative Agent and its counsel to be filed in all UCC
filing offices in which filing is necessary or advisable to perfect in favor of
the Revolving Administrative Agent for the benefit of the Secured Parties the
Liens on the Collateral conferred under such Joinder Agreement and other
Security Instruments to the extent such Lien may be perfected by UCC filings;
     (iii) unless the Required Lenders expressly waive such requirement in
accordance with Section 10.01, in the case of any single Acquisition or any
related series of Acquisitions with an aggregate Cost of Acquisition of
$25,000,000 or more, an opinion or opinions of counsel to such Subsidiary dated
as of the date of delivery of such Joinder Agreements (and other Loan Documents)
provided for in this Section 6.14 and addressed to the Administrative Agent, in
form and substance acceptable to the Administrative Agent;
     (iv) the documents described in Sections 4.01(a)(iii), (iv), (vii), (xii),
(xiii), (xx), (xxi) and (xxii) with respect to such Restricted Subsidiary; and
     (v) evidence satisfactory to the Administrative Agent that all taxes,
filing fees, recording fees and other related transaction costs have been paid.

105



--------------------------------------------------------------------------------



 



In addition, such Subsidiary shall also comply with Section 7.16 (in the case of
a Silo Subsidiary), Section 7.17 (in the case of a Dual Subsidiary), and Section
7.20.
     6.15 Further Assurances. Execute, acknowledge, deliver, and record or file
such further instruments, including, without limitation, further security
agreements, financing statements, and continuation statements, and do such
further acts as may be reasonably necessary, desirable, or proper to carry out
more effectively the purposes of this Agreement, including, without limitation,
(i) causing any additions, substitutions, replacements, or equipment related to
the Vehicles financed hereunder to be covered by and subject to the Liens
created in the Loan Documents to which any New Vehicle Borrower is a party; and
(ii) with respect to any Vehicles which are, or are required to be, subject to
Liens under the Loan Documents, execute, acknowledge, endorse, deliver, procure,
and record or file any document or instrument, including, without limitation,
any financing statement or any Vehicle Title Documentation, deemed advisable by
the Administrative Agent or the New Vehicle Swing Line Lender to protect the
Liens granted in this Agreement or the Loan Documents against the rights or
interests of third Persons, and the Company will pay all reasonable costs
connected with any of the foregoing.
     6.16 Landlord Waivers. With respect to any real property leased by the
Company or any Loan Party, where requested by the Administrative Agent, the
Company and each Loan Party shall use commercially reasonable efforts (and shall
deliver to the Administrative Agent satisfactory evidence of such efforts) to
deliver a Landlord Waiver (to the extent not previously delivered to the
Administrative Agent or the Revolving Administrative Agent) duly executed by the
applicable landlord in form and substance reasonably satisfactory to the
Administrative Agent.
     6.17 Notices regarding Indebtedness.
     (a) At the time the Company or any Loan Party enters into any Permitted
Indenture Refinancing Indebtedness, the Company shall deliver to the
Administrative Agent a certificate, in form and substance acceptable to the
Administrative Agent, attaching copies of all material documentation relating to
such Permitted Indenture Refinancing Indebtedness, stating the amount of such
Permitted Indenture Refinancing Indebtedness and certifying that (i) such
Permitted Indenture Refinancing Indebtedness complies with the requirements of
Sections 7.15 and 7.09 and the definition of “Permitted Indenture Refinancing
Indebtedness” and (ii) no Event of Default shall have occurred and be continuing
or would occur as a result thereof.
     (b) At the time the Company or any Loan Party enters into any Additional
Indebtedness, the Company shall deliver to the Administrative Agent a
certificate, in form and substance acceptable to the Administrative Agent,
attaching copies of all material documentation relating to such Additional
Indebtedness, stating the amount of such Additional Indebtedness and certifying
that (i) such Additional Indebtedness complies with the requirements of
Sections 7.15 and 7.09 and the definition of “Additional Indebtedness” and
(ii) no Event of Default shall have occurred and be continuing or would occur as
a result thereof.
     6.18 Joinder of Additional Silo Lenders. To the extent not otherwise
required to be delivered pursuant to Sections 7.16 or 7.17 and as soon as
practicable but in any event within five (5) days following the initial
incurrence of Permitted Silo Indebtedness by any New Vehicle

106



--------------------------------------------------------------------------------



 



Borrower or any other Subsidiary from a Silo Lender with respect to a particular
franchise, cause to be delivered to the Administrative Agent a joinder agreement
to the Master Intercreditor Agreement executed by the applicable Silo Lender,
along with any applicable revised exhibits thereto.
     6.19 Deposit Accounts. Maintain with the Revolving Administrative Agent at
all times the depository arrangements in existence with the Revolving
Administrative Agent on the Closing Date (including the maintenance of all
business, operating and administrative deposit accounts) unless otherwise
approved by the Revolving Administrative Agent.
     6.20 Ally Floorplan. Within thirty (30) days of the date hereof, the
Company shall provide the Administrative Agent with evidence that all interest,
fees and other amounts not previously paid with respect to floorplan financing
arrangements existing on or prior to the Effective Date among Ally Bank (or its
Affiliates) and any Subsidiary have been paid and that all Liens securing
obligations under such floorplan financing arrangements have been terminated.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Company shall
not, nor shall it permit any Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
refunding, refinancing, renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any refunding, refinancing, renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

107



--------------------------------------------------------------------------------



 



     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing judgments for the payment of money not constituting a
Used Vehicle Event of Default under Section 8.01(h) or a New Vehicle Event of
Default under Section 8.03(j);
     (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
     (j) Liens securing Permitted Silo Indebtedness so long as the respective
Silo Lender (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent and such Liens are subject to the Master Intercreditor Agreement; provided
that, Permitted Silo Indebtedness provided by a Silo Lender may be
cross-collateralized with other Permitted Silo Indebtedness provided by such
Silo Lender;
     (k) Liens on Permitted Real Estate Indebtedness Collateral securing either
Permitted Real Estate Indebtedness permitted by Section 7.03(l) or permitted
Guarantees thereof;
     (l) Liens securing Permitted Third Party Service Loaner Indebtedness;
     (m) Liens securing the Revolving Credit Facility so long as the Revolving
Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent and such Liens are subject to the Master Intercreditor
Agreement; and
     (n) Liens not otherwise permitted under this Section 7.01; provided that
(i) at the time of the creation or incurrence of such Lien, no Default shall
exist or would result from such Lien, (ii) no such Lien attaches to any
Collateral, and (iii) the aggregate Indebtedness secured by (and the value of
the assets subject to) all Liens created or incurred in reliance on this clause
(n) shall not exceed $15,000,000 at any time.

108



--------------------------------------------------------------------------------



 



     7.02 Investments. Make any Investments, except:
     (a) Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities;
     (b) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (c) Investments of the Company in any Subsidiary Guarantor and Investments
of any Subsidiary Guarantor in the Company or in another Subsidiary Guarantor;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 7.03;
     (f) Acquisitions permitted by Section 7.12;
     (g) capital contributions (in order to meet capital requirements imposed by
applicable Law) or insurance premium payments by any Loan Party to SRM
Assurance, Ltd., which capital contributions and premium payments do not exceed
$6,000,000 in the aggregate in any fiscal year of the Company;
     (h) Buyer Notes obtained by the Company or a Subsidiary in connection with
a Disposition permitted by Section 7.05(g), provided, however, that the
aggregate amount of all such Investments at any one time shall not exceed
$10,000,000;
     (i) Investments made in connection with the Company’s supplemental
executive retirement plan, as the same may be amended, so long as such
Investments do not exceed (A) $5,000,000 in any given calendar year or (B)
$15,000,000 in the aggregate; and
     (j) other Investments not exceeding $10,000,000 in the aggregate in any
fiscal year of the Company.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms

109



--------------------------------------------------------------------------------



 



taken as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
     (c) Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any Subsidiary
Guarantor;
     (d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
     (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$10,000,000;
     (f) Indebtedness in an aggregate principal amount not to exceed $10,000,000
at any time outstanding;
     (g) Permitted Silo Indebtedness so long as each Silo Lender holding such
Indebtedness (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent;
     (h) 2003-8.625% Indenture Indebtedness and any Permitted Indenture
Refinancing Indebtedness that has refinanced or replaced any 2003-8.625%
Indenture Indebtedness; provided that (i) the aggregate amount of all such
2003-8.625% Indenture Indebtedness and such Permitted Indenture Refinancing
Indebtedness at any one time outstanding shall not exceed the aggregate
principal amount of such Indebtedness existing as of the Closing Date, plus the
reasonable fees, premiums or transaction costs incurred in connection with any
such Permitted Indenture Refinancing Indebtedness, less the aggregate principal
amount of all 2003-8.625% Indenture Indebtedness and the related Permitted
Indenture Refinancing Indebtedness that is prepaid as permitted hereunder (other
than with proceeds from any Permitted Indenture Refinancing Indebtedness), plus,
to the extent permitted hereunder, the amount of payment-in-kind interest
accrued on such 2003-8.625% Indenture Indebtedness, and (ii) both immediately
prior to the issuance of such Permitted Indenture Refinancing Indebtedness and
after giving effect to such Permitted Indenture Refinancing Indebtedness (A) no
Default or Event of Default shall exist, and (B) the Company and its
Subsidiaries shall be in Pro Forma Compliance, as evidenced by a Pro Forma
Compliance Certificate;

110



--------------------------------------------------------------------------------



 



     (i) 2009-5.0% Indenture Indebtedness and any Permitted Indenture
Refinancing Indebtedness that has refinanced or replaced any 2009-5.0% Indenture
Indebtedness; provided that (i) the aggregate amount of all such 2009-5.0%
Indenture Indebtedness and such Permitted Indenture Refinancing Indebtedness at
any one time outstanding shall not exceed the aggregate principal amount of such
Indebtedness existing as of the Closing Date, plus the reasonable fees, premiums
or transaction costs incurred in connection with any such Permitted Indenture
Refinancing Indebtedness, less the aggregate principal amount of all 2009-5.0%
Indenture Indebtedness and the related Permitted Indenture Refinancing
Indebtedness that is prepaid as permitted hereunder (other than with proceeds
from any Permitted Indenture Refinancing Indebtedness), plus, to the extent
permitted hereunder, the amount of payment-in-kind interest accrued on such
2009-5.0% Indenture Indebtedness, and (ii) both immediately prior to the
issuance of such Permitted Indenture Refinancing Indebtedness and after giving
effect to such Permitted Indenture Refinancing Indebtedness (A) no Default or
Event of Default shall exist, and (B) the Company and its Subsidiaries shall be
in Pro Forma Compliance, as evidenced by a Pro Forma Compliance Certificate;
     (j) 2010-9.0% Indenture Indebtedness and any Permitted Indenture
Refinancing Indebtedness that has refinanced or replaced any 2010-9.0% Indenture
Indebtedness; provided that (i) the aggregate amount of all such 2010-9.0%
Indenture Indebtedness and such Permitted Indenture Refinancing Indebtedness at
any one time outstanding shall not exceed the aggregate principal amount of such
Indebtedness existing as of the Closing Date, plus the reasonable fees, premiums
or transaction costs incurred in connection with any such Permitted Indenture
Refinancing Indebtedness, less the aggregate principal amount of all 2010-9.0%
Indenture Indebtedness and the related Permitted Indenture Refinancing
Indebtedness that is prepaid as permitted hereunder (other than with proceeds
from any Permitted Indenture Refinancing Indebtedness), plus, to the extent
permitted hereunder, the amount of payment-in-kind interest accrued on such
2010-9.0% Indenture Indebtedness, and (ii) both immediately prior to the
issuance of such Permitted Indenture Refinancing Indebtedness and after giving
effect to such Permitted Indenture Refinancing Indebtedness (A) no Default or
Event of Default shall exist, and (B) the Company and its Subsidiaries shall be
in Pro Forma Compliance, as evidenced by a Pro Forma Compliance Certificate;
     (k) Additional Unsecured Indebtedness (in addition to the Indebtedness
described in Sections 7.03(h), (i) and (j)) if both immediately prior to the
issuance of such Additional Unsecured Indebtedness and after giving effect to
such Additional Unsecured Indebtedness (i) no Default or Event of Default shall
exist, and (ii) the Company and its Subsidiaries shall be in Pro Forma
Compliance, as evidenced by a Pro Forma Compliance Certificate; provided,
however, that the aggregate amount of all such Additional Unsecured Indebtedness
at any one time outstanding shall not exceed $50,000,000;
     (l) Additional Unsecured Subordinated Indebtedness (in addition to the
Indebtedness described in Sections 7.03(h), (i), (j) and (k)), if both
immediately prior to the issuance of such Additional Unsecured Subordinated
Indebtedness and after giving effect to such Additional Unsecured Subordinated
Indebtedness (i) no Default or Event of Default shall exist, and (ii) the
Company and its Subsidiaries shall be in Pro Forma Compliance, as evidenced by a
Pro Forma Compliance Certificate; provided, however, that the aggregate amount
of all such Additional Unsecured Subordinated Indebtedness at any one time
outstanding shall not exceed the lesser of

111



--------------------------------------------------------------------------------



 



(i) $225,000,000 and (ii) the sum of (A) Indenture Prepayments permitted by
Section 7.15 which were made after the Closing Date other than with proceeds of
Permitted Indenture Refinancing Indebtedness plus (B) $35,000,000;
     (m) Permitted Real Estate Indebtedness;
     (n) Permitted Third Party Service Loaner Indebtedness; provided that the
Indebtedness described in this clause (n) is in an aggregate principal amount
not to exceed $2,500,000 at any time outstanding;
     (o) Indebtedness under the Revolving Credit Agreement so long as the
Revolving Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent; and
     (p) Indebtedness under any Secured Cash Management Arrangement.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;
     (b) subject to Section 6.14, any Subsidiary may merge into or consolidate
with another Person in order to consummate an Acquisition permitted by
Section 7.12; provided that (i) if the Company is a party to any such merger or
consolidation, the Company is the survivor thereof, and (ii) except as described
in clause (i) above, if a Subsidiary Guarantor is a party to any such merger or
consolidation, a Subsidiary Guarantor is the survivor thereof;
     (c) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be the Company or a
Subsidiary Guarantor;
     (d) any Subsidiary may Dispose of all or substantially all of its assets to
or in favor of any Person in one transaction or in a series of transactions,
provided that such Disposition or Dispositions satisfy the requirements of
Section 7.05(g) and in the case of a Disposition of a dealership Subsidiary,
Section 7.19; and
     (e) any Subsidiary which has Disposed of all or substantially all of its
assets in accordance with the terms of this Agreement (i) may be dissolved or
have its entity status terminated and (ii) at the request of the Company, be
released by the Administrative Agent and the Revolving Administrative Agent from
its obligations under the Subsidiary Guaranty and the other Loan Documents,
provided that, if at any time thereafter the Company requests that such
Subsidiary be designated as a New Vehicle Borrower, the Company shall cause to
be delivered to

112



--------------------------------------------------------------------------------



 



the Administrative Agent all documents required to be delivered by Section 6.14
with respect to such Subsidiary in the timeframes set forth therein.
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory including Eligible Used Vehicle Inventory, in
the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (d) Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;
     (e) Dispositions permitted by Section 7.04;
     (f) Dispositions by the Company and its Subsidiaries of property pursuant
to sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $50,000,000 in any fiscal year;
     (g) Dispositions by the Company and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that at the time of such
Disposition, (i) no Default shall exist or would result from such Disposition
and (ii) in the case of a Disposition of a dealership Subsidiary, the
requirements of Section 7.19 have been satisfied;
provided, however, that any Disposition pursuant to clauses (a) through
(g) shall be for fair market value.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (a) each Subsidiary may make Restricted Payments to the Company and any
Subsidiaries of the Company that are Subsidiary Guarantors;
     (b) the Company may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (c) any Loan Party may make “net share settlements” of vested restricted
stock for tax withholding;

113



--------------------------------------------------------------------------------



 



     (d) the Company may declare and make cash dividends (for purposes other
than those described in Sections 7.06(e) or (f)) so long as before and after
giving effect to such cash dividends, there is no Default or Event of Default
and the Company and its Subsidiaries are in Pro Forma Compliance;
     (e) the Company may make Restricted Payments permitted by Section 7.15
(including conversions of or similar payments made with respect to the Indenture
Indebtedness, any Additional Indebtedness permitted by Section 7.03(k) or (l),
or any convertible notes that refinance the Indenture Indebtedness or Additional
Indebtedness permitted by Section 7.15); and
     (f) the Company may make Restricted Payments in order to purchase, redeem,
retire, acquire, cancel or terminate its Class A Common Stock so long as both
immediately prior to such Restricted Payment and after giving effect to such
Restricted Payment, any other Restricted Payments described in this clause
(f) the Company intends in good faith to make during any applicable fiscal
quarter and any Indenture Prepayments the Company intends in good faith to make
during any applicable fiscal quarter: (i) no Default or Event of Default shall
exist, (ii) the Company and its Subsidiaries are in Pro Forma Compliance, and
(iii) the Repurchase Test Amount (calculated as described in the definition of
“Pro Forma Compliance”) is equal to or greater than $125,000,000 (for any such
calculation made with respect to any date of determination in fiscal year 2011)
or $140,000,000 (for any such calculation made with respect to any date of
determination in any fiscal year after 2011), as evidenced, in the case of
clauses (ii) and (iii), by a Pro Forma Compliance Certificate and a Repurchase
Test Amount Certificate submitted not less than 5 Business Days and not more
than 90 days prior to the date of any such Restricted Payment.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Company and any Guarantor or between and
among any Guarantors.
     7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Company or any Loan
Party or to otherwise transfer property to the Company or any Loan Party,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Company, or (iii) of
the Company or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that (x) clauses (i), (ii) and
(iii) above shall not prohibit any such restriction on Restricted Payments,
Guarantees or liens incurred or provided in favor of any Floorplan Secured Party
under the Floorplan Loan Documents, and (y) clause (iii) above shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e), (g), (m) or (n) solely to the
extent any

114



--------------------------------------------------------------------------------



 



such negative pledge relates to the property financed by or securing such
Indebtedness, (y) any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.03(h) solely to the extent any
such negative pledge does not prohibit any current or future Lien of the
Revolving Administrative Agent or the Administrative Agent (in each case for the
benefit of the Secured Parties), on any property of any Loan Party, or
(z) manufacturer limitations on dividends set forth in Franchise Agreements or
Framework Agreements which limitations relate to minimum capitalization
requirements for dealerships; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.
     7.10 Use of Proceeds. Use the proceeds of any Borrowing, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
     7.11 Financial Covenants.
     (a) Consolidated Liquidity Ratio. Permit the Consolidated Liquidity Ratio
as of the end of any fiscal quarter (or at the request of the Administrative
Agent, as of the end of any calendar month), ending during any period set forth
below to be less than the ratio set forth below opposite such period:

          Period   Ratio
Closing Date through and including March 30, 2012
    1.05 to 1.00  
March 31, 2012 and thereafter
    1.10 to 1.00  

     (b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at any time to be less than the ratios and for the periods
set forth below:

          Period   Ratio
Closing Date through and including March 30, 2012
    1.15 to 1.00  
March 31, 2012 and thereafter
    1.20 to 1.00  

     (c) Consolidated Total Lease Adjusted Leverage Ratio. Permit the
Consolidated Total Lease Adjusted Leverage Ratio at any time to be greater than
5.50 to 1.00.
     7.12 Acquisitions. Enter into any agreement, contract, binding commitment
or other arrangement providing for any Acquisition, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect any Acquisition, unless (i) the Person to be (or whose assets are to be)
acquired does not oppose such Acquisition and the material line or lines of
business of the Person to be acquired are substantially the same as one or more
line or lines of business conducted by the Company and its Subsidiaries, or
substantially related or incidental

115



--------------------------------------------------------------------------------



 



thereto, (ii) no Default or Revolving Default shall have occurred and be
continuing either immediately prior to or immediately after giving effect to
such Acquisition and, (iii) if the aggregate Cost of Acquisition of all
Acquisitions (including such Acquisition) occurring in any fiscal year is in
excess of $50,000,000 or if the aggregate Cost of Acquisition of all
Acquisitions (including such Acquisition) occurring after the Closing Date is in
excess of $175,000,000, (w) the Required Lenders shall have consented to such
Acquisition, (x) no Default would exist immediately after giving effect to such
Acquisitions, (y) the Company shall have furnished to the Administrative Agent
pro forma historical financial statements as of the end of the most recently
completed fiscal year of the Company and most recent interim fiscal quarter, if
applicable, giving effect to such Acquisition and all other Acquisitions
consummated since such fiscal year end, and (z) the Company and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to such Acquisition, as
evidenced by a Pro Forma Compliance Certificate and a Pro Forma Revolving
Borrowing Base Certificate, in each case delivered simultaneously with such pro
forma historical financial statements, (iv) the Person acquired shall be a
wholly-owned Subsidiary, or be merged into the Company or a wholly-owned
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquiror shall be the Company or a wholly-owned Subsidiary),
and (v) after the consummation of such Acquisition, the Company or any
applicable Subsidiary shall have complied with the provisions of Section 6.14.
     7.13 Used Vehicle Borrowing Base.
     (a) Permit at any time the sum of the Total Used Vehicle Floorplan
Outstandings to exceed the Used Vehicle Borrowing Base, unless the Company shall
have immediately complied with Section 2.09(e) with respect to such excess; or
     (b) substantially change the method of valuation of the Collateral with
respect to the Used Vehicle Borrowing Base from that used by the Company and its
Subsidiaries on the Closing Date.
     7.14 Amendments of Certain Indebtedness. Amend, modify or change in any
manner any term or condition of any of the Indenture Indebtedness or any
Additional Indebtedness permitted by Section 7.03(k) or (l) or refinance or
replace any such Indebtedness so that the terms and conditions thereof are less
favorable to the Administrative Agent and the Lenders than the terms and
conditions of the relevant Indebtedness as of the later of the Closing Date or
the date of incurrence thereof.
     7.15 Prepayments, etc. of Certain Indebtedness. (i) Prepay, redeem,
purchase, defease, settle in cash or otherwise satisfy prior to the scheduled
maturity thereof in any manner any of the Indenture Indebtedness or any
Additional Indebtedness (such prepayments, redemptions, purchases, defeases,
settlements or satisfactions referred to as “Indenture Prepayments”), except
that, the Company may make such Indenture Prepayments so long as both
immediately prior to such Indenture Prepayments and after giving effect to such
Indenture Prepayments, any other Indenture Prepayments the Company intends in
good faith to make during any applicable fiscal quarter and any Restricted
Payments described in Section 7.06(f) the Company intends in good faith to make
during any applicable fiscal quarter: (A) no Default or Event of Default shall
exist, (B) the Company and its Subsidiaries shall be in Pro Forma

116



--------------------------------------------------------------------------------



 



Compliance, and (C) the Repurchase Test Amount (calculated as described in the
definition of “Pro Forma Compliance”) is equal to or greater than $125,000,000
(for any such calculation made with respect to any date of determination in
fiscal year 2011) or $140,000,000 (for any such calculation made with respect to
any date of determination in any fiscal year after 2011), as evidenced, in the
case of clauses (B) and (C), by a Pro Forma Compliance Certificate and a
Repurchase Test Amount Certificate submitted not less than 5 Business Days and
not more than 90 days prior to the date of any such Indenture Prepayment.
     7.16 Silo Subsidiaries. Permit any Subsidiary to become a Silo Subsidiary
unless (i) any Silo Lender providing Permitted Silo Indebtedness to such
Subsidiary has delivered to the Administrative Agent a joinder agreement to the
Master Intercreditor Agreement (or if applicable, a revised exhibit to the
Master Intercreditor Agreement for such Silo Lender), (ii) such Subsidiary shall
not be designated a New Vehicle Borrower or entitled to the proceeds of any New
Vehicle Floorplan Loans, (ii) no New Vehicle Inventory of such Subsidiary shall
be financed by any New Vehicle Floorplan Loans, and (iii) prior to the time of
designation of such Subsidiary as a Silo Subsidiary, all outstanding New Vehicle
Floorplan Loans with respect to such Subsidiary shall have been repaid.
     7.17 Dual Subsidiaries. Permit any Subsidiary to become a Dual Subsidiary
unless (i) any Silo Lender providing Permitted Silo Indebtedness to such
Subsidiary has delivered to the Administrative Agent a joinder agreement to the
Master Intercreditor Agreement (or if applicable, a revised exhibit to the
Master Intercreditor Agreement for such Silo Lender), (ii) in the event the New
Vehicles of any such Dual Subsidiary are financed by both the New Vehicle
Floorplan Facility and Permitted Silo Indebtedness (each, an “Applicable Vehicle
Floorplan”), each separate brand of New Vehicles of any such Dual Subsidiary
must be financed by the same Applicable Vehicle Floorplan, (iii) no Used
Vehicles of any such Dual Subsidiary shall be financed by the Used Vehicle
Floorplan Facility, and (iv) no Silo Lender may finance Used Vehicles at the
applicable dealership unless it finances New Vehicles at such dealership, and
(v) prior to the time of designation of such Subsidiary as a Dual Subsidiary,
all outstanding New Vehicle Floorplan Loans with respect to such Subsidiary for
New Vehicles of any dealerships which will be financed by such Permitted Silo
Indebtedness shall have been repaid.
     7.18 [Intentionally Omitted.]
     7.19 Disposition of Subsidiary or Franchise. Sell to any Person other than
the Company or any of its Subsidiaries, dissolve, or transfer back to the
franchisor, any franchise (or Subsidiary that owns one or more franchises),
unless any applicable Silo Lender with respect to any Permitted Silo
Indebtedness of such franchise (or Subsidiary) has (a) taken any steps necessary
so that any remaining assets of the Company and its remaining Subsidiaries no
longer secure floorplan Indebtedness of such transferred franchise or Subsidiary
and (b) delivered to the Administrative Agent a revised Master Intercreditor
Agreement exhibit for such lender, deleting such franchise (or in the case of a
sale of a Subsidiary, any franchise owned by such Subsidiary) from such exhibit
or other evidence satisfactory to the Administrative Agent in its reasonable
discretion that such Silo Lender will deliver such revised exhibit upon payment
of amounts remaining under such transferred franchise or Subsidiary’s floorplan
Indebtedness.

117



--------------------------------------------------------------------------------



 



     7.20 Additional Credit Support Documentation. Permit any Subsidiary to
Guarantee or grant any Lien in favor of any Silo Lender in respect of Permitted
Silo Indebtedness except for such Guarantees by and Liens granted by Silo
Subsidiaries and Dual Subsidiaries which receive Permitted Silo Indebtedness
from such Silo Lender. Without limiting the foregoing and without limiting the
generality of the Subsidiary Guaranty or Section 6.14, in the event any Silo
Lender receives a Guarantee or Lien in violation of the previous sentence, the
Company shall cause the applicable Subsidiaries to provide substantially similar
Guarantees to the Administrative Agent and the Lenders or grant substantially
similar Liens in favor of the Revolving Administrative Agent (for the benefit of
the Secured Parties) to the same extent.
     7.21 Perfection of Deposit Accounts. Permit any Person (other than the
Revolving Administrative Agent (on behalf of the Revolving Secured Parties) to
obtain any deposit account control agreement (or otherwise perfect any Lien in)
any deposit account of the Company or any of its Subsidiaries.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Used Vehicle Events of Default. Any of the following shall constitute
a Used Vehicle Event of Default (each a “Used Vehicle Event of Default”):
     (a) Non-Payment. The Company or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Used Vehicle
Floorplan Loan, or (ii) within five (5) days after the same becomes due, any
interest on any Used Vehicle Floorplan Loan, or any fee due hereunder with
respect to the Used Vehicle Floorplan Facility, or (iii) within five (5) days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document with respect to the Used Vehicle Floorplan Facility; or
     (b) Specific Covenants. The Company or any other Borrower fails to perform
or observe any term, covenant or agreement contained in any of Section 6.01,
6.02(a), (b), (c) or (d), 6.03, 6.05, 6.10, 6.11 or 6.12 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (i) when made or deemed made or (ii) at the
time a draft with respect to a Payment Commitment or a Payoff Letter Commitment
is presented for payment; or
     (e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or

118



--------------------------------------------------------------------------------



 



otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts but including Permitted Silo
Indebtedness) having a principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement), either individually or in the
aggregate for all Indebtedness for which a payment default then exists, of more
than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs (each, an “Other Event”), the effect of which
default or Other Event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness in excess of the
Threshold Amount (either individually or in the aggregate for all Indebtedness
for which a covenant default then exists) to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that, the mere fact that
any Indebtedness is a “demand obligation” and payment thereof may be demanded at
any time (whether or not any Person has defaulted thereunder) shall not, by
itself, constitute an “Other Event,” but the demand for payment thereof shall
constitute an “Other Event”; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Company or such Subsidiary as a
result thereof is greater than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. The Company, any Loan Party or any of
their respective Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or
     (h) Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold

119



--------------------------------------------------------------------------------



 



Amount, or in the case of the class action lawsuit regarding the APCO etch
product, Case No. 3:10-CV-382-RLV-DSC currently pending in the United Stated
District Court for the Western District of North Carolina, $30,000,000 (in each
case, to the extent not covered by independent third-party insurance as to which
the insurer does not dispute coverage), or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan,
Multiemployer Plan or Multiple Employer Plan which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan, Multiple Employer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Company or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. (i) Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected security interest
with the priority provided therefor in such Security Instrument and as
contemplated in the Master Intercreditor Agreement subject only to those Liens
permitted by Section 7.01; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Franchise Agreements and Framework Agreements. (i) Any Franchise
Agreement or Framework Agreement is terminated or suspended or expires and a
replacement for such Franchise Agreement or Framework Agreement is not entered
into within 30 days of such termination, suspension or expiration, (ii) there
occurs a default by any Person in the performance or observance of any term of
any Franchise Agreement or Framework Agreement which is not cured within any
applicable cure period therein, or (iii) there occurs any change in any
Franchise Agreement or Framework Agreement, except in each case referred to in
clauses (i), (ii) and (iii) to the extent such termination, suspension,
expiration, default or change (either individually or in the aggregate) could
not reasonably be expected to have a Material Adverse Effect; provided that, in
the event a Franchise Agreement expires in accordance with its terms, if and for
so long as the respective dealership Subsidiary and manufacturer or distributor
are negotiating in good faith to renew such Franchise Agreement, and the
respective manufacturer or distributor has not taken (and is not reasonably
expected to take) any action to terminate such Franchise Agreement, such
expiration shall not by itself be considered an Event of Default under this
Section 8.01(l);

120



--------------------------------------------------------------------------------



 



     (m) Out of Balance. An audit performed by the Administrative Agent or New
Vehicle Swing Line Lender pursuant to the provisions of Section 6.10 reveals
that any Vehicle of any Borrower securing the Obligations has, for a period of
thirty (30) consecutive days, been Out of Balance, and such Out of Balance
condition continues until the earlier of (i) three (3) days following knowledge
thereof by an officer of the Company and (ii) three (3) days following notice to
the Company thereof; or
     (n) New Vehicle Event of Default. A New Vehicle Event of Default shall
occur and be continuing.
     (o) Revolving Event of Default. A Revolving Event of Default shall occur
and be continuing.
     8.02 Remedies Upon Used Vehicle Event of Default.
     (a) If any Used Vehicle Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
     (i) declare the commitment of each Used Vehicle Floorplan Lender to make
Used Vehicle Floorplan Loans to be terminated, whereupon such commitments and
obligation shall be terminated;
     (ii) declare the unpaid principal amount of all outstanding Used Vehicle
Floorplan Loans, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document with respect to the
Used Vehicle Floorplan Facility to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;
     (iii) exercise on behalf of itself and the Used Vehicle Floorplan Lenders
all rights and remedies available to it and the Used Vehicle Floorplan Lenders
under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Used Vehicle Floorplan Lender to make Used
Vehicle Floorplan Loans shall automatically terminate and the unpaid principal
amount of all outstanding Used Vehicle Floorplan Loans and all interest and
other amounts as aforesaid shall automatically become due and payable without
further act of the Administrative Agent or any Used Vehicle Floorplan Lender.
     (b) Notwithstanding the above, with respect to a Used Vehicle Event of
Default described in Section 8.01(n), if such is caused solely by the occurrence
of a single Event of Default occurring under Section 8.03(a), (g), (h), or (l)
and affects only one New Vehicle Borrower and no other Event of Default has
occurred and is continuing, the Administrative Agent shall not be entitled to
accelerate the Used Vehicle Floorplan Facility for a period of thirty (30) days
from the date of such Used Vehicle Event of Default.

121



--------------------------------------------------------------------------------



 



     (c) In addition to the foregoing, if any Used Vehicle Event of Default, New
Vehicle Event of Default or Revolving Event of Default occurs and is continuing,
the Revolving Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders or the Required Revolving Lenders, take any or
all of the following actions:
     (i) foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral, or
     (ii) take any action to perfect or preserve the rights of the
Administrative Agent with respect to any Collateral, including filing any
appropriate claim or document with respect to any Collateral in any proceeding
under any Debtor Relief Law.
     8.03 New Vehicle Events of Default. Any of the following shall constitute a
New Vehicle Event of Default in respect of any one or more Borrowers (each, a
“New Vehicle Event of Default”):
     (a) Non-Payment. (i) Any Borrower or any other Loan Party fails to pay
(A) when and as required to be paid herein, any amount of principal of any New
Vehicle Floorplan Loan or any New Vehicle Floorplan Overdraft (except for any
payment required by Section 2.11(a)(iii) which constitutes an Out of Balance
condition (as to which reference is made to clause (ii) below)), or (B) within
five (5) days after the same becomes due, any interest on any New Vehicle
Floorplan Loan, or any fee due hereunder with respect to the New Vehicle
Floorplan Facility, or (C) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document with respect to
the New Vehicle Floorplan Facility, or (ii) the Company shall fail to cure any
Out of Balance condition, which condition shall remain unremedied for a period
of three days following notice thereof by the Administrative Agent or New
Vehicle Swing Line Lender to the Company; or
     (b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in Section 7.11.
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (i) when made or deemed made or (ii) at the
time a draft with respect to a Payment Commitment or a Payoff Letter Commitment
is presented for payment; or
     (e) Revolving Event of Default. (i) A Revolving Event of Default which has
not been cured or waived within thirty (30) days of the occurrence of such
Revolving Event of Default, (ii) repayment of amounts outstanding under the
Revolving Credit Facility shall be accelerated, or (iii) the Company shall fail
to pay any principal, interest or fees due under the Revolving Credit Facility
within thirty (30) days of the due date; or

122



--------------------------------------------------------------------------------



 



     (f) Used Vehicle Event of Default. (i) A Used Vehicle Event of Default
which has not been cured or waived within thirty (30) days of the occurrence of
such Used Vehicle Event of Default, (ii) repayment of amounts outstanding under
the Used Vehicle Floorplan Facility shall be accelerated, or (iii) the Company
shall fail to pay any principal, interest or fees due under the Used Vehicle
Floorplan Facility within thirty (30) days of the due date; or
     (g) Cross-Default. (i) The Company or any New Vehicle Borrower (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Permitted Silo Indebtedness) having a principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), either
individually or in the aggregate for all Indebtedness for which a payment
default then exists, of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs (each, an “Other Event”), the effect
of which default or Other Event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness in excess of the Threshold Amount (either individually or in the
aggregate for all Indebtedness for which a covenant default then exists) to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; provided that, the mere fact that any Indebtedness is a “demand
obligation” and payment thereof may be demanded at any time (whether or not any
Person has defaulted thereunder) shall not, by itself, constitute an “Other
Event,” but the demand for payment thereof shall constitute an “Other Event”; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or such New Vehicle Borrower is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or such New Vehicle
Borrower is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such New Vehicle Borrower as a result
thereof is greater than the Threshold Amount; or
     (h) Insolvency Proceedings, Etc. The Company or any New Vehicle Borrower
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

123



--------------------------------------------------------------------------------



 



     (i) Inability to Pay Debts; Attachment. (i) The Company or any New Vehicle
Borrower becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or
     (j) Judgments. There is entered against the Company or any New Vehicle
Borrower (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount, or in the case of the class action
lawsuit regarding the APCO etch product Case No. 02-12274 currently pending in
the 13th Judicial Circuit, Hillsborough County, Florida, $20,000,000 (in each
case, to the extent not covered by independent third-party insurance as to which
the insurer does not dispute coverage), or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
     (k) Franchise Agreements and Framework Agreement. With respect to the
Company or any New Vehicle Borrower, (i) any Franchise Agreement or Framework
Agreement of the Company or such New Vehicle Borrower is terminated or suspended
or expires and a replacement for such Franchise Agreement or Framework Agreement
is not entered into within thirty (30) days of such termination, suspension or
expiration; or (ii) there occurs a default by any Person in the performance or
observance of any term of any Franchise Agreement or Framework Agreement which
is not cured within any applicable cure period therein, except in each case
referred to in clauses (i) and (ii) to the extent such termination, suspension,
expiration, or default (either individually or in the aggregate) could not
reasonably be expected to have a Material Adverse Effect; provided that, in the
event a Franchise Agreement expires in accordance with its terms, if and for so
long as the respective dealership Subsidiary and manufacturer or distributor are
negotiating in good faith to renew such Franchise Agreement, and the respective
manufacturer or distributor has not taken (and is not reasonably expected to
take) any action to terminate such Franchise Agreement, such expiration shall
not by itself be considered an Event of Default under this Section 8.03(l); or
     (l) Invalidity of Loan Documents and Collateral. (i) Any Loan Document with
respect to the Company or any New Vehicle Borrower, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to those Liens permitted by
Section 7.01.
     8.04 Remedies Upon New Vehicle Event of Default.
     (a) Upon the occurrence and during the continuance of a New Vehicle Event
of Default under Section 8.03(a), (b), (c), (d), (g), (h), (i), (j), (k) or (l)
with respect to the Company

124



--------------------------------------------------------------------------------



 



or any New Vehicle Borrower, the Administrative Agent may, and at the direction
of the Required Lenders, shall: (i) (A) make no further New Vehicle Floorplan
Loans to such New Vehicle Borrower or (in the case of any New Vehicle Event of
Default under Section 8.03(h) or (i) with respect to the Company) any New
Vehicle Borrower during the continuance of such New Vehicle Event of Default and
shall at the direction of the Required Lenders cause the Borrowers to terminate
all “sweep”, “connectivity”, “automatic funding”, “zero balanced” account
features and related transfer services in respect of automatic deposit accounts,
and (B) the Administrative Agent and the New Vehicle Swing Line Lender, upon
three (3) days prior notice to the Company before the first debit, may initiate
automatic debits from all such accounts of the Company or such New Vehicle
Borrower in order to pay sums due under any New Vehicle Floorplan Loans of the
Company or such New Vehicle Borrower. Notwithstanding the foregoing, the Lenders
shall continue to make New Vehicle Floorplan Loans available to the Company and
all New Vehicle Borrowers with respect to which no New Vehicle Event of Default
has occurred unless otherwise provided in Section 8.04(c) below.
     (b) Upon the occurrence and during the continuance of a New Vehicle Event
of Default under Section 8.03(e) above, the Applicable Margin for all New
Vehicle Floorplan Loans made to all New Vehicle Borrowers during the thirty
(30) day period referred to therein shall increase by two percent (2%).
     (c) Immediately upon the occurrence of a New Vehicle Event of Default under
Section 8.03(e) or (f), or thirty (30) days after the occurrence of any New
Vehicle Event of Default under Section 8.03(a), (b), (c), (d), (g), (h), (i),
(j), (k) or (l) that is continuing and immediately upon the occurrence of a
second, concurrent New Vehicle Event of Default under Section 8.03(a), (b), (c),
(d), (g), (h), (i), (j), (k) or (l) (unless otherwise permitted by the New
Vehicle Swing Line Lender pursuant to Section 2.04) no further New Vehicle
Floorplan Loans shall be made to any New Vehicle Borrower and the Administrative
Agent may, and at the request of the Required Lenders shall, by written or
facsimile notice to the Company, take any of the following actions at the same
or different times: (w) declare the commitment of each Lender to make New
Vehicle Floorplan Loans to be terminated, whereupon such commitments and
obligation shall be terminated and any such termination shall automatically
terminate the New Vehicle Floorplan Swing Line, (x) declare the unpaid principal
amount of all outstanding New Vehicle Floorplan Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Company, (y) exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under the Loan Documents and
(ii) the New Vehicle Swing Line Lender in its sole discretion may suspend and
terminate all Payment Commitments and Payoff Letter Commitments, (iii) to the
extent the New Vehicle Swing Line Lender determines that such suspension and
termination is permitted by the terms of such Payment Commitments and Payoff
Letter Commitments) the New Vehicle Swing Line Lender shall, at the request of
the Required Lenders, suspend and terminate any or all of the Payment
Commitments and Payoff Letter Commitments, and (iv) the Administrative Agent
shall have all remedies available to it at law or in equity or as contained in
any of the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of

125



--------------------------------------------------------------------------------



 



each New Vehicle Lender to make New Vehicle Floorplan Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender; and
provided further, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any New Vehicle Borrower under the Bankruptcy
Code of the United States, the obligation of each New Vehicle Floorplan Lender
to make New Vehicle Floorplan Loans to such New Vehicle Borrower shall
automatically terminate, the unpaid principal amount of all outstanding New
Vehicle Floorplan Loans made to such New Vehicle Borrower and all interest and
with respect thereto shall automatically become due and payable, in each case
without further act of the Administrative Agent or any New Vehicle Floorplan
Lender.
     (d) In addition to the foregoing, if any Used Vehicle Event of Default, New
Vehicle Event of Default or Revolving Event of Default occurs and is continuing,
the Revolving Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders or the Required Revolving Lenders, take any or
all of the following actions:
     (i) foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral, or
     (ii) take any action to perfect or preserve the rights of the Revolving
Administrative Agent with respect to any Collateral, including filing any
appropriate claim or document with respect to any Collateral in any proceeding
under any Debtor Relief Law.
     8.05 Overdrawing of New Vehicle Floorplan Loans. If at any time the
aggregate outstanding principal amount of all (i) New Vehicle Floorplan Loans
(including New Vehicle Floorplan Swing Line Loans and any outstanding New
Vehicle Floorplan Overdraft), plus (ii) Requests for Borrowings of New Vehicle
Floorplan Loans (including requests pursuant to Payment Commitments), exceeds
(a) 110% of the Aggregate New Vehicle Floorplan Commitments and such condition
exists for five (5) consecutive days or (b) the Aggregate New Vehicle Floorplan
Commitments by any amount for fifteen (15) days out of any 30-day period, then,
in such event, the New Vehicle Swing Line Lender acting in its sole discretion
may, and upon election of the Required New Vehicle Floorplan Lenders shall,
(y) take any and all actions reasonably necessary to suspend and/or terminate
Payment Commitments and Payoff Letter Commitments and (z) elect by written
notice to the Company to terminate the Aggregate New Vehicle Floorplan
Commitments and to deem such occurrence as constituting a New Vehicle Event of
Default. Nothing contained in this Section 8.05 shall be deemed to reduce the
obligation of the Company and the Borrowers to make the payments required
pursuant to Section 2.11.
     8.06 Application of Funds. After the exercise of remedies provided for in
this Article VIII (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02 or Section 8.04), any
amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.20 and 2.21 (and unless the Administrative Agent determines in
good faith that any such amount should be delivered to another Person pursuant
to

126



--------------------------------------------------------------------------------



 



the Master Intercreditor Agreement), be applied by the Administrative Agent in
the following order:
     First, to payment of (i) that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such and
(ii) that portion of the Obligations constituting fees, indemnities, expenses
and other amounts (including fees, charges and disbursements of counsel to the
Revolving Administrative Agent) payable to the Revolving Administrative Agent in
its capacity as collateral agent under the Loan Documents for the benefit of the
Secured Parties;
     Second, to payment of that portion of the Obligations constituting
outstanding New Vehicle Floorplan Overdrafts plus any accrued and unpaid
interest thereon ratably among the New Vehicle Floorplan Lenders in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting
outstanding principal of the New Vehicle Floorplan Swing Line Loans due to the
New Vehicle Swing Line Lender plus any accrued and unpaid interest therein;
     Fourth, to payment of that portion of the Obligations constituting
outstanding principal of the New Vehicle Floorplan Committed Loans plus any
accrued and unpaid interest therein ratably among the New Vehicle Floorplan
Lenders in proportion to the respective amounts described in this clause Fourth
payable to them;
     Fifth, to payment of that portion of the Obligations constituting
outstanding principal of the Used Vehicle Facility Swing Line Loans due to the
Used Vehicle Swing Line Lender plus any accrued and unpaid interest therein;
     Sixth, to payment of that portion of the Obligations constituting
outstanding principal of the Used Vehicle Facility Committed Loans plus any
accrued and unpaid interest therein ratably among the Used Vehicle Floorplan
Lenders in proportion to the respective amounts described in this clause Seventh
payable to them;
     Seventh, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Seventh payable to
them;
     Eighth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

127



--------------------------------------------------------------------------------



 



     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints (a) Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and (b) Bank of America (in its
capacity as the Revolving Administrative Agent) to act on its behalf as the
collateral agent hereunder and under the other Loan Documents, and authorizes
the Administrative Agent and the Revolving Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and the Revolving Administrative Agent, respectively, by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Revolving Administrative Agent and the
Lenders, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent or
the collateral agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or the collateral agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent and
the Person serving as the collateral agent hereunder in their respective
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company, any other
Borrower or any Subsidiary or other Affiliate of the Company or any other
Borrower as if such Person were not the Administrative Agent or the collateral
agent hereunder and without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. Neither the Administrative Agent nor the
Revolving Administrative Agent shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, neither the Administrative Agent nor the Revolving
Administrative Agent:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Revolving Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that neither the Administrative Agent nor the Revolving
Administrative Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may

128



--------------------------------------------------------------------------------



 



expose the Administrative Agent or the Revolving Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of the other Borrowers
or any of their respective Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or the collateral agent or any of
their respective Affiliates in any capacity.
     Neither the Administrative Agent nor the Revolving Administrative Agent
shall be liable for any action taken or not taken by it (i) with the consent or
at the request of the Required Lenders or (under the circumstances described in
Section 8.02(c) or 8.02(d)) either the Required Lenders or the Required
Revolving Lenders) (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 10.01, 8.02 and
8.04) or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor the Revolving Administrative Agent shall be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Company or a Lender. Notice
to the Administrative Agent shall not by itself constitute notice to the
Revolving Administrative Agent, and notice to the Revolving Administrative Agent
shall not by itself constitute notice to the Administrative Agent.
     Neither the Administrative Agent nor the Revolving Administrative Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or the
Revolving Administrative Agent, as applicable.
     9.04 Reliance by Administrative Agent and Revolving Administrative Agent.
The Administrative Agent and the Revolving Administrative Agent shall each be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Each of the Administrative
Agent and the Revolving Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each of the
Administrative Agent and the Revolving Administrative

129



--------------------------------------------------------------------------------



 



Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.05 Delegation of Duties. Each of the Administrative Agent and the
Revolving Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent or the
Revolving Administrative Agent, as applicable. Each of the Administrative Agent
and the Revolving Administrative Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent or the Revolving Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or Revolving Administrative Agent, as applicable.
     9.06 Resignation of Administrative Agent. Each of the Administrative Agent
and the Revolving Administrative Agent may at any time give notice of its
resignation to the Lenders and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or collateral agent, as applicable, gives notice
of its resignation, then the retiring Administrative Agent or collateral agent,
as applicable, may on behalf of the Lenders, appoint a successor Administrative
Agent or collateral agent, as applicable, meeting the qualifications set forth
above; provided that if the Administrative Agent or the Revolving Administrative
Agent, as applicable, shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent or collateral agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent or the Revolving Administrative Agent on behalf of the Lenders under any
of the Loan Documents, the retiring Administrative Agent or collateral agent, as
applicable, shall continue to hold such collateral security until such time as a
successor Administrative Agent or collateral agent, as applicable, is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent or collateral agent, as applicable, shall
instead be made by or to each Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent or collateral agent, as
applicable, as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent or collateral agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or collateral agent, as applicable, and the retiring
Administrative Agent or collateral agent, as applicable, shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The foregoing notwithstanding, upon the discharge of the retiring
Administrative Agent’s duties hereunder, neither the retiring Administrative
Agent nor the successor Administrative Agent or

130



--------------------------------------------------------------------------------



 



any New Vehicle Swing Line Lender shall be required to honor any request by a
vehicle manufacturer or distributor or financial institution for advance of a
New Vehicle Swing Line Loan, unless and until (A) such successor Administrative
Agent and such manufacturer or distributor or financial institution (and if
required pursuant to the terms of such Payment Commitment or Payoff Letter
Commitment, the applicable New Vehicle Borrower) have entered into a new Payment
Commitment or Payoff Letter Commitment, and (B) any existing Payment Commitment
between such manufacturer or distributor or Payoff Commitment Letter between
such financial institution and the retiring Administrative Agent has been
terminated. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s or collateral agent’s, as applicable, resignation hereunder and under
the other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent or
collateral agent, as applicable, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent or collateral agent, as applicable, was
acting as Administrative Agent or collateral agent, as applicable.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as New Vehicle Swing Line Lender
and Used Vehicle Swing Line Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring New Vehicle Swing Line Lender and Used Vehicle Swing Line Lender
and (b) the retiring New Vehicle Swing Line Lender and Used Vehicle Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Revolving Administrative Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Revolving Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunner, the Arranger or any Syndication Agents or Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the collateral
agent or a Lender hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein

131



--------------------------------------------------------------------------------



 



expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise.
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent
and the Revolving Administrative Agent (in its capacity as collateral agent
hereunder) (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and the
Revolving Administrative Agent (in its capacity as collateral agent) and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent and the Revolving Administrative Agent (in its capacity as
collateral agent) under Sections 2.13 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Revolving Administrative Agent (in its capacity as
collateral agent) to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders or the Revolving Administrative Agent, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.13
and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent and the Revolving Administrative Agent (on behalf of the
Secured Parties), at their option and in their discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent or the Revolving Administrative Agent under any Loan
Document (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than contingent indemnification obligations) (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders;
     (b) (i) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Revolving Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 7.01(i) or to the interests of any

132



--------------------------------------------------------------------------------



 



lessor or purchaser of accounts receivable in assets that are owned by such
Person and not by any Loan Party, (ii) to enter into intercreditor arrangements
with holders of Permitted Third Party Service Loaner Indebtedness as described
in the definition thereof, (iii) to enter into intercreditor arrangements with
holders of Permitted Real Estate Indebtedness for the purpose of releasing or
subordinating any Lien of the Administrative Agent on property that constitutes
Permitted Real Estate Indebtedness Collateral, and (iii) to enter into the
Master Intercreditor Agreement (and execute, deliver and modify the exhibits
described therein from time to time);
     (c) to release or subordinate any Lien on any property granted to or held
by the Revolving Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 7.01(n), including
without limitation, in connection with the termination of designation of a
Subsidiary as a “New Vehicle Borrower” with respect to a Removed Franchise, as
applicable, pursuant to Section 2.19(e);
     (d) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty (and to release any Lien on any property of such Subsidiary
Guarantor) if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
     (e) to execute and deliver that certain letter agreement with the Ford
Motor Company, substantially in the form attached hereto as Exhibit N.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s or the Revolving
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty pursuant to this Section 9.10
     9.11 Collateral. The Administrative Agent and the Lenders further
acknowledge that the Revolving Administrative Agent has duties and obligations
under the Revolving Credit Agreement and other Revolving Loan Documents, and
that the Revolving Administrative Agent is serving as collateral agent hereunder
solely as a convenience to the Administrative Agent, the Lenders and the
Revolving Lenders in the handling and disposition of collateral. Accordingly,
the Administrative Agent and the Lender hereby consent to the performance by the
Revolving Administrative Agent, in its discretion, of its duties, obligations
and other actions under the Revolving Credit Agreement and other Revolving Loan
Documents.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent (such
acknowledgement not to be unreasonably withheld or delayed), and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

133



--------------------------------------------------------------------------------



 



     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the New Vehicle Floorplan Commitment or the Used
Vehicle Floorplan Commitment of any Lender (or reinstate any New Vehicle
Floorplan Commitment pursuant to Section 8.04 or Used Vehicle Floorplan
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the New
Vehicle Floorplan Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate New Vehicle Floorplan Commitments hereunder or under
any other Loan Document without the written consent of each New Vehicle
Floorplan Lender directly affected thereby; provided, however, that only the
consent of the Required New Vehicle Floorplan Lenders shall be required to
postpone any date fixed for any mandatory prepayment of principal of any New
Vehicle Floorplan Loan required pursuant to Section 2.11(a)(iii)(A) or interest
accrued on any such principal amount;
     (d) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Used
Vehicle Floorplan Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Used Vehicle Floorplan Commitments hereunder or under
any other Loan Document without the written consent of each Used Vehicle
Floorplan Lender directly affected thereby;
     (e) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (v) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of any
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
     (f) change Section 8.06 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;
     (g) change any provision of this Section or the definition of “Required
Lenders”, “Required New Vehicle Floorplan Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;
     (h) release the Company from the Company Guaranty or release all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender;
     (i) release all or substantially all of the Collateral in any transaction
or series of related transactions, except as specifically required by the Loan
Documents, without the written consent of each Lender; or

134



--------------------------------------------------------------------------------



 



     (j) change any provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders, or the
assignment rights of such Lenders, holding Loans of any Applicable Facility
differently than those holding Loans of any other Applicable Facility, without
the written consent of Lenders holding at least 66-2/3% in interest of the
outstanding Loans and unused Commitments of each affected Applicable Facility
(in addition to any consent required under any other clause of this Section);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the New Vehicle Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the New Vehicle Swing
Line Lender under this Agreement; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Used Vehicle Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Used Vehicle
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; (iv) no amendment, waiver
or consent shall, unless in writing and signed by the Revolving Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Revolving Administrative Agent (in its capacity as collateral agent) under
any Loan Document; (v) the Bank of America Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(vi) no amendment, waiver or consent shall modify Section 8.02(c) or 8.04(d) or
any voting requirement under this clause (vi) or clause (vii) below, in a manner
adverse to any Revolving Lender or the Revolving Administrative Agent, unless in
writing and signed by such Revolving Lender or Revolving Administrative Agent
and, (vii) notwithstanding the foregoing, if the Security Agreement expressly
states the signatures required for any amendment, consent or waiver thereto,
then the terms of the Security Agreement shall govern the effectiveness of any
such amendment, consent or waiver (subject to Section 10.01 of the Revolving
Credit Agreement). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of all Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the other Loan Parties (i) to
add one or more additional revolving credit or term loan facilities to this
Agreement, in each case subject to the limitations in Section 2.17, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or in a subordinated position to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to be included in any
required vote or action required

135



--------------------------------------------------------------------------------



 



to be approved by the Required Lenders or by any other number or percentage of
the Lenders hereunder.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Company, a Borrower, any other Loan Party, the Administrative
Agent, the Revolving Administrative Agent, the New Vehicle Swing Line Lender, or
the Used Vehicle Swing Line Lender to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to any
Borrower).
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Revolving Administrative Agent or the Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the

136



--------------------------------------------------------------------------------



 



next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Loan Party, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
     (d) Change of Address, Etc. Each of the Company (for itself and on behalf
of the other Borrowers), the Administrative Agent, the Revolving Administrative
Agent, the New Vehicle Swing Line Lender and the Used Vehicle Swing Line Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the New Vehicle Swing Line Lender and the Used Vehicle Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

137



--------------------------------------------------------------------------------



 



     (e) Reliance by Administrative Agent, Revolving Administrative Agent and
Lenders. The Administrative Agent, the Revolving Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
New Vehicle Floorplan Committed Loan Notices, New Vehicle Floorplan Swing Line
Loan Notices, Used Vehicle Floorplan Committed Loan Notices and Used Vehicle
Swing Line Loan Notices) purportedly given by or on behalf of any Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company and each Borrower shall indemnify the
Administrative Agent, the Revolving Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Company or any Borrower. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the
Administrative Agent or the Revolving Administrative Agent (on behalf of the
Secured Parties) to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) Bank of America as the New
Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
New Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender , as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

138



--------------------------------------------------------------------------------



 



     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Company and each Borrower (jointly and
severally) shall pay (i) all reasonable out-of-pocket expenses incurred by each
of the Administrative Agent and the Revolving Administrative Agent and each of
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Revolving
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent, the Revolving Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Revolving Administrative Agent or any Lender), and shall pay all fees and time
charges for attorneys who may be employees of the Administrative Agent, the
Revolving Administrative Agent or any Lender, in connection with the enforcement
or protection of its rights, including any audit fees incurred when conducting
any audit of any Loan Party or any Collateral during the continuance of any
Event of Default (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.
     (b) Indemnification by the Company and the Borrowers. The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent (and
any sub-agent thereof), the Revolving Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Company or any Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby or, in the case of the
Administrative Agent (and any sub-agent thereof) and the Revolving
Administrative Agent (and any sub-agent thereof) and their respective Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Company, any Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company,
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are

139



--------------------------------------------------------------------------------



 



determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Company or any
Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent or the Revolving Administrative Agent (or any of their sub-agents), or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent or the Revolving Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Revolving Administrative Agent (or any such
sub-agent) in its capacity as such or against any Related Party of any of the
foregoing acting for the Administrative Agent or the Revolving Administrative
Agent (or any such sub-agent) in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.16(d) and (e).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, neither the Company nor any Borrower shall assert, and each
of the Company and each Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the resignation of the Revolving Administrative (as
collateral agent), the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Company or any Borrower is made to the Administrative Agent, the Revolving
Administrative Agent (as collateral agent), the New Vehicle Swing Line Lender,
the Used Vehicle Swing Line Lender or any other Lender, or the Administrative
Agent, the Revolving Administrative Agent (as collateral agent), the New Vehicle
Swing Line Lender, the Used Vehicle Swing Line Lender

140



--------------------------------------------------------------------------------



 



or any other Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Revolving Administrative Agent or such Lender in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent or the Revolving Administrative Agent, as applicable, upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent or the Revolving Administrative
Agent, as applicable, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Revolving
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement, or its New Vehicle Floorplan Commitment and the New Vehicle
Floorplan Loans (including for purposes of this subsection (b), participations
in New Vehicle Floorplan Swing Line Loans) at the time owing to it, or its Used
Vehicle Floorplan Commitment and the Used Vehicle Floorplan Loans (including for
purposes of this subsection (b), participations in Used Vehicle Floorplan Swing
Line Loans) at the time owing to it (such Lender’s portion of Loans, Commitments
and risk participations with respect to an Applicable Facility being referred to
in this Section 10.06 as its “Applicable Share”); provided that any such
assignment shall be subject to the following conditions:
     (i) Minimum Amounts.

141



--------------------------------------------------------------------------------



 



     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under each Applicable Facility and the Loans at
the time owing to it under each Applicable Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Applicable Share (which for this purpose includes Loans
outstanding thereunder) with respect to each Applicable Facility, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$2,500,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Applicable Facility;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Company (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
     (C) the consent of the New Vehicle Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the New Vehicle Floorplan Facility; and

142



--------------------------------------------------------------------------------



 



     (D) the consent of the Used Vehicle Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Used Vehicle Floorplan Facility.
     (iv) Assignment and Assumption. The parties to each permitted assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500, provided however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fees in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made
(A) to any Loan Party or any of the Subsidiaries of any Loan Party, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in New Vehicle Floorplan Swing Line Loans and Used Vehicle
Floorplan Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

143



--------------------------------------------------------------------------------



 



Upon request, each Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Company,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by each of the
Borrowers at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, any Borrower, the New Vehicle Swing Line Lender, the
Used Vehicle Swing Line Lender or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Company
or any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in New Vehicle Floorplan Swing Line Loans and/or Used
Vehicle Floorplan Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Borrowers, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each of the Company and each Borrower agree that each Participant shall
be entitled to the benefits of Sections 3.01 and 3.04 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17 as though
it were a Lender.

144



--------------------------------------------------------------------------------



 



     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as New Vehicle Swing Line Lender or Used Vehicle Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Company, resign as New Vehicle Swing Line Lender and/or (ii) upon 30 days
notice to the Company, resign as Used Vehicle Swing Line Lender. In the event of
any such resignation as New Vehicle Swing Line Lender or Used Vehicle Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor New Vehicle Swing Line Lender or Used Vehicle Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as New Vehicle Swing
Line Lender or Used Vehicle Swing Line Lender, as the case may be. If Bank of
America resigns as New Vehicle Swing Line Lender, it shall retain all the rights
of the New Vehicle Swing Line Lender provided for hereunder with respect to New
Vehicle Swing Line Loans made by it and outstanding as of the effective date of
such resignation, including the right to require the New Vehicle Floorplan
Lenders to make Eurodollar Rate Committed Loans or fund risk participations in
outstanding New Vehicle Swing Line Loans pursuant to Section 2.03(e). If Bank of
America resigns as Used Vehicle Swing Line Lender, it shall retain all the
rights of the Used Vehicle Swing Line Lender provided for hereunder with respect
to Used Vehicle Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Used Vehicle
Floorplan Lenders to make Eurodollar Rate Committed Loans or fund risk
participations in outstanding Used Vehicle Swing Line Loans pursuant to
Section 2.08(c). Upon the appointment of a successor New Vehicle Swing Line
Lender and/or Used Vehicle Swing Line Lender, such

145



--------------------------------------------------------------------------------



 



successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring New Vehicle Swing Line Lender or Used
Vehicle Swing Line Lender, as the case may be.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Revolving Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Revolving Administrative Agent, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Company.
     For purposes of this Section, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, the Revolving Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, provided that, in the case of information received from the Company
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, the Revolving Administrative Agent and
the Lenders acknowledges that (a) the Information may include material
non-public information concerning the Company or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all

146



--------------------------------------------------------------------------------



 



deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Company or any Borrower against any and all of the obligations of
the Company or any Borrower, as applicable, now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company or such Borrower may
be contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement and the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document by telecopy or other
electronic imaging

147



--------------------------------------------------------------------------------



 



means shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Documents.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Revolving Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent, the Revolving
Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent, the Revolving Administrative Agent or any Lender may
have had notice or knowledge of any Default at the time of any Borrowing, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the New Vehicle
Swing Line Lender or the Used Vehicle Swing Line Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.
     10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Company or any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender is a Defaulting Lender or (iv) any
Lender fails to approve any amendment, waiver or consent requested by the
Company pursuant to Section 10.01 that has received the written approval of not
less than the Required Lenders but also requires the approval of such Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to not less
than 100% of the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to

148



--------------------------------------------------------------------------------



 



the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (d) in the case of any such assignment resulting from the refusal of a
Lender to approve a requested amendment, waiver or consent, the Person to whom
such assignment is being made has agreed to approve such amendment, waiver or
consent; and
     (e) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.
     (b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH BORROWER IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG
COUNTY AND OF THE UNITED STATES FOR THE WESTERN DISTRICT, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE
REVOLVING ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) WAIVER OF VENUE. THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR

149



--------------------------------------------------------------------------------



 



HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company and the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Company and the Borrowers, which
information includes the name and address of the Company and the Borrowers and
other information that will allow such Lender, the Administrative Agent, or the
Revolving Administrative Agent, as applicable, to identify the Company and each
Borrower in accordance with the Act.
     10.17 Designated Senior Indebtedness. Each party acknowledges and agrees
that the Indebtedness under the Loan Documents is “Designated Senior
Indebtedness” (or any similar term) under, and as defined in, the Indenture
Indebtedness or any Additional Indebtedness.
     10.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other

150



--------------------------------------------------------------------------------



 



services regarding this Agreement provided by the Administrative Agent and the
Arranger are arm’s-length commercial transactions between the Company and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Company is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Company or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Company or its Affiliates.
To the fullest extent permitted by law, the Company hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
[Signature pages follow.]

151



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  COMPANY:

SONIC AUTOMOTIVE, INC., as a Borrower and as a Guarantor    
 
           
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice Chairman and Chief Financial Officer    
 
                NEW VEHICLE BORROWERS:

ARNGAR, INC.
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SANTA MONICA V, INC.
FAA SERRAMONTE, INC.
FAA SERRAMONTE H, INC.
FAA STEVENS CREEK, INC.
FAA TORRANCE CPJ, INC.
FRANCISCAN MOTORS, INC.
KRAMER MOTORS INCORPORATED
SAI BROKEN ARROW C, LLC
SAI COLUMBUS MOTORS, LLC
SAI COLUMBUS VWK, LLC
SAI FORT MYERS H, LLC
SAI IRONDALE IMPORTS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI OKLAHOMA CITY H, LLC
SAI ORLANDO CS, LLC
SAI RIVERSIDE C, LLC
SAI ROCKVILLE IMPORTS, LLC
SAI SANTA CLARA K, INC.
SANTA CLARA IMPORTED CARS, INC.    
 
           
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

AMENDED AND RESTATED SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                      NEW VEHICLE BORROWERS:

SONIC — 2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC — LAS VEGAS C WEST, LLC
SONIC — LONE TREE CADILLAC, INC.
SONIC — NEWSOME CHEVROLET WORLD, INC.
SONIC — NEWSOME OF FLORENCE, INC.
SONIC — SHOTTENKIRK, INC.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC AUTOMOTIVE 5260 PEACHTREE INDUSTRIAL BLVD., LLC
SONIC TYSONS CORNER H, INC.
SONIC TYSONS CORNER INFINITI, INC.
SONIC-BUENA PARK H, INC.
SONIC-CALABASAS A, INC.
SONIC-CAPITOL CADILLAC, INC.
SONIC-CAPITOL IMPORTS, INC.
SONIC-HARBOR CITY H, INC.
SONIC-PLYMOUTH CADILLAC, INC.
SONIC-VOLVO LV, LLC
STEVENS CREEK CADILLAC, INC.
WINDWARD, INC.    
 
                    By:   \David P. Cosper\                       Name:   David
P. Cosper         Title:   Vice President and Treasurer    
 
                    SONIC — LS CHEVROLET, L.P.    
 
                    By:   SONIC — LS, LLC, as Sole General Partner    
 
               
 
      By:   \David P. Cosper\    
 
      Name:  
 
David P. Cosper    
 
      Title:   Vice President and Treasurer    

AMENDED AND RESTATED SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                      NEW VEHICLE BORROWERS:

PHILPOTT MOTORS, LTD.
SONIC — CADILLAC D, L.P.
SONIC — HOUSTON V, L.P.
SONIC — LUTE RILEY, L.P.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE - 3401 N. MAIN, TX, L.P.
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, L.P.    
 
                    By:   SONIC OF TEXAS, INC., as Sole General Partner    
 
               
 
      By:   \David P. Cosper\    
 
      Name:  
 
David P. Cosper    
 
      Title:   Vice President and Treasurer    

AMENDED AND RESTATED SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative Agent and as
Revolving Administrative Agent (in its capacity as collateral agent for the
Secured Parties under the Loan Documents)    
 
           
 
  By:   \Anne M. Zeschke\    
 
  Name:  
 
Anne M. Zeschke    
 
  Title:   Vice President    
 
                LENDERS:    
 
                BANK OF AMERICA, N.A., as a Lender, New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender    
 
           
 
  By:   \M. Patricia Kay\    
 
  Name:  
 
M. Patricia Kay    
 
  Title:   Senior Vice President    
 
                JPMORGAN CHASE BANK, N.A., as a Lender    
 
           
 
  By:   \Jeffrey G. Calder\    
 
  Name:  
 
Jeffrey G. Calder    
 
  Title:   Vice President    
 
                US BANK, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   \Mark Landsem\    
 
  Name:  
 
Mark Landsem    
 
  Title:   Vice President    
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer and as
a Lender    
 
           
 
  By:   \Manuel H. Comas\    
 
  Name:  
 
Manuel H. Comas    
 
  Title:   Senior Vice President    

AMENDED AND RESTATED SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as a Lender    
 
           
 
  By:   \David M. Garbarz\    
 
  Name:  
 
David M. Garbarz    
 
  Title:   Senior Vice President    
 
                CAPITAL ONE, N.A. , as a Lender    
 
           
 
  By:   \Anne Marie Zima\    
 
  Name:  
 
Anne Marie Zima    
 
  Title:   Vice President    
 
                MERCEDES-BENZ FINANCIAL SERVICES USA LLC (f/k/a DCFS USA LLC),
as a Lender    
 
           
 
  By:   \Michelle Nowak\    
 
  Name:  
 
Michelle Nowak    
 
  Title:   Credit Director, National Accounts    

AMENDED AND RESTATED SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01A
SILO SUBSIDIARIES
Autobahn, Inc.
FAA Beverly Hills, Inc.
FAA Concord T, Inc.
FAA San Bruno, Inc.
FAA Serramonte L, Inc.
Fort Mill Ford, Inc.
Marcus David Corporation
Ontario L, LLC
SAI Atlanta B, LLC
SAI Clearwater T, LLC
SAI Columbus T, LLC
SAI Fort Myers B, LLC
SAI Fort Myers M, LLC
SAI Fort Myers VW, LLC
SAI Irondale L, LLC
SAI Long Beach B, Inc.
SAI Monrovia B, Inc.
SAI Montgomery B, LLC
SAI Nashville M, LLC
SAI Oklahoma City T, LLC
SAI Rockville L, LLC
SAI Tulsa T, LLC
Sonic Automotive — 1720 Mason Ave., DB, LLC
Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
Sonic Automotive — 4701 I-10 East, TX, L.P.
Sonic Automotive of Chattanooga, LLC
Sonic Automotive of Nashville, LLC
Sonic Automotive of Texas, L.P.
Sonic Calabasas M, Inc.
Sonic-Clear Lake Volkswagen, L.P.
Sonic — Denver T, Inc.
Sonic — Fort Worth T, L.P.
Sonic-Jersey Village Volkswagen, L.P.
Sonic — Manhattan Fairfax, Inc.
Sonic Momentum B, L.P.
Sonic — Richardson F, L.P.
Sonic Santa Monica M, Inc.
Sonic — Stevens Creek B, Inc.
Sonic — Stone Mountain T, L.P.
Sonic Walnut Creek M, Inc.
Town and Country Ford, Incorporated
Schedule 1.01A     Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01B
DUAL SUBSIDIARIES

1.   Philpott Motors, Ltd.   2.   SAI Ann Arbor Imports, LLC   3.   SAI Columbus
VWK, LLC   4.   SAI Irondale Imports, LLC   5.   Sonic Momentum VWA, LP   6.  
Sonic — Newsome of Florence, Inc.

Schedule 1.01B     Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01C
CERTAIN ERISA INFORMATION
Six dealership subsidiaries of Sonic Automotive, Inc. located in Northern
California are contributing employers to the Automotive Industries Pension Trust
Fund (EIN # 94-1133245), Plan No. 001 (the “Plan”), a “Multiemployer Plan” (as
defined in the Agreement) the participants and beneficiaries of which are
primarily union member employees or retirees of the International Association of
Machinists and Aerospace Workers District Lodge 190 in Northern California (the
“IAM Local 190”), with numerous participating contributing employers primarily
located in the State of California.
The federal Pension Protection Act of 2006 (the “Act”) requires multiemployer
defined benefit pension plans to engage an actuary to annually evaluate the
particular pension plan’s funding status, and to determine the extent to which
the particular plan is projected to meet its obligations. A determination by the
actuary that the particular plan is in “critical status” pursuant to the Act
triggers requirements for the particular plan to adopt a rehabilitation plan
designed to improve the plan’s financial condition over time and improve the
plan’s ability to meet pension obligations in the future. The Board of Trustees
of the Automotive Industries Pension Trust Fund has formally notified
participants, beneficiaries, contributing employers and the IAM Local 190 that
the Plan’s actuary certified the Plan to be in critical status pursuant to the
Act. The Board has also adopted a Rehabilitation Plan to address such status
pursuant to the requirements of the Act, including suspension or elimination of
certain benefits to beneficiaries under the Plan and requirements to increase
contributing employer contributions beginning in the 2013 calendar year.
Schedule 1.01C     Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES
New Vehicle Floorplan Commitments

                              Applicable       New Vehicle     New Vehicle      
Floorplan     Floorplan   Lender   Commitment     Percentage  
Bank of America, N.A.
  $ 165,000,000.00       33.0000000000 %
 
               
JPMorgan Chase Bank, N.A.
  $ 106,000,000.00       21.2000000000 %
 
               
US Bank, National Association
  $ 67,250,000.00       13.4500000000 %
 
               
Wells Fargo Bank, National Association
  $ 67,250,000.00       13.4500000000 %
 
               
Comerica Bank
  $ 47,000,000.00       9.4000000000 %
 
               
Capital One, N.A.
  $ 24,500,000.00       4.9000000000 %
 
               
Mercedes-Benz Financial Services
  $ 23,000,000.00       4.6000000000 %
 
           
 
   
Total
  $ 500,000,000.00       100.000000000 %
 
           

Used Vehicle Floorplan Commitments

                              Applicable       Used Vehicle     Used Vehicle    
  Floorplan     Floorplan   Lender   Commitment     Percentage  
Bank of America, N.A.
  $ 11,000,000.00       13.7500000000 %
 
               
JPMorgan Chase Bank, N.A.
  $ 23,500,000.00       29.3750000000 %
 
               
US Bank, National Association
  $ 14,500,000.00       18.1250000000 %
 
               
Wells Fargo Bank, National Association
  $ 14,500,000.00       18.1250000000 %
 
               
Comerica Bank
  $ 9,500,000.00       11.8750000000 %
 
               
Capital One, N.A.
  $ 5,000,000.00       6.2500000000 %
 
               
Mercedes-Benz Financial Services
  $ 2,000,000.00       2.5000000000 %
 
           
 
   
Total
  $ 80,000,000.00       100.000000000 %
 
           

Schedule 2.01     Page 1

 



--------------------------------------------------------------------------------



 



Aggregate Commitments

                      Aggregate     Applicable   Lender   Commitments    
Percentage  
Bank of America, N.A.
  $ 176,000,000.00       30.3448275862 %
 
               
JPMorgan Chase Bank, N.A.
  $ 129,500,000.00       22.3275862069 %
 
               
US Bank, National Association
  $ 81,750,000.00       14.0948275862 %
 
               
Wells Fargo Bank, National Association
  $ 81,750,000.00       14.0948275862 %
 
               
Comerica Bank
  $ 56,500,000.00       9.7413793103 %
 
               
Capital One, N.A.
  $ 29,500,000.00       5.0862068966 %
 
               
Mercedes-Benz Financial Services
  $ 25,000,000.00       4.3103448276 %
 
           
 
   
Total
  $ 580,000,000.00       100.000000000 %
 
           

Schedule 2.01     Page 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.03
EXISTING LETTERS OF CREDIT

                      Letter of               Outstanding   Credit #   Issue
Date   Expiry Date   Beneficiary Name   Amount   3055014   1/15/2010   8/01/2011
 
ARROWOOD INDEMNITY C
  $ 1,026,000.00   3061353   1/15/2010   8/01/2011  
THE TRAVELERS INDEMN
  $ 5,301,000.00   3062079   1/15/2010   8/01/2011  
FALCON FINANCIAL II,
  $ 7,094,071.00   3062406   1/15/2010   8/01/2011  
FALCON FINANCIAL II,
  $ 3,103,734.00   3062407   1/15/2010   8/01/2011  
FALCON FINANCIAL II,
  $ 4,839,105.00   3074622   1/15/2010   8/01/2011  
UNITED STATES FIDELI
  $ 1,355,000.00   3080768   1/15/2010   8/01/2011  
UNIVERSAL UNDERWRITE
  $ 50,000.00   3086579   1/15/2010   8/01/2011  
HARTFORD FIRE INSURA
  $ 16,790,560.00   3090977   1/15/2010   8/01/2011  
VEL’S FORD, LLC A CA
  $ 915,955.96   3099780   1/15/2010   8/01/2011  
TRAVELERS CASUALTY A
  $ 283,200.00              
 
          Total      
 
  $ 40,758,625.96              
 
     

Schedule 2.03     Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2A.03(a)
INFORMATION REGARDING COLLATERAL

                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Automotive, Inc.
  Delaware
Corporation
2714319   The chief executive office for all entities is 6415 Idlewild Rd.,
Suite 109, Charlotte, NC       6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a Independence Office Park   A portion of Chartown is indirectly
owned by O. Bruton Smith
 
                       
ADI of the
Southeast, LLC
  South Carolina Limited Liability Company
N/A           111 Newland Rd. Columbia, SC   CAR SON NEWSOME II L.L.C.    
 
                       
AnTrev, LLC
  North Carolina
Limited Liability
Company
0659676           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 1



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Arngar, Inc.
  North Carolina
Corporation
0005612       Cadillac of South Charlotte   10725 Pineville Rd. Pineville, NC  
CAR SON MAS, L.P.   All Owners of Collateral Locations (if other than Grantor)
are unrelated lessors, except where noted.
 
                       
Autobahn, Inc.
  California
Corporation
C1548941       Autobahn Motors
Main Facility   700 Island Pkwy. Belmont, CA   SRE California — 3, LLC    
 
                       
 
          Airspace Lease   Beneath Island Pkwy. north of Ralston Ave. Belmont,
CA   City of Belmont, CA    
 
                       
 
          Remnant Parcel   East of Island Pkwy. and north of Ralston Ave.
Belmont, CA   SRE California — 3, LLC    
 
                       
 
          Autobahn Motors-Service / Storage   500-510 Harbor Blvd. Belmont, CA  
David S. Lake Trust    
 
                       
 
          Autobahn Motors Vehicle Storage/Detailing   1315 Elmer St. Belmont, CA
  George W. Williams III, Co-Trustee, George W. Williams III G.S. Trust    
 
                       
 
                  George W. Williams III and Borel Bank, Co-Trustees, Hortense
Williams Trust    
 
                       
 
                  Lois Hortense Rosebrook Trust    

Schedule 2A.03(a) - Page 2



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
 
                  Katherine B. Woodlard, Robert P. Berryman and Mark A. Berryman
   
 
                       
Avalon Ford, Inc.
  Delaware
Corporation
0896102           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Auto Factory, Inc.
  California
Corporation
C2058910           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Beverly Hills, Inc.
  California
Corporation
C2069519       Beverly Hills BMW — Service & CPO Facility   8833 Wilshire Blvd.
Beverly Hills, CA   Dusenberg Investments    
 
                       
 
          Beverly Hills BMW — Sales Facility   8825 Wilshire Blvd. Beverly
Hills, CA   8825 Wilshire, LLC    
 
                       

          Beverly Hills BMW — Storage (Avis Lot Fee)   8931 Wilshire Blvd.
Beverly Hills, CA   Fortress Holdings L.P.    
 
                       

          8850 Wilshire Blvd. (BMW Beverly Hills — Storage and Service Overflow
  8850 Wilshire Blvd. Beverly Hills, CA   Illoulian Properties    
 
                       
FAA Beverly Hills, Inc. (continued)
          8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)  
8844 Wilshire Blvd. Beverly Hills, CA   Illoulian Properties    

Schedule 2A.03(a) - Page 3



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
 
          Parking Lot   8942 Wilshire Blvd. Beverly Hills, CA   Casden Lapeer LP
   
 
                       
 
          Parking Lot   NE Corner Citrus Ave. & Carling Way Beverly Hills, CA  
DSG Wilshire LLC and JW Wilshire LLC    
 
                       
 
          Service Facility Relocations Site   9000-9001 Olympic Blvd. Beverly
Hills, CA   Landmark Group, LLC    
 
                       
FAA Capitol N, Inc.
  California
Corporation
C2054429           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Concord H, Inc.
  California
Corporation
C2004304       Concord Honda   1300 Concord Ave. Concord, CA   Rosewood Village
Associates    
 
                       
 
              2241 Commerce Ave. Concord, CA   Stan Gaunt      
FAA Concord T, Inc.
  California
Corporation
C0613543       Concord Toyota
Concord Scion   1090 Concord Ave. Concord, CA   1090 Concord Associates, LLC    

Schedule 2A.03(a) - Page 4



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
FAA Dublin N, Inc.
  California
Corporation
C2007600           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Dublin VWD, Inc.
  California
Corporation
C2007571           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Holding Corp.
  California
Corporation
C2174202           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Las Vegas H, Inc.
  Nevada
Corporation
C13186-1999       Honda West   7615 W. Sahara Ave. Las Vegas, NV   CARS CNI-2
L.P.    
 
                       
FAA Poway H, Inc.
  California
Corporation
C2006230       Poway Honda   13747 Poway Rd. Poway, CA   Bay Automotive
Properties, LLC    
 
                       
FAA Poway T, Inc.
  California
Corporation
C2006232           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   Chartown is indirectly owned by O. Bruton Smith

Schedule 2A.03(a) - Page 5



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
FAA San Bruno, Inc.
  California
Corporation
C2004303       Melody Toyota
Melody Scion
(Main Facility)   750 El Camino Real
San Bruno, CA   Bill & Sylvia Wilson    
 
                       
 
          (Service and Parts Facility)   222 E. San Bruno Ave. San Bruno, CA   L
& P Kaplan    
 
                       
 
          (Parking Lot — New and Used)   732 El Camino Real
San Bruno, CA   Peter J. Mandell and Susan Gootnick    
 
                       
 
          (Main Facility)   750 El Camino Real
San Bruno, CA   Thomas Chapman Trust    
 
                       
 
          (Used Car Facility)   650 El Camino Real
San Bruno, CA   Martha E. Bishop, Helen J. Carey, The Mary Colter McDonald Trust
   
 
                       
 
          (Parking — Used Cars)   650 and 660 El Camino Real San Bruno, CA  
Bill Malkason    
 
                       
 
          (Used Cars)   650 and 660 El Camino Real San Bruno, CA   Sonic
Development, LLC   Subsidiary of Sonic Automotive, Inc
 
                       
 
          (Parking Lot)   692 El Camino Real
San Bruno, CA   Tommie Carol Ann Mobley and Larry Malasoma  
 
                       
FAA Santa Monica V, Inc.
  California
Corporation
C2165877       Volvo of Santa Monica   1719 Santa Monica Blvd. Santa Monica, CA
  CARS-DB4, LP    
 
                       
 
              1801 Santa Monica Blvd. Santa Monica, CA   Sully Three SM, LLC    

Schedule 2A.03(a) - Page 6



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
FAA Serramonte, Inc.
  California
Corporation
C2004221       Serramonte Auto Plaza Serramonte Mitsubishi   1500 Collins Ave.
Colma, CA   Price Trust    
 
                       
 
          Serramonte Auto Plaza (Mitsubishi Service and Parts)   445 Serramonte
Blvd. Colma, CA   Price Trust    
 
                       
 
          Serramonte Nissan
Kia Serramonte   630 & 650 Serramonte Blvd. Colma, CA   Cypress Abbey Company  
 
 
                       
 
          Serramonte PDI Center   900 Collins Ave. Colma, CA   Portola
Properties    
 
                       
FAA Serramonte H, Inc.
  California
Corporation
C2069465       Honda of Serramonte   485 Serramonte Blvd. Colma, CA   Price
Trust    
 
                       
FAA Serramonte L, Inc.
  California
Corporation
C2004222       Lexus of Serramonte Lexus of Marin   700 Serramonte Blvd. Colma,
CA   Price Trust    
 
                       
 
              535 Francisco Blvd. E. San Rafael, CA   CAR FAA II LLC    
 
                       
 
          Lexus of Marin — Used Cars   535 Francisco Blvd. E. San Rafael, CA  
Hendrickson Development, Inc.    

Schedule 2A.03(a) - Page 7



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
FAA Stevens Creek, Inc.
  California
Corporation
C2004216       Stevens Creek Nissan   4855 & 4875 Stevens Creek Blvd. Santa
Jose, CA   Rosewood Village Associates    
 
                       
 
          Stevens Creek Nissan — Offsite Vehicle Storage   1507 South 10th St.
San Jose, CA   10th Street Land Management    
 
                       
 
          Stevens Creek Nissan — Used Car Lot   4795 Stevens Creek Blvd. San
Jose, CA   Donald S. & Mary S. Abinante    
 
                       
 
          Stevens Creek Nissan — Detail and Service Center   4885 Stevens Creek
Blvd. San Jose, CA   Edmiston & Hock Enterprises, Inc.    
 
                       
FAA Torrance CPJ, Inc.
  California
Corporation
C2165823       South Bay Chrysler Jeep Dodge Main Facility   20900 Hawthorne
Blvd. Torrance, CA   Miletich-Jones Land Co.    
 
                       
 
              20433 Hawthorne Blvd. Torrance, CA   Del Thorne LLC    
 
                       
 
          CJ Storage Lot   20465 Hawthorne Blvd. Torrance, CA   Marvin Lazar    
 
                       
 
          Vehicle Storage Lot   NE Corner of Parcel #38, Spencer St. Torrance,
CA   Beach Front Property Management, Inc.    
 
                       
FirstAmerica Automotive, Inc.
  Delaware
Corporation
2761294           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 8



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Fort Mill Ford, Inc.
  South Carolina
Corporation       Fort Mill Ford   801 Gold Hill Rd. Fort Mill, SC   SRE South
Carolina-1, LLC    
 
                       
Fort Myers Collision Center, LLC
  Florida
Limited Liability Company
L00000004315           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Franciscan Motors, Inc.
  California
Corporation
C1532758       Acura of Serramonte   465/475 Serramonte Blvd. Colma, CA   Price
Trust    
 
                       
Kramer Motors Incorporated
  California
Corporation
C0392185       Honda of Santa Monica   1720 Santa Monica Blvd. Santa Monica, CA
  CARS-DB4, LP    
 
                       
 
          Honda of Santa Monica   1801 Santa Monica Blvd. and 1347 — 18th St.
Santa Monica CA   Sully Three SM, LLC    
 
                       
 
          Honda of Santa Monica (other)   1411 — 17th St. Santa Monica, CA  
Sully Three SM, LLC    
 
                       
 
          Honda of Santa Monica (storage)   1819 Santa Monica Blvd. Santa
Monica, CA   Sully Three SM, LLC    
 
                       
 
          Honda of Santa Monica (Fleet)   1714 Santa Monica Blvd. Santa Monica,
CA   Adele Coury and Lucille Almir    

Schedule 2A.03(a) - Page 9



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
L Dealership Group, Inc.
  Texas
Corporation
151278900           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Marcus David Corporation
  North Carolina
Corporation
0272880       Town and Country Toyota Certified Used Cars Lot   9900 South Blvd.
Charlotte, NC   Jessco Ltd. Properties    
 
                       
 
          CPO and Truck Sales   1300 Cressida Dr. Charlotte, NC   National
Retail Properties, LP    
 
                       
 
          Town and Country Toyota-Scion Town and Country Toyota   9101 South
Blvd. Charlotte, NC   MMR Holdings, LLC    
 
                       
Massey Cadillac, Inc.
  Tennessee
Corporation
0230052       Massey Cadillac   24600 Grand River Ave. Detroit, MI   CAR SON
MAS, L.P.    
 
                       
Mountain States Motors Co., Inc.
  Colorado Corporation
19911043766           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Ontario L, LLC
  California
Limited Liability Company
200330110050       Crown Lexus   1125 Kettering Dr. Ontario, CA   M.F. Salta
Co., Inc.    

Schedule 2A.03(a) - Page 10



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Philpott Motors, Ltd.
  Texas
Limited Partnership
12223010       Philpott Motors Hyundai   1900 U.S. Hwy. 69 Nederland, TX  
Rustin B. Penland    
 
                       
 
          (Hangar Lease)   4605 Third St. Airport Beaumont, TX   Jefferson
County, Texas    
 
                       
 
          Philpott Ford
Philpott Toyota   1400 U.S. Hwy. 69 Nederland, TX   Philpott Properties, Ltd.  
 
 
                       
 
          Philpott Ford-Toyota (Fleet/Body Shop)   2727 Nall St. Port Neches, TX
  Philpott Properties, Ltd.    
 
                       
SAI AL HC1, Inc.
  Alabama
Corporation
D/C 206-272           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI AL HC2, Inc.
  Alabama
Corporation
D/C 199-217       Tom Williams Collision Center   1874 Grants Mill Rd. Irondale,
AL   SRE Alabama — 2, LLC   Indirect Subsidiary of Sonic Automotive, Inc.
 
                       
SAI Ann Arbor Imports, LLC
  Michigan
Limited Liability
Company
E15303       Mercedes-Benz of Ann Arbor   570 Auto Mall Dr. Ann Arbor, MI   SRE
Michigan-1, LLC
c/o CARS    
 
                       
 
          BMW of Ann Arbor   501 Auto Mall Dr. Ann Arbor, MI   SRE Michigan-2
LLC c/o CARS    

Schedule 2A.03(a) - Page 11



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Atlanta B, LLC
  Georgia
Limited Liability Company
08083814       Global Imports BMW
Global Imports MINI   500 Interstate North Pkwy. SE Atlanta, GA   MMR Holdings,
LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager    
 
                       
SAI Broken Arrow C, LLC
  Oklahoma Limited Liability Company
3512215667       Momentum Chevrolet of Broken Arrow

Speedway Chevrolet   2301 N. Aspen Ave. Broken Arrow, OK   Miller Family Real
Estate, LLC    
 
                       
SAI Charlotte M, LLC
  North Carolina
Limited Liability Company
0433486           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI Clearwater T, LLC
  Florida Limited Liability Company
L08000116713       Clearwater Toyota
Clearwater Scion   21799 U.S. Hwy. 19 N. Clearwater, FL   CARS-DB4, LP    
 
                       
SAI Columbus Motors, LLC
  Ohio Limited Liability Company
CP13127       Hatfield Subaru
Hatfield Hyundai   1400 Auto Mall Dr. Columbus, OH   MMR Holdings, LLC    
 
                       
SAI Columbus T, LLC
  Ohio Limited Liability Company
CP13128       Toyota West
Scion West
Hatfield Automall   1500 Automall Dr. Columbus, OH   MMR Holdings, LLC    

Schedule 2A.03(a) - Page 12



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Columbus VWK, LLC
  Ohio Limited Liability Company
CP13130       Hatfield Kia
Hatfield Volkswagen   1495 Auto Mall Dr. Columbus, OH   MMR Holdings, LLC    
 
                       
SAI FL HC2, Inc.
  Florida
Corporation
P98000016038           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI FL HC3, Inc.
  Florida
Corporation
P98000064012           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI FL HC4, Inc.
  Florida
Corporation
P98000064009           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI FL HC7, Inc.
  Florida
Corporation
F86660           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 13



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Fort Myers B, LLC
  Florida Limited Liability Company
L08000116712       BMW of Fort Myers   15421 S. Tamiami Tr. Fort Myers, FL   SRE
Florida — 1, LLC   Indirect subsidiary of Sonic Automotive, Inc.
 
                       
 
          MINI of Fort Myers   13880 S. Tamiami Tr. Fort Myers, FL   CARS
(SON-064)    
 
                       
SAI Fort Myers H, LLC
  Florida Limited Liability Company
L08000116710       Honda of Fort Myers   14020 S. Tamiami Tr. Fort Myers, FL  
CAR SONFREE, LLC (also tenant for VW of Fort Myers)    
 
                       
SAI Fort Myers M, LLC
  Florida
Limited Liability Company
L98000002089       Mercedes-Benz of Fort Myers   15461 S. Tamiami Tr. Fort
Myers, FL   SRE Florida — 1, LLC   Indirect subsidiary of Sonic Automotive, Inc.
 
                       
SAI Fort Myers VW, LLC
  Florida Limited Liability Company
L08000116709       Volkswagen of Fort Myers   14060 S. Tamiami Tr. Fort Myers,
FL   CAR SONFREE, LLC    
 
                       
SAI GA HC1, LP
  Georgia
Limited Partnership
0224680           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 14



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Georgia, LLC
  Georgia Limited Liability Company
08094603           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI Irondale Imports, LLC
  Alabama Limited Liability Company
428-744       Tom Williams Imports (BMW)   1000 Tom Williams Way Irondale, AL  
SRE Alabama — 2, LLC   Indirect Subsidiary of Sonic Automotive, Inc.
 
                       
 
          Tom Williams Audi
Tom Williams Porsche   3001 Tom Williams Way Irondale, AL   SRE Alabama — 2, LLC
   
 
                       
 
          Land Rover Birmingham   3000 Tom Williams Way Irondale, AL   SRE
Alabama — 2, LLC    
 
                       
 
          MINI of Birmingham   2001 Tom Williams Way Irondale, AL   SRE Alabama
— 2, LLC    
 
                       
SAI Irondale L, LLC
  Alabama
Corporation
DLL 662-073       Tom Williams Lexus   1001 Tom Williams Way Irondale, AL   SRE
Alabama — 2, LLC    
 
                       
SAI Long Beach B, Inc.
  California Corporation C2998588       Long Beach BMW
Long Beach MINI   2998 Cherry Ave. Signal Hill, CA 90755   Velma M. Robinett,
Trustee of the Alda C. Jones Trust c/o Signal Hill Redevelopment Agency 2175
Cherry Ave. Signal Hill, CA 90806    

Schedule 2A.03(a) - Page 15



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI MD HC1, Inc.
  Maryland
Corporation
D05310776           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI Monrovia B, Inc.
  California Corporation C2979304       BMW of Monrovia   1425-1451 South
Mountain Ave. Monrovia, CA   Assael Family Trust c/o Dennis D. and Charyl A.
Assael, Trustees 222 Heliotrope Ave. Corona del Mar, CA 92625    
 
                       
 
          MINI of Monrovia   1875 South Mountain Ave. Monrovia, CA   SRE
California — 4, LLC   SRE California — 4, LLC is an indirect subsidiary of Sonic
Automotive, Inc.
 
                       
SAI Montgomery B, LLC
  Alabama Limited Liability Company
428-746       BMW of Montgomery   190 Eastern Blvd. Montgomery, AL   CC&I LLC  
 
 
                       
SAI Montgomery BCH, LLC
  Alabama Limited Liability Company
428-745       Classic Cadillac Buick
Classic Cadillac GMC Buick   833 Eastern Blvd. Montgomery, AL   James L. Rouse &
Reese H. Bricken    
 
          Classic Cadillac            

Schedule 2A.03(a) - Page 16



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Montgomery CH, LLC
  Alabama Limited Liability Company
428-747       Capitol Chevrolet   711 Eastern Blvd. Montgomery, AL   SRE
Alabama-1, LLC    
 
                       
 
          Capitol Hyundai   2820 Eastern Blvd. Montgomery, AL   CAR BSC L.L.C.  
 
 
                       
SAI Nashville CSH, LLC
  Tennessee
Limited Liability Company
0336183       Crest Cadillac
Crest Saab   2121 Rosa L. Parks Blvd. Nashville, TN   CAR SON MAS TN L.L.C.    
 
                       
SAI Nashville H, LLC
  Tennessee
Limited Liability Company
0336180       Crest Honda   2215 Rosa L. Parks Blvd. Nashville, TN   CAR SON MAS
TN L.L.C.    
 
                       
SAI Nashville M, LLC
  Tennessee
Limited Liability Company
0336182       Mercedes-Benz of Nashville smart center of Nashville   630 Bakers
Bridge Ave. Franklin, TN   BKB Properties LLC    

Schedule 2A.03(a) - Page 17



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Nashville Motors, LLC
  Tennessee Limited Liability Company 0566970       Audi Nashville Jaguar
Nashville Porsche of Nashville   2350 Franklin Pike
Nashville, TN   SRE Tennessee — 4, LLC 6415 Idlewild Rd. Suite 109 Charlotte, NC
   
 
                       
 
              725 Melpark Dr. Nashville, TN   SRE Tennessee — 4, LLC 6415
Idlewild Rd. Suite 109 Charlotte, NC    
 
                       
SAI OK HC1, Inc.
  Oklahoma
Corporation
1900632183           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI Oklahoma City C, LLC
  Oklahoma Limited Liability Company
3512215668       City Chevrolet   6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a Independence Office Park   A portion of Chartown is indirectly
owned by O. Bruton Smith
 
                       
SAI Oklahoma City H, LLC
  Oklahoma Limited Liability Company
3512215666       Momentum Honda Northwest
Steve Bailey Pre-Owned Super Center
Steve Bailey Honda   8700 NW Expressway
Oklahoma City, OK   Heitzinger Associates    

Schedule 2A.03(a) - Page 18



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Oklahoma City T, LLC
  Oklahoma Limited Liability Company
3512215664       Dub Richardson Toyota
Dub Richardson Scion   8401 NW Expressway
Oklahoma City, OK   Heitzinger Associates and Geary Plaza Associates    
 
                       
 
          (Body Shop)   9038 NW Expressway
Oklahoma City, OK   Heitzinger Associates    
 
                       
 
          Momentum Toyota Northwest
Momentum Scion Northwest          
 
                       
SAI Orlando CS, LLC
  Florida Limited Liability Company
L08000116711       Massey Cadillac [North] Massey Saab of Orlando   4241 N. John
Young Pkwy. Orlando, FL   CAR SON MAS, L.P.    
 
                       
 
          Massey Cadillac South   8819 S. Orange Blossom Tr. Orlando, FL   CAR
SON MAS, L.P.    
 
                       
 
          (side street access; possible vehicle storage)   1851 Landstreet Rd.
Orlando, FL   Sonic Development, LLC   Sonic Development, LLC is a direct
subsidiary of Sonic Automotive, Inc.
 
                       
SAI Riverside C, LLC
  Oklahoma Limited Liability Company
3512215685       Riverside Chevrolet
(Main Facility)   707 W. 51st St. Tulsa, OK   Hudiburg Trusts Partnership    
 
                       
 
          (Reconditioning Facility)   2002 W. Skelly Dr. Tulsa, OK   Union
Limited Liability Company    
 
                       
 
          Momentum Chevrolet of Tulsa            

Schedule 2A.03(a) - Page 19



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Rockville Imports, LLC
  Maryland
Limited Liability
Company
W12791083       Rockville Audi Rockville Porsche-Audi Porsche of Rockville  
1125 Rockville Pike Rockville, MD 20852   SRE-Virginia 1, LLC c/o Sonic
Automotive, Inc. 6415 Idlewild Rd., Suite 109 Charlotte, NC   Indirect
Subsidiary of Sonic Automotive, Inc.  
 
          (Parking Lot)   1550 Rockville Pike Rockville, MD 20852   Rockville
Associates, Inc.      
SAI Rockville L, LLC
  Maryland
Limited Liability Company
W12796074       Lexus of Rockville   15501 & 15515 Frederick Rd. Rockville, MD  
Royco, Inc. 8121 Georgia Ave. Suite 500 Silver Spring, MD 20910      
 
              15814-A and B Paramount Dr. Rockville, MD   Beltway Cable Services
Inc. 15815 Paramount Dr. Rockville, MD 20855      
SAI Santa Clara K, Inc.
  California Corporation
C3335681       Kia of Stevens Creek   4333 Stevens Creek Blvd. Santa Clara, CA
95051   SRE California - 7 SCB, LLC   Indirect Subsidiary of Sonic Automotive,
Inc.  
SAI TN HC1, LLC
  Tennessee
Limited Liability Company
0336184           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith.

Schedule 2A.03(a) - Page 20



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI TN HC2, LLC
  Tennessee Limited
Liability Company
0336185           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
SAI TN HC3, LLC
  Tennessee
Limited Liability Company
0336181           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith.  
SAI Tulsa N, LLC
  Oklahoma Limited
Liability Company
3512215684       Riverside Nissan   6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
SAI Tulsa T, LLC
  Oklahoma Limited
Liability Company
3512215671       Momentum Toyota of Tulsa Momentum Scion of Tulsa Riverside
Toyota Riverside Scion   6868 East B.A. Frontage Rd. Tulsa, OK   CAR SON OK TOY
L.L.C.      
Santa Clara Imported Cars, Inc.
  California
Corporation
C0587296       Honda of Stevens Creek   4590 Stevens Creek Blvd. San Jose, CA  
SRE California - 8 SCH, LLC      
 
          Stevens Creek Used Cars              
 
          Stevens Creek Honda - Offsite Vehicle Storage   1507 South 10th St.
San Jose, CA   10th Street Land Management    

Schedule 2A.03(a) - Page 21



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic - 2185 Chapman Rd., Chattanooga, LLC
  Tennessee
Limited Liability Company
0366281       Economy Honda Superstore   2135 Chapman Rd. Chattanooga, TN  
Standefer Investment Company      
Sonic Advantage PA, L.P.
  Texas
Limited Partnership
800235623       Porsche of West Houston   11890 Katy Fwy. Houston, TX   SRE
Texas - 2, L.P.   SRE Texas - 2, L.P. is an indirect subsidiary of Sonic
Automotive, Inc.  
 
          Audi West Houston   11850 and 11890   SRE Texas - 2, L.P.    
 
         
Momentum Luxury Cars   Katy Fwy., Houston, TX        
Sonic Agency, Inc.
  Michigan
Corporation
35010C           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic Automotive - 1720 Mason Ave., DB, Inc.
  Florida
Corporation
P98000064005           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic Automotive - 1720 Mason Ave., DB, LLC
  Florida
Limited Liability Company
L98000001576       Mercedes-Benz of Daytona Beach   1720 Mason Ave. Daytona
Beach, FL   MMR Holdings, LLC    

Schedule 2A.03(a) - Page 22



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
  South Carolina
Corporation       Century BMW
Century MINI   2750 Laurens Rd. Greenville, SC   MMR Holdings, LLC      
 
          (Parking Lot)   17 Duvall and 2758 Laurens Rd. Greenville, SC  
Brockman Real Estate, LLC      
 
          Century BMW Mini   2930-2934 Laurens Rd. Greenville, SC   SRE South
Carolina - 2, LLC      
Sonic Automotive - 3401 N. Main, TX, L.P.
  Texas
Limited Partnership
11376510       Ron Craft Chevrolet Cadillac
Baytown Auto Collision Center   4114 Hwy. 10 E. Baytown, TX   CAR SON BAY, L.P.
     
Sonic Automotive-3700 West Broad Street, Columbus, Inc.
  Ohio
Corporation
CP13131           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic Automotive-4000 West Broad Street, Columbus, Inc.
  Ohio
Corporation
CP13126           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic Automotive - 4701 I-10 East, TX, L.P.
  Texas
Limited Partnership
11345010       Baytown Ford   4110 Hwy. 10 E. Baytown, TX   CAR SON BAY, L.P.  
 

Schedule 2A.03(a) - Page 23



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Automotive 5260 Peachtree Industrial Blvd., LLC
  Georgia
Limited Liability Company
K734665       Dyer and Dyer Volvo (Chamblee location)   6415 Idlewild Rd.
Suite 109 Charlotte, NC   Chartown d/b/a Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic Automotive - 6008 N. Dale Mabry, FL, Inc.
  Florida
Corporation
P98000084876           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic Automotive- 9103 E. Independence, NC, LLC
  North Carolina
Limited Liability Company
0470751       Infiniti of Charlotte   9103 E. Independence Blvd. Matthews, NC  
MMR Holdings, LLC      
 
          Infiniti of Charlotte Parking Lot   9032 Scenic Dr. Matthews, NC   CAR
SON CHAR L.L.C.      
Sonic Automotive F&I, LLC
  Nevada
Limited Liability Company
LLC8620-1999           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV          
Sonic Automotive of Chattanooga, LLC
  Tennessee
Limited Liability Company
0336188       BMW of Chattanooga   6806 E. Brainerd Rd. Chattanooga, TN   75
Pointe Centre Partners, LLC    

Schedule 2A.03(a) - Page 24



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Automotive of Nashville, LLC
  Tennessee
Limited Liability Company
0336186       BMW of Nashville MINI of Nashville Sonic Automotive Body Shop  
4040 Armory Oaks Dr. Nashville, TN   H.G. Hill Realty Company, Inc.      
Sonic Automotive of Nevada, Inc.
  Nevada
Corporation
C18014-1997           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic Automotive of Texas, L.P.
  Texas
Limited Partnership
11324210       Lone Star Ford   8477 North Fwy. Houston, TX   MMR Viking
Investment Associates, LP      
Sonic Automotive Support,
LLC
  Nevada
Limited Liability Company
LLC19412-2003           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV        
 
Sonic Automotive West, LLC
  Nevada
Limited Liability Company
LLC9139-1999           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV        

Schedule 2A.03(a) - Page 25



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic-Buena Park H, Inc.
  California
Corporation
C2356456       Buena Park Honda
- Employee Parking   7697 Beach Blvd. Buena Park, CA   Abbott Investments      
 
          Buena Park Honda - Main   6411 Beach Blvd. Buena Park, CA   Slata
Lamacchia Land Company      
 
          Buena Park Honda - Storage   6192 & 6222 Manchester Ave. and Western
Ave.   Morgan Adams      
Sonic - Cadillac D, L.P.
  Texas
Limited Partnership
800061917       Massey Cadillac   11675 LBJ Fwy. Dallas, TX   CAR SON MAS GAR,
L.P.      
Sonic-Calabasas A, Inc.
  California
Corporation
C2413759       Acura 101 West   24650 Calabasas Rd. Calabasas, CA   CARS CNI-2
L.P.      
Sonic Calabasas M, Inc.
  California Corporation
C2975101       Mercedes-Benz of Calabasas   24181 Calabasas Rd. Calabasas, CA
91302   Arthur D’Egidio and Assunta D’Egidio, as Trustees of the D’Egidio Trust
dated May 13, 1985 and Maria A. D’Egidio, as Trustee of the D’Egidio Trust dated
April 29, 1985 17401 Gresham St. Northridge, CA 91325      
 
              Parking lot north of and abutting above address containing 20,036
square feet, more or less   City of Calabasas, California 26135 Mureau Rd.
Calabasas, CA 91302 Attn: City Manager    

Schedule 2A.03(a) - Page 26



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic - Calabasas V, Inc.
  California
Corporation
C2501983           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic - Camp Ford, L.P.
  Texas
Limited Partnership
12312610           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic-Capitol Cadillac, Inc.
  Michigan
Corporation
26619C       Capitol Cadillac

Capitol Hummer   5901 S. Pennsylvania Ave. Lansing, MI   CAR SON MAS, L.P.      
Sonic-Capitol Imports, Inc.
  South Carolina
Corporation       Capitol Imports
Capitol Hyundai   101 Newland Rd. Columbia, SC   CAR SON NEWSOME II L.L.C.      
Sonic - Carrollton V, L.P.
  Texas
Limited Partnership
13894610           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic - Carson F, Inc.
  California
Corporation
C2375909           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith

Schedule 2A.03(a) - Page 27



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic-Carson LM, Inc.
  California
Corporation
C2375100           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic-Clear Lake Volkswagen, L.P.
  Texas
Limited Partnership
800207889       Momentum Volkswagen of Clear Lake Clear Lake Volkswagen   15100
Gulf Fwy. Houston, TX   CARS-DB4, LP      
Sonic — Coast Cadillac, Inc.
  California
Corporation
C2124569       Coast Cadillac   6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic — Denver T, Inc.
  Colorado
Corporation
20021350687       Mountain States Toyota and Scion

Mountain States Toyota   201 W. 70th Ave. Denver, CO   SRE Colorado - 1, LLC  
Indirect subsidiary of Sonic Automotive, Inc.
 
                       
Sonic Development, LLC
  North Carolina Limited
Liability Company
0483658           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by Bruton O. Smith

Schedule 2A.03(a) - Page 28



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Divisional
Operations, LLC
  Nevada
Limited Liability Company
LLC26157-2004           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV   Nevada
Speedway, LLC      
Sonic — Downey Cadillac, Inc.
  California
Corporation
C2375896           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic — Englewood M, Inc.
  Colorado Corporation
20021021611           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic — Fort Worth T, L.P.
  Texas
Limited Partnership
13920710       Toyota of Fort Worth Scion of Fort Worth   9001 Camp Bowie W.
Fort Worth, TX   SON MCKNY II, L.P.      
Sonic — Frank Parra Autoplex, L.P.
  Texas
Limited Partnership
800079059       Frank Parra Chevrolet   1000 E. Airport Fwy. Irving, TX   CAR
SON PARR L.P.      
 
          Frank Parra Chrysler Jeep
Frank Parra Chrysler Jeep Dodge   700 E. Airport Fwy. Irving, TX   CAR SON PARR
L.P.    

Schedule 2A.03(a) - Page 29



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Fremont, Inc.
  California Corporation
C2935225       Jaguar Fremont
Land Rover Fremont
Volvo Fremont   5601 and 5701 Cushing Pkwy. Fremont, CA   NICPA of Fremont, Ltd.
c/o NICPA Interest, Inc., its general partner Attention: Ricardo M. Weitz,
President 9896 Bissonnet, 5th Floor Houston, Texas 77036      
Sonic-Harbor City H, Inc.
  California
Corporation
C2356454       Carson Honda   1435 E. 223rd St. Carson, CA   ENRI 2, LLC      
Sonic Houston JLR, LP
  Texas Limited
Partnership 800735509       Jaguar Houston North
Land Rover Houston North   18205 Interstate 45 N Houston, TX   NICPA Holdings,
Ltd.      
Sonic Houston LR, L.P.
  Texas
Limited Partnership
800236309       Land Rover Houston Central

Jaguar Houston Central   7019 Old Katy Rd. Houston, TX   Capital Automotive, LP
  SRE Texas - 7, L.P. is an indirect subsidiary of Sonic Automotive, Inc.  
 
            7025 Old Katy Rd. Houston, TX   SRE Texas - 7, L.P.      
Sonic - Houston V, L.P.
  Texas
Limited Partnership
15286810       Volvo of Houston   11950 Old Katy Rd. Houston, TX   CAR SON NSV
II, L.P.      
 
          (Body Shop)   1321 Sherwood Forest Dr. Houston, TX   CAR SON NSV II,
L.P.      
Sonic-Jersey Village Volkswagen, L.P.
  Texas
Limited Partnership
800207902       Momentum Volkswagen of Jersey Village   19550 Northwest Fwy.
Houston, TX   CAR 2 MOM, LP      
 
                  Elcon Properties, Ltd.    

Schedule 2A.03(a) - Page 30



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic — Las Vegas C East, LLC
  Nevada
Limited Liability Company
LLC7435-2000       Cadillac of Las Vegas   2711 E. Sahara Ave. Las Vegas, NV  
GIHM, LLC      
Sonic — Las Vegas C West, LLC
  Nevada
Limited Liability Company
LLC7434-2000       Cadillac of Las Vegas Cadillac of Las Vegas — West   5185 W.
Sahara Ave. Las Vegas, NV   TAS Holding Limited Partnership      
Sonic — Lloyd Nissan, Inc.
  Florida
Corporation
P99000014918           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic — Lloyd Pontiac - Cadillac, Inc.
  Florida
Corporation
P99000014911           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic — Lone Tree Cadillac, Inc.
  Colorado
Corporation
20021021609       Don Massey Cadillac   8201 Parkway Dr. Lone Tree, CO   County
Line, LLC
Argonaut Holdings, LLC      
 
          Don Massey Collision Center   6208 E. County Line Rd. Littleton, CO  
Sunrise Real Estate Services Colorado
LLC    

Schedule 2A.03(a) - Page 31



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic — LS Chevrolet, L.P.
  Texas
Limited Partnership
11958210       Lone Star Chevrolet   18800 North Fwy. Houston, TX   CARS-DB4,
L.P.      
 
          Lone Star Chevrolet Parking Lot   18990 Northwest Fwy. Houston, TX  
CAR SON STAR, L.P.      
Sonic — LS, LLC
  Delaware
Limited Liability Company
3440418           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic — Lute Riley, L.P.
  Texas
Limited Partnership
11869810       Lute Riley Honda   1331 N. Central Expy. Richardson, TX   MMR
Viking Investment Associates, LP      
 
          (Body Shop)   13561 Goldmark Dr. Richardson, TX   CARS (SON-105)      
Sonic — Manhattan Fairfax, Inc.
  Virginia
Corporation
0521177-6       BMW of Fairfax   8427 Lee Hwy. Fairfax, VA   MMR Holdings, LLC  
   
 
          (Parking Facility)   8435 Lee Hwy. Fairfax, VA   Cockrill Carr, LLC  
   
Sonic — Massey Chevrolet, Inc.
  California
Corporation
C2375359           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith

Schedule 2A.03(a) - Page 32



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Momentum B, L.P.
  Texas
Limited Partnership
800235477       Momentum BMW
Momentum MINI   10002 Southwest Fwy. Houston, TX   CARS CNI-2, LP      
 
          Momentum BMW (West)   15865 Katy Fwy. Houston, TX   RMC AutoSonic
BMWN, L.P.      
 
          (Momentum Body Shop)   9911 Centre Pkwy. Houston, TX   CARS CNI-2,
L.P.      
 
          Momentum Collision Center              
Sonic Momentum JVP, L.P.
  Texas
Limited Partnership
800235475       Jaguar Southwest Houston
Land Rover Southwest Houston
Momentum Volvo   10150 Southwest Fwy. Houston, TX   CARS CNI-2, LP      
 
          Momentum Porsche   10155 Southwest Fwy. Houston, TX   SRE Texas - 3,
L.P.   SRE Texas - 3, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

Schedule 2A.03(a) - Page 33



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Momentum VWA, L.P.
  Texas
Limited Partnership
800207910       Momentum Volkswagen   2405 Richmond Ave. Houston, TX   RMC Auto
Sonic VWA, LP      
 
          Momentum Audi Certified
Pre-Owned Sales   2309 Richmond Ave. Houston, TX   RMC Auto Sonic VWA, LP      
 
          Momentum Audi   2315 Richmond Ave. Houston, TX   CAR 2 MOM, LP      
 
          Momentum Audi Back Lot (Storage)   3717-3725 Revere St. Houston, TX  
La Mesa Properties Limited      
 
          Momentum Audi — Parking   2401 Portsmouth
Houston, TX   La Mesa Properties Limited      
Sonic — Newsome Chevrolet World, Inc.
  South Carolina
Corporation       Capitol Chevrolet   111 Newland Rd. Columbia, SC   CAR SON
NEWSOME II L.L.C.      
Sonic — Newsome of Florence, Inc.
  South Carolina
Corporation       Capitol Chevrolet of Florence Capitol Imports of Florence
Newsome Automotive (Mercedes) Capitol Automotive of Florence Imports of Florence
(BMW) Newsome Chevrolet   2199 David McLeod Blvd. Florence, SC   MMR Holdings,
LLC    

Schedule 2A.03(a) - Page 34



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic — North Charleston Dodge, Inc.
  South Carolina
Corporation           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith  
Sonic of Texas, Inc.
  Texas
Corporation
150782300           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic Peachtree Industrial Blvd., L.P.
  Georgia
Limited Partnership
K739239           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic-Plymouth Cadillac, Inc.
  Michigan
Corporation
26618C       Don Massey Cadillac   40475 Ann Arbor Rd. Plymouth, MI   CAR SON
MAS, L.P.      
Sonic Resources, Inc.
  Nevada
Corporation
C24652-2001           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV          
Sonic — Richardson F, L.P.
  Texas
Limited Partnership
14037410       North Central Ford   1819 N. Central Expy. Richardson, TX  
Baillargeon Family LP      

Schedule 2A.03(a) - Page 35



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic — Sanford Cadillac, Inc.
  Florida
Corporation
P02000010148       Massey Cadillac of Sanford   3700 S. Hwy. 17-92 Sanford, FL  
CAR SON MAS, L.P.      
Sonic Santa Monica M, Inc.
  California
Corporation
C2727452       W.I. Simonson







(Service)   1626 Wilshire Blvd. Santa Monica, CA

1330 Colorado Ave. Santa Monica, CA

1215 - 17th St. Santa Monica, CA   17th & Wilshire Partnership


Investment Co. of Santa Monica


7R Apartments      
 
          (Parking)   1415 Euclid & 1308 Santa Monica Blvd. Santa Monica, CA  
Frances M. Rehwald, Trustee, Frances M. Rehwald Family Trust      
 
                  Judith A. Richards, Trustee, Judity a. Richards Separate
Property Trust      
 
                  William J.S. Rehwald, Trustee, William J.S. Rehwald Separate
Property Trust      
 
                  Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald,
Trustees, Mary F. Rehwald Separate Property Trust    

Schedule 2A.03(a) - Page 36



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Santa Monica S, Inc.
  California Corporation
C2788444           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic-Saturn of Silicon Valley, Inc.
  California
Corporation
C2547838           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   Chartown d/b/a
Independence Office
Park  
Sonic-Serramonte I, Inc.
  California
Corporation
C2469221           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic — Shottenkirk, Inc.
  Florida
Corporation
P99000043291       Pensacola Honda   5600 Pensacola Blvd. Pensacola, FL   MMR
Holdings, LLC      
Sonic — Stevens Creek B, Inc.
  California
Corporation
C0723787       Stevens Creek BMW   4343 Stevens Creek Blvd. San Jose, CA   SRE
California — 7 SCB, LLC      
 
              4333 Stevens Creek Blvd. San Jose, CA   SRE California — 7 SCB,
LLC      
 
          Stevens Creek BMW — Offsite Vehicle Storage   1507 S. 10th St. San
Jose, CA   10th Street Land Management    

Schedule 2A.03(a) - Page 37



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic — Stone Mountain T, L.P.
  Georgia
Limited Partnership
0342795       Stone Mountain Toyota
Stone Mountain Scion   5065 U.S. Hwy. 78 Stone Mountain, GA   Stone Mountain
Real Estate Holdings,
LLC      
Sonic Tysons Corner H, Inc.
  Virginia
Corporation
0645231-2       Honda of Tysons Corner   1580 Spring Hill Rd. Vienna, VA  
CARS-DB1, LLC      
 
          (Body Shop)   1548 Spring Hill Rd. Vienna, VA   CARS-DB1, LLC      
 
          (Storage Lot)   Two acres adjacent to 1592 Spring Hill Rd.   CARS-DB1,
LLC      
 
              One acre lot on Tyco Rd. at corner of 1500 Spring Hill Rd.  
Robert Rosenthal      
 
          (Storage Lot)   8521 Leesburg
Pike Vienna, VA   Brandywine Realty Trust      
Sonic Tysons Corner Infiniti, Inc.
  Virginia
Corporation
0645232-0       Infiniti of Tysons Corner   8527 Leesburg
Pike Vienna, VA   Capital Automotive, L.P.      
 
          (Wash Bays)   8525 Leesburg
Pike Vienna, VA   RRR, LLC d/b/a Rosenthal Nissan-Mazda      
Sonic — University Park A, L.P.
  Texas
Limited Partnership
13748310           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith

Schedule 2A.03(a) - Page 38



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic-Volvo LV, LLC
  Nevada
Limited Liability Company
LLC6829-1999       Volvo of Las Vegas   7705 W. Sahara Ave. Las Vegas, NV  
Berberian Properties, LLC      
Sonic Walnut Creek M, Inc.
  California
Corporation
C2508517       Mercedes-Benz of Walnut Creek   1301 Parkside Dr. Walnut Creek,
CA   Stead Leasing, Inc.      
 
          (Jensen Lease)   1360 Pine St. Walnut Creek, CA   Peter C. Jensen,
Trustee of the Peter Cole Jensen and Sharon A. Jensen Living Trust dated
December 23, 1986      
 
          (Parking Lot)   1300 Pine St. Walnut Creek, CA   Testamentary Trust of
Paul W. Muller      
Sonic-West Covina T, Inc.
  California
Corporation
C2356455           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
Sonic - Williams Cadillac, Inc.
  Alabama
Corporation
D/C 199-219           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith

Schedule 2A.03(a) - Page 39



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Wilshire Cadillac, Inc.
  California Corporation
C2882071           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office
Park   A portion of Chartown is indirectly owned by O. Bruton Smith  
SRE Alabama-2, LLC
  Alabama Limited
Liability Company
670-275       N/A   N/A   N/A   N/A  
SRE Alabama-5, LLC
  Alabama Limited
Liability Company
DLL 691-622       N/A   N/A   N/A   N/A  
SRE California - 1, LLC
  California Limited
Liability Company
200202910110       N/A   N/A   N/A   N/A  
SRE California-2, LLC
  California Limited
Liability Company
200202910111       N/A   N/A   N/A   N/A

Schedule 2A.03(a) - Page 40



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SRE California — 3, LLC
  California Limited
Liability Company
200202810141       N/A   N/A   N/A   N/A  
SRE California — 4, LLC
  California Limited
Liability Company
200202810144       N/A   N/A   N/A   N/A  
SRE California — 5, LLC
  California Limited
Liability Company
200203110006       N/A   N/A   N/A   N/A  
SRE California —7 SCB, LLC
  California Limited
Liability Company
201033410181       N/A   N/A   N/A   N/A  
SRE California — 8 SCH, LLC
  California Limited
Liability Company
201033510021       N/A   N/A   N/A   N/A

Schedule 2A.03(a) - Page 41



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SRE Colorado — 1, LLC
  Colorado Limited
Liability Company
20021330518       N/A   N/A   N/A   N/A  
SRE Florida — 1, LLC
  Florida Limited
Liability Company
L00000006050       N/A   N/A   N/A   N/A  
SRE Florida — 2, LLC
  Florida Limited
Liability Company
L00000006045       N/A   N/A   N/A   N/A  
SRE Holding, LLC
  North Carolina Limited
Liability Company
0551475       N/A   N/A   N/A   N/A  
SRE Oklahoma-1, LLC
  Oklahoma Limited
Liability Company
3500697104       N/A   N/A   N/A   N/A

Schedule 2A.03(a) - Page 42



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SRE Oklahoma-2, LLC
  Oklahoma Limited
Liability Company
3500697105       N/A   N/A   N/A   N/A  
SRE Oklahoma-5, LLC
  Oklahoma Limited
Liability Company
3500697108       N/A   N/A   N/A   N/A  
SRE South Carolina-2, LLC
  South Carolina Limited
Liability Company
N/A       N/A   N/A   N/A   N/A  
SRE South Carolina-3, LLC
  South Carolina Limited
Liability Company
N/A       N/A   N/A   N/A   N/A  
SRE South Carolina - 4, LLC
  South Carolina Limited
Liability Company
N/A       N/A   N/A   N/A   N/A

Schedule 2A.03(a) - Page 43



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SRE Tennessee-4, LLC
  Tennessee Limited
Liability Company
0450279       N/A   N/A   N/A   N/A  
SRE Texas - 1, L.P.
  Texas Limited Partnership
00135233-10       N/A   N/A   N/A   N/A  
SRE Texas - 2, L.P.
  Texas Limited Partnership
00135234-10       N/A   N/A   N/A   N/A  
SRE Texas - 3, L.P.
  Texas Limited Partnership
00135235-10       N/A   N/A   N/A   N/A  
SRE Texas - 4, L.P.
  Texas Limited Partnership
800048705       N/A   N/A   N/A   N/A  
SRE Texas - 5, L.P.
  Texas Limited
Partnership 800048740       N/A   N/A   N/A   N/A  
SRE Texas - 6, L.P.
  Texas Limited Partnership
800048741       N/A   N/A   N/A   N/A

Schedule 2A.03(a) - Page 44



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SRE Texas — 7, L.P.
  Texas Limited Partnership
800048742       N/A   N/A   N/A   N/A  
SRE Texas — 8, L.P.
  Texas Limited Partnership
800048743       N/A   N/A   N/A   N/A  
SRE Virginia — 1, LLC
  Virginia Limited
Liability Company
5050246-0       N/A   N/A   N/A   N/A  
Stevens Creek Cadillac, Inc.
  California
Corporation
C1293380       St. Claire Cadillac   3737 Stevens Creek Blvd. Santa Jose, CA  
SRE California — 5, LLC      
 
          St. Claire Cadillac — Offsite Vehicle Storage   1507 South 10th St.,
San Jose, CA   10th Street Land Management      
Town and Country Ford, Incorporated
  North Carolina
Corporation
0148959       Town and County Ford   5401 E. Independence Blvd. Charlotte, NC  
MMR Holdings, LLC    

Schedule 2A.03(a) - Page 45



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Windward, Inc.
  Hawaii
Corporation
41788D1       Honda of Hayward (Service)   24895 Mission Blvd. Hayward, CA   SRE
California - 2, LLC      
 
          Ground Lease
(Sales)   24947-24975 Mission Blvd. Hayward, CA   Barbara Harrison and Marie
Hinton, Trustee of the Marie Hinton Revocable Trust      
 
          (Vehicle Display)



(Vehicle Storage)   24919 Mission Blvd. Hayward, CA

Fletcher Ln. Hayward, CA   SRE California - 2, LLC


SRE California - 2, LLC   SRE California - 2, LLC is an indirect subsidiary of
Sonic Automotive, Inc.  
 
          Ground Lease
(Sales)   24933 Mission Blvd. Hayward, CA   Paul Y. Fong      
Z Management, Inc.
  Colorado
Corporation
19911043768           6415 Idlewild Road Suite 109 Charlotte, NC   Chartown
d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 46



--------------------------------------------------------------------------------



 



SCHEDULE 4.01
GOOD STANDING JURISDICTIONS
AND FOREIGN QUALIFICATIONS

          Name of Entity   Domestic State   Foreign State(s) Authorized
Sonic Automotive, Inc.
  Delaware   North Carolina
ADI of the Southeast, LLC
  South Carolina    
AnTrev, LLC
  North Carolina    
Arngar, Inc.
  North Carolina    
Autobahn, Inc.
  California    
Avalon Ford, Inc.
  Delaware   California
FAA Auto Factory, Inc.
  California    
FAA Beverly Hills, Inc.
  California    
FAA Capitol N, Inc.
  California    
FAA Concord H, Inc.
  California    
FAA Concord T, Inc.
  California    
FAA Dublin N, Inc.
  California    
FAA Dublin VWD, Inc.
  California    
FAA Holding Corp.
  California    
FAA Las Vegas H, Inc.
  Nevada    
FAA Poway H, Inc.
  California    
FAA Poway T, Inc.
  California    
FAA San Bruno, Inc.
  California    
FAA Santa Monica V, Inc.
  California    
FAA Serramonte H, Inc.
  California    
FAA Serramonte L, Inc.
  California    
FAA Serramonte, Inc.
  California    
FAA Stevens Creek, Inc.
  California    
FAA Torrance CPJ, Inc.
  California    
FirstAmerica Automotive, Inc.
  Delaware   California
Fort Mill Ford, Inc.
  South Carolina    
Fort Myers Collision Center, LLC
  Florida    
Franciscan Motors, Inc.
  California    
Kramer Motors Incorporated
  California    
L Dealership Group, Inc.
  Texas   California
Marcus David Corporation
  North Carolina    
Massey Cadillac, Inc.
  Tennessee   Michigan
Mountain States Motors Co., Inc.
  Colorado    
Ontario L, LLC
  California    
Philpott Motors, Ltd.
  Texas    
SAI AL HC1, Inc.
  Alabama    
SAI AL HC2, Inc.
  Alabama    
SAI Ann Arbor Imports, LLC
  Michigan    
SAI Atlanta B, LLC
  Georgia    
SAI Broken Arrow C, LLC
  Oklahoma    
SAI Charlotte M, LLC
  North Carolina    
SAI Clearwater T, LLC
  Florida    
SAI Columbus Motors, LLC
  Ohio    
SAI Columbus T, LLC
  Ohio    
SAI Columbus VWK, LLC
  Ohio    

Schedule 4.01 - Page 1



--------------------------------------------------------------------------------



 



          Name of Entity   Domestic State   Foreign State(s) Authorized
SAI FL HC2, Inc.
  Florida    
SAI FL HC3, Inc.
  Florida    
SAI FL HC4, Inc.
  Florida    
SAI FL HC7, Inc.
  Florida    
SAI Fort Myers B, LLC
  Florida    
SAI Fort Myers H, LLC
  Florida    
SAI Fort Myers M, LLC
  Florida    
SAI Fort Myers VW, LLC
  Florida    
SAI GA HC1, LP
  Georgia    
SAI Georgia, LLC
  Georgia    
SAI Irondale Imports, LLC
  Alabama    
SAI Irondale L, LLC
  Alabama    
SAI Long Beach B, Inc.
  California    
SAI MD HC1, Inc.
  Maryland    
SAI Monrovia B, Inc.
  California    
SAI Montgomery B, LLC
  Alabama    
SAI Montgomery BCH, LLC
  Alabama    
SAI Montgomery CH, LLC
  Alabama    
SAI Nashville CSH, LLC
  Tennessee    
SAI Nashville H, LLC
  Tennessee    
SAI Nashville M, LLC
  Tennessee    
SAI Nashville Motors, LLC
  Tennessee    
SAI OK HC1, Inc.
  Oklahoma    
SAI Oklahoma City C, LLC
  Oklahoma    
SAI Oklahoma City H, LLC
  Oklahoma    
SAI Oklahoma City T, LLC
  Oklahoma    
SAI Orlando CS, LLC
  Florida    
SAI Riverside C, LLC
  Oklahoma    
SAI Rockville Imports, LLC
  Maryland    
SAI Rockville L, LLC
  Maryland    
SAI Santa Clara K, Inc.
  California    
SAI TN HC1, LLC
  Tennessee    
SAI TN HC2, LLC
  Tennessee    
SAI TN HC3, LLC
  Tennessee    
SAI Tulsa N, LLC
  Oklahoma    
SAI Tulsa T, LLC
  Oklahoma    
Santa Clara Imported Cars, Inc.
  California    
Sonic — 2185 Chapman Rd., Chattanooga, LLC
  Tennessee    
Sonic — Cadillac D, L.P.
  Texas    
Sonic — Calabasas V, Inc.
  California    
Sonic — Camp Ford, L.P.
  Texas    
Sonic — Carrollton V, L.P.
  Texas    
Sonic — Carson F, Inc.
  California    
Sonic — Coast Cadillac, Inc.
  California    
Sonic — Denver T, Inc.
  Colorado    
Sonic — Downey Cadillac, Inc.
  California    
Sonic — Englewood M, Inc.
  Colorado    
Sonic — Fort Worth T, L.P.
  Texas    
Sonic — Frank Parra Autoplex, L.P.
  Texas    
Sonic — Houston V, L.P.
  Texas    
Sonic — Las Vegas C East, LLC
  Nevada    
Sonic — Las Vegas C West, LLC
  Nevada    

Schedule 4.01 - Page 2



--------------------------------------------------------------------------------



 



          Name of Entity   Domestic State   Foreign State(s) Authorized
Sonic — Lloyd Nissan, Inc.
  Florida    
Sonic — Lloyd Pontiac — Cadillac, Inc.
  Florida    
Sonic — Lone Tree Cadillac, Inc.
  Colorado    
Sonic — LS Chevrolet, L.P.
  Texas    
Sonic — LS, LLC
  Delaware   Texas
Sonic — Lute Riley, L.P.
  Texas    
Sonic — Manhattan Fairfax, Inc.
  Virginia    
Sonic — Massey Chevrolet, Inc.
  California    
Sonic — Newsome Chevrolet World, Inc.
  South Carolina    
Sonic — Newsome of Florence, Inc.
  South Carolina    
Sonic — North Charleston Dodge, Inc.
  South Carolina    
Sonic — Richardson F, L.P.
  Texas    
Sonic — Sanford Cadillac, Inc.
  Florida    
Sonic — Shottenkirk, Inc.
  Florida    
Sonic — Stevens Creek B, Inc.
  California    
Sonic — Stone Mountain T, L.P.
  Georgia    
Sonic — University Park A, L.P.
  Texas    
Sonic — Williams Cadillac, Inc.
  Alabama    
Sonic Advantage PA, L.P.
  Texas    
Sonic Agency, Inc.
  Michigan    
Sonic Automotive — 1720 Mason Ave., DB, Inc.
  Florida    
Sonic Automotive — 1720 Mason Ave., DB, LLC
  Florida    
Sonic Automotive — 3401 N. Main, TX, L.P.
  Texas    
Sonic Automotive — 4701 I-10 East, TX, L.P.
  Texas    
Sonic Automotive — 6008 N. Dale Mabry, FL, Inc.
  Florida    
Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
  South Carolina    
Sonic Automotive 5260 Peachtree Industrial Blvd., LLC
  Georgia    
Sonic Automotive F&I, LLC
  Nevada    
Sonic Automotive of Chattanooga, LLC
  Tennessee    
Sonic Automotive of Nashville, LLC
  Tennessee    
Sonic Automotive of Nevada, Inc.
  Nevada    
Sonic Automotive of Texas, L.P.
  Texas    
Sonic Automotive Support, LLC
  Nevada    
Sonic Automotive West, LLC
  Nevada    
Sonic Automotive-3700 West Broad Street, Columbus, Inc.
  Ohio    
Sonic Automotive-4000 West Broad Street, Columbus, Inc.
  Ohio    
Sonic Automotive-9103 E. Independence, NC, LLC
  North Carolina    
Sonic Calabasas M, Inc.
  California    
Sonic Development, LLC
  North Carolina   Alabama, California, Colorado,
Florida, Georgia, Maryland,
Michigan, Nevada, Ohio,
Oklahoma, South Carolina,
Tennessee, Texas, Virginia
Sonic Divisional Operations, LLC
  Nevada   Alabama, California, Colorado,
Florida, Georgia, Maryland,
Michigan, North Carolina, Ohio,
Oklahoma, South Carolina,
Tennessee, Texas, Virginia
Sonic Financial Corporation
  North Carolina    
Sonic Fremont, Inc.
  California    
Sonic Houston JLR, LP
  Texas    

Schedule 4.01 - Page 3



--------------------------------------------------------------------------------



 



          Name of Entity   Domestic State   Foreign State(s) Authorized
Sonic Houston LR, L.P.
  Texas    
Sonic Momentum B, L.P.
  Texas    
Sonic Momentum JVP, L.P.
  Texas    
Sonic Momentum VWA, L.P.
  Texas    
Sonic of Texas, Inc.
  Texas    
Sonic Peachtree Industrial Blvd., L.P.
  Georgia    
Sonic Resources, Inc.
  Nevada    
Sonic Santa Monica M, Inc.
  California    
Sonic Santa Monica S, Inc.
  California    
Sonic Tysons Corner H, Inc.
  Virginia    
Sonic Tysons Corner Infiniti, Inc.
  Virginia    
Sonic Walnut Creek M, Inc.
  California    
Sonic Wilshire Cadillac, Inc.
  California    
Sonic-Buena Park H, Inc.
  California    
Sonic-Calabasas A, Inc.
  California    
Sonic-Capitol Cadillac, Inc.
  Michigan    
Sonic-Capitol Imports, Inc.
  South Carolina    
Sonic-Carson LM, Inc.
  California    
Sonic-Clear Lake Volkswagen, L.P.
  Texas    
Sonic-Harbor City H, Inc.
  California    
Sonic-Jersey Village Volkswagen, L.P.
  Texas    
Sonic-Plymouth Cadillac, Inc.
  Michigan    
Sonic-Saturn of Silicon Valley, Inc.
  California    
Sonic-Serramonte I, Inc.
  California    
Sonic-Volvo LV, LLC
  Nevada    
Sonic-West Covina T, Inc.
  California    
SRE Alabama-2, LLC
  Alabama    
SRE Alabama-5, LLC
  Alabama    
SRE California — 1, LLC
  California    
SRE California — 2, LLC
  California    
SRE California — 3, LLC
  California    
SRE California — 4, LLC
  California    
SRE California — 5, LLC
  California    
SRE California — 7 SCB, LLC
  California    
SRE California — 8 SCH, LLC
  California    
SRE Colorado — 1, LLC
  Colorado    
SRE Florida — 1, LLC
  Florida    
SRE Florida — 2, LLC
  Florida    
SRE Holding, LLC
  North Carolina   Alabama, Arizona, Colorado, Texas
SRE Oklahoma-1, LLC
  Oklahoma    
SRE Oklahoma-2, LLC
  Oklahoma    
SRE Oklahoma-5, LLC
  Oklahoma    
SRE South Carolina — 2, LLC
  South Carolina    
SRE South Carolina — 3, LLC
  South Carolina    
SRE South Carolina — 4, LLC
  South Carolina    
SRE Tennessee-4, LLC
  Tennessee    
SRE Texas — 1, L.P.
  Texas    
SRE Texas — 2, L.P.
  Texas    
SRE Texas — 3, L.P.
  Texas    
SRE Texas — 4, L.P.
  Texas    
SRE Texas — 5, L.P.
  Texas    
SRE Texas — 6, L.P.
  Texas    

Schedule 4.01 - Page 4



--------------------------------------------------------------------------------



 



          Name of Entity   Domestic State   Foreign State(s) Authorized
SRE Texas — 7, L.P.
  Texas    
SRE Texas — 8, L.P.
  Texas    
SRE Virginia — 1, LLC
  Virginia   Maryland
Stevens Creek Cadillac, Inc.
  California    
Town and Country Ford, Incorporated
  North Carolina    
Windward, Inc.
  Hawaii   California
Z Management, Inc.
  Colorado    

Schedule 4.01 - Page 5



--------------------------------------------------------------------------------



 



SCHEDULE 5.05
MATERIAL INDEBTEDNESS AND OTHER LIABILITIES
None.

Schedule 5.06 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION
Actions, suits, proceedings, claims or disputes pending, or to the knowledge of
the Company after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority seeking
damages or other remedies in excess of $20,000,000 or which, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.
CALIFORNIA
Zamani v. Serramonte Auto Plaza, Sonic Automotive, Inc., et al.
Lawsuit filed by former sales associate at one of Sonic’s California dealerships
alleging that he was not paid proper commissions for every used vehicle that he
sold during his employment from June 2006 to September 2006. The lawsuit
purports to be a class action on behalf of all sales associates at all
dealerships owned by Sonic in the State of California relating to used vehicle
sales. The case has been ordered to Arbitration and Plaintiff has not yet moved
for class certification.
Hall v. Sonic Automotive, Inc., et al.
Lawsuit filed by a consumer and then a former employee alleging that one of
Sonic’s California dealerships improperly recorded telephone conversations with
customers and employees without providing advance warnings or notice required by
applicable law. The lawsuit purports to be a class action on behalf of allegedly
similarly affected consumers and employees against all of Sonic’s California
dealerships. Plaintiffs have not yet moved for class certification.
Phillips v. FAA Torrance CPJ, Inc. and Sonic Automotive, Inc.
Lawsuit filed by sales associate at one of Sonic’s California dealerships
alleging failure to provide rest and meal time breaks and other wage-hour
claims. The lawsuit purports to be a class action for two separate classes of
employees: (1) on behalf of all sales associates at all dealerships owned by
Sonic in the State of California who were classified as non-exempt employees,
and (2) all associates of Sonic’s California dealerships where the itemized wage
statements merely identified the d/b/a of the employer rather than the
employer’s formal legal entity name. Plaintiff has not yet moved for class
certification.
Carson CJ, LLC and Kenneth Phillips v. DaimlerChrysler Motors Company, Chrysler
Corporation, Inc., Sonic Automotive, Inc., et al.
Lawsuit filed in 2009 by company and individual owner that purchased the Don
Kott Chrysler Jeep and Don Kott Kia dealership assets from Sonic in 2005. The
plaintiff company had its Chrysler and Jeep franchises terminated by Chrysler
Corporation during Chrysler’s bankruptcy

Schedule 5.06 - Page 1



--------------------------------------------------------------------------------



 




proceeding in June 2009. Plaintiffs’ claims against Sonic allege that Sonic made
intentional misrepresentations to the Plaintiffs in conjunction with the 2005
purchase of the dealership assets. Sonic compelled arbitration of this matter
and the hearing date has recently been continued. The arbitration should occur
in 4Q2011 or 1Q2012.
FLORIDA
Galura, Kimbrell, McNaughton, et al. v. Sonic Automotive, Inc.
Class action of all customers who purchased or leased a vehicle from one of the
Company’s Florida dealerships after December 31, 1998, where the purchase or
lease included an APCO etch product as part of the transaction. Complaint
alleges violations of Florida’s Unfair Trade Practice Act, Retail Installment
Sales Act, etc. relating to the improper disclosure of etch sales.
DaimlerChrysler Insurance Company (“DCIC”) was providing partial defense costs
under a reservation of rights, but their coverage has now been exhausted.
The parties agreed to and signed a class settlement agreement in February 2011.
The Court has granted preliminary approval of the class settlement and the Final
Fairness Hearing is scheduled for June 24, 2011. In the event the Final Order
and Judgment is entered, consistent with the preliminary approval and the
settlement agreement, the resolution would not have a material adverse affect on
Sonic’s future results of operations, financial condition and cash flows.
NORTH CAROLINA
Robert Price et al. v. APCO et al.
This lawsuit has been filed as a purported class action against Automobile
Protection Corporation (“APCO”), Sonic Automotive, Inc., and three South
Carolina dealership subsidiaries of Sonic. Plaintiffs contend that the
dealerships violated the North Carolina deceptive trade practices act in the
manner in which Etch was sold, and that Etch was sold as an unlicensed insurance
product. The complaint seeks the certification of alternative classes. One
class, the “North Carolina Class” purports to be a class of all North Carolina
residents who purchased a vehicle from a Sonic dealership in which the purchase
included Etch. The “Nationwide class” purports to be a class of all customers
who “purchased or leased a vehicle through a Sonic dealer in any state, with the
exception of New York, Florida, and Hawaii (or any other state in which APCO
and/or the Company are properly licensed to sell the Etch product)” in which the
purchase included Etch.
The parties have agreed to submit this matter to arbitration. This matter has
been consolidated with the Owens (below, South Carolina) case and heard by the
same arbitrator.
On July 19, 2010, the arbitrator issued a Partial Final Award on
Class Certification, certifying a class. The Partial Final Award on
Class Certification is not a final decision on the merits of the action. The
merits of Claimants’ assertions and potential damages will still have to be
proven through the remainder of the arbitration. The arbitrator stayed the
arbitration to allow either party to petition a court of competent jurisdiction
to confirm or vacate the award. On July 22, 2010,

Schedule 5.06 - Page 2



--------------------------------------------------------------------------------



 



Plaintiffs filed a Motion to Confirm the Arbitrator’s Partial Final Award on
Class Certification in Lincoln County (NC) Superior Court. On August 17, 2010,
Sonic filed to remove this North Carolina state court action to federal court,
and simultaneously filed a Petition to Vacate the Arbitrator’s Partial Final
Award on Class Certification, with both filings made in the United Stated
District Court for the Western District of North Carolina. The federal court is
currently considering Sonic’s Petition to Vacate and Plaintiffs’ opposition to
that Petition.
SOUTH CAROLINA
Herron, et al. v. Century BMW, et al.
Adams, et al. v. Action Ford, et al.
Herron was the first case filed by six individuals, asserting claims against
almost every automotive dealership in South Carolina. Plaintiffs allege all
South Carolina automotive dealers conspired together in a common scheme to
deceive all car buyers by presenting car prices in a manner designed to mislead.
The claim is that charging customers an administrative fee was improper and that
the amount of the administrative fees was excessive. Plaintiffs dismissed all
but six dealerships in Herron. Century BMW, a Sonic dealership, is one of the
remaining Defendants. Sonic’s dealership moved to compel arbitration in Herron
and the trial court denied the motion.
We appealed the trial court’s denial of the Motion to Compel Arbitration.
Currently, the South Carolina Supreme Court is awaiting briefs from the parties,
after the US Supreme Court ordered the SC Supreme Court to reverse its prior
decision affirming the trial court’s denial of our Motion to Compel Arbitration.
Essentially, the appellate courts are still reviewing whether the claim against
Sonic should be compelled into arbitration. It is unclear when this arbitration
issue will be resolved.
Adams was a subsequent filing by the same attorneys, and in that action there is
a unique Plaintiff for each Defendant. It asserts the same claims, and several
of Sonic’s South Carolina dealerships have been named in this case. As to the
Sonic dealerships, the case has been stayed pending the outcome of the appeal on
the issue of arbitration in Herron.

Schedule 5.06 - Page 3



--------------------------------------------------------------------------------



 



Owens, Misty, et al. vs. Sonic Automotive, Inc., et al.
Purported class action complaint wherein Plaintiffs allege that Sonic-owned
dealerships deceptively marketed and sold the Etch product as a “warranty”, and
“stuffed” or “packed” the product into vehicle sales transactions at exorbitant
and unconscionable prices without informing the consumer they were paying for
Etch. Plaintiffs allege breach of contract, unjust enrichment, and civil
conspiracy. The matter has been consolidated with the Price (above, North
Carolina) case and is being heard by the same arbitrator. The US District Court
for the Western District of North Carolina is presently considering Sonic’s
Petition to Vacate the Arbitrator’s Partial Final Award on Class Certification
and Plaintiffs’ opposition to that Petition.

Schedule 5.06 - Page 4



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES;
OTHER EQUITY INVESTMENTS
Part (a). Subsidiaries.

      Name of Entity   Ownership
1. Sonic Automotive, Inc.
   
 
   
2. ADI of the Southeast, LLC
  Member: Sonic — Newsome Chevrolet World, Inc. — 100%
 
   
3. AnTrev, LLC
  Member: SRE Holding, LLC — 100%
 
   
4. Arngar, Inc.
  Sonic Automotive, Inc. — 100%, 1,333 shares
 
   
5. Autobahn, Inc.
  L Dealership Group, Inc. — 100%, 400,000 shares
 
   
6. Avalon Ford, Inc.
  Sonic Automotive, Inc. — 100%, 4,164 shares
 
   
7. Casa Ford of Houston, Inc.
  Sonic Automotive — 4701 I-10 East, TX, L.P. — 100%,
 
   
8. Cornerstone Acceptance Corporation
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
9. FAA Auto Factory, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
10. FAA Beverly Hills, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
11. FAA Capitol F, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
12. FAA Capitol N, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
13. FAA Concord H, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
14. FAA Concord N, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
15. FAA Concord T, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
16. FAA Dublin N, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
17. FAA Dublin VWD, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
18. FAA Holding Corp.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
19. FAA Las Vegas H, Inc.
  FAA Holding Corp. — 100%, 10,000 shares

Schedule 5.13 - Page 1



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
20. FAA Marin F, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
21. FAA Marin LR, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
22. FAA Poway G, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
23. FAA Poway H, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
24. FAA Poway T, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
25. FAA San Bruno, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
26. FAA Santa Monica V, Inc.
  FirstAmerica Automotive, Inc.. — 100%, 10,000 shares
 
   
27. FAA Serramonte H, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
28. FAA Serramonte L, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
29. FAA Serramonte, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
30. FAA Stevens Creek, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
31. FAA Torrance CPJ, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
32. FirstAmerica Automotive, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
33. Fort Mill Ford, Inc.
  Sonic Automotive, Inc. — 100%, 2,700 shares
 
   
34. Fort Myers Collision Center, LLC
  Member: Sonic Automotive, Inc. — 100%
 
   
35. Franciscan Motors, Inc.
  L Dealership Group, Inc. — 100%, 700,000 shares
 
   
36. Frank Parra Autoplex, Inc.
  Sonic Automotive, Inc. — 100%
 
  Class A 152
 
  Class B 116,796
 
   
37. Fremont JLRV, LLC
  Members:
 
  Sonic Automotive, Inc. 90%
 
  Ricardo Weitz 10%
 
   
38. Frontier Oldsmobile-Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 200 shares
 
   
39. HMC Finance Alabama, Inc.
  Cornerstone Acceptance Corporation — 100%, 100 shares
 
   
40. Kramer Motors Incorporated
  FAA Holding Corp. — 100%, 250 shares
 
   
41. L Dealership Group, Inc.
  FAA Holding Corp. — 100%, 1,046,545 shares

Schedule 5.13 - Page 2



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
42. Marcus David Corporation
  Sonic Automotive, Inc. — 100%, 579,000 shares
 
   
43. Massey Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
44. Massey Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 1,000 shares
 
   
45. Mountain States Motors Co., Inc.
  Z Management, Inc. — 100%, 30,000 shares
 
   
46. Ontario L, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
47. Philpott Motors, Ltd.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
48. Royal Motor Company, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
49. SAI AL HC1, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
50. SAI AL HC2, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
51. SAI Ann Arbor Imports, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
52. SAI Atlanta B, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
53. SAI Broken Arrow C, LLC
  Member:: SAI OK HC1, Inc. 100%
 
   
54. SAI Charlotte M, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
55. SAI Clearwater T, LLC
  Member: SAI FL HC2, Inc. 100%
 
   
56. SAI Columbus Motors, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
57. SAI Columbus T, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
58. SAI Columbus VWK, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
59. SAI FL HC1, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
60. SAI FL HC2, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
61. SAI FL HC3, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
62. SAI FL HC4, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
63. SAI FL HC5, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
64. SAI FL HC6, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares

Schedule 5.13 - Page 3



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
65. SAI FL HC7, Inc.
  Sonic Automotive, Inc. — 100%, 500 shares
 
   
66. SAI Fort Myers B, LLC
  Member: SAI FL HC2, Inc. 100%
 
   
67. SAI Fort Myers H, LLC
  Member: SAI FL HC4, Inc. 100%
 
   
68. SAI Fort Myers M, LLC
  Member: SAI FL HC7, Inc. 100%
 
   
69. SAI Fort Myers VW, LLC
  Member: SAI FL HC4, Inc. 100%
 
   
70. SAI GA HC1, LP
  Partners:
 
  SAI Georgia, LLC, general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
71. SAI Georgia LLC
  Member: Sonic Automotive of Nevada, Inc. 100%
 
   
72. SAI Irondale Imports, LLC
  Member: SAI AL HC2, Inc. 100%
 
   
73. SAI Irondale L, LLC
  Member: SAI AL HC2, Inc. 100%
 
   
74. SAI Lansing CH, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
75. SAI Long Beach B, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
76. SAI MD HC1, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
77. SAI Monrovia B, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
78. SAI Montgomery B, LLC
  Member: SAI AL HC1, Inc. 100%
 
   
79. SAI Montgomery BCH, LLC
  Member: SAI AL HC1, Inc. 100%
 
   
80. SAI Montgomery CH, LLC
  Member: SAI AL HC1, Inc. 100%
 
   
81. SAI Nashville CSH, LLC
  Member: SAI TN HC1, LLC 100%
 
   
82. SAI Nashville H, LLC
  Member: SAI TN HC3, LLC 100%
 
   
83. SAI Nashville M, LLC
  Member: SAI TN HC1, LLC 100%
 
   
84. SAI Nashville Motors, LLC
  Member: SAI TN HC2, LLC 100%
 
   
85. SAI NC HC2, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
86. SAI OH HC1, Inc.
  Sonic Automotive, Inc. 500 shares

Schedule 5.13 - Page 4



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
87. SAI OK HC1, Inc.
  Sonic Automotive, Inc. — 25%, 100 shares
 
  Sonic Automotive of Nevada, Inc. — 74.25%, 297 shares
 
  SAI Georgia, LLC 0.75%, 3 shares
 
   
88. SAI Oklahoma City C, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
89. SAI Oklahoma City H, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
90. SAI Oklahoma City T, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
91. SAI Orlando CS, LLC
  Member: SAI FL HC3, Inc. 100%
 
   
92. SAI Peachtree, LLC
  Member: SAI GA HC1, LP 100%
 
   
93. SAI Plymouth C, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
94. SAI Riverside C, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
95. SAI Rockville Imports, LLC
  Member: SAI MD HC1, Inc. 100%
 
   
96. SAI Rockville L, LLC
  Member: SAI MD HC1, Inc. 100%
 
   
97. SAI Santa Clara K, Inc.
  Sonic Automotive, Inc.- 100%, 100 shares
 
   
98. SAI Stone Mountain T, LLC
  Member: SAI GA HC1, LP 100%
 
   
99. SAI TN HC1, LLC
  Member: Sonic Automotive of Nevada, Inc. 100%
 
   
100. SAI TN HC2, LLC
  Member: Sonic Automotive of Nevada, Inc. 100%
 
   
101. SAI TN HC3, LLC
  Member: Sonic Automotive of Nevada, Inc. 100%
 
   
102. SAI Tulsa N, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
103. SAI Tulsa T, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
104. SAI VA HC1, Inc.
  Sonic Automotive, Inc.- 100%, 100 shares
 
   
105. Santa Clara Imported Cars, Inc.
  L Dealership Group, Inc. — 100%, 1,082 shares
 
   
106. Sonic — 2185 Chapman Rd., Chattanooga, LLC
  Members:
Sonic Automotive of Nevada, Inc. 1 Class A Unit
 
  Sonic Automotive of Nevada, Inc. 99 Class B Units
 
   
107. Sonic — Cadillac D, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%

Schedule 5.13 - Page 5



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
108. Sonic — Calabasas M, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
109. Sonic — Calabasas V, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
110. Sonic — Camp Ford, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
111. Sonic — Carrollton V, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
112. Sonic — Carson F, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
113. Sonic — Coast Cadillac, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
114. Sonic — Denver T, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
115. Sonic — Denver Volkswagen, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
116. Sonic — Downey Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
117. Sonic — Englewood M, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
118. Sonic — Fort Mill Chrysler Jeep, Inc.
  Sonic Automotive, Inc. — 100%, 1,000 shares
 
   
119. Sonic — Fort Mill Dodge, Inc.
  Sonic Automotive, Inc. — 100%, 1,000 shares
 
   
120. Sonic — Fort Worth T, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
121. Sonic — Frank Parra Autoplex, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
122. Sonic — Harbor City H, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
123. Sonic — Houston V, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
124. Sonic — Integrity Dodge LV, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
125. Sonic — Lake Norman Chrysler Jeep, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
126. Sonic — Las Vegas C East, LLC
  Member: Sonic Automotive, Inc. 100%

Schedule 5.13 - Page 6



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
127. Sonic — Las Vegas C West, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
128. Sonic — Lloyd Nissan, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
129. Sonic — Lloyd Pontiac — Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
130. Sonic — Lone Tree Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
131. Sonic — LS Chevrolet, L.P.
  Partners:
 
  Sonic — LS, LLC, general partner .1%
 
  Sonic Automotive West, LLC, limited partner 99.9%
 
   
132. Sonic — LS, LLC
  Member: Sonic of Texas, Inc. 100%
 
   
133. Sonic — Lute Riley, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
134. Sonic — Manhattan Fairfax, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
135. Sonic — Massey Cadillac, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
136. Sonic — Massey Chevrolet, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
137. Sonic — Massey Pontiac Buick GMC, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
138. Sonic — Mesquite Hyundai, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
139. Sonic — Newsome Chevrolet World, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
140. Sonic — Newsome of Florence, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
141. Sonic — North Charleston Dodge, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
142. Sonic — North Charleston, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
143. Sonic — Reading, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
144. Sonic — Richardson F, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%

Schedule 5.13 - Page 7



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
145. Sonic — Sam White Nissan, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
146. Sonic — Sanford Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
147. Sonic — Shottenkirk, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
148. Sonic — South Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
149. Sonic — Stevens Creek B, Inc.
  L Dealership Group, Inc. — 100%, 300,000 shares
 
   
150. Sonic — Stone Mountain T, L.P.
  Partners:

 
  SAI Georgia, LLC, general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
151. Sonic — University Park A, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
152. Sonic — Williams Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
153. Sonic Advantage PA, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
154. Sonic Agency, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
155. Sonic Automotive — 1720 Mason Ave., DB, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
156. Sonic Automotive — 1720 Mason Ave., DB, LLC
  Member:

 
  Sonic Automotive — 1720 Mason Ave., DB, Inc. 100%
 
   
157. Sonic Automotive — 2490 South Lee Highway, LLC
  Members:

 
  Sonic Automotive of Nevada, Inc. 1 Class A Unit

 
  Sonic Automotive of Nevada, Inc. 99 Class B Units
 
   
158. Sonic Automotive — 3401 N. Main, TX, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
159. Sonic Automotive — 4701 I-10 East, TX, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%

Schedule 5.13 - Page 8



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
160. Sonic Automotive — 5221 I-10 East, TX, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
161. Sonic Automotive 5260 Peachtree Industrial Blvd., LLC
  Member:

 
  Sonic Peachtree Industrial Blvd., L.P. 100% (100 Units)
 
   
162. Sonic Automotive — 6008 N. Dale Mabry, FL, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
163. Sonic Automotive — 9103 E. Independence, NC, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
164. Sonic Automotive 2424 Laurens Rd., Greenville, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
165. Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
166. Sonic Automotive F&I, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
167. Sonic Automotive of Chattanooga, LLC
  Members:

 
  Sonic Automotive of Nevada, Inc.    1 Class A Unit

 
  Sonic Automotive of Nevada, Inc.    99 Class B Units
 
   
168. Sonic Automotive of Nashville, LLC
  Members:
 
  Sonic Automotive of Nevada, Inc.    1 Class A Unit
 
  Sonic Automotive of Nevada, Inc.    99 Class B Units
 
   
169. Sonic Automotive of Nevada, Inc.
  Sonic Automotive, Inc. — 100%, 1,000 shares
 
   
170. Sonic Automotive of Texas, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
171. Sonic Automotive Support, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
172. Sonic Automotive West, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
173. Sonic Automotive — 1495 Automall Drive, Columbus, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
174. Sonic Automotive — 3700 West Broad Street, Columbus, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
175. Sonic Automotive — 4000 West Broad Street, Columbus, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares

Schedule 5.13 - Page 9



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
176. Sonic Clear Lake N, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
177. Sonic Development, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
178. Sonic Divisional Operations, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
179. Sonic eStore, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
180. Sonic FFC 1, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
181. Sonic FFC 2, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
182. Sonic FFC 3, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
183. Sonic Fremont, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
184. Sonic Houston JLR, LP
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
185. Sonic Houston LR, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
186. Sonic Momentum B, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
187. Sonic Momentum JVP, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
188. Sonic Momentum VWA, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
189. Sonic of Texas, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
190. Sonic Okemos Imports, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
191. Sonic Peachtree Industrial Blvd., L.P.
  Partners:

 
  SAI Georgia, LLC, general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
192. Sonic Resources, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares

Schedule 5.13 - Page 10



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
193. Sonic Santa Monica M, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
194. Sonic Santa Monica S, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
195. Sonic Tysons Corner H, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
196. Sonic Tysons Corner Infiniti, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
197. Sonic Walnut Creek M, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
198. Sonic Wilshire Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
199. Sonic— Buena Park H, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
200. Sonic— Calabasas A, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
201. Sonic— Capitol Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
202. Sonic— Capitol Imports, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
203. Sonic— Carson LM, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
204. Sonic— Chattanooga D East, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
205. Sonic— Clear Lake Volkswagen, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
206. Sonic— Jersey Village Volkswagen, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
207. Sonic— Plymouth Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
208. Sonic— Riverside Auto Factory, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
209. Sonic— Saturn of Silicon Valley, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
210. Sonic— Serramonte I, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
211. Sonic— Volvo LV, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
212. Sonic— West Covina T, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
213. SRE Alabama—2, LLC
  Member: SRE Holding, LLC 100%
 
   
214. SRE Alabama — 3, LLC
  Member: SRE Holding, LLC 100%

Schedule 5.13 - Page 11



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
215. SRE Alabama — 4, LLC
  Member: SRE Holding, LLC 100%
 
   
216. SRE Alabama — 5, LLC
  Member: SRE Holding, LLC 100%
 
   
217. SRE California — 1, LLC
  Member: SRE Holding LLC 100%
 
   
218. SRE California — 2, LLC
  Member: SRE Holding LLC 100%
 
   
219. SRE California — 3, LLC
  Member: SRE Holding LLC 100%
 
   
220. SRE California — 4, LLC
  Member: SRE Holding LLC 100%
 
   
221. SRE California — 5, LLC
  Member: SRE Holding LLC 100%
 
   
222. SRE California — 6, LLC
  Member: SRE Holding LLC 100%
 
   
223. SRE California — 7 SCB, LLC
  Member: SRE Holding LLC 100%
 
   
224. SRE California — 8, SCH, LLC
  Member: SRE Holding LLC 100%
 
   
225. SRE Colorado — 1, LLC
  Member: SRE Holding LLC 100%
 
   
226. SRE Colorado — 2, LLC
  Member: SRE Holding LLC 100%
 
   
227. SRE Colorado — 3, LLC
  Member: SRE Holding LLC 100%
 
   
228. SRE Florida — 1, LLC
  Member: SRE Holding LLC 100%
 
   
229. SRE Florida — 2, LLC
  Member: SRE Holding LLC 100%
 
   
230. SRE Florida — 3, LLC
  Member: SRE Holding LLC 100%
 
   
231. SRE Georgia — 1, LP
  Partners:

 
  Sonic of SAI Georgia, LLC, general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
232. SRE Georgia — 2, LP
  Partners:

 
  Sonic of SAI Georgia, LLC, general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
233. SRE Georgia — 3, LP
  Partners:

 
  Sonic of SAI Georgia, LLC, general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
234. SRE Holding, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
235. SRE Maryland — 1, LLC
  Member: SRE Holding LLC 100%

Schedule 5.13 - Page 12



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
236. SRE Maryland — 2, LLC
  Member: SRE Holding LLC 100%
 
   
237. SRE Michigan — 3, LLC
  Member: SRE Holding LLC 100%
 
   
238. SRE Nevada — 1, LLC
  Member: SRE Holding LLC 100%
 
   
239. SRE Nevada — 2, LLC
  Member: SRE Holding LLC 100%
 
   
240. SRE Nevada — 3, LLC
  Member: SRE Holding LLC 100%
 
   
241. SRE Nevada — 4, LLC
  Member: SRE Holding LLC 100%
 
   
242. SRE Nevada — 5, LLC
  Member: SRE Holding LLC 100%
 
   
243. SRE North Carolina — 1, LLC
  Member: SRE Holding LLC 100%
 
   
244. SRE North Carolina — 2, LLC
  Member: SRE Holding LLC 100%
 
   
245. SRE North Carolina — 3, LLC
  Member: SRE Holding LLC 100%
 
   
246. SRE Oklahoma — 1, LLC
  Member: SRE Holding LLC 100%
 
   
247. SRE Oklahoma — 2, LLC
  Member: SRE Holding LLC 100%
 
   
248. SRE Oklahoma — 3, LLC
  Member: SRE Holding LLC 100%
 
   
249. SRE Oklahoma — 4, LLC
  Member: SRE Holding LLC 100%
 
   
250. SRE Oklahoma — 5, LLC
  Member: SRE Holding LLC 100%
 
   
251. SRE South Carolina — 2, LLC
  Member: SRE Holding LLC 100%
 
   
252. SRE South Carolina — 3, LLC
  Member: SRE Holding LLC 100%
 
   
253. SRE South Carolina — 4, LLC
  Member: SRE Holding LLC 100%
 
   
254. SRE Tennessee — 1, LLC
  Member: SRE Holding LLC 100%
 
   
255. SRE Tennessee — 2, LLC
  Member: SRE Holding LLC 100%
 
   
256. SRE Tennessee — 3, LLC
  Member: SRE Holding LLC 100%
 
   
257. SRE Tennessee — 4, LLC
  Member: SRE Holding LLC 100%
 
   
258. SRE Tennessee — 5, LLC
  Member: SRE Holding LLC 100%
 
   
259. SRE Tennessee — 6, LLC
  Member: SRE Holding LLC 100%

Schedule 5.13 - Page 13



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
260. SRE Tennessee — 7, LLC
  Member: SRE Holding LLC 100%
 
   
261. SRE Tennessee — 8, LLC
  Member: SRE Holding LLC 100%
 
   
262. SRE Tennessee — 9, LLC
  Member: SRE Holding LLC 100%
 
   
263. SRE Texas — 1, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
264. SRE Texas — 2, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
265. SRE Texas — 3, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
266. SRE Texas — 4, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
267. SRE Texas — 5, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
268. SRE Texas — 6, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
269. SRE Texas — 7, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
270. SRE Texas — 8, L.P.
  Partners:

 
  Sonic of Texas, Inc., general partner 1%

 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
271. SRE Texas 9, LLC
  Member: SRE Holdings LLC 100%
 
   
272. SRE Virginia — 1, LLC
  Member: SRE Holding LLC 100%
 
   
273. SRE Virginia — 2, LLC
  Member: SRE Holding LLC 100%
 
   
274. SRealEstate Arizona — 1, LLC
  Member: SRE Holding LLC 100%
 
   
275. SRealEstate Arizona — 2, LLC
  Member: SRE Holding LLC 100%
 
   
276. SRealEstate Arizona — 3, LLC
  Member: SRE Holding LLC 100%

Schedule 5.13 - Page 14



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
277. SRealEstate Arizona — 4, LLC
  Member: SRE Holding LLC 100%
 
   
278. SRealEstate Arizona — 5, LLC
  Member: SRE Holding LLC 100%
 
   
279. SRealEstate Arizona — 6, LLC
  Member: SRE Holding LLC 100%
 
   
280. SRealEstate Arizona — 7, LLC
  Member: SRE Holding LLC 100%
 
   
281. SRM Assurance, Ltd.
  Sonic Automotive, Inc. — 100%, 5,000 shares
 
   
282. Stevens Creek Cadillac, Inc.
  L Dealership Group, Inc. — 100%, 230,000 shares
 
   
283. Town and Country Ford, Incorporated
  Sonic Automotive, Inc. — 100%, 471.25 shares
 
   
284. Village Imported Cars, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
285. Windward, Inc.
  L Dealership Group, Inc. — 100%, 140,500 shares
 
   
286. Z Management, Inc.
  Sonic Automotive, Inc. — 100%, 30,000 shares

Part (b). Other Equity Investments.
None.

Schedule 5.13 - Page 15



--------------------------------------------------------------------------------



 



SCHEDULE 5.19
FRANCHISE AND FRAMEWORK AGREEMENT MATTERS
None.
Schedule 6.13 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.13
LOCATION OF COLLATERAL

          I.   IV.   V.     Trade Names, Trade Styles,         Fictitious Names
    Name   and “d/b/a” Names   Collateral Locations
Sonic Automotive, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
ADI of the Southeast, LLC
      111 Newland Rd.
Columbia, SC

 
       
AnTrev, LLC
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Arngar, Inc.
  Cadillac of South Charlotte   10725 Pineville Rd.
Pineville, NC
 
       
Autobahn, Inc.
  Autobahn Motors
Main Facility

Airspace Lease



Remnant Parcel



Autobahn Motors-Service / Storage


Autobahn Motors Vehicle
Storage/Detailing   700 Island Pkwy.
Belmont, CA

Beneath Island Pkwy. north of
Ralston Ave.
Belmont, CA

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

500-510 Harbor Blvd.
Belmont, CA

1315 Elmer St.
Belmont, CA
 
       
Avalon Ford, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
FAA Auto Factory, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC

Schedule 6.13 — Page 1

 



--------------------------------------------------------------------------------



 



          I.   IV.   V.     Trade Names, Trade Styles,         Fictitious Names
    Name   and “d/b/a” Names   Collateral Locations
FAA Beverly Hills, Inc.
  Beverly Hills BMW — Service & CPO Facility

Beverly Hills BMW — Sales Facility


Beverly Hills BMW — Storage (Avis Lot Fee)

8850 Wilshire Blvd. (BMW Beverly Hills — Storage and Service Overflow

8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)

Service Facility Relocations Site   8833 Wilshire Blvd.
Beverly Hills, CA

8825 Wilshire Blvd.
Beverly Hills, CA

8931 Wilshire Blvd.
Beverly Hills, CA

8850 Wilshire Blvd.
Beverly Hills, CA

8844 Wilshire Blvd.
Beverly Hills, CA

9000-9001 Olympic Blvd.
Beverly Hills, CA
 
       
FAA Capitol N, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
FAA Concord H, Inc.
  Concord Honda   1300 Concord Ave.
Concord, CA

2241 Commerce Ave.
Concord, CA
 
       
FAA Concord T, Inc.
  Concord Toyota
Concord Scion   1090 Concord Ave.
Concord, CA
 
       
FAA Dublin N, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
FAA Dublin VWD, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
FAA Holding Corp.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
FAA Las Vegas H, Inc.
  Honda West   7615 W. Sahara Ave.
Las Vegas, NV

Schedule 6.13 — Page 2

 



--------------------------------------------------------------------------------



 



          I.   IV.   V.     Trade Names, Trade Styles,         Fictitious Names
    Name   and “d/b/a” Names   Collateral Locations
FAA Poway H, Inc.
  Poway Honda   13747 Poway Rd.
Poway, CA
 
       
FAA Poway T, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
FAA San Bruno, Inc.
  Melody Toyota
Melody Scion
(Main Facility)

(Service and Parts Facility)


(Parking Lot — New and Used)


(Main Facility)


(Used Car Facility)


(Parking — Used Cars)


(Used Cars)


(Parking Lot)   750 El Camino Real
San Bruno, CA


222 E. San Bruno Ave.
San Bruno, CA

732 El Camino Real
San Bruno, CA

750 El Camino Real
San Bruno, CA

650 El Camino Real
San Bruno, CA

650 and 660 El Camino Real
San Bruno, CA

650 and 660 El Camino Real
San Bruno, CA

692 El Camino Real
San Bruno, CA
 
       
FAA Santa Monica V, Inc.
  Volvo of Santa Monica   1719 Santa Monica Blvd.
Santa Monica, CA

1801 Santa Monica Blvd.
Santa Monica, CA

Schedule 6.13 — Page 3

 



--------------------------------------------------------------------------------



 



          I.   IV.   V.     Trade Names, Trade Styles,         Fictitious Names
    Name   and “d/b/a” Names   Collateral Locations
FAA Serramonte, Inc.
  Serramonte Auto Plaza
Serramonte Mitsubishi

Serramonte Auto Plaza
(Mitsubishi Service and Parts)

Serramonte Nissan
Kia Serramonte

Serramonte PDI Center   1500 Collins Ave.
Colma, CA

445 Serramonte Blvd.
Colma, CA

630 & 650 Serramonte Blvd.
Colma, CA

900 Collins Ave.
Colma, CA
 
       
FAA Serramonte H, Inc.
  Honda of Serramonte   485 Serramonte Blvd.
Colma, CA
 
       
FAA Serramonte L, Inc.
  Lexus of Serramonte
Lexus of Marin




Lexus of Marin — Used Cars   700 Serramonte Blvd.
Colma, CA

535 Francisco Blvd. E.
San Rafael, CA

535 Francisco Blvd. E.
Ssan Rafael, CA
 
       
FAA Stevens Creek, Inc.
  Stevens Creek Nissan


Stevens Creek Nissan — Offsite Vehicle Storage

Stevens Creek Nissan — Used Car Lot


Stevens Creek Nissan — Detail and Service Center   4855 & 4875 Stevens Creek
Blvd.
Santa Jose, CA

1507 South 10th St.
San Jose, CA

4795 Stevens Creek Blvd.
San Jose, CA

4885 Stevens Creek Blvd.
San Jose, CA
 
       
FAA Torrance CPJ, Inc.
  South Bay Chrysler Jeep Dodge
Main Facility




CJ Storage Lot


Vehicle Storage Lot   20900 Hawthorne Blvd.
Torrance, CA

20433 Hawthorne Blvd.
Torrance, CA

20465 Hawthorne Blvd.
Torrance, CA

NE Corner of Parcel #38,
Spencer St.
Torrance, CA

Schedule 6.13 — Page 4

 



--------------------------------------------------------------------------------



 



          I.   IV.   V.     Trade Names, Trade Styles,         Fictitious Names
    Name   and “d/b/a” Names   Collateral Locations
FirstAmerica Automotive, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Fort Mill Ford, Inc.
  Fort Mill Ford   801 Gold Hill Rd.
Fort Mill, SC
 
       
Fort Myers Collision Center,
LLC
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Franciscan Motors, Inc.
  Acura of Serramonte   465/475 Serramonte Blvd.
Colma, CA
 
       
Kramer Motors Incorporated
  Honda of Santa Monica


Honda of Santa Monica



Honda of Santa Monica (other)


Honda of Santa Monica (storage)


Honda of Santa Monica (Fleet)   1720 Santa Monica Blvd.
Santa Monica, CA

1801 Santa Monica Blvd. and 1347 — 18th St.
Santa Monica CA

1411 — 17th St.
Santa Monica, CA

1819 Santa Monica Blvd.
Santa Monica, CA

1714 Santa Monica Blvd.
Santa Monica, CA
 
       
L Dealership Group, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Marcus David Corporation
  Town and Country Toyota Certified Used Cars
Lot

CPO and Truck Sales


Town and Country Toyota-Scion
Town and Country Toyota   9900 South Blvd.
Charlotte, NC


1300 Cressida Dr.
Charlotte, NC

9101 South Blvd.
Charlotte, NC
 
       
Massey Cadillac, Inc.
  Massey Cadillac   24600 Grand River Ave.
Detroit, MI

Schedule 6.13 — Page 5

 



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Mountain States Motors Co., Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Ontario L, LLC
  Crown Lexus   1125 Kettering Dr.
Ontario, CA
 
       
Philpott Motors, Ltd.
  Philpott Motors Hyundai   1900 U.S. Hwy. 69
Nederland, TX
 
       
 
  (Hangar Lease)
  4605 Third St. Airport
Beaumont, TX

 
       
 
  Philpott Ford
Philpott Toyota
  1400 U.S. Hwy. 69
Nederland, TX
 
       
 
  Philpott Ford-Toyota (Fleet/Body Shop)   2727 Nall St.
Port Neches, TX
 
       
SAI AL HC1, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
SAI AL HC2, Inc.
  Tom Williams Collision Center   1874 Grants Mill Rd.
Irondale, AL
 
       
SAI Ann Arbor Imports, LLC
  Mercedes-Benz of Ann Arbor   570 Auto Mall Dr.
Ann Arbor, MI
 
       
 
  BMW of Ann Arbor   501 Auto Mall Dr.
Ann Arbor, MI
 
       
SAI Atlanta B, LLC
  Global Imports BMW
Global Imports MINI   500 Interstate North Pkwy. SE
Atlanta, GA
 
       
SAI Broken Arrow C, LLC
  Momentum Chevrolet of Broken Arrow
Speedway Chevrolet
  2301 N. Aspen Ave.
Broken Arrow, OK
 
       
SAI Charlotte M, LLC
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
SAI Clearwater T, LLC
  Clearwater Toyota
Clearwater Scion   21799 U.S. Hwy. 19 N.
Clearwater, FL

Schedule 6.13 - Page 6



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
SAI Columbus Motors, LLC
  Hatfield Subaru
Hatfield Hyundai
  1400 Auto Mall Dr.
Columbus, OH
 
       
SAI Columbus T, LLC
  Toyota West
Scion West
Hatfield Automall   1500 Automall Dr.
Columbus, OH
 
       
SAI Columbus VWK, LLC
  Hatfield Kia
Hatfield Volkswagen   1495 Auto Mall Dr.
Columbus, OH
 
       
SAI FL HC2, Inc.
  N/A   6415 Idlewild Rd. Suite 109 Charlotte, NC
 
       
SAI FL HC3, Inc.
  N/A   6415 Idlewild Rd. Suite 109 Charlotte, NC
 
       
SAI FL HC4, Inc.
  N/A   6415 Idlewild Rd. Suite 109 Charlotte, NC
 
       
SAI FL HC7, Inc.
  N/A   6415 Idlewild Rd. Suite 109 Charlotte, NC
 
       
SAI Fort Myers B, LLC
  BMW of Fort Myers   15421 S. Tamiami Tr.
Fort Myers, FL
 
       
 
  MINI of Fort Myers   13880 S. Tamiami Tr.
Fort Myers, FL
 
       
SAI Fort Myers H, LLC
  Honda of Fort Myers   14020 S. Tamiami Tr.
Fort Myers, FL
 
       
SAI Fort Myers M, LLC
  Mercedes-Benz of Fort Myers
  15461 S. Tamiami Tr.
Fort Myers, FL
 
       
SAI Fort Myers VW, LLC
  Volkswagen of Fort Myers   14060 S. Tamiami Tr.
Fort Myers, FL
 
       
SAI GA HC1, LP
  N/A   6415 Idlewild Rd.
Suite 109
Charlotte, NC

Schedule 6.13 - Page 7



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
SAI Georgia, LLC
  N/A   6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
SAI Irondale Imports, LLC
  Tom Williams Imports (BMW)   1000 Tom Williams Way
Irondale, AL
 
       
 
  Tom Williams Audi
Tom Williams Porsche   3001 Tom Williams Way
Irondale, AL
 
       
 
  Land Rover Birmingham   3000 Tom Williams Way
Irondale, AL
 
       
 
  MINI of Birmingham   2001 Tom Williams Way
Irondale, AL
 
       
SAI Irondale L, LLC
  Tom Williams Lexus   1001 Tom Williams Way
Irondale, AL
 
       
SAI Long Beach B, Inc.
  Long Beach BMW
Long Beach MINI   2998 Cherry Ave.
Signal Hill, CA 90755
 
       
SAI MD HC1, Inc.
  N/A   6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
SAI Monrovia B, Inc.
  BMW of Monrovia
  1425-1451 South Mountain Ave.
Monrovia, CA
 
       
 
  MINI of Monrovia   1875 South Mountain Ave.
Monrovia, CA
 
       
SAI Montgomery B, LLC
  BMW of Montgomery   190 Eastern Blvd.
Montgomery, AL
 
       
SAI Montgomery BCH, LLC
  Classic Cadillac Buick
Classic Cadillac GMC Buick

Classic Cadillac   833 Eastern Blvd.
Montgomery, AL

 
       
SAI Montgomery CH, LLC
  Capitol Chevrolet   711 Eastern Blvd.
Montgomery, AL


 
  Capitol Hyundai   2820 Eastern Blvd.
Montgomery, AL

Schedule 6.13 - Page 8



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
SAI Nashville CSH, LLC
  Crest Cadillac
Crest Saab   2121 Rosa L. Parks Blvd.
Nashville, TN
 
       
SAI Nashville H, LLC
  Crest Honda
  2215 Rosa L. Parks Blvd.
Nashville, TN
 
       
SAI Nashville M, LLC
  Mercedes-Benz of Nashville
smart center of Nashville   630 Bakers Bridge Ave.
Franklin, TN
 
       
SAI Nashville Motors, LLC
  Audi Nashville
Jaguar Nashville
Porsche of Nashville   2350 Franklin Pike
Nashville, TN
 
       
 
      725 Melpark Dr.
Nashville, TN
 
       
SAI OK HC1, Inc.
  N/A   6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
SAI Oklahoma City C, LLC
  City Chevrolet   6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
SAI Oklahoma City H, LLC
  Momentum Honda Northwest
Steve Bailey Pre-Owned Super Center
Steve Bailey Honda   8700 NW Expressway
Oklahoma City, OK
 
       
SAI Oklahoma City T, LLC
  Dub Richardson Toyota
Dub Richardson Scion
  8401 NW Expressway
Oklahoma City, OK
 
       
 
  (Body Shop)    
 
       
 
  Momentum Toyota Northwest
Momentum Scion Northwest   9038 NW Expressway
Oklahoma City, OK
 
       
SAI Orlando CS, LLC
  Massey Cadillac
Massey Cadillac [North]
Massey Saab of Orlando   4241 N. John Young Pkwy.
Orlando, FL
 
       
 
  Massey Cadillac South   8819 S. Orange Blossom Tr.
Orlando, FL
 
       
 
  (side street access; possible vehicle storage)   1851 Landstreet Rd.
Orlando, FL

Schedule 6.13 - Page 9



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
SAI Riverside C, LLC
  Riverside Chevrolet
(Main Facility)   707 W. 51st St.
Tulsa, OK
 
       
 
  (Reconditioning Facility)   2002 W. Skelly Dr.
Tulsa, OK
 
       
 
  Momentum Chevrolet of Tulsa  
 
       
SAI Rockville Imports, LLC
  Rockville Audi
Rockville Porsche-Audi
Porsche of Rockville   1125 Rockville Pike
Rockville, MD 20852
 
       
 
  (Parking Lot)   1550 Rockville Pike
Rockville, MD 20852
 
       
SAI Rockville L, LLC
  Lexus of Rockville   15501 & 15515 Frederick Rd.
Rockville, MD
 
       
 
      15814-A and B Paramount Dr.
Rockville, MD
 
       
SAI Santa Clara K, Inc.
  Kia of Stevens Creek   4333 Stevens Creek Blvd.
Santa Clara, CA 95051
 
       
SAI TN HC1, LLC
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
SAI TN HC2, LLC
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
SAI TN HC3, LLC
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
SAI Tulsa N, LLC
  Riverside Nissan   6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
SAI Tulsa T, LLC
  Momentum Toyota of Tulsa
Momentum Scion of Tulsa
Riverside Toyota
Riverside Scion   6868 East B.A. Frontage Rd.
Tulsa, OK

Schedule 6.13 - Page 10



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Santa Clara Imported Cars, Inc.
  Honda of Stevens Creek
  4590 Stevens Creek Blvd.
San Jose, CA
 
       
 
  Stevens Creek Used Cars    
 
       
 
  Stevens Creek Honda — Offsite Vehicle Storage   1507 South 10th St.
San Jose, CA
 
       
Sonic — 2185 Chapman Rd., Chattanooga, LLC
  Economy Honda Superstore   2135 Chapman Rd.
Chattanooga, TN
 
       
Sonic Advantage PA, L.P.
  Porsche of West Houston


Audi West Houston

Momentum Luxury Cars   11890 Katy Fwy.
Houston, TX

11850 and 11890 Katy Fwy., Houston, TX

 
       
Sonic Agency, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic Automotive — 1720 Mason Ave., DB, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic Automotive — 1720 Mason Ave., DB, LLC
  Mercedes-Benz of Daytona Beach   1720 Mason Ave.
Daytona Beach, FL
 
       
Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
  Century BMW
Century MINI

(Parking Lot)


Century BMW Mini   2750 Laurens Rd.
Greenville, SC

17 Duvall and 2758 Laurens Rd.
Greenville, SC

2930-2934 Laurens Rd.
Greenville, SC
 
       
Sonic Automotive — 3401 N. Main, TX, L.P.
  Ron Craft Chevrolet Cadillac
Baytown Auto Collision Center   4114 Hwy. 10 E.
Baytown, TX
 
       
Sonic Automotive—3700 West Broad Street, Columbus, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC

Schedule 6.13 - Page 11



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Automotive—4000 West Broad Street, Columbus, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic Automotive — 4701 I-10 East, TX, L.P.
  Baytown Ford   4110 Hwy. 10 E.
Baytown, TX
 
       
Sonic Automotive 5260 Peachtree Industrial Blvd., LLC
  Dyer and Dyer Volvo
(Chamblee location)   6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic Automotive — 6008 N. Dale Mabry, FL, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic Automotive—9103 E. Independence, NC, LLC
  Infiniti of Charlotte


Infiniti of Charlotte Parking Lot   9103 E. Independence Blvd.
Matthews, NC

9032 Scenic Dr.
Matthews, NC
 
       
Sonic Automotive F&I, LLC
      7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
 
       
Sonic Automotive of Chattanooga, LLC
  BMW of Chattanooga   6806 E. Brainerd Rd.
Chattanooga, TN
 
       
Sonic Automotive of Nashville, LLC
  BMW of Nashville
MINI of Nashville
Sonic Automotive Body Shop   4040 Armory Oaks Dr.
Nashville, TN
 
       
Sonic Automotive of Nevada, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic Automotive of Texas, L.P.
  Lone Star Ford   8477 North Fwy.
Houston, TX
 
       
Sonic Automotive Support, LLC
      7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV

Schedule 6.13 - Page 12



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Automotive West, LLC
      7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
 
       
Sonic—Buena Park H, Inc.
  Buena Park Honda
- Employee Parking

Buena Park Honda — Main


Buena Park Honda — Storage   7697 Beach Blvd.
Buena Park, CA

6411 Beach Blvd.
Buena Park, CA

6192 & 6222 Manchester Ave. and Western Ave.
 
       
Sonic — Cadillac D, L.P.
  Massey Cadillac   11675 LBJ Fwy.
Dallas, TX
 
       
Sonic—Calabasas A, Inc.
  Acura 101 West   24650 Calabasas Rd.
Calabasas, CA
 
       
Sonic Calabasas M, Inc.
  Mercedes-Benz of Calabasas   24181 Calabasas Rd.
Calabasas, CA 91302

Parking lot north of and abutting above address containing 20,036 square feet,
more or less
 
       
Sonic — Calabasas V, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic — Camp Ford, L.P.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic—Capitol Cadillac, Inc.
  Capitol Cadillac

Capitol Hummer   5901 S. Pennsylvania Ave.
Lansing, MI
 
       
Sonic—Capitol Imports, Inc.
  Capitol Imports
Capitol Hyundai   101 Newland Rd.
Columbia, SC
 
       
Sonic — Carrollton V, L.P.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC

Schedule 6.13 - Page 13



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic — Carson F, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic—Carson LM, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic—Clear Lake Volkswagen, L.P.
  Momentum Volkswagen of Clear Lake
Clear Lake Volkswagen   15100 Gulf Fwy.
Houston, TX
 
       
Sonic — Coast Cadillac, Inc.
  Coast Cadillac   6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic — Denver T, Inc.
  Mountain States Toyota and Scion
Mountain States Toyota   201 W. 70th Ave.
Denver, CO  
Sonic Development, LLC
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic Divisional Operations, LLC
      7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
 
       
Sonic — Downey Cadillac, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic — Englewood M, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic — Fort Worth T, L.P.
  Toyota of Fort Worth
Scion of Fort Worth   9001 Camp Bowie W.
Fort Worth, TX
 
       
Sonic — Frank Parra Autoplex, L.P.
  Frank Parra Chevrolet


Frank Parra Chrysler Jeep
Frank Parra Chrysler Jeep
Dodge   1000 E. Airport Fwy.
Irving, TX

700 E. Airport Fwy.
Irving, TX


Schedule 6.13 - Page 14



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Fremont, Inc.
  Jaguar Fremont
Land Rover Fremont
Volvo Fremont   5601 and 5701 Cushing Pkwy.
Fremont, CA
 
       
Sonic—Harbor City H, Inc.
  Carson Honda
  1435 E. 223rd St.
Carson, CA
 
       
Sonic Houston JLR, LP
  Jaguar Houston North
Land Rover Houston North   18205 Interstate 45 N
Houston, TX
 
       
Sonic Houston LR, L.P.
  Land Rover Houston Central


Jaguar Houston Central
  7019 Old Katy Rd.
Houston, TX

7025 Old Katy Rd.
Houston, TX
 
       
Sonic — Houston V, L.P.
  Volvo of Houston


(Body Shop)   11950 Old Katy Rd.
Houston, TX

1321 Sherwood Forest Dr.
Houston, TX
 
       
Sonic—Jersey Village Volkswagen, L.P.
  Momentum Volkswagen of Jersey Village   19550 Northwest Fwy.
Houston, TX
 
       
Sonic — Las Vegas C East, LLC
  Cadillac of Las Vegas   2711 E. Sahara Ave.
Las Vegas, NV
 
       
Sonic — Las Vegas C West, LLC
  Cadillac of Las Vegas — West
Cadillac of Las Vegas   5185 W. Sahara Ave.
Las Vegas, NV
 
       
Sonic — Lloyd Nissan, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic — Lloyd Pontiac — Cadillac, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic — Lone Tree Cadillac, Inc.
  Don Massey Cadillac


Don Massey Collision Center   8201 Parkway Dr.
Lone Tree, CO

6208 E. County Line Rd.
Littleton, CO

Schedule 6.13 - Page 15



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic — LS Chevrolet, L.P.
  Lone Star Chevrolet


Lone Star Chevrolet Parking Lot   18800 North Fwy.
Houston, TX

18990 Northwest Fwy.
Houston, TX
 
       
Sonic — LS, LLC
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic — Lute Riley, L.P.
  Lute Riley Honda


(Body Shop)   1331 N. Central Expy.
Richardson, TX

13561 Goldmark Dr.
Richardson, TX
 
       
Sonic — Manhattan Fairfax, Inc.
  BMW of Fairfax


(Parking Facility)   8427 Lee Hwy.
Fairfax, VA

8435 Lee Hwy.
Fairfax, VA
 
       
Sonic — Massey Chevrolet, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic Momentum B, L.P.




  Momentum BMW
Momentum MINI

Momentum BMW (West)


(Momentum Body Shop)


Momentum Collision Center   10002 Southwest Fwy.
Houston, TX

15865 Katy Fwy.
Houston, TX

9911 Centre Pkwy.
Houston, TX
 
       
Sonic Momentum JVP, L.P.
  Jaguar Southwest Houston
Land Rover Southwest Houston
Momentum Volvo

Momentum Porsche   10150 Southwest Fwy.
Houston, TX


10155 Southwest Fwy.
Houston, TX

Schedule 6.13 - Page 16



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Momentum VWA, L.P.
 
Momentum Volkswagen


Momentum Audi Certified Pre-Owned Sales

Momentum Audi


Momentum Audi Back Lot (Storage)


Momentum Audi — Parking   2405 Richmond Ave.
Houston, TX

2309 Richmond Ave.
Houston, TX

2315 Richmond Ave.
Houston, TX

3717-3725 Revere St.
Houston, TX

2401 Portsmouth
Houston, TX
 
       
Sonic — Newsome Chevrolet World, Inc.
  Capitol Chevrolet
  111 Newland Rd.
Columbia, SC
 
       
Sonic — Newsome of Florence, Inc.
  Newsome Automotive (Mercedes)
Capitol Chevrolet of Florence
Capitol Imports of Florence
Capitol Automotive of Florence
Imports of Florence (BMW)

Newsome Chevrolet   2199 David McLeod Blvd.
Florence, SC
 
       
Sonic — North Charleston Dodge, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic of Texas, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic Peachtree Industrial Blvd., L.P.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic—Plymouth Cadillac, Inc.
  Don Massey Cadillac   40475 Ann Arbor Rd.
Plymouth, MI
 
       
Sonic Resources, Inc.
      7000 Las Vegas Blvd. N.
Suite 200
Las Vegas, NV
 
       
Sonic — Richardson F, L.P.
  North Central Ford   1819 N. Central Expy.
Richardson, TX

Schedule 6.13 - Page 17



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic — Sanford Cadillac, Inc.
  Massey Cadillac of Sanford   3700 S. Hwy. 17-92
Sanford, FL
 
       
Sonic Santa Monica M, Inc.







  W.I. Simonson





(Service)


(Parking)   1626 Wilshire Blvd.
Santa Monica, CA

1330 Colorado Ave.
Santa Monica, CA

1215 — 17th St.
Santa Monica, CA

1415 Euclid & 1308 Santa Monica Blvd.
Santa Monica, CA
 
       
Sonic Santa Monica S, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic—Saturn of Silicon Valley, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic—Serramonte I, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic — Shottenkirk, Inc.
  Pensacola Honda   5600 Pensacola Blvd.
Pensacola, FL
 
       
Sonic — Stevens Creek B, Inc.
  Stevens Creek BMW





Stevens Creek BMW — Offsite Vehicle Storage   4343 Stevens Creek Blvd.
San Jose, CA

4333 Stevens Creek Blvd.
San Jose, CA

1507 S. 10th St.
San Jose, CA
 
       
Sonic — Stone Mountain T, L.P.
  Stone Mountain Toyota
Stone Mountain Scion   5065 U.S. Hwy. 78
Stone Mountain, GA

Schedule 6.13 - Page 18



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Tysons Corner H, Inc.
  Honda of Tysons Corner


(Body Shop)


(Storage Lot)





(Storage Lot)   1580 Spring Hill Rd.
Vienna, VA

1548 Spring Hill Rd.
Vienna, VA

Two acres adjacent to 1592 Spring Hill Rd.

One acre lot on Tyco Rd. at corner of 1500 Spring Hill Rd.

8521 Leesburg Pike
Vienna, VA
 
       
Sonic Tysons Corner Infiniti, Inc.
  Infiniti of Tysons Corner


(Wash Bays)   8527 Leesburg Pike
Vienna, VA

8525 Leesburg Pike
Vienna, VA
 
       
Sonic — University Park A, L.P.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic—Volvo LV, LLC
  Volvo of Las Vegas   7705 W. Sahara Ave.
Las Vegas, NV
 
       
Sonic Walnut Creek M, Inc.
  Mercedes—Benz of Walnut Creek


(Jensen Lease)


(Parking Lot)
  1301 Parkside Dr.
Walnut Creek, CA

1360 Pine St.
Walnut Creek, CA

1300 Pine St.
Walnut Creek, CA
 
       
Sonic—West Covina T, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Sonic — Williams Cadillac, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC

Schedule 6.13 - Page 19



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Wilshire Cadillac, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
SRE Alabama — 2, LLC
  N/A   N/A
 
       
SRE Alabama—5, LLC
  N/A   N/A
 
       
SRE California — 1, LLC
  N/A   N/A
 
       
SRE California — 2, LLC
  N/A   N/A
 
       
SRE California — 3, LLC
  N/A   N/A
 
       
SRE California — 4, LLC
  N/A   N/A
 
       
SRE California — 5, LLC
  N/A   N/A
 
       
SRE California — 7 SCB, LLC
  N/A   N/A
 
       
SRE California — 8 SCH, LLC
  N/A   N/A
 
       
SRE Colorado — 1, LLC
  N/A   N/A
 
       
SRE Florida — 1, LLC
  N/A   N/A
 
       
SRE Florida — 2, LLC
  N/A   N/A
 
       
SRE Holding, LLC
  N/A   N/A
 
       
SRE Oklahoma—1, LLC
  N/A   N/A
 
       
SRE Oklahoma—2, LLC
  N/A   N/A
 
       
SRE Oklahoma—5, LLC
  N/A   N/A
 
       
SRE South Carolina — 2, LLC
  N/A   N/A
 
       
SRE South Carolina — 3, LLC
  N/A   N/A
 
       
SRE South Carolina — 4, LLC
  N/A   N/A
 
       
SRE Tennessee—4, LLC
  N/A   N/A
 
       
SRE Texas — 1, L.P.
  N/A   N/A

Schedule 6.13 - Page 20



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
SRE Texas — 2, L.P.
  N/A   N/A
 
       
SRE Texas — 3, L.P.
  N/A   N/A
 
       
SRE Texas — 4, L.P.
  N/A   N/A
 
       
SRE Texas — 5, L.P.
  N/A   N/A
 
       
SRE Texas — 6, L.P.
  N/A   N/A
 
       
SRE Texas — 7, L.P.
  N/A   N/A
 
       
SRE Texas — 8, L.P.
  N/A   N/A
 
       
SRE Virginia — 1, LLC
  N/A   N/A
 
       
Stevens Creek Cadillac, Inc.
  St. Claire Cadillac


St. Claire Cadillac — Offsite Vehicle Storage   3737 Stevens Creek Blvd.
Santa Jose, CA

1507 South 10th St., San Jose, CA
 
       
Town and Country Ford, Incorporated
  Town and County Ford   5401 E. Independence Blvd.
Charlotte, NC
 
       
Z Management, Inc.

      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
Windward, Inc.
  Honda of Hayward
(Service)

Ground Lease
(Sales)

(Vehicle Display)


(Vehicle Storage)


Ground Lease
(Sales)   24895 Mission Blvd.
Hayward, CA

24947-24975 Mission Blvd.
Hayward, CA

24919 Mission Blvd.
Hayward, CA

Fletcher Ln.
Hayward, CA

24933 Mission Blvd.
Hayward, CA

Schedule 6.13 - Page 21



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS

              Secured Party   File Date   File Number   Collateral
Sonic Automotive, Inc.
            Delaware Secretary of State        
 
           
Dell Financial Services L.P.
  05/19/2006   61708031    Leased equipment
 
           
Amendment: Continuation
  04/20/2011   20111474157     
 
           
Dell Financial Services L.P.
  05/19/2006   61708049    Leased equipment
 
           
Amendment: Continuation
  04/20/2011   20111474140     
 
           
Greater Bay Bank N.A.
  02/29/2008   20080732816    Leased Equipment: 1 Komatsu Forklift FG15SHT-17
s/n 673434
 
           
GE Money Bank
  06/29/2010   20102272346    Precautionary filing relating to GE Money Bank
CarCareONE open-end credit program.

Schedule 7.01 - Page 1



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral
Autobahn, Inc., d/b/a Autobahn Motors
           
 
           
California Secretary of State
           
 
           
Mercedes-Benz of North America, LLC
  12/10/1991   91261652    Motor vehicles, parts and accessories for which
payment has not been received by Mercedes-Benz North America, Inc. in accordance
with the provisions of the Mercedes-Benz Dealer Agreement
 
           
Amendment: Continuation
  08/21/1996   96234C0412     
 
           
Amendment: Change Debtor address
  01/21/1997   97021C0292     
 
           
Amendment: Change S/P name from Inc. to LLC
  09/27/2000   00273C0058     
 
           
Amendment: Continuation
  10/30/2001   01304C0008     
 
           
Amendment: Continuation
  10/10/2006   06-70880947     
 
           
FAA Beverly Hills, Inc., d/b/a Beverly Hills BMW
       
California Secretary of State
           
 
           
BMW of North America, LLC
  10/27/1999   9930660594    A purchase money security interest in all unpaid
BMW motor vehicles, including BMW automobiles, sports activity vehicles/light
trucks, motorcycles, tools, special tools, equipment, signage, warranty
advances, holdbacks, incentives, warranty credits, parts and accessories,
Lifestyle products and gift articles that are manufactured or sold by Bayerische
Motoren Werks AG and/or BMW of North America, Inc. and/or bear trademarks of
BMW, all accessions and additions thereto and all proceeds of any of the
foregoing, including insurance proceeds, and a security interest in and right of
setoff with respect to all credits and right to payment (e.g. holdbacks,
bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired
 
           
Amendment: Continuation
  08/20/2004   04-10021858     
 
           
Amendment: Change S/P name from Inc. to LLC
  05/10/2005   05-70262321     

Schedule 7.01 - Page 2



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral
Amendment: Restate collateral to delete Inc. and add LLC
  05/10/2005   05-70262327     
 
           
Amendment: Delete Debtor d/b/a
  05/10/2005   05-70262328     
 
           
Amendment: Change Debtor information
  10/30/2007   07-71348214     
 
           
Amendment: Change Debtor information
  10/30/2007   07-71348217     
 
           
Amendment: Change Debtor information
  10/30/2007   07-71348201     
 
           
Amendment: Change Debtor information
  12/04/2007   07-71389993     
 
           
Amendment: Continuation
  08/04/2009   09-72045370     
 
           
Amendment: Change Debtor information
  02/10/2011   11-72603191     
 
            FAA Las Vegas H, Inc., d/b/a Honda West
Nevada Secretary of State
           
 
           
Lakeland Bank Equipment Leasing Division
  03/27/2007   2007009438-2    Leased Equipment: Market Scan System
 
            FAA Serramonte, Inc., d/b/a Serramonte Auto Plaza, Serramonte
Mitsubishi, Serramonte Nissan
California Secretary of State
           
 
           
Nissan Motor Acceptance Corporation
  05/05/2005   05-7025737733    Signs, together with all related materials,
tools, parts, fittings, supports, fixings, attachments, illumination, electrical
cables, connections and equipment, and concrete foundations
 
           
Amendment: Change S/P address
  11/06/2006   06-70909112     
 
           
Amendment: Change S/P address
  02/25/2008   08-71483201     
 
           
Amendment: Continuation
  12/04/2009   09-72160741     

Schedule 7.01 - Page 3



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral FAA Stevens
Creek, Inc., d/b/a Stevens Creek Nissan
California Secretary of State
           
 
           
Nissan Motor Acceptance Corporation
 
08/21/2007  
07-7126162527   
Signs, together with all related materials, tools, parts, fittings, supports,
fixings, attachments, illumination, electrical cables, connections and
equipment, and concrete foundations.
 
           
Ryna Capital Corporation
  04/27/2010   10-7229801878    Leased Equipment: Items per lease schedule
#229720 which includes: 1- 240 Complete system WR Series including: 1 — 240 TALL
Lighted Drawer, Server, 17” Flat Monitor, Mouse, Keyboard, CDRW, Web Plus,
Automated Report Generator and Auto Sales Plus SW License.
 
           
Fort Mill Ford, Inc.
           
South Carolina Secretary of State
           
 
           
Ford Motor Company
  10/27/1986   86-051658    All motor vehicles together with all equipment and
accessories thereto, including all current and after acquired motor vehicles,
held as inventory on lease or rental; or held for lease, rental or sale,
pursuant to a Rent-A-Car System and Lease Agreement between secured party and
debtor
 
           
Amendment: Change Debtor address
  03/09/1989   89-012309     
 
           
Amendment: Change Debtor address
  04/27/1989   89-021926     
 
           
Amendment: Continuation
  05/06/1991   91-022733     
 
           
Amendment: Continuation
  05/16/1996   960516-113648A     
 
           
Amendment: Change Debtor address
  02/15/2001   010215-113328A     
 
           
Amendment: Continuation
  05/02/2001   010502-102524A     
 
           
Amendment: Change S/P address
  08/09/2002   020809-1036398     
 
           
Amendment: Continuation
  06/08/2006   060608-1052069     
 
           
Amendment: Correct Debtor information
  01/19/2010   100119-1316121     

Schedule 7.01 - Page 4



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral
Marcus David Corporation, d/b/a Town and Country Toyota, Town and Country Toyota
Certified Used Cars, Town and Country Toyota-Scion
North Carolina Secretary of State
           
 
           
Coactive Capital Partners LLC
  08/18/2006   20060080665E    Leased Equipment: computer equipment
 
           
Amendment: Assignment from US Bancorp
  03/22/2007   20070028051G     
 
           
US Bancorp
  08/29/2007   20070082898F    3 Optiplex 745; 3 15” flat panel; 1 new vehicle
lease, retail finance, 2 desk mod seats MDesking modules
 
           
Main Street National Bank
  06/03/2008   20080051421E    Leased Equipment: 1 DCMdata Digital Lot system
including: Itab pen tablet data collection device, printer, internal modem,
database synchronization, web site creation and Digital Lot software license
 
           
Ontario L, LLC, d/b/a Crown Lexus
           
California Secretary of State
           
 
           
Lakeland Bank Equipment Leasing Division
  05/23/2007   07-7115027818    Leased Equipment: Market Scan System
 
            Philpott Motors, Ltd., d/b/a Philpott Ford, Philpott Toyota,
Philpott Motors Hyundai
Texas Secretary of State
           
 
           
Greater Bay Bank N.A.
  10/12/2007   07-0035038743    1 — Used Forklift E15S s/n 324E12613416
including parts, accessories, substitutions, additions, accessions and
replacements thereto, and all proceeds.
 
            SAI Ann Arbor Imports, LLC, f/k/a Sonic-Ann Arbor Imports, Inc.,
d/b/a Mercedes-Benz of Ann Arbor, BMW of Ann Arbor, Auto-Strasse
Michigan Secretary of State
           
 
           
BMW of North America, LLC
  10/23/2003   2003202420-2    A purchase money security interest in all unpaid
BMW motor vehicles, including but not limited to BMW automobiles, sports
activity vehicles/light trucks, motorcycles, tools, special tools, equipment,
signage, warranty advances, parts and accessories, Lifestyle products and gift
articles that are

Schedule 7.01 - Page 5



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral
 
          manufactured or sold by Bayerische Motoren Werks AG and/or BMW of
North America, LLC and/or bear trademarks of BMW, all accessions and additions
thereto and all proceeds of any of the foregoing, including insurance proceeds,
and a security interest in and right of setoff with respect to all credits and
right to payment (e.g. holdbacks, bonuses, incentives, warranty credits and the
like) held by BMW, its subsidiaries and affiliates for the account of debtor,
and as to the foregoing whether now owned or hereafter acquired
 
           
Amendment: Change Debtor information
  11/21/2006   2006194891     
 
           
Amendment: Continuation
  09/05/2008   2008139289-4     
 
           
Amendment: Change Debtor name
  01/26/2009   2009012242-6     
 
           
Mercedes-Benz USA, LLC
  11/05/2003   2003212735-1    Motor vehicles, parts, and accessories for which
payment has not been received by Mercedes-Benz USA, LLC, in accordance with the
provisions of the Mercedes-Benz Dealer Agreements
 
           
Amendment: Continuation
  09/25/2008   2008149688-2     
 
           
Amendment: Change Debtor name
  02/12/2009   2009023157-8     
 
           
Vesco Oil Corporation
Note: Additional debtor: Auto-Strasse, Ltd.
  04/07/2004   2004070435-5    Equipment on loan — 4 218-445 Std Oil Reel; 2
224-886 Reel; 6 218-546 Kit; 2 218-548 End Panel Kit; 2 218-588 Solonoid Kit; 4
3330-008 Solonoid Kit; 500 ft wire; 2 203-523 Mt. Channel; 460 ft. 5/8” steel
tubing; 120 ft 11/2 “ black pipe; 40 Ft Unistrut; 1 P6-12CIT hose 6’ x 3/4
 
           
Amendment: Continuation
  10/21/2008   2008162771-6     
 
           
Vesco Oil Corporation
  05/30/2007   2007085884-9    Equipment on loan: (1) DW165 tank, 165 gal double
wall; (1) G575215A pump, flojet; (1) 1740002S strainer, flojet; (1) A770A30B-PB
hose, flex 1/4” x 30”; (1) 180-685 water bibb; (1) 110-318 air regulator;
(1) 29850 air gauge; (1) 210 air coupler; (1)

Schedule 7.01 - Page 6



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral
 
          P6-6 hose 6’ x 2/8” air
 
           
Vesco Oil Corporation
  03/15/2010   2010034515-4    Equipment on loan 1 75500 Power Steering Fluid
Service Machine, 1 M75600 SS Cleaner Appl Tool, 1 M74100 Tool, Air Intake System
 
           
Vesco Oil Corporation
  03/17/2010   2010035558-5    Equipment on loan 1 M75600 SS Cleaner Appl
Tool, 1 M75500 Power Steering Machine, 1 M73010 GM Kit SSAKITGM, 1 RM7805 3 Tube
Power Flush Machine, 1 M98250 Brake Fluid Machine
 
            SAI Atlanta B, LLC, f/k/a Sonic-Global Imports, L.P., d/b/a Global
Imports BMW, Global Imports MINI
Georgia Central Filing
           
 
           
Compass Bank

Amendment: Partial release (copy missing)

Amendment: Continuation
  03/26/1999   033-1999-005311    All present and future accounts and general
intangibles purchased by or transferred to secured party pursuant to that
certain agreement between debtor and secured party as now or hereafter in
effect, all reserves, balances, deposits and property at any time to the credit
of debtor with secured party (including all amounts at any time owing to debtor
by secured party in connection with said agreement) or in the possession of
secured party
 
           
Amendment: Continuation
  03/16/2001   033-2001-003309       
 
  12/08/2003   033-2003-011919       
 
  12/19/2008   0332008-12560     
 
           
BMW of North America, LLC
  09/04/2007   0602007-10773    A purchase money security interest in all unpaid
BMW motor vehicles, including BMW automobiles, sports activity vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as

Schedule 7.01 - Page 7



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral
 
          to the foregoing whether now owned or hereafter acquired
Amendment: Change Debtor name
  03/02/2009   0602009-01822     
 
            SAI Broken Arrow C, LLC, f/k/a Speedway Chevrolet, Inc.
Oklahoma Secretary of State
           
 
           
American Tire Distributors, Inc.
  06/21/2005   2005007653634    All inventory or merchandise purchased from
secured party and held for sale or lease or furnished or to be furnished under
contract of service, and all proceeds of the foregoing, and all equipment and
proceeds thereof including all additions, accessions or substitutions; all
proceeds
 
           
Amendment: Continuation
  02/22/2010   20100222020166230     
 
            SAI Clearwater T, LLC, f/k/a Sonic Automotive-Clearwater, Inc.,
d/b/a/ Clearwater Toyota, Clearwater Scion
Florida Secretary of State
           
 
           
US Bancorp
  07/20/2006   200603215252    Leased Equipment: Computer equipment
 
           
US Bancorp
  11/29/2006   200604254170    Leased Equipment: Computer equipment
 
            SAI Fort Myers B, LLC, f/k/a Sonic-FM, Inc., d/b/a BMW of Fort Myers
Florida Secretary of State
           
 
           
BMW of North America, LLC
  04/05/2002   200200808778    A purchase money security interest in all unpaid
BMW motor vehicles, including but not limited to BMW automobiles, sports
activity vehicles/light trucks, motorcycles, tools, special tools, equipment,
signage, warranty advances, parts and accessories, Lifestyle products and gift
articles that are manufactured or sold by Bayerische Motoren Werks AG and/or BMW
of North America, LLC and/or bear trademarks of BMW, all accessions and
additions thereto and all proceeds of any of the foregoing, including insurance
proceeds, and a security interest in and right of setoff with respect to all
credits and right to payment (e.g. holdbacks, bonuses, incentives, warranty
credits and the like) held by BMW, its subsidiaries and affiliates for the
account of debtor, and as to the foregoing whether now owned or hereafter
acquired
 
           
Amendment: Continuation
  01/29/2007   200704690533     

Schedule 7.01 - Page 8



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral
Amendment: Change Debtor information
  03/10/2008   200807835615     
 
           
Amendment: Change Debtor name
  02/27/2009   200900101049     
 
           
Amendment: Add collateral
  06/01/2010   FP201002611537    A purchase money security interest in all
unpaid BMW motor vehicles, including but not limited to BMW automobiles, Sports
Activity Vehicles/light trucks, motorcycles, MINI vehicles, tools, special
tools, equipment, signage, warranty advances, holdbacks, incentives, warranty
credits, parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and rights to
payments (e.g. holdbacks, bonuses, incentives, warranty credits and the like)
held by BMW, its subsidiaries and affiliates for the account of debtor, and as
to the foregoing whether now owned or hereafter acquired
Amendment: Change Debtor information
  08/26/2010   201003111295     
 
            SAI Fort Myers M, LLC, f/k/a Sonic-FM Automotive, LLC, d/b/a
Mercedes-Benz of Fort Myers
Florida Secretary of State
           
 
           
Mercedes-Benz USA, LLC
  02/29/2000   200000050147-6    Motor vehicles, parts and accessories for which
payment has not been received by Mercedes-Benz USA, Inc. in accordance with the
provisions of the Mercedes-Benz Dealer Agreement
 
           
Amendment: Change S/P name from Inc. to LLC
  02/16/2001   200100036392-5     
 
           
Amendment: Continuation
  11/19/2004   20040835754X     
 
           
Amendment: Change Debtor information
  12/21/2006   200604417827     
 
           
Amendment: Change Debtor name
  02/11/2009   200900014006     
 
           
Amendment: Continuation
  01/20/2010   20100187531X     

Schedule 7.01 - Page 9



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral SAI Irondale
Imports, LLC, f/k/a Sonic-Williams Imports, Inc., d/b/a Tom Williams Imports,
Audi, BMW, Porsche, Land Rover
Alabama Secretary of State
           
 
           
BMW of North America, LLC
  02/17/2000   B2000-07123 FS    A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired
 
           
Amendment: Change Debtor address
  03/23/2004   B2000-07123AM     
 
           
Amendment: Change Debtor name to delete d/b/a
 
02/01/2005  
B2000-07123AM     
 
           
Amendment: Change S/P name from BMW of North America, Inc.
 
02/01/2005  
B2000-07123AM     
 
           
Amendment: Continuation
  02/01/2005   B2000-07123 CS     
 
           
Amendment: Restate collateral
  01/17/2006   B2000-07123 AM    A Purchase Money Security Interest in all
unpaid BMW motor vehicles, including but not limited to BMW automobiles, sports
activity vehicles/light trucks, motorcycles, tools, special tools, equipment,
signage, warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America LLC (collectively
“BMW”) and/or bear trademarks of BMW, all accessions and additions thereto and
all proceeds of any of the foregoing, including insurance proceeds, and a
security interest in and right to set off with respect to all credits and rights
to payments held by BMW, its subsidiaries and affiliates for the account of
debtor, and as to all of the foregoing whether

Schedule 7.01 - Page 10



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral
 
          now owned or hereafter acquired.
 
           
Amendment: Change Debtor name
  04/02/2009   B2000-07123AM     
 
           
Amendment: Change Debtor address
  10/01/2009   B2000-07123AM     
 
           
Amendment: Continuation
  12/10/2009   B2000-07123CS     
 
           
Compass Bank dba Commercial Billing Services
 
08/08/2002  
B02-0660244   
All present and future accounts and general intangibles purchased by or
transferred to secured party pursuant to that certain agreement between debtor
and secured party as now or hereafter in effect, all reserves, balances,
deposits and property at any time to the credit of debtor with secured party
(including all amounts at any time owing to debtor by secured party in
connection with said agreement) or in the possession of secured party
 
           
Amendment: Continuation
  05/07/2007   B02-0660244CS     
 
           
Compass Bank dba Commercial Billing Service
 
03/31/2009  
B09-7049385   
All present and future accounts and general intangibles purchased by or
transferred to S/P pursuant to that certain agreement between debtor and S/P as
now or hereafter in effect, all reserves, balances, deposits and property at any
time to the credit of debtor by S/P (including without limit all amounts at any
time owing to debtor by S/P in connection with said agreement) or in the
possession of S/P.
 
            SAI Irondale L, LLC, f/k/a Sonic-Williams Motors, LLC, d/b/a Tom
Williams Lexus
Alabama Secretary of State
           
 
           
Compass Bank dba Commercial Billing Service
 
07/26/2002  
B02-0622674 FS   
All present and future accounts and general intangibles purchased by or
transferred to secured party pursuant to that certain agreement between debtor
and secured party as now or hereafter in effect, all reserves, balances,
deposits and property at any time to the credit of debtor with secured party
(including all amounts at any time owing to debtor by secured party in
connection with said agreement) or in the possession of secured party
 
           
Amendment: Continuation
  04/05/2007   B02-0622674CS     
 
           
Amendment: Change Debtor name
  04/23/2009   B02-0622674AM     

Schedule 7.01 - Page 11



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral SAI Long
Beach B, Inc., d/b/a Long Beach BMW, Long Beach MINI
California Secretary of State
           
 
           
BMW of North America, LLC
  08/13/2007   07-7125294239    A purchase money security interest in all unpaid
BMW motor vehicles, including BMW automobiles, sports activity vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired
 
            SAI Monrovia B, Inc., d/b/a BMW of Monrovia, MINI of Monrovia
California Secretary of State
           
 
           
BMW of North America, LLC
  07/18/2007   07-7121775916    A purchase money security interest in all unpaid
BMW motor vehicles, including BMW automobiles, sports activity vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired.
 
            SAI Montgomery B, LLC, f/k/a Sonic Montgomery B, Inc., d/b/a BMW of
Montgomery
Alabama Secretary of State
           
 
           
BMW of North America, LLC
  06/27/2005   B05-0489290 FS    A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage,

Schedule 7.01 - Page 12



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral
 
          warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired
 
           
Amendment: Change Debtor name
  04/02/2009   B05-0489290AM     
 
           
Amendment: Continuation
  03/10/2010   B05-0489290CS     
 
            SAI Montgomery CH, LLC, f/k/a Capitol Chevrolet and Imports, Inc.,
d/b/a Capitol Chevrolet, Capitol Hyundai
Alabama Secretary of State
           
 
           
Compass Bank
  08/19/2002   B02-0691500 FS    All present and future accounts and general
intangibles purchased by or transferred to secured party pursuant to that
certain agreement between debtor and secured party as now or hereafter in
effect, all reserves, balances, deposits and property at any time to the credit
of debtor with secured party (including all amounts at any time owing to debtor
by secured party in connection with said agreement) or in the possession of
secured party
 
           
Amendment: Change debtor information
  08/15/2005   B02-0691500AM     
 
           
Amendment: Continuation
  05/07/2007   B02-0691500CS     
 
            SAI Nashville CSH, LLC, f/k/a Sonic-Crest Cadillac, LLC, d/b/a Crest
Cadillac, Crest Hummer, Crest Saab
Tennessee Secretary of State
           
 
           
Compass Bank dba Commercial Billing Service
 
05/13/2002  
102-020599   
All present and future accounts and general intangibles purchased by or
transferred to secured party pursuant to that certain agreement between debtor
and secured party as now or hereafter in effect, all reserves, balances,
deposits and property at any time to the credit of debtor with secured party
(including all amounts at any time owing to debtor by secured party in
connection with said agreement) or in the possession of secured party
 
           
Amendment: Amend amount of maximum principal indebtedness
 
06/01/2002  
302-032546     

Schedule 7.01 - Page 13



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral
Amendment: Continuation
  02/09/2007   107-006316     
 
           
Amendment: Change Debtor Name
  04/23/2009   309-020596     
 
           
Irwin Union Bank and Trust Company
  06/29/2001   301-084579    Contract #40052138LE— Car wash machinery and
equipment together with all accessions, attachments and additions thereto and
replacements thereof
 
           
Amendment: Continuation
  01/23/2006   206-004296     
 
            SAI Nashville H, LLC, f/k/a Sonic-Crest H, LLC, d/b/a Crest Honda
Tennessee Secretary of State
           
 
           
Compass Bank dba Commercial Billing Service
 
06/24/2002  
202-036728   
All present and future accounts and general intangibles purchased by or
transferred to secured party pursuant to that certain agreement between debtor
and secured party as now or hereafter in effect, all reserves, balances,
deposits and property at any time to the credit of debtor with secured party
(including all amounts at any time owing to debtor by secured party in
connection with said agreement) or in the possession of secured party
 
           
Amendment: Continuation
  03/02/2007   307-114168     
 
           
Amendment: Change Debtor name
  04/23/2009   309-020595     
 
            SAI Nashville M, LLC, f/k/a Sonic Nashville M, LLC, f/k/a Sonic
Nashville MB, Inc., d/b/a Mercedes-Benz of Nashville, smart Center of Nashville
Tennessee Secretary of State
           
 
           
Mercedes-Benz USA, LLC
  04/07/2005   305-020582    Motor vehicles, parts, and accessories for which
payment has not been received by Mercedes-Benz USA, LLC in accordance with the
provisions of the Mercedes-Benz Dealer Agreements
 
           
Amendment: Change Debtor name
  02/12/2009   209-007725     
 
           
Amendment: Continuation
  01/21/2010   210-008425     

Schedule 7.01 - Page 14



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral SAI Oklahoma
City C, LLC, f/k/a Sonic-West Reno Chevrolet, Inc., d/b/a City Chevrolet
Oklahoma Secretary of State
           
 
           
American Tire Distributors, Inc.
  07/25/2005   2005009154834    All inventory or merchandise purchased from
secured party and held for sale or lease or furnished or to be furnished under
contract of service, and all proceeds of the foregoing, and all equipment and
proceeds thereof including all additions, accessions or substitutions; all
proceeds
 
           
Amendment: Continuation
  02/23/2010   20100223020172910     
 
           
Morgan Tire LLC
  03/23/2009   2009002741227    All now owned and hereafter acquired inventory
of S/P, suppli\d products, wherever located, together with all accounts
receivable and the proceeds arising from the sale and other disposition thereof,
including all increases, substitutes, replacements, additions, and accessions
thereto to secure the indebtedness owed by Debtor to S/P.
 
            SAI Oklahoma City T, LLC, f/k/a Wrangler Investments, Inc., d/b/a
Dub Richardson Toyota, Dub Richardson Scion
Oklahoma Secretary of State
           
 
           
American Tire Distributors, Inc.
  02/27/2006   2006002320015    All debtors inventory or merchandise purchased
from Secured Party now or hereafter acquired and held for sale or lease or
furnished or to be furnished under contract of services, and all proceeds of the
foregoing (all hereinafter called inventory), and all equipment and proceeds
thereof including any and all additions, accessions, or substitutions; proceeds
 
           
Amendment: Continuation
  11/24/2010   20101124021165130     
 
            SAI Orlando CS, LLC, f/k/a Sonic-North Cadillac, Inc., d/b/a Massey
Cadillac, Massey Saab of Orlando
Florida Secretary of State
           
 
            The Valvoline Company, a division of Ashland Inc. 09/08/2006
200603608203  Leased Equipment: Fluid pumping equipment

Schedule 7.01 - Page 15



--------------------------------------------------------------------------------



 



              Secured Party   File Date   File Number   Collateral SAI Tulsa N,
LLC, f/k/a Riverside Nissan, Inc., d/b/a Riverside Nissan
Oklahoma Secretary of State
           
 
           
Nissan Motor Acceptance Corporation
  12/02/2004   2004014646027    Signs, together with all related materials,
tools, parts, fittings, supports, fixings, attachments, illumination, electrical
cables, connections and equipment.
 
           
Amendment: Change S/P information
  10/18/2006   E2006012619229     
 
           
Amendment: Change S/P information
  04/01/2008   E2008003657132     
 
           
Amendment: Continuation
  07/16/2009   2009007135330     
 
            SAI Tulsa T, LLC, f/k/a Sonic-Oklahoma T, Inc., d/b/a Riverside
Toyota, Riverside Scion
Oklahoma Secretary of State
           
 
           
J.D. Young Leasing, LLC
  10/30/2008   E2008012366836    Leased Equipment: 2 — PHSI Black Water Systems
s/n 0650202857 and 0736207610
 
            Sonic Automotive-1720 Mason Ave., DB, Inc.
Florida Secretary of State
           
 
           
American Tire Distributors, Inc.
  06/23/2006   200602981172    All debtors inventory or merchandise purchased
from Secured Party now or hereafter acquired and held for sale or lease or
furnished or to be furnished under contract of services, and all proceeds of the
foregoing (all hereinafter called inventory), and all equipment and proceeds
thereof including any and all additions, accessions, or substitutions; proceeds
 
            Sonic Automotive-1720 Mason Ave., DB, LLC, d/b/a Mercedes-Benz of
Daytona Beach
Florida Secretary of State
           
 
           
Mercedes-Benz of North America, Inc.
  01/04/1999   990000001662-8    Motor vehicles, parts and accessories for which
payment has not been received by Mercedes-Benz North America, Inc. in accordance
with the provisions of the Mercedes-Benz Deal Agreement
 
           
Amendment: Change additional debtor d/b/a from Higgenbothem Automobiles
 
06/30/2000  
200000151617-6     
 
           
Amendment: Continuation
  11/10/2003   200305418988     

Schedule 7.01 - Page 16



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
Amendment: Continuation
  09/25/2008     200809230362      
 
                Sonic Automotive 2752 Laurens Rd., Greenville, Inc., d/b/a
Century BMW, Century MINI
South Carolina Secretary of State
 
               
Compass Bank d/b/a Commercial Billing Service
  10/01/1998     981001-091107A     All present and future accounts and general
intangibles purchased by or transferred to the secured party pursuant to that
certain agreement between debtor and secured party as now or hereafter in
effect; all reserves, balances, deposits and property at any time to the credit
of debtor with secured party (including all amount oat any time owing to debtor
by secured party in connection with said agreement) or in the possession of
secured party
 
               
Amendment: Continuation
  07/14/2003     030714-1246220      
 
               
Amendment: Continuation
  07/16/2008     080716-0906202      
 
               
BMW of North America LLC
  08/05/2002     020805-1140573     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired
 
               
Amendment: Delete debtor d/b/a
  10/27/2005     051027-1204584      
 
               
Amendment: Continuation
  05/22/2007     070522-1229389      
 
               
Amendment: Change Debtor information
  08/19/2009     090819-1248279      
 
                Sonic Automotive 5260 Peachtree Industrial Blvd., LLC, d/b/a
Dyer and Dyer Volvo, Volvo at Gwinnett Place
Georgia Secretary of State

Schedule 7.01 - Page 17



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
Compass Bank
  10/01/1987     87-9976     All present and future accounts and general
intangibles purchased by or transferred to secured party pursuant to that
certain agreement between debtor and secured party as now or hereafter in
effect, all reserves, balances, deposits and property at any time to the credit
of debtor with secured party (including all amounts at any time owing to debtor
by secured party in connection with said agreement) or in the possession of
secured party
 
               
Amendment: Change S/P from Central Bank of
           
the South dba Commercial Billing Service
  07/29/1997     044-1997-007559      
 
               
Amendment: Continuation
  07/29/1997     044-1997-007560      
 
               
Amendment: Change Debtor name to Sonic
           
Automotive, Inc. from Dyer & Dyer Inc.
  05/20/1998     044-1998-005201      
 
               
Amendment: Add additional Debtor address
  09/29/1999     044-1999-008249      
 
               
Amendment: Add additional Debtor address
  03/03/2000     044-2000-002232      
 
               
Amendment: Change Debtor name from Sonic
           
Automotive
  08/20/2001     044-2001-006054      
 
               
Amendment: Continuation
  07/18/2002     044-2002-003612      
 
               
Amendment: Continuation
  07/06/2007     044200702639      
 
                Sonic Automotive-9103 E. Independence, NC, LLC, d/b/a Infiniti
of Charlotte
North Carolina Secretary of State
 
               
Infiniti Financial Services, a division of Nissan Motor Acceptance Corporation
 
12/04/2007    
20070113213A    
Leased Equipment: Signs, together with all related materials, tools, parts,
fittings, supports, fixings, attachments, illumination, electrical cables,
connections and equipment, and concrete foundations.
 
                Sonic Automotive of Chattanooga, LLC, d/b/a BMW of Chattanooga
Tennessee Secretary of State
 
               
BMW of North America, LLC
  10/28/2002     302-060389     A purchase money security interest in all unpaid
BMW motor vehicles, including BMW automobiles,
sports activity vehicles/light trucks,

Schedule 7.01 - Page 18



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
 
              motorcycles, MINI vehicles, tools, special tools, equipment,
signage, warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired
 
               
Amendment: Change Debtor information
  11/21/2006     206-073733      
 
               
Amendment: Continuation
  07/24/2007     107-039829         Sonic Automotive of Nashville, LLC, d/b/a
BMW of Nashville, MINI of Nashville, Sonic Automotive Body Shop
Tennessee Secretary of State
 
               
Compass Bank dba Commercial Billing Service
  10/12/1998     982-085571     All present and future accounts and general
intangibles purchased by or transferred to the secured party pursuant to that
certain agreement between debtor and secured party as now or hereafter in
effect; all reserves, balances, deposits and property at any time to the credit
of debtor with secured party (including all amount oat any time owing to debtor
by secured party in connection with said agreement) or in the possession of
secured party
 
               
Amendment: Add Debtor address
  03/26/1999     993-016437      
 
               
Amendment: Continuation
  07/08/2003     103-029596      
 
               
Amendment: Continuation
  07/16/2008     208-035771      
 
               
BMW of North America, LLC
  10/28/2002     302-060387     A purchase money security interest in all unpaid
BMW motor vehicles, including BMW automobiles, sports activity vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to

Schedule 7.01 - Page 19



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
 
              payment (e.g. holdbacks, bonuses, incentives, warranty credits and
the like) held by BMW, its subsidiaries and affiliates for the account of
debtor, and as to the foregoing whether now owned or hereafter acquired
 
               
Amendment: Continuation
  07/23/2007     107-039469      
 
               
Amendment: Change Debtor information
  08/20/2010     110-036064      
 
                Sonic Automotive of Texas, L.P., d/b/a Lone Star Ford
Texas Secretary of State
 
               
Danka Financial Services
  09/26/2001     02-0004414813     Leased copier
 
               
Amendment: Continuation
  09/19/2006     06-0031256      
 
                Sonic-2185 Chapman Rd., Chattanooga, LLC, d/b/a Economy Honda
Cars, Economy Honda Superstore
Tennessee Secretary of State
 
               
Compass Bank dba Commercial Billing Service
  08/30/2001     301-095978     All present and future accounts and general
intangibles purchased by or transferred to secured party pursuant to that
certain agreement between debtor and secured party as now or hereafter in
effect, all reserves, balances, deposits and property at any time to the credit
of debtor with secured party (including all amounts at any time owing to debtor
by secured party in connection with said agreement) or in the possession of
secured party
 
               
Amendment: Continuation
  05/03/2006     306-125297      
 
                Sonic-Calabasas A, Inc., d/b/a Acura 101 West
California Secretary of State
 
               
US Bancorp
  02/20/2007     07-7103274091     Leased Equipment: Optiplex 74519 ELO Flat
Panel
monitor desking module
 
               
US Bancorp
  02/19/2008     08-7147676470     2 Optiplex 745; 2 15” flat panel; 1 network
seat, custom SW desking module
 
                Sonic-Calabasas M, Inc., d/b/a Mercedes-Benz of Calabasas

Schedule 7.01 - Page 20



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
California Secretary of State
               
Mercedes-Benz USA, LLC
  07/31/2007     07-7124004691     New motor vehicles, parts and accessories for
which payment has not been received by Mercedes-Benz USA LLC, in accordance with
the provisions of the Mercedes-Benz Dealer Agreements
 
               
Sonic-Camp Ford, L.P.
Texas Secretary of State
               
 
               
Dept. of Treasury — IRS
  06/12/2006     06-0020027289     Federal tax lien in the amount of $11,165.91
 
                Sonic-Capitol Cadillac, Inc., d/b/a Capitol Cadillac, Capitol
Hummer
Michigan Secretary of State
 
               
Vesco Oil Corporation
  04/19/2006     2006070892-7     Fluid pumping equipment
 
               
Amendment: Continuation
  11/10/2010     2010150472-3      
 
               
Vesco Oil Corporation
  06/10/2009     2009085838-6     Equipment on loan — 1 RM74900 Refurb 74000
machine
 
               
Vesco Oil Corporation
  06/26/2009     2009095738-6     Equipment on loan — 2 WO401 Enviropurge
Adapter IT; 2 W31501 S-Tool; 2 RM4000 Enviropurge unit; 1 M75500 machine power
steering
 
                Sonic-Carson F, Inc., d/b/a Don Kott Ford
California Secretary of State
 
               
General Electric Capital Corporation
  09/11/2002     0225460680     Leased computer system
 
               
Amendment: Continuation
  04/26/2007     07-71117202      
 
                Sonic-Carson LM, Inc., d/b/a Don Kott Lincoln Mercury
California Secretary of State
 
               
Ford Motor Company
  05/09/2002     0213060440     New, used and demonstrator motor vehicles,
tractors, trailers, semi-trailers and truck and camper bodies, and other goods
which are inventory or equipment on or held for lease, rental or sale, together
with goods with

Schedule 7.01 - Page 21



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
 
              manufacturer’s certificates and certificates of title or ownership
on or held for lease, rental or sale, and all accessions thereto, pursuant to a
Rent-A-Car System and Lease Agreement between secured party and debtor;
manufacturer’s certificates and certificates of title, ownership or origin and
all accessories and replacement parts of any of the above; all accounts,
instruments, chattel paper, lease rentals, contract rights, documents, general
intangibles and supporting obligations
 
               
Amendment: Change S/P address
  09/12/2005     05-70410070      
 
               
Amendment: Continuation
  01/04/2007     07-70975818      
 
                Sonic-Fort Worth T, L.P., d/b/a Toyota of Fort Worth, Scion of
Fort Worth
Texas Secretary of State
 
               
Ervin Leasing Company
  10/08/2007     07-0034473311     Leased Equipment: Mobile Mini 8x20 open bay
security office 2007 model s/n JS20U4W0143
 
                Sonic-Frank Parra Autoplex, L.P., d/b/a Frank Parra Chevrolet,
Frank Parra Chrysler Jeep, Frank Parra Chrysler Jeep Dodge
Texas Secretary of State
 
               
Wynns, a division of Illinois Tool Works, Inc.
  09/07/2010     10-0025914840     Enviropurge with sight glass, Enviropurge
tool adapter kit [collateral attributable to Frank Parra CJ]
 
                Sonic-Lloyd Nissan, Inc., d/b/a Lloyd Nissan, Lloyd Automotive
Florida Secretary of State
 
               
Nissan Motor Acceptance Corporation
  03/04/2004     200406349035     Signs, together with all related materials,
tools, parts, fittings, supports, fixings, attachments, illumination, electrical
cables, connections and equipment, and concrete foundations
 
               
Amendment: Change S/P information
  11/14/2006     200604141589      
 
               
Amendment: Change S/P information
  01/09/2008     200807387140      
 
               
Amendment: Continuation
  10/07/2008     200809311389      

Schedule 7.01 - Page 22



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
Sonic-Manhattan Fairfax, Inc., d/b/a BMW of Fairfax
Virginia Secretary of State
 
               
BMW of North America, LLC
  09/27/1999     990927-7803     All unpaid BMW Motor Vehicles, including BMW
automobiles and motorcycles, warranty advances, holdbacks, incentives, warranty
credits, parts and accessories that are manufactured or sold by Bayerische
Motoren Werks AG and/or BMW of North America, Inc. and or bear trademarks of
BMW, all accessions and additions thereto and all proceeds of any of the
foregoing whether now owned or hereafter acquired
 
               
Amendment: Continuation
  07/09/2004     040709-7310-4      
 
               
Amendment: Change S/P name from Inc. to LLC
  07/14/2005     050714-7028-8      
 
               
Amendment: Delete d/b/a as additional debtor
  07/14/2005     050714-7026-4      
 
               
Amendment: Restate collateral
  12/28/2005     051228-7173-5     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired
 
               
Amendment: Change Debtor information
  01/25/2007     070125-7270-6      
 
               
Amendment: Change Debtor information
  09/22/2008     080922-7434-6      
 
               
Amendment: Continuation
  06/08/2009     090608-7646-5      
 
                Sonic Momentum B, L.P., d/b/a Momentum BMW, Momentum MINI,
Momentum Collision Center
Texas Secretary of State
 
               
BMW of North America, LLC
  09/24/2004     04-0082933655     A purchase money security interest in all
unpaid
BMW motor vehicles,

Schedule 7.01 - Page 23



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
 
              including BMW automobiles, sports activity vehicles/light trucks,
motorcycles, MINI vehicles, tools, special tools, equipment, signage, warranty
advances, holdbacks, incentives, warranty credits, parts and accessories,
Lifestyle products and gift articles that are manufactured or sold by Bayerische
Motoren Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW,
all accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired
 
               
Amendment: Continuation
  04/20/2009     09-00112142      
 
                Sonic-Newsome of Florence, Inc., d/b/a Newsome Automotive
(Mercedes), Imports of Florence (BMW), Newsome Chevrolet, Capitol Chevrolet of
Florence
South Carolina Secretary of State
 
               
BMW of North America, LLC
  03/29/2000     000329-101319A     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired
 
               
Amendment: Delete Debtor d/b/a Imports of
  03/18/2005     050318-1140292      
Florence
               
 
               
Amendment: Change S/P name from Inc. to LLC
  03/18/2005     050318-1141077      
 
               
Amendment: Continuation
  03/18/2005     050318-1142012      
 
               
Amendment: Restate collateral
  01/17/2006     060117-1205163     A Purchase Money Security Interest in all
unpaid BMW motor vehicles, including but not limited to BMW automobiles, sports
activity vehicles/light

Schedule 7.01 - Page 24



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
 
              trucks, motorcycles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America LLC (collectively
“BMW”) and/or bear trademarks of BMW, all accessions and additions thereto and
all proceeds of any of the foregoing, including insurance proceeds, and a
security interest in and right to set off with respect to all credits and rights
to payments held by BMW, its subsidiaries and affiliates for the account of
debtor, and as to all of the foregoing whether now owned or hereafter acquired.
 
               
Amendment: Continuation
  12/04/2009     091204-1413100      
 
               
Amendment: Change Debtor information
  06/02/2010     100602-0823389      
 
               
Mercedes-Benz USA, LLC
  02/23/2001     010223-134301A     Motor vehicles, parts and accessories for
which payment has not been received by Mercedes-Benz USA, LLC in accordance with
the provisions of the Mercedes-Benz Retailer Agreement
 
               
Amendment: Continuation
  02/15/2006     060215-1348517      
 
               
Amendment: Continuation
  01/19/2011     110119-1456052      
 
                Sonic-Plymouth Cadillac, Inc., d/b/a Don Massey Cadillac
Michigan Secretary of State
 
               
Vesco Oil Corporation
  06/30/2004     2004132905-7     Equipment on loan: 1 SP Tank custom sized .5;
1 PC275 gallon tank; 120 ft. 5/8” steel tubing; 2 P6-6 H hose 6’x3/8” air; 2
P6-6 hose 6’x3/8” air; 10 6C2ATRL 3/8” gates
 
               
Amendment: Continuation
  01/06/2009     2009002019-1      
 
               
Vesco Oil Corporation
  08/31/2010     2010116704-4     Equipment on Loan 1 M94850 Trans Machine
w/Adapter, 1 M75500 Power Steering Machine
 
                Sonic Santa Monica M, Inc., d/b/a W.I. Simonson
California Secretary of State
 
               
Mercedes-Benz USA, LLC
  06/02/2005     05-7029278010     Motor vehicles, parts and accessories for
which payment has not been received by Mercedes-Benz USA, LLC in accordance with
the provisions of

Schedule 7.01 - Page 25



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
 
              the Mercedes-Benz Dealer Agreement.
 
               
Amendment: Continuation
  04/16/2010     1072291571      
 
               
State of California, Employment Development
Department
  04/27/2010     10-7230009789     State tax lien in the amount of $3,745.62 for
the period 10/01/06 – 12/31/06
 
                Sonic-Santa Monica S, Inc., d/b/a Santa Monica Subaru
California Secretary of State
 
               
Reyna Capital Corporation
  12/14/2006     06-7095551785     Leased Equipment: Computer equipment and
software
 
                Sonic-Stevens Creek B, Inc., f/k/a Don Lucas International,
Inc., d/b/a Stevens Creek BMW
California Secretary of State
 
               
BMW of North America, Inc.
  01/31/2000     0003360313     A purchase money security interest in all unpaid
BMW motor vehicles, including BMW automobiles, sports activity vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired
 
               
Amendment: Change Debtor address
  01/30/2001     01031C0242      
 
               
Amendment: Continuation
  11/23/2004     04-70065566      
 
               
Amendment: Change Debtor name from f/k/a
  11/23/2004     04-70065565      
 
               
Amendment: Change Debtor address
  03/07/2005     05-70182663      
 
               
Amendment: Change S/P address
  05/10/2005     05-70282350      
 
               
Amendment: Restate collateral
  05/10/2005     05-70262352     A Purchase Money Security Interest in all
unpaid BMW motor vehicles, including but not limited to BMW automobiles, sports
activity vehicles/light

Schedule 7.01 - Page 26



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
 
              trucks, motorcycles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America LLC (collectively
“BMW”) and/or bear trademarks of BMW, all accessions and additions thereto and
all proceeds of any of the foregoing, including insurance proceeds, and a
security interest in and right to set off with respect to all credits and rights
to payments held by BMW, its subsidiaries and affiliates for the account of
debtor, and as to all of the foregoing whether now owned or hereafter acquired
 
               
Amendment: Delete Debtor d/b/a
  12/01/2005     05-70503928      
 
               
Amendment: Change Debtor information
  02/26/2009     09-71889092      
 
               
Amendment: Continuation
  12/22/2009     09-72177363      
 
                Sonic Tysons Corner Infiniti, Inc., d/b/a Infiniti of Tysons
Corner
Virginia State Corporation Commission
 
               
Infiniti Financial Services, a division of Nissan Motor Acceptance Corporation
 
05/20/2008    
080520-7396-2    
Signs, together with all related materials, tools, parts, fittings, supports,
footings, attachments, documentation, electrical cables, connections and
equipment, and concrete foundations
 
                Sonic Walnut Creek M, Inc., f/k/a Sonic-Dublin M, Inc., d/b/a
Mercedes-Benz of Walnut Creek
California Secretary of State
 
               
Mercedes-Benz USA, LLC
  03/16/2006     06-7062844976     Motor vehicles, parts and accessories for
which payment has not been received by Mercedes-Benz USA LLC, in accordance with
the provisions of the Mercedes-Benz Dealer Agreements
 
               
Amendment: Continuation
  01/18/2011     11-72579286      
 
                Sonic-West Covina T., Inc., d/b/a West Covina Toyota, West
Covina Scion
California Secretary of State
 
               
Lakeland Bank Equipment Leasing Division
  07/26/2007     07-7123514020     Leased Equipment: Market Scan System
 
                Sonic-Williams Cadillac, Inc., d/b/a Tom Williams Cadillac
Alabama Secretary of State

Schedule 7.01 - Page 27



--------------------------------------------------------------------------------



 



                  Secured Party   File Date   File Number   Collateral
Compass Bank dba Commercial Billing Services
  08/08/2002   B02-0660273FS   All present and future accounts and general
intangibles purchased by or transferred to secured party pursuant to that
certain agreement between debtor and secured party as now or hereafter in
effect, all reserves, balances, deposits and property at any time to the credit
of debtor with secured party (including all amounts at any time owing to debtor
by secured party in connection with said agreement) or in the possession of
secured party
 
               
Amendment: Continuation
  05/07/2007   B02-0660273CS    
 
                Town and Country Ford, Incorporated North Carolina Secretary of
State
 
               
American Express Business Finance Corporation
  03/18/2002     20020032486H     Leased equipment
 
               
Amendment: Continuation
  03/13/2007     20070024866G      

Schedule 7.01 - Page 28



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS

                          Original   Principal             Principal   Balance  
Maturity Description   Creditor   Balance   As of 5/31/11   Date
Advantage Lease Holdings*
  iStar Financial   $8,213,445   $4,727,068   09/01/2016
Richmond Lease Holdings*
  iStar Financial   $5,622,157   $3,017,419   11/01/2015
Momentum Lease Holdings*
  iStar Financial   $12,735,033   $6,900,982   12/01/2015
Capital Lease — Concord Toyota Facility
  1090 Concord
Associates, LLC   $6,514,841   $5,671,189   12/01/2025

 

*   Indicates indebtedness constituting “Falcon Indebtedness”

Schedule 7.03 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER AND
EACH NEW VEHICLE BORROWER:
Sonic Automotive, Inc.
6415 Idlewild Road, Suite 109
Charlotte, North Carolina 28212
Attention: Stephen K. Coss and Greg Young
Telephone: 704-566-2420 and 704-566-2489
Facsimile: 704-927-3412 and 704-566-2480
Email: steve.coss@sonicautomotive.com and greg.young@sonicautomotive.com
Website Address: www.sonicautomotive.com
U.S. Taxpayer ID Number: 56-2010790
ADMINISTRATIVE AGENT:
For Payments and Requests for Credit Extensions:
Bank of America, N.A.
101 North Tryon Street
Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255
Attention: Jelani S. Ford
Telephone: 980-386-7637
Facsimile:    704-719-8266
Email: jelani.s.ford@bankofamerica.com
Wire Instructions:
Bank of America, N. A.
New York, New York
ABA Number: 026009593
Account Name: Bank of America Credit Services
Account Number: 136-621-225-0600
Reference: Sonic Automotive, Inc.
Schedule 10.02 — Page 1

 



--------------------------------------------------------------------------------



 



For Credit Related Matters:
Bank of America, N.A.
100 N. Westshore Boulevard
Mail Code: FL2-399-02-05
Tampa, Florida 33609
Attention: Kenneth W. Winston
Telephone: 813-384-3638
Facsimile:    800-851-6341
Email: kenneth.winston@baml.com
with copy to:
Bank of America, N.A.
800 Hingham Street
Mail Code: MA1-600-01-01
Rockland, Massachusetts 02370
Attention: M. Patricia Kay
Telephone: 781-878-2109
Facsimile: 781-878-1136
Email: patty.kay@baml.com
Other Notices/Deliveries to Administrative Agent:
Bank of America, N.A.
231 South LaSalle Street
Mail Code: IL1-231-10-41
Chicago, Illinois 60604
Attention: Anne M. Zeschke
Telephone: 312-828-4900
Facsimile: 877-206-1771
Email: anne.m.zeschke@bankofamerica.com
NEW VEHICLE SWING LINE LENDER:
BANK OF AMERICA, N.A.
101 North Tryon Street
Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255
Attention: Jelani S. Ford
Telephone: 980-386-7637
Facsimile: 704-719-8266
Email: jelani.s.ford@bankofamerica.com
Schedule 10.02 — Page 2

 



--------------------------------------------------------------------------------



 



USED VEHICLE SWING LINE LENDER:
BANK OF AMERICA, N.A.
101 North Tryon Street
Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255
Attention: Jelani S. Ford
Telephone: 980-386-7637
Facsimile: 704-719-8266
Email: jelani.s.ford@bankofamerica.com
Schedule 10.02 — Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF NEW VEHICLE FLOORPLAN
COMMITTED LOAN NOTICE
Date: ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 8, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement” the terms defined therein being used herein as
therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
(each a “New Vehicle Borrower”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line Lender,
and Used Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).
     The undersigned hereby requests (select one):

  o   A Borrowing of New Vehicle Floorplan Committed Loans     o   A conversion
of New Vehicle Floorplan Committed Loans     1.   For ________________________,
the applicable New Vehicle Borrower.     2.   On _________________________ (a
Business Day).     3.   In the amount of $______________.     4.   Comprised of
__________________________________________________.
                        [Type of New Vehicle Floorplan Committed Loan requested]

     The Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Credit Agreement.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

A-1
Form of New Vehicle Floorplan Committed Loan Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF USED VEHICLE FLOORPLAN
COMMITTED LOAN NOTICE
Date: ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 8, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement” the terms defined therein being used herein as
therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, New Vehicle Swing Line Lender, and Used Vehicle Swing Line
Lender, and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties).
     The undersigned hereby requests (select one):

  o   A Used Vehicle Floorplan Committed Borrowing     o   A conversion of Used
Vehicle Floorplan Committed Loans     1.   On _________________________ (a
Business Day).     2.   In the amount of $______________.     3.   Comprised of
__________________________________________________.
                         [Type of Used Vehicle Floorplan Committed Loan
requested]

     The Used Vehicle Floorplan Committed Borrowing, if any, requested herein
complies with the provisos to the first sentence of Section 2.06 of the Credit
Agreement.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

A-2-1
Form of Used Vehicle Floorplan Committed Loan Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1(a)
FORM OF NEW VEHICLE FLOORPLAN SWING LINE LOAN NOTICE (BORROWING)
LOW DOC ADVANCE FORM — NEW CARS

         
To:
  Bank of America, N.A., as New Vehicle Swing Line Lender   Fax Page #____of____
 
  Floor Plan Operations    
 
  Fax: (800) 766-8238    

Reference is made to that certain Amended and Restated Syndicated New and Used
Vehicle Floorplan Credit Agreement, dated as of July 8, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement” the terms defined therein being used herein as
therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
(each a “New Vehicle Borrower”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line Lender,
and Used Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).

      Dealership
Name:                                                               Dealer
#:                                                            

                              #   Class#   Œ
Franchise#   Vehicle ID #   Year   Make/Model   Stock #   Floorplan Amount
1
                           
2
                           
3
                           
4
                           
5
                           
6
                           
7
                           
8
                           
9
                           
10
                           
 
                      Total:    

Class #001-New; Franchise #
One checking account credit will be processed for the total dollar amount
indicated.
Dealership Authorized Signature: _____________________________ Date:
______________________
Contact Name: ____________________ Phone#: ___________________________
Fax#:______________________
B-1(a)-1
Form of Used Vehicle Floorplan Committed Loan Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1(b)
FORM OF NEW VEHICLE FLOORPLAN
SWING LINE LOAN NOTICE (CONVERSION)
Date: ___________, _____

To:   Bank of America, N.A., as New Vehicle Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 8, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement” the terms defined therein being used herein as
therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
(each a “New Vehicle Borrower”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line Lender,
and Used Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).
     The undersigned hereby requests (select one):

  o   A conversion of New Vehicle Floorplan Swing Line Loans     1.   For
________________________, the applicable New Vehicle Borrower.     2.   On
_________________________ (a Business Day).     3.   In the amount of
$______________.     4.   Comprised of
___________________________________________________.
                         [Type of New Vehicle Floorplan Swing Line Loan
requested]

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

B-1(b)-1
Form of New Vehicle Floorplan Swing Line Loan Notice (Conversion)

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF USED VEHICLE FLOORPLAN
SWING LINE LOAN NOTICE
Date: ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 8, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement” the terms defined therein being used herein as
therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, New Vehicle Swing Line Lender, and Used Vehicle Swing Line
Lender, and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties).
     The undersigned hereby requests (select one):

  o   A Used Vehicle Floorplan Committed Borrowing     o   A conversion of Used
Vehicle Floorplan Committed Loans     1.   On _________________________ (a
Business Day).     2.   In the amount of $______________.     3.   Comprised of
___________________________________________________.
                         [Type of Used Vehicle Floorplan Committed Loan
requested]

     The Used Vehicle Floorplan Swing Line Borrowing, if any, requested herein
complies with the provisos to the first sentence of Section 2.08(a) of the
Credit Agreement.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

B-2-1
Form of Used Vehicle Floorplan Swing Line Loan Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTE
_______________
     FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and
collectively the “Borrowers”) hereby promises, jointly and severally, to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each New Vehicle Floorplan Loan from time to time made by the Lender
to Sonic Automotive, Inc. (the “Company”) or any New Vehicle Borrower under the
Credit Agreement and the principal amount of each Used Vehicle Floorplan Loan
from time to time made by the Lender to the Company under that certain Amended
and Restated Syndicated New and Used Vehicle Floorplan Credit Agreement, dated
as of July 8, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Company, certain
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent, New
Vehicle Swing Line Lender, and Used Vehicle Swing Line Lender, and Bank of
America, N.A., as Revolving Administrative Agent (in the capacity of collateral
agent for the Secured Parties).
     Each Borrower promises, jointly and severally, to pay interest on the
unpaid principal amount of each Loan from the date of such New Vehicle Floorplan
Loan or Used Vehicle Floorplan Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in Section 2.03(h) with respect to New Vehicle
Floorplan Swing Line Loans, and Section 2.08(f) with respect to Used Vehicle
Floorplan Swing Line Loans, all payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranties and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall (if required by
the Credit Agreement) become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. New Vehicle Floorplan Loans and
Used Vehicle Floorplan Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its New Vehicle Floorplan Loans and Used
Vehicle Floorplan Loans and payments with respect thereto.
C-1
Form of Note

 



--------------------------------------------------------------------------------



 



     Each Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NORTH CAROLINA.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                [EACH NEW VEHICLE BORROWER]    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

C-2
Form of Note

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                               
  Amount of   Outstanding                             End of   Principal or  
Principal             Type of Loan   Amount of   Interest   Interest Paid  
Balance This   Notation Date   Made   Loan Made   Period   This Date   Date  
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                     

C-3
Form of Note

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]2
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation
the New Vehicle Floorplan Swing Line Loans or the Used Vehicle Floorplan Swing
Line Loans, as applicable, included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

         
I.
  1.      Assignor[s]:  
                                                            
II.
                                                                  

 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   Include bracketed language if there are either
multiple Assignors or multiple Assignees.

Form of Assignment and Assumption

D-1



--------------------------------------------------------------------------------



 



         
III.
       
IV.
  2. Assignee[s]:                                                               
V.
                                                                  
VI.
      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]
VII.
       

     
3. Borrowers:
  Sonic Automotive, Inc. and certain of its Subsidiaries
 
   
4. Administrative Agent:
  Bank of America, N.A., as the administrative agent under the Credit Agreement
 
   
5. Credit Agreement:
  Amended and Restated Syndicated New and Used Vehicle Floorplan Credit
Agreement, dated as of July 8, 2011, among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, New Vehicle Swing Line Lender, and Used
Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).
 
   
6. Assigned Interest:
   

                                          VIII.     XII.                        
          IX.     XIII.       Aggregate                           X.     XIV.  
    Amount of       Amount of       Percentage           XI.     XV.      
Commitment       Commitment       Assigned of       CUSIP   Assignor[s]3    
Assignee[s]4       for all Lenders*       Assigned*       Commitment5      
Number  
 
          $       $           %        
 
                                       
 
          $       $           %        
 
                                       
 
          $       $           %        
 
                                       

[7. Trade Date: __________________] 6
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

3   List each Assignor, as appropriate.   4   List each Assignee, as
appropriate.   *   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.   5   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.   6   To be completed if the
Assignor and the Assignee intend that the minimum assignment amount is to be
determined as of the Trade Date.

Form of Assignment and Assumption

D-2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR:

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE:

[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and] 7 Accepted:
BANK OF AMERICA, N.A., as
     Administrative Agent [, New Vehicle Swing Line Lender and Used Vehicle
Swing Line Lender]

         
By:
       
 
 
 
Title:    

[Consented to:] 8
SONIC AUTOMOTIVE, INC.

                  By:          
 
      Title:        

 

7   To be added only if the consent of the Administrative Agent, New Vehicle
Swing Line Lender or Used Vehicle Swing Line Lender, as applicable, is required
by the terms of the Credit Agreement.   8   To be added only if the consent of
the Company is required by the terms of the Credit Agreement.

Form of Assignment and Assumption

D-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms
Form of Assignment and Assumption

D-4



--------------------------------------------------------------------------------



 



all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.
Form of Assignment and Assumption

D-5



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF AMENDED AND RESTATED
COMPANY GUARANTY
See attached..
Form of Amended and Restated Company Guaranty

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF AMENDED AND RESTATED
SUBSIDIARY GUARANTY
See attached.
Form of Amended and Restated Subsidiary Guaranty

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: __________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to (i) that certain Second Amended and Restated Credit
Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Revolving
Credit Agreement”; all terms used herein but not otherwise defined herein have
the respective meanings given thereto in the Revolving Credit Agreement), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent (in
such capacity, the “Revolving Administrative Agent”), Swing Line Lender and an
L/C Issuer and Wells Fargo Bank, National Association, as an L/C Issuer and
(ii) that certain Amended and Restated Syndicated New and Used Vehicle Floorplan
Credit Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Floorplan
Credit Agreement”; and collectively with the Revolving Credit Agreement, the
“Credit Agreements”), among the Company, certain Subsidiaries of the Company
from time to time party thereto, the lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent (in such capacity, the “Floorplan
Administrative Agent”, and collectively with the Revolving Administrative Agent,
the “Administrative Agents”), New Vehicle Swing Line Lender and Used Vehicle
Swing Line Lender, and Bank of America, N.A., as Revolving Administrative Agent
(in the capacity of collateral agent for the Secured Parties (as defined in the
Floorplan Credit Agreement).
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the of the Company, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agents on the behalf
of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of each Credit Agreement for the fiscal
year of the Company ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of each Credit Agreement for the fiscal quarter of
the Company ended as of the above date. Such quarterly financial statements
fairly present the financial condition, results of
Form of Compliance Certificate

G-1



--------------------------------------------------------------------------------



 



operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.
[Use following paragraph 1 for fiscal month-end financial statements, if
requierd]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(c) of each Credit Agreement for the fiscal month of the
Company ended as of the above date. Such monthly financial statements fairly
present the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of each
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements.
     3. A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period each Loan Party has performed and
observed all of its Obligations under the Loan Documents, and
     [to the best knowledge of the undersigned during such fiscal period, each
Loan Party performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period each Loan Party has performed and
observed all of its Obligations under the Loan Documents (each defined term used
in this Section 4 shall have the meanings set forth for such term in the
Floorplan Credit Agreement), and
[select one:]
     [to the best knowledge of the undersigned during such fiscal period, each
Loan Party performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
Form of Compliance Certificate

G-2



--------------------------------------------------------------------------------



 



—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     5. The representations and warranties of the Company and each Loan Party
contained in Article V of the Revolving Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Revolving Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Revolving Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
     6. The representations and warranties of the Company and each Loan Party
contained in Article V of the Floorplan Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Floorplan Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Floorplan Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered (each defined term used in this
Section 6 shall have the meanings set forth for such term in the Floorplan
Credit Agreement).
     7. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, ____.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Form of Compliance Certificate

G-3



--------------------------------------------------------------------------------



 



SCHEDULE 1
to the Compliance Certificate
Financial Statements
Form of Compliance Certificate

G-4



--------------------------------------------------------------------------------



 



For the Month/Year ended __________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.11(a) — Consolidated Liquidity Ratio.
       
 
       
A. Consolidated Current Assets at Statement Date:
       
 
       
1. Current assets at Statement Date:
  $ ______________  
2. All long-term assets of discontinued operations held for sale and included in
current assets at Statement Date:
  $ ______________  
3. Long-term assets of discontinued operations held for sale which are subject
to a non-cancelable purchase and sale agreement which are to be Disposed of
within 60 days of such date of Statement Date:
  $ ______________  
4. Investments made in connection with the Company’s supplemental executive
retirement plan at Statement Date1:
  $ ______________  
5. Temporary Excess Cash at Statement Date:
  $ ______________  
6. Consolidated Current Assets Numerator at Statement Date (Lines I.A.1 – 2 + 3
– 4 – 5):
  $ ______________  
 
       
B. Revolving Facility Liquidity Amount at Statement Date:
       
 
       
1. Revolving Advance Limit:
       
(a) Aggregate Commitments at Statement Date:
  $ ______________  
(b) The Revolving Borrowing Base at Statement Date:
  $ ______________  
(c) Revolving Advance Limit L/C Reduction:2
  $ ______________  
(d) Revolving Advance Limit: ((Lesser of Lines I.B.1(a) and I.B.1(b)) minus Line
I.B.1(c)):
  $ ______________  
2. Total Outstandings at Statement Date:
  $ ______________  
3. Lines I.B.1(d) – I.B.2:
  $ ______________  
4. The largest principal amount of Loans that may be borrowed under the Credit
Agreement without
       

 

1   Not to exceed (A) $5,000,000 in any given calendar year or (B) $15,000,000
in the aggregate.   2   See Section VII for Revolving Advance Limit L/C
Reduction Calculation.

Form of Compliance Certificate

G-5



--------------------------------------------------------------------------------



 



         
resulting in an Event of Default under Section 7.11(c) (on a pro forma basis as
of the Statement Date) after giving pro forma effect to such Loans:
  $ ______________  
5. Revolving Facility Liquidity Amount at Statement Date (Lesser of Lines I.B.3
and I.B.4):
  $ ______________  
 
       
C. Consolidated Current Liabilities at Statement Date:
  $ ______________  
D. Consolidated Current Liabilities consisting of any holder put right, balloon,
bullet or similar final scheduled principal payment that would repay any
Indebtedness permitted by Section 7.03 in full at Statement Date:
  $ ______________  
E. Consolidated Current Liabilities listed in Line I.D. which are due within
ninety (90) days following Statement Date:
  $ ______________  
F. Temporary Indebtedness at Statement Date:
  $ ______________  
G. Without duplication, Indebtedness (whether or not reflected as a Consolidated
Current Liability) under all floorplan financing arrangements at Statement Date:
  $ ______________  
H. Consolidated Liquidity Ratio ((Lines I.A.6. + I.B.5) ÷ (Lines I.C. – I.D. +
I.E. – I.F. + I.G.):
  ______________ to 1

     Minimum Required:

          Period   Ratio
Closing Date through and including March 30, 2012
    1.05 to 1.00  
March 31, 2012 and thereafter
    1.10 to 1.00  

         
II. Section 7.11 (b) — Consolidated Fixed Charge Coverage Ratio.
       
 
       
A. Consolidated EBITDAR for four consecutive fiscal quarters ending on above
date (“Subject Period”):
       
1. Consolidated Net Income for Subject Period:
  $ ______________  
2. Consolidated Interest Expense with respect to non-floorplan Indebtedness
(including interest expense not payable in cash) for Subject Period*:
  $ ______________  
3. Charges against income for foreign, Federal, state and local income taxes for
Subject Period*:
  $ ______________  
4. Depreciation expenses for Subject Period*:
  $ ______________  

 

*   To the extent deducted in computing Consolidated Net Income in Line II.A.1.
above.

Form of Compliance Certificate

G-6



--------------------------------------------------------------------------------



 



         
5. Amortization expenses (including, without limitation, amortization of other
intangible assets and transaction costs) for Subject Period*:
  $ ______________  
6. Non-cash charges for Subject Period*:
  $ ______________  
7. Extraordinary losses for Subject Period*:
  $ ______________  
8. Legal fees, broker fees and other transaction expenses incurred in connection
with any Permitted Acquisition (not to exceed $1,000,000 in the aggregate for
each such Acquisition) during Subject Period*:
  $ ______________  
9. Consolidated Rental Expense*:
  $ ______________  
10. Non-cash lease termination charges, net of amortization*:
  $ ______________  
11. Extraordinary gains during Subject Period**:
  $ ______________  
12. Gains on repurchases for long-term Indebtedness during Subject Period**:
  $ ______________  
13. Consolidated EBITDAR for Subject Period (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 +
7 + 8 + 9 + 10 – 11 – 12):
  $ ______________  
 
       
B. Assumed maintenance and capital expenditures during Subject Period:
       
1. $100,000 
       
2. Average daily number of physical dealership locations at which the
Subsidiaries operated franchised vehicle dealerships during the Subject Period =
_____
       
3 Line II.B.1 multiplied by Line II.B.2:
  $ ______________  
C. Numerator (Line II.A.13 – II.B.3):
  $ ______________  
D. Consolidated Fixed Charges for Subject Period:
       
1. Consolidated Interest Expense with respect to non-floorplan Indebtedness for
Subject Period:
  $ ______________  
2. Interest expense not payable in cash included in Line D.1. which is not
payable as a result of any default for Subject Period:
  $ ______________  

 

**   To the extent included in computing Consolidated Net Income in Line II.A.1.
above.

Form of Compliance Certificate

G-7



--------------------------------------------------------------------------------



 



         
3. Consolidated Principal Payments for Subject Period:
  $ ______________  
4. Consolidated Rental Expenses for Subject Period:
  $ ______________  
5. Federal, state, local and foreign income taxes paid on a consolidated basis
during Subject Period:
  $ ______________  
6. Restricted Payments permitted by Section 7.06(d) made during Subject Period:
  $ ______________  
7. Cash refunds of income taxes during the Subject Period:
  $ ______________  
8. Consolidated Fixed Charges for Subject Period (Lines II.D.1 – 2 + 3 + 4 + 5 +
6 – 7):
  $ ______________  
 
       
E. Consolidated Fixed Charge Coverage Ratio ((Line II.C.) ÷ Line II.D.8):
  __________ to 1

     Minimum Required:

          Period   Ratio
Closing Date through and including March 30, 2012
    1.15 to 1.00  
March 31, 2012 and thereafter
    1.20 to 1.00  

         
III. Section 7.11 (c) — Consolidated Total Lease Adjusted Leverage Ratio.
       
 
       
A. Consolidated Total Outstanding Indebtedness at Statement Date:
       
1. Aggregate outstanding principal amount of Consolidated Funded Indebtedness at
Statement Date:
  $ ______________  
2. Indebtedness under New Vehicle Floorplan Facility at Statement Date*:
  $ ______________  
3. Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory at
Statement Date*:
  $ ______________  
4. Indebtedness under the Used Vehicle Floorplan Facility at Statement Date:
  $ ______________  
5. Temporary Indebtedness
  $ ______________  
6. Consolidated Total Outstanding Indebtedness at Statement Date (Lines III.A. 1
– 2 – 3 – 4 – 5):
  $ ______________  

 

*   To the extent such amounts were included in Consolidated Funded Indebtedness
in Line III.A.1. above.   *   To the extent such amounts were included in
Consolidated Funded Indebtedness in Line III.A.1. above.

Form of Compliance Certificate

G-8



--------------------------------------------------------------------------------



 



         
B. Consolidated Rental Expense at Statement Date:
  $ ______________  
C. Consolidated Rental Expense related to any real property acquired during the
Subject Period:
  $ ______________  
D. To the extent not included in Line B. above, the Rental payments for any real
property Disposed of and leased back during the Subject Period as if such
sale-leaseback transaction had occurred on and such “rental payments” began on
the first day of the Subject Period:
  $ ______________  
E. Eight (8) times Consolidated Rental Expense (8 x (Line III.B. – III.C. +
III.D)):
  $ ______________  
F. Consolidated Total Lease Adjusted Indebtedness at Statement Date (Line
III.A.6 + III.E):
  $ ______________  
G. Consolidated EBITDAR for Subject Period (Line II.A.13):
  $ ______________  
H. Consolidated Total Lease Adjusted Leverage Ratio (Line III.F ÷ Line III.G):
  ____________ to 1
Maximum permitted:
  5.50 to 1.00

Applicable Rate — Revolving Credit Agreement

                                                      Eurodollar                
        Rate Loans +     Pricing       Commitment   Letter of   Base Rate Level
  Consolidated Total Lease Adjusted Leverage Ratio   Fee   Credit Fee   Loans +
  1    
Less than 4.00:1.00
    0.30 %     2.00 %     1.00 %   2    
Less than 4.50:1.00 but greater than or equal to 4.00:1.00
    0.35 %     2.25 %     1.25 %   3    
Less 5.00:1.00 but greater than or equal to 4.50:1.00
    0.35 %     2.50 %     1.50 %   4    
Greater than or equal to 5.00:1.00
    0.50 %     2.75 %     1.75 %

Applicable Rate — Floorplan Credit Agreement

                                                                  Eurodollar
Rate   Base Rate Loans   Eurodollar Rate   Base Rate                 Loans +
(for   + (for New   Loans + (for   Loans + (for     Commitment Fee   Commitment
Fee   New Vehicle   Vehicle   Used Vehicle   Used Vehicle     on New Vehicle  
on Used Vehicle   Floorplan   Floorplan   Floorplan   Floorplan     Floorplan
Facility   Floorplan Facility   Facility)   Facility)   Facility)   Facility)
 
    0.20 %     0.25 %     1.50 %     0.50 %     1.75 %     0.75 %

Form of Compliance Certificate

G-9



--------------------------------------------------------------------------------



 



V. Information Regarding Litigation Matters.3
Describe all actions, suits, proceedings, claims or disputes pending, or to the
knowledge of the Company after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority seeking damages or other remedies in excess of the Threshold Amount:

 
 
 
 
 
 

VI. Information Regarding Disposition.4
Describe all asset purchase agreements entered into during Subject Period,
intended closing dates of dispositions thereunder and amounts of discontinued
operations and all new and used vehicle floorplan indebtedness associated
therewith:

 
 
 
 
 
 
 

VII. Revolving Advance Limit L/C Reduction Calculation.
The Revolving Advance Limit L/C Reduction is the Outstanding Amount of all L/C
Obligations as of the Statement Date which have not been Cash Collateralized and
shall be calculated when any period referenced below is applicable:
     (x) any period commencing one hundred and ten (110) days prior to any Other
Indebtedness Maturity Date, and ending on the date such applicable Indenture
Indebtedness or other Indebtedness is repaid in full, or
(y) any period (1) commencing on any date on which each of the following
conditions are met: (A) such date is less than one hundred eleven (111) days
prior to any Put Option Date, (B) on at least twenty (20) of the thirty
(30) Trading Days immediately preceding such date, the average Last Reported
Sale Price of the Company’s Class A Common Stock was less than 130% of the
Conversion Price set forth in the applicable documentation related to the
Indebtedness subject to such Put Option, and (C) the Maturity Date Test Amount
on such day is less than $100,000,000, and (2) ending on the date the Company’s
obligations under such Put Option are paid in full.
 

3   To be included with Compliance Certificates delivered for each March, June,
September and December.   4   VI. to be completed if Line I.A.3. is included in
the Consolidated Liquidity Ratio or if Consolidated Interest Expense,
Consolidated Principal Payments or Consolidated Rental Expenses attributable to
Permitted Dispositions are excluded from the Consolidated Fixed Charge
calculation above

Form of Compliance Certificate

G-10



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF FLOORPLAN JOINDER AGREEMENT
See attached.
Form of Floorplan Joinder Agreement
H-1

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF USED VEHICLE
BORROWING BASE CERTIFICATE
Date: ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of July 8, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, New Vehicle Swing Line Lender, and Used
Vehicle Swing Line Lender and Bank of America, N.A., as Revolving Administrative
Agent (in the capacity of collateral agent for the Secured Parties). Terms used
herein not otherwise defined herein have the respective meanings given thereto
in the Credit Agreement.
     The undersigned Responsible Officer of the Company hereby certifies as of
the date hereof that at the close of business on [____________] (the
“Calculation Date”) the Used Vehicle Borrowing Base1 was $__________, computed
as set forth on the schedule attached hereto.

              SONIC AUTOMOTIVE, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

1   See definition of Used Vehicle Borrowing Base in the Credit Agreement.

Form of Used Vehicle Borrowing Base Certificate
I-1

 



--------------------------------------------------------------------------------



 



USED VEHICLE BORROWING BASE SCHEDULE

                 
Eligible Used Vehicle Inventory
               
A. Net book value of Eligible Used Vehicle Inventory:
  $            
 
               
i. Cost of payoff of any Lien (including any consumer Lien) on such Used Vehicle
Inventory (other than the Revolving Administrative Agent’s Lien):
  $            
 
               
ii. Reserves maintained in accordance with the Company’s internal accounting
policies:
  $            
 
               
iii. Net Book Value of Used Vehicle Inventory (Lines A.i. – ii. – iii.)
  $            
 
               
 
               
B. Net Book Value of Inventory described in Line A subject to any Lien (other
than the Revolving Administrative Agent’s Lien or those otherwise netted in Line
A)2
  $            
 
               
C. Net Book Value of other Inventory described in Line A which does not
otherwise meet the definition of “Eligible Used Vehicle Inventory” set forth in
the Credit Agreement (including, without limitation, sub-parts (a), (b) and
(c) of such definition)
  $            
 
               
D. Lines B + C
  $            
 
               
E. Lines A.iii. – D
  $            
 
                 
Used Vehicle Borrowing Base: Line E x 75%
          $    
 
               

 

2   Revolving Administrative Agent’s Lien means a first priority, perfected Lien
of the Revolving Administrative Agent (for the benefit of the Secured Parties)
pursuant to the Loan Documents.

Form of Used Vehicle Borrowing Base Certificate
I-2

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF SECOND AMENDED AND RESTATED
SECURITY AGREEMENT
See attached.
Form of Second Amended and Restated Security Agreement
J-1

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF NEW VEHICLE BORROWER NOTICE
Date: ___________, _____

To:   Sonic Automotive, Inc.
The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:
     This New Vehicle Borrower Notice is made and delivered pursuant to
Section 2.19(b) of that certain Amended and Restated Syndicated New and Used
Vehicle Floorplan Credit Agreement, dated as of July 8, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Collateral Agent, New Vehicle Swing Line
Lender, and Used Vehicle Swing Line Lender, and reference is made thereto for
full particulars of the matters described therein. All capitalized terms used in
this New Vehicle Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
     The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [_________________________] shall be a New
Vehicle Borrower and may receive New Vehicle Swing Line Loans for its account on
the terms and conditions set forth in the Credit Agreement.
     This New Vehicle Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

              BANK OF AMERICA, N.A.,     as Administrative Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Form of New Vehicle Borrower Notice
K-1

 



--------------------------------------------------------------------------------



 



EXHIBIT L
OPINION MATTERS
To be attached.
Form of Opinion Matters
L-1

 



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF MASTER
INTERCREDITOR AGREEMENT
See attached.
Form of Master Intercreditor Agreement
M-1

 



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF FORD MOTOR CREDIT CONSENT
See attached.
Form of Ford Motor Credit Consent

N-1



--------------------------------------------------------------------------------



 



EXHIBIT O
FORM OF MATURITY DATE TEST AMOUNT CERTIFICATE
Maturity Date Test Amount Certificate Date: __________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to (i) that certain Second Amended and Restated Credit
Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Revolving
Credit Agreement”; all terms used herein but not otherwise defined herein have
the respective meanings given thereto in the Revolving Credit Agreement), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent (in
such capacity, the “Revolving Administrative Agent”), Swing Line Lender and an
L/C Issuer and Wells Fargo Bank, National Association, as an L/C Issuer and
(ii) that certain Amended and Restated Syndicated New and Used Vehicle Floorplan
Credit Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Floorplan
Credit Agreement”; and collectively with the Revolving Credit Agreement, the
“Credit Agreements”), among the Company, certain Subsidiaries of the Company
from time to time party thereto, the lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent (in such capacity, the “Floorplan
Administrative Agent”, and collectively with the Revolving Administrative Agent,
the “Administrative Agents”), New Vehicle Swing Line Lender and Used Vehicle
Swing Line Lender, and Bank of America, N.A., as Revolving Administrative Agent
(in the capacity of collateral agent for the Secured Parties (as defined in the
Floorplan Credit Agreement).
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the [                                ] of the Company, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agents on the behalf of the Company, and that:
     Reference is hereby made to [DESCRIBE APPLICABLE INDEBTEDNESS MATURITY DATE
OR PUT OPTION DATE].
     1. Attached hereto as Schedule 1 are the calculations required by each
Credit Agreement setting forth the Maturity Date Test Amount as of
[_____________] (the “Reporting Date”).
     2. The calculations of the Maturity Date Test Amount set forth on
Schedule 1 attached hereto are true and correct on and as of the date of this
Certificate.
[INSERT THE FOLLOWING IN THE EVENT MATURITY DATE TEST AMOUNT CERTIFICATE IS
DELIVERED WITH RESPECT TO A PUT OPTION DATE]
Form of Maturity Date Test Amount Certificate

O-1



--------------------------------------------------------------------------------



 



     [3. On at least twenty (20) of the thirty (30) Trading Days immediately
preceding the Reporting Date the average Last Reported Sale Price of the
Company’s Class A Common Stock [was][was not] less than 130% of the Conversion
Price set forth in the applicable documentation related to the Indenture
Indebtedness subject to the applicable Put Option.]
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, ____.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

Form of Maturity Date Test Amount Certificate

O-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Maturity Date Test Amount Certificate
Maturity Date Test Amount as of the Reporting Date

         
1. the sum of (without duplication)
       
a. Cash, cash equivalents and short-term marketable securities reflected on the
books of the Company and it Subsidiaries as of the Reporting Date15:
  $    
 
       
b. Net Book Value of contracts-in-transit as of the Reporting Date16:
  $    
 
       
c. Net Book Value of New Vehicles (other than Service Loaner Vehicles) as of the
Reporting Date:
       
 
  $    
 
       
d. Net Book Value of Service Loaner Vehicles as of the Reporting Date:
  $    
 
       
e. Net Book Value of Used Vehicles (net of Lien payoffs and purchases) as of the
Reporting Date:
  $    
 
       
f. 75% of Line 1.e.:
  $    
 
       
g. Revolving Facility Liquidity Amount as of the Reporting Date (without giving
effect to any Revolving Advance Limit L/C Reduction):
       
i. Revolving Advance Limit:
       
A. Aggregate Commitments at Reporting Date:
  $    
 
       
B. Revolving Borrowing Base at Reporting Date:
  $    
 
       
C. Revolving Advance Limit (Lesser of Lines 1.g.i.A and 1.g.i.B):
  $    
 
       
ii. Total Outstandings at Reporting Date:
  $    
 
       
iii. Lines 1.g.i.C. – 1.g.ii.
  $    
 
       

 

15   In each case, not subject to any Lien (other than Liens created under the
Loan Documents, the Flooplan Facility, Permitted Silo Indebtedness or Permitted
Third Party Service Loaner Indebtedness).   16   In each case, not subject to
any Lien (other than Liens created under the Loan Documents, the Flooplan
Facility or Permitted Silo Indebtedness).

Form of Maturity Date Test Amount Certificate

O-3



--------------------------------------------------------------------------------



 



         
iv. the largest principal amount of Loans that may be borrowed as of the
Reporting Date without resulting in an Event of Default under Section 7.11(c):
  $    
 
       
v. Revolving Facility Liquidity Amount at Reporting Date (Lesser of Line
1.g.iii. and Line 1.g.iv.):
  $    
 
       
h. Line 1.a. + Line 1.b. + Line 1.c. + Line 1.d. + Line 1.f. + Line 1.g.v.:
  $    
 
       
2. the sum of (without duplication):
       
a. Total outstanding amount of Indebtedness under the New Vehicle Floorplan
Facility (other than Indebtedness relating to the financing of Service Loaner
Vehicles) as of the Reporting Date:
  $    
 
       
b. Total outstanding amount of Permitted Silo Indebtedness for New Vehicle
Inventory (other than Indebtedness relating to the financing of Service Loaner
Vehicles) as of the Reporting Date:
  $    
 
       
c. Total outstanding amount of Used Vehicle floorplan Indebtedness as of the
Reporting Date:
  $    
 
       
d. Total outstanding amount of Indebtedness related to the financing of Service
Loaner Vehicles under the New Vehicle Floorplan Facility, Permitted Silo
Indebtedness or Permitted Third Party Service Loaner Indebtedness as of the
Reporting Date:
  $    
 
       
e. Line 2.a. + Line 2.b. + Line 2.c. + Line 2.d.
  $    
 
       
3. Outstanding principal amount of the applicable Indenture Indebtedness or
other Indebtedness subject to such maturity date or Put Option Date:
  $    
 
       
4. Maturity Test Date Amount:
       
Line 1.f. – Line 2.e. – Line 3.
  $    
 
       

Form of Maturity Date Test Amount Certificate

O-4



--------------------------------------------------------------------------------



 



EXHIBIT P
FORM OF REPURCHASE TEST AMOUNT CERTIFICATE
Repurchase Test Amount Certificate Date: __________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to (i) that certain Second Amended and Restated Credit
Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Revolving
Credit Agreement”; all terms used herein but not otherwise defined herein have
the respective meanings given thereto in the Revolving Credit Agreement), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent (in
such capacity, the “Revolving Administrative Agent”), Swing Line Lender and an
L/C Issuer and Wells Fargo Bank, National Association, as an L/C Issuer and
(ii) that certain Amended and Restated Syndicated New and Used Vehicle Floorplan
Credit Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Floorplan
Credit Agreement”; and collectively with the Revolving Credit Agreement, the
“Credit Agreements”), among the Company, certain Subsidiaries of the Company
from time to time party thereto, the lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent (in such capacity, the “Floorplan
Administrative Agent”, and collectively with the Revolving Administrative Agent,
the “Administrative Agents”), New Vehicle Swing Line Lender and Used Vehicle
Swing Line Lender, and Bank of America, N.A., as Revolving Administrative Agent
(in the capacity of collateral agent for the Secured Parties (as defined in the
Floorplan Credit Agreement).
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the [                        ] of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agents on the behalf of the Company, and that:
     1. Attached hereto as Schedule 1 are the calculations required by each
Credit Agreement setting forth the Repurchase Test Amount as of [_____________]
(the “Reporting Date”).
     2. The calculations of the Repurchase Test Amount set forth on Schedule 1
attached hereto are true and correct on and as of the date of this Certificate.
Form of Repurchase Test Amount Certificate

P-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________, ____.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

Form of Repurchase Test Amount Certificate

P-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Repurchase Test Amount Certificate
SECTION I. Repurchase Test Amount as of the Reporting Date

                                              First     Second     Third      
Current     Succeeding     Succeeding     Succeeding       Fiscal     Fiscal    
Fiscal     Fiscal       Quarter     Quarter     Quarter     Quarter  
1. the sum of (without duplication):
                               
a. Cash, cash equivalents and short-term marketable securities reflected on the
books of the Company and it Subsidiaries as of the Reporting Date17:
  $ _______     $ _______     $ _______     $ _______  
b. Net Book Value of contracts-in-transit as of the Reporting Date18:
  $ _______     $ _______     $ _______     $ _______  
c. Net Book Value of New Vehicles (other than Service Loaner Vehicles) as of the
Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
d. Net Book Value of Service Loaner Vehicles as of the Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
e. Net Book Value of Used Vehicles (net of Lien payoffs and purchases) as of the
Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
f. 75% of Line 1.e.:
  $ _______     $ _______     $ _______     $ _______  
g. Revolving Facility Liquidity Amount as of the Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
i. Revolving Advance Limit:
                               
A. Aggregate Commitments at Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
B. The Revolving Borrowing Base at Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
C. Revolving Advance Limit L/C Reduction:19
  $ _______     $ _______     $ _______     $ _______  

 

17   In each case, not subject to any Lien (other than Liens created under the
Loan Documents, the Flooplan Facility, Permitted Silo Indebtedness or Permitted
Third Party Service Loaner Indebtedness).   18   In each case, not subject to
any Lien (other than Liens created under the Loan Documents, the Flooplan
Facility or Permitted Silo Indebtedness).   19   See Section II for Revolving
Advance Limit L/C Reduction Calculation

Form of Repurchase Test Amount Certificate

P-3



--------------------------------------------------------------------------------



 



                                              First     Second     Third      
Current     Succeeding     Succeeding     Succeeding       Fiscal     Fiscal    
Fiscal     Fiscal       Quarter     Quarter     Quarter     Quarter  
D. Revolving Advance Limit ((Lesser of Lines 1.g.i.A and 1.g.i.B)) minus Line
1.g.i.C.):
  $ _______     $ _______     $ _______     $ _______  
ii. Total Outstandings at Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
iii. Lines 1.g.i.D. – 1.g.ii.
  $ _______     $ _______     $ _______     $ _______  
iv. the largest principal amount of Loans that may be borrowed as of the
Reporting Date without resulting in an Event of Default under Section 7.11(c):
  $ _______     $ _______     $ _______     $ _______  
v. Revolving Facility Liquidity Amount at Reporting Date (Lesser of Line
1.g.iii. and Line 1.g.iv.):
  $ _______     $ _______     $ _______     $ _______  
h. Line 1.a. + Line 1.b. + Line 1.c. + Line 1.d. + Line 1.f. + Line 1.g.v.:
  $ _______     $ _______     $ _______     $ _______  
2. the sum of (without duplication):
                               
a. Total outstanding amount of Indebtedness under the New Vehicle Floorplan
Facility (other than Indebtedness relating to the financing of Service Loaner
Vehicles) as of the Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
b. Total outstanding amount of Permitted Silo Indebtedness for New Vehicle
Inventory (other than Indebtedness relating to the financing of Service Loaner
Vehicles) as of the Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
c. Total outstanding amount of Used Vehicle floorplan Indebtedness as of the
Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
d. Total outstanding amount of Indebtedness related to the financing of Service
Loaner Vehicles under the New Vehicle Floorplan Facility, Permitted Silo
Indebtedness or Permitted Third Party Service Loaner Indebtedness as of the
Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
e. Line 2.a. + Line 2.b. + Line 2.c. + Line 2.d.
  $ _______     $ _______     $ _______     $ _______  

Form of Repurchase Test Amount Certificate

P-4



--------------------------------------------------------------------------------



 



                                              First     Second     Third      
Current     Succeeding     Succeeding     Succeeding       Fiscal     Fiscal    
Fiscal     Fiscal       Quarter     Quarter     Quarter     Quarter  
3. the aggregate amount of:
                               
a. Outstanding principal amount of the applicable Indentured Payments the
Company intends in good faith to make in the fiscal quarter that includes the
Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
b. Restricted Payments described in Section 7.06(f) the Company intends in good
faith to make in the fiscal quarter that includes the Reporting Date:
  $ _______     $ _______     $ _______     $ _______  
c. aggregate amount: Line 3.a. + Line 3.b.
  $ _______     $ _______     $ _______     $ _______  
4. Repurchase Test Amount:20
                               
Line 1.h. – Line 2.e. – Line 3.c.
  $ _______     $ _______     $ _______     $ _______  

SECTION II. Revolving Advance Limit L/C Reduction Calculation.
The Revolving Advance Limit L/C Reduction is the Outstanding Amount of all L/C
Obligations as of the Reporting Date which have not been Cash Collateralized and
shall be calculated when any period referenced below is applicable:
     (x) any period commencing one hundred and ten (110) days prior to any Other
Indebtedness Maturity Date, and ending on the date such applicable Indenture
Indebtedness or other Indebtedness is repaid in full, or
     (y) any period (1) commencing on any date on which each of the following
conditions are met: (A) such date is less than one hundred eleven (111) days
prior to any Put Option Date, (B) on at least twenty (20) of the thirty
(30) Trading Days immediately preceding such date, the average Last Reported
Sale Price of the Company’s Class A Common Stock was less than 130% of the
Conversion Price set forth in the applicable documentation related to the
Indebtedness subject to such Put Option, and (C) the Maturity Date Test Amount
on such day is less than $100,000,000, and (2) ending on the date the Company’s
obligations under such Put Option are paid in full.
 

20   In each case, as evidenced by the reasonable satisfaction of the
Administrative Agent.

Form of Repurchase Test Amount Certificate

P-5